Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 1 of 94 PageID #: 760




                 EXHIBIT 3
Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 2 of 94 PageID #: 761




                          ·In The Matter Of:
                      ·In Re: CR Bard 200
________________________________________________________

                       Daniel Elliott, M.D.
                        November 15, 2014
________________________________________________________



           Tiffany Alley Global Reporting & Video
                        730 Peachtree Street NE

                                Suite 470

                            Atlanta, GA 30308



                              770.343.9696

                          www.tiffanyalley.com
Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 3 of 94 PageID #: 762




· · · · · · · · · · · · IN THE UNITED STATES DISTRICT
· · · · · · · · · FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
· · · · · · · · · · · · · · CHARLESTON DIVISION

· · ·IN RE:· C.R. BARD, INC.,
· · ·PELVIC REPAIR SYSTEM PRODUCTS
· · ·LIABILITY LITIGATION

·        ·   ·THIS DOCUMENT RELATES TO ALL
·        ·   ·CASES IN MDL NO. 2187 AND
·        ·   ·SPECIFICALLY TO:
·        ·   ·______________________________
·        ·   ·ROSAIDA ALONSO,
·        ·   ·Plaintiff,· · · · · ·Civil Action File
·        ·   · · · · · · · · · · · No. 2:14-cv-07112
·        ·   ·vs.

·        ·   ·C.R. BARD, INC.,
·        ·   ·Defendant.
·        ·   ·______________________________
·        ·   ·PATRICIA BOLYARD, et al.,
·        ·   ·Plaintiffs,· · · · · Civil Action File
·        ·   · · · · · · · · · · · No. 2:12-cv-00126
·        ·   ·vs.

·        ·   ·C.R. BARD, INC.,
·        ·   ·Defendant,
·        ·   ·______________________________
·        ·   ·MARTINA WHEELER,
·        ·   ·Plaintiff,· · · · · ·Civil Action File
·        ·   · · · · · · · · · · · No. 2:12-cv-04580
·        ·   ·vs.

· · ·C.R. BARD, INC.,
· · ·Defendant.

· · · · · The videotaped deposition of DANIEL S. ELLIOTT, M.D.,

· · · · · · · · · · · · · November 15, 2014

· · · · · · ·Wexler Wallace, 55 West Monroe Street, Suite

· · · · · ·3300, Chicago, Illinois, commencing at 9:23 a.m.

· · · · · · · · · · Reporter: Jennifer L. Bernier
.
YVer1f
  Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 4 of 94 PageID #: 763

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                            11/15/2014
                                                         Page 2                                                          Page 4
 ·1·   ·APPEARANCES:                                              ·1· · · · VIDEO TECHNICIAN:· We're now on the record.· The
 ·2·   · · · WAGSTAFF & CARTMELL
 · ·   · · · MR. THOMAS CARTMELL                                  ·2· ·time is approximately 9:23 a.m.· This is the beginning
 ·3·   · · · MR. JEFFREY M. KUNTZ                                 ·3· ·of Disc 1 for the video deposition of Dr. Daniel S.
 · ·   · · · 4740 Grand Avenue
 ·4·   · · · Suite 300                                            ·4· ·Elliot.
 · ·   · · · Kansas City, Missouri· 64112
 ·5·   · · · Phone:· (816) 701-1100
                                                                  ·5· · · · · · ·Will counsel please identify yourselves for
 · ·   · · · E-Mail: tcartmell@wcllp.com                          ·6· ·the record and state who you represent.
 ·6·   · · · · · · · jkuntz@wcllp.com
 ·7·   · · · · · ·-AND-                                           ·7· · · · MR. CARTMELL:· Tom Cartmell for the plaintiffs.
 ·8·   · · · AYLSTOCK, WITKIN, KREIS & OVERHOLTZ, PLLC            ·8· · · · MR. KUNTZ:· Jeff Kuntz for the plaintiffs.
 · ·   · · · MS. P. ANN GAYLE
 ·9·   · · · MR. BRANDON S. MORRIS                                ·9· · · · MS. GEIST:· Melissa Geist for the defendant, C.R.
 · ·   · · · 17 East Main Street
 10·   · · · Suite 200
                                                                  10· ·Bard.
 · ·   · · · Pensacola, Florida· 32502                            11· · · · VIDEO TECHNICIAN:· Would the court reporter please
 11·   · · · Phone:· (850) 202-1010
 · ·   · · · E-mail:· agayle@awkolaw.com                          12· ·swear in the witness.
 12·   · · · · · · · ·bmorris@awkolaw.com                         13· · · · · · · · · · · (Witness sworn.)
 13·   · · · · · ·On behalf of the Plaintiffs;
 14·   · · · REED SMITH                                           14· ·WHEREUPON:
 · ·   · · · MS. MELISSA GEIST
 15·   · · · 136 Main Street
                                                                  15· · · · · · · · · · DANIEL S. ELLIOT, M.D.,
 · ·   · · · Suite 250                                            16· ·called as a witness herein, having been first duly
 16·   · · · Princeton Forrestal Village
 · ·   · · · Princeton, New Jersey· 08540                         17· ·sworn, was examined and testified as follows:
 17·   · · · Phone:· (609) 514-5978                               18· · · · · · · · · · · DIRECT EXAMINATION
 · ·   · · · E-mail:· Mgeist@reedsmith.com
 18                                                               19· ·BY MS. GEIST:
 · ·   · · · · · ·On behalf of the Defendant.                     20· · · · Q.· ·Good morning, Dr. Elliott.
 19
 20                                                               21· · · · A.· ·Good morning.
 · ·   ·ALSO PRESENT:
 21                                                               22· · · · Q.· ·We met just before the deposition, correct?
 · ·   ·John Doody, Videographer                                  23· · · · A.· ·Correct.
 22
 23                                                               24· · · · Q.· ·As I told you then, my name is Melissa Geist.
 24                                                               25· ·I'm with the law firm of Reed Smith and we represent
 25


                                                         Page 3                                                          Page 5
 ·1·   · · · · · · · · · · · · ·I N D E X                         ·1· ·C.R. Bard in the MDL proceeding in West Virginia
 · ·   ·WITNESS· · · · · · · · · · · · · · · · · · · ·PAGE
 ·2                                                               ·2· ·entitled C.R. Bard Repair System Products Liability
 · ·   ·DANIEL S. ELLIOTT, M.D.
 ·3                                                               ·3· ·Litigation.· And you've been designated by the
 · ·   · · · Examination by Ms. Geist· · · · · · · · ·4, 139      ·4· ·plaintiffs in that litigation as an expert witness with
 ·4·   · · · Examination By Mr. Cartmell· · · · · · · 347
 ·5                                                               ·5· ·respect to certain general liability opinions, correct?
 ·6·   · · · · · · · · · · · E X H I B I T S
 ·7                                                               ·6· · · · A.· ·Correct.
 · ·   ·ELLIOTT DEPOSITION EXHIBITS· · · · · · · · · ·PAGE
 ·8                                                               ·7· · · · Q.· ·And you understand we're here today to take
 · ·   ·No.   #1· · ·Notice· · · · · · · · · · · · · · · · ·5     ·8· ·your deposition in that litigation?
 ·9·   ·No.   #2· · ·Expert Report· · · · · · · · · · · · · 5
 · ·   ·No.   #3· · ·Blandon Article· · · · · · · · · · · 118     ·9· · · · A.· ·Correct.
 10·   ·No.   #4· · ·Linder Article· · · · · · · · · · · ·171
 · ·   ·No.   #5· · ·AJOG Accepted Manuscript· · · · · · ·180     10· · · · Q.· ·And it's my understanding that today, Doctor,
 11·   ·No.   #6· · ·Position Statement· · · · · · · · · ·187     11· ·we'll focus on your general liability report, and then
 · ·   ·No.   #7· · ·Abed Article· · · · · · · · · · · · ·198
 12·   ·No.   #8· · ·Withagen Article· · · · · · · · · · ·203     12· ·tomorrow we'll focus on your case-specific opinions that
 · ·   ·No.   #9· · ·Carey Article· · · · · · · · · · · · 216
 13·   ·No.   #10· · Nieminen Article· · · · · · · · · · ·223     13· ·you've rendered in three cases.· Is that your
 · ·   ·No.   #11· · Nieminen Article· · · · · · · · · · ·230
 14·   ·No.   #12· · Nygaard Article· · · · · · · · · · · 249
                                                                  14· ·understanding as well?
 · ·   ·No.   #13· · Murphy Article· · · · · · · · · · · ·253     15· · · · A.· ·Yes.
 15·   ·No.   #14· · Public Citizen· · · · · · · · · · · ·267
 · ·   ·No.   #15· · Elliott Current Opinion· · · · · · · 273     16· · · · · · · · · · · (Elliott Exhibit Nos. 1 & 2 were
 16·   ·No.   #16· · Elliott Letter to Gov Agency· · · · ·279
 · ·   ·No.   #17· · Levin Papantonio Web Page· · · · · · 283     17· · · · · · · · · · · ·marked for identification.)
 17·   ·No.   #18· · Jane Akre· · · · · · · · · · · · · · 285     18· ·BY MS. GEIST:
 · ·   ·No.   #19· · Mayo Clinic POP· · · · · · · · · · · 287
 18·   ·No.   #20· · De Tayrac Article· · · · · · · · · · 311     19· · · · Q.· ·I've marked, as Exhibit 1 to your deposition,
 · ·   ·No.   #21· · Clifton Article· · · · · · · · · · · 314
 19·   ·No.   #22· · Nilsson Article· · · · · · · · · · · 316     20· ·Doctor, the notice for today's deposition.· Do you see
 · ·   ·No.   #23· · AUGS Position Statement· · · · · · · 319     21· ·that?
 20·   ·No.   #24· · Dora Article· · · · · · · · · · · · ·324
 · ·   ·No.   #25· · Krambeck Article· · · · · · · · · · ·329     22· · · · A.· ·Yes, I do.
 21·   ·No.   #26· · Dietz Article· · · · · · · · · · · · 332
 · ·   ·No.   #27· · Reliance Documents· · · · · · · · · ·358     23· · · · Q.· ·And I've also marked, as Exhibit 2, a copy of
 22·   ·No.   #28· · Notice· · · · · · · · · · · · · · · ·358
 23                                                               24· ·your general liability expert report in this litigation.
 24                                                               25· ·And do you see that as well?
 25


770-343-9696                            Tiffany Alley Global Reporting & Video                                     Pages 2..5
                                                                                                                                  YVer1f
  Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 5 of 94 PageID #: 764

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                                     11/15/2014
                                                        Page 6                                                                    Page 8
 ·1· · · · A.· ·Yes, I do.                                       ·1· · · · A.· ·Yes, I do.
 ·2· · · · Q.· ·That -- that expert report you have in front     ·2· · · · Q.· ·Is that there on your laptop?
 ·3· ·of you, Doctor, that's the only expert report you've       ·3· · · · A.· ·No.· The laptop has the Dropbox accounts of
 ·4· ·provided in this litigation other than the three           ·4· ·all of the internal documents.· The document I brought
 ·5· ·case-specific reports, correct?                            ·5· ·here, which is the updated bibliography, is exactly what
 ·6· · · · A.· ·Correct.                                         ·6· ·you have.
 ·7· · · · Q.· ·Does it contain a complete statement of all of   ·7· · · · Q.· ·Okay.· So you have it there in front of you in
 ·8· ·the opinions you hold in the litigation?                   ·8· ·paper copy?
 ·9· · · · A.· ·As of this point right now.                      ·9· · · · A.· ·Correct.
 10· · · · Q.· ·Do you intend to offer any opinions that are     10· · · · Q.· ·So why was there an update in the last couple
 11· ·not set forth in your expert report that's been marked     11· ·of days?
 12· ·as Exhibit 2?                                              12· · · · A.· ·Because I'm constantly doing research.· I'm
 13· · · · A.· ·Only if new information were to become           13· ·constantly going to meetings.· I'm constantly in
 14· ·available to me.                                           14· ·conversations with colleagues.· So there's constant
 15· · · · Q.· ·But at least as of this point, as we're          15· ·progression of knowledge.
 16· ·sitting here today, all of the opinions that you intend    16· · · · Q.· ·So when did you read all of the new materials
 17· ·to give, if you were called as a witness in this trial,    17· ·that are set forth in your updated reliance list?
 18· ·for example, are contained in that report; is that fair    18· · · · A.· ·At some point in time between when this was
 19· ·to say?                                                    19· ·turned in until now.· So that was October 8th, when this
 20· · · · A.· ·Correct.· And, again, unless you ask another     20· ·was turned in originally, until -- well, I'm constantly
 21· ·question that has not been addressed in this, yes.         21· ·doing research just as part of my normal workday.
 22· · · · Q.· ·Are all of the facts and the data that you       22· · · · Q.· ·So between October 8th and now, which is
 23· ·considered in reaching your opinions in this litigation    23· ·November 15th, right?
 24· ·also contained in that report or in the Materials Relied   24· · · · A.· ·Yes.
 25· ·section of that report?                                    25· · · · Q.· ·So in the last four or five weeks or so, you


                                                        Page 7                                                                    Page 9
 ·1· · · · A.· ·As far as the internal documentation, yes.       ·1· ·reviewed an additional, by my count, at least 120 new
 ·2· ·That's all.· I've read all of those documents.· However,   ·2· ·articles?
 ·3· ·as far as experience, personal conversations, surgical     ·3· · · · A.· ·Sounds about right.· But I'm a reviewer for 15
 ·4· ·experience, you know, that's not going to necessarily be   ·4· ·different journals, national/international journals, and
 ·5· ·accurately reflected in the -- in my CV or in these        ·5· ·I attended a meeting between that time.· So that's about
 ·6· ·reliance issues.                                           ·6· ·average.
 ·7· · · · Q.· ·Yep, and that's fair, Doctor.· But my question   ·7· · · · Q.· ·So I just want to make sure you answered my
 ·8· ·really is, all of the documents, the literature and        ·8· ·question.· All of the articles that were included in
 ·9· ·other documents that you considered in reaching your       ·9· ·your updated reliance list, and, by my count -- and this
 10· ·opinions, are all of those set forth in the reliance       10· ·is an estimate.· I'll let you know that, Doctor --
 11· ·list that's attached to your report?                       11· ·there's about, at least, 120 new articles?
 12· · · · A.· ·I'd say that's a fairly accurate issue. I        12· · · · A.· ·Again, that sounds about right, but the total
 13· ·can't attest that there hasn't been some other document,   13· ·is 509 articles.
 14· ·medical research literature, that I've read at some        14· · · · Q.· ·So for the 120-or-so new articles, you read
 15· ·point in time that's not included in here.· But as far     15· ·those in the last four weeks or so?
 16· ·as to answer your question, this is a very complete list   16· · · · A.· ·Yes.
 17· ·of medical literature.                                     17· · · · Q.· ·How did you come across the new articles?
 18· · · · Q.· ·Yesterday or the day before yesterday -- well,   18· · · · A.· ·PubMed searches or as journals come out, the
 19· ·certainly in the last couple of days -- we received an     19· ·International Urogyn Journal comes out, the Journal of
 20· ·updated reliance list containing another 120-or-so         20· ·Urology comes out.· I looked an article and that has
 21· ·medical articles that counsel stated also formed --        21· ·references.· A good example of that would have been the
 22· ·helped you form the opinions you reached in this           22· ·Zimmerman article, because then that spurs more ideas in
 23· ·litigation.· Are you aware of that?                        23· ·looking at what their references are.
 24· · · · A.· ·Yes, I am.                                       24· · · · Q.· ·So you'll agree with me, I'm sure, Doctor,
 25· · · · Q.· ·And do you have that updated list with you?      25· ·that some of the 120 or so new articles are not new


770-343-9696                           Tiffany Alley Global Reporting & Video                                                Pages 6..9
                                                                                                                                           YVer1f
  Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 6 of 94 PageID #: 765

In Re: CR Bard 200                                              Daniel Elliott, M.D.                                               11/15/2014
                                                                  Page 10                                                                   Page 12
 ·1· ·publications, right?                                                  ·1· ·time you do one of those searches -- remember, search 24
 ·2· · · · A.· ·Correct.                                                    ·2· ·million articles, okay.· So each time I do a variant of
 ·3· · · · Q.· ·They go back to 2006, 2008, and earlier for                 ·3· ·that search, just like you do a Google search with
 ·4· ·some of them?                                                         ·4· ·different changing words, different articles will pop
 ·5· · · · A.· ·Correct.                                                    ·5· ·up.
 ·6· · · · Q.· ·Did -- and you said you did this during your                ·6· · · · Q.· ·Well, did the search terms you used during
 ·7· ·own PubMed search?                                                    ·7· ·this recent PubMed search differ from the original
 ·8· · · · A.· ·Correct.                                                    ·8· ·search terms you used?
 ·9· · · · Q.· ·And did you do a PubMed search prior to the                 ·9· · · · A.· ·There may be different ones there.· But if
 10· ·time you rendered your expert opinions in this report?                10· ·PubMed is screening all journals from around the world,
 11· · · · A.· ·Oh, absolutely.· I've used PubMed.· There's 24              11· ·journal articles will be popping up differently.· So
 12· ·million articles in it, so we're using it.· That's my                 12· ·it's not a stagnant.· Knowledge is not stagnant.· It's
 13· ·main search engine.                                                   13· ·constantly progressing forward.
 14· · · · Q.· ·So I'm trying to understand why all of the new              14· · · · Q.· ·Well, you would agree with me, Doctor, that
 15· ·articles weren't included on your original reliance                   15· ·the knowledge, as you say, included in some of these
 16· ·list.                                                                 16· ·articles date back more than ten years ago, right?
 17· · · · A.· ·Because I'm constantly working on this.· This               17· · · · A.· ·Some date back to the '70s.· Some date back
 18· ·is what I do day in and day out as far as taking care of              18· ·probably even earlier than that.
 19· ·patients.· Patients come in with new problems.· I attend              19· · · · Q.· ·Did your review of the additional publications
 20· ·meetings.· I just got back from a meeting, the South                  20· ·change or amend or revise your opinions in this
 21· ·Central Section of Urology.· There's presentations.· So               21· ·litigation in any way?
 22· ·it's not a stagnant.· We are constantly trying to learn               22· · · · A.· ·They probably will reinforce or further --
 23· ·to better handle this problem.                                        23· ·further deepen the knowledge of the subject.· But the
 24· · · · Q.· ·So let me make sure I understand that.· Like                24· ·human pelvis is incredibly complicated.· The neurologic
 25· ·we just agreed, some of the articles date back a long                 25· ·aspects are incredibly complicated.· So, again, it's a


                                                                  Page 11                                                                   Page 13
 ·1· ·time ago, right?                                                      ·1· ·deepening of the knowledge.
 ·2· · · · A.· ·Correct.                                                    ·2· · · · Q.· ·Did -- did you feel that you had missed
 ·3· · · · Q.· ·Did you miss them during your original PubMed               ·3· ·anything the first time around?
 ·4· ·review?                                                               ·4· · · · A.· ·No.· I wouldn't say I missed anything; but,
 ·5· · · · A.· ·No.· That's a very unfair statement to say,                 ·5· ·again, it's adding to that, the body of knowledge.
 ·6· ·I've missed something.· These are new articles that have              ·6· · · · Q.· ·Do you feel that you needed to go back and do
 ·7· ·come out.· Like Dr. Zimmerman's article, Mickey Karram's              ·7· ·additional research or reading on any particular topic
 ·8· ·article.· And they make references to other articles,                 ·8· ·or subject area?
 ·9· ·and so we go back and look at that literature.                        ·9· · · · A.· ·I wouldn't say that, but I'm always open.· If
 10· · · · Q.· ·So all of the new articles that were added to               10· ·there's new data that comes out, I'm always open.· I'm
 11· ·your updated list are here because they were all                      11· ·not going to keep a closed mind about anything.
 12· ·referenced in brand-new publications that you hadn't                  12· · · · Q.· ·Did you review all of the articles and
 13· ·found during your first search.                                       13· ·literature that are contained on your original and
 14· · · · A.· ·That's not what I'm saying.· As far as this is              14· ·updated reliance list?
 15· ·a vast topic, a lot of people are writing on it,                      15· · · · A.· ·Yes.
 16· ·national and international.· And so we can't, on the                  16· · · · Q.· ·And there is also some depositions listed on
 17· ·first search through, get every single article.· Also,                17· ·your reliance list, correct, Doctor?
 18· ·as we go along, we start learning about pain.· I start                18· · · · A.· ·Yes.
 19· ·going into -- I'm a member of the International Pelvic                19· · · · Q.· ·Did you review the entirety of those
 20· ·Pain Society, okay.· So that gets more articles and more              20· ·depositions or did you review excerpts?
 21· ·reading.                                                              21· · · · A.· ·I would scan over the entire documents.
 22· · · · Q.· ·Did you focus on any particular topic or                    22· ·Certain aspects of them are applicable to me, and then
 23· ·subject area when you did your updated PubMed search?                 23· ·also these documents are, some of them, 500-or-more
 24· · · · A.· ·Pelvis, pelvic pain, pelvic pain management,                24· ·pages long.· So I can't say I read every single word,
 25· ·pelvic mesh management, pelvic complications.· So each                25· ·but I would scan through them or find keywords that I


770-343-9696                                  Tiffany Alley Global Reporting & Video                                           Pages 10..13
                                                                                                                                                      YVer1f
  Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 7 of 94 PageID #: 766

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                                     11/15/2014
                                                       Page 14                                                                   Page 16
 ·1· ·was searching for.                                         ·1· · · · A.· ·Correct.
 ·2· · · · Q.· ·So you didn't read the entirety of the           ·2· · · · Q.· ·So did you read every single exhibit for all
 ·3· ·deposition transcripts that are listed on your reliance    ·3· ·of the depositions listed on your reliance list, or no?
 ·4· ·list?                                                      ·4· · · · A.· ·I can't recall.· There's too many there.
 ·5· · · · A.· ·I can say I scanned over every single page of    ·5· · · · Q.· ·You don't remember if you read every single
 ·6· ·those documents.· Did I read every single word?· The       ·6· ·one or not?
 ·7· ·answer to that is, no.                                     ·7· · · · A.· ·No, I can't recall that.
 ·8· · · · Q.· ·But when you say scan, what are we talking       ·8· · · · Q.· ·That was something that was added to your
 ·9· ·about?· You flipped through and you looked for certain     ·9· ·updated reliance list, correct, the list of exhibits?
 10· ·keywords?                                                  10· · · · A.· ·Correct.· Yes.· And the added ones I know
 11· · · · A.· ·I'm saying I have it on the desktop and I go     11· ·because they came in relatively recently.· I've gone
 12· ·through the keywords.· I search for keywords.· I search    12· ·through every single one.· I can't speak to all of them
 13· ·for various different phrases.· As you know, certain of    13· ·in the entirety of this whole project, though.
 14· ·these depositions, they will go on for 20 or 30 pages      14· · · · Q.· ·Well, before you originally provided your
 15· ·talking about this type of stuff, which I don't -- I       15· ·expert report with your reliance list, you didn't
 16· ·don't read every word of.                                  16· ·include, as part of the documents you relied on, the
 17· · · · Q.· ·So you didn't actually sit down and review or    17· ·exhibits to the depositions, right?
 18· ·read the transcripts.· You used your computer and you      18· · · · A.· ·Again, I have not gone back and compared the
 19· ·picked out certain search terms.· And then when those      19· ·one prior to October 8th and then the present.· So I
 20· ·search terms hit in the transcript, those are the pages    20· ·don't know which ones were there.· So I can't answer
 21· ·you looked at?                                             21· ·your question accurately.
 22· · · · MR. CARTMELL:· Object to the form.                    22· · · · MR. CARTMELL:· And just so you know, Melissa, that,
 23· ·BY THE WITNESS:                                            23· ·I believe, was because obviously we, as lawyers, helped
 24· · · · A.· ·Yeah.· That's not what I said.· I said I sat     24· ·put that together, and that was, I think, an omission by
 25· ·down.· Whether I do it with a paper copy or on a           25· ·us.


                                                       Page 15                                                                   Page 17
 ·1· ·computer -- I suspect you don't print out every single     ·1· · · · MS. GEIST:· So -- thank you, Counsel.
 ·2· ·deposition and neither do I.· So I go through every        ·2· ·BY MS. GEIST:
 ·3· ·single page.                                               ·3· · · · Q.· ·So let me ask you that, Doctor.· How did your
 ·4· · · · Q.· ·And were you given the entirety of the           ·4· ·reliance list come to be prepared?· Did you prepare it
 ·5· ·transcripts?                                               ·5· ·yourself?
 ·6· · · · A.· ·As far as I know.· I see a beginning and an      ·6· · · · A.· ·The bibliography, the manuscripts reviewed, I
 ·7· ·end and where they sign off.                               ·7· ·completed that one completely myself.· The documents,
 ·8· · · · Q.· ·How about the exhibits to the depositions?       ·8· ·the internal documents with the Bates numbers, those
 ·9· ·Did you review all of the exhibits to the depositions?     ·9· ·were provided to me.· And then how they organized them,
 10· · · · A.· ·Yeah.· Either I have reviewed the exact          10· ·I did not do that.
 11· ·document or where it's referenced in the deposition        11· · · · Q.· ·Okay.· Well, you have it in front of you,
 12· ·where they discuss it.                                     12· ·don't you, Doctor?
 13· · · · Q.· ·So are you telling me you didn't necessarily     13· · · · A.· ·Yes.
 14· ·review the exhibit, itself, if it was referenced in the    14· · · · Q.· ·Let's -- and you can look at your updated one.
 15· ·deposition testimony?                                      15· ·It doesn't matter to me which one you look at.
 16· · · · A.· ·If all there is is a quick reference to          16· · · · A.· ·The reliance list I don't have with me.· I'll
 17· ·something, a manuscript, well, then I'll review that one   17· ·go off of this copy here.
 18· ·in detail.· If it's an e-mail where they're using a        18· · · · Q.· ·Okay.· Let's just go through it sort of
 19· ·specific quote, I'll review that, the e-mail before and    19· ·methodically, shall we?· Do you have it there in front
 20· ·the e-mail afterwards, so I can't pick.· You know, as      20· ·of you, Doctor?
 21· ·you know, there's thousands of pages of depositions        21· · · · A.· ·Yes, I do.· Yeah.· I have the reliance list
 22· ·there.· Okay.· I have looked at them all.· I can't         22· ·starting with the Bard documents.
 23· ·remember them all by any means.                            23· · · · Q.· ·Great.· Okay.· So the reliance list starts
 24· · · · Q.· ·So my question actually referred to the          24· ·with a list of Bard documents, as you've just indicated,
 25· ·exhibits.                                                  25· ·and most of them are preceded with what we call a Bates


770-343-9696                           Tiffany Alley Global Reporting & Video                                             Pages 14..17
                                                                                                                                           YVer1f
  Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 8 of 94 PageID #: 767

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                         11/15/2014
                                                                Page 18                                                         Page 20
 ·1· ·stamp, right, an AVA number?                                        ·1· ·MSDS issues, so to speak, in some of the documents you
 ·2· · · · A.· ·Correct.                                                  ·2· ·were provided initially, correct?
 ·3· · · · Q.· ·Do you see that?· And the list goes on for a              ·3· · · · A.· ·Correct.
 ·4· ·few pages, right?                                                   ·4· · · · Q.· ·And then, in response to that, you said, Hey,
 ·5· · · · A.· ·Correct.                                                  ·5· ·Counsel, give me everything on this issue.· I want to
 ·6· · · · Q.· ·So all of the -- all of the documents that are            ·6· ·review the whole topic.· Is that fair to say?
 ·7· ·reflected here, on this part of your reliance list, were            ·7· · · · A.· ·Partially.· I reviewed the issue.· I wanted to
 ·8· ·provided to you by counsel, correct?                                ·8· ·make sure I had all of the documents, whether or not
 ·9· · · · A.· ·Well, yes.· It has a Bates number on it. I                ·9· ·more were there and not provided yet or if I did have
 10· ·would have no access to that otherwise.                             10· ·all of the documents, because I never know if I'm
 11· · · · Q.· ·Okay.                                                     11· ·getting all of the documents.· I don't know what else is
 12· · · · A.· ·So, yeah, that was provided by the lawyers.               12· ·out there.· That's why I always ask for all.
 13·
 · · Q.·
      · ·Okay.· So fair to say that the lawyers                           13· · · · Q.· ·Right.· So that was my question.· You don't
 14· ·selected which of the Bard documents that you were                  14· ·know if you have all of the documents on the issue,
 15· ·reviewing in order to inform your opinions?                         15· ·correct?
 16· · · · A.· ·No.· That would be incorrect.· I asked -- I               16· · · · A.· ·Well, of course not.· I don't know if I have
 17· ·was very clear with the lawyers.· I wanted provided all             17· ·all, but I have asked for all.
 18· ·information, pro and con, concerning the situation at               18· · · · Q.· ·You've asked for all?
 19· ·hand with the mesh product, the Avaulta mesh.· These                19· · · · A.· ·Correct.
 20· ·were provided to me by the lawyers.· So I can't say.                20· · · · Q.· ·Okay.· Any other topics, like the MSDS topic,
 21· ·Again, that's what I asked.· This is what was provided.             21· ·that you can think of that you asked for additional
 22· · · · Q.· ·After you reviewed the documents that were                22· ·information about?
 23· ·selected for your review by counsel, did you ask for any            23· · · · A.· ·Actually, yes.· I can think of another one
 24· ·additional Bard documents?                                          24· ·pertaining to pore size.· Again, it was the same as the
 25· · · · A.· ·Absolutely.                                               25· ·other issue.· I asked for all documents, what they had,

                                                                Page 19                                                         Page 21
 ·1· · · · Q.· ·And do you know, from looking at this list,               ·1· ·based upon the internal documentation of the pore size
 ·2· ·which of the documents you asked for?                               ·2· ·of the mesh of the Avaulta Plus, the Avaulta Solo.
 ·3· · · · A.· ·Well, no.· Not -- based upon these numbers,               ·3· ·Also, on the -- what was known.· I wanted to know all of
 ·4· ·no, I would not be able to tell that.                               ·4· ·the issues.· There's biocompatibility studies pertaining
 ·5· · · · Q.· ·Okay.· How about generally speaking?· Do you              ·5· ·to the products, all of the Bard products.
 ·6· ·remember sitting here today, after you reviewed the                 ·6· · · · · · ·And as I go down my list -- oh, and, also, the
 ·7· ·initial set of Bard documents that were provided to you             ·7· ·last one, as far as the IFUs, I wanted to be provided
 ·8· ·by the plaintiffs' lawyers, what else did you ask to                ·8· ·all of the IFUs, not just a specific year.· Because,
 ·9· ·look at?                                                            ·9· ·again, I don't know what versions of IFUs are out there,
 10· · · · A.· ·Again, this has been going on for, what, four             10· ·so I asked for all of the IFUs regardless of date.
 11· ·or five months now, so I can't speak specifically to all            11· · · · Q.· ·So just to recap, in addition to the MSDS
 12· ·that I asked for.· Most specifically, from my expert                12· ·issue, you wanted to make sure, before you informed your
 13· ·report concerning the MSDS, I wanted to review in detail            13· ·opinions, that you had all of the documents on the pore
 14· ·all of the internal documents pertaining to the e-mails             14· ·size issue, correct?
 15· ·exchanged concerning the resin toxin, et cetera.· So                15· · · · A.· ·Well, on that one specific issue, yes.· I just
 16· ·that's the one I can think of off the top of my head. I             16· ·wanted to be provided with everything.
 17· ·can't think of all of the others.· This has been going              17· · · · Q.· ·And the same with biocompatibility?· You
 18· ·on too long to know all of the specifics, but that one I            18· ·wanted to look at all of the studies relating to
 19· ·know I did ask for.                                                 19· ·biocompatibility for the Bard products?
 20· · · · Q.· ·All right.· So you asked for additional                   20· · · · A.· ·Correct, related to its 510(k) submission.
 21· ·information, internal e-mails, on the MSDS issue?                   21· · · · Q.· ·And the same thing with the IFUs, Doctor?· You
 22· · · · A.· ·I asked for all of the available information              22· ·wanted to see all versions of the IFUs for both the
 23· ·on this situation.· So let's put it that way.· And that             23· ·Avaulta anterior and posterior products?
 24· ·was what was provided to me.                                        24· · · · A.· ·Yeah, all of the Avaulta products, yes.· And
 25· · · · Q.· ·Okay.· So just so I understand, you saw the               25· ·the ones that I listed there are the ones I can think of


770-343-9696                                  Tiffany Alley Global Reporting & Video                                    Pages 18..21
                                                                                                                                          YVer1f
  Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 9 of 94 PageID #: 768

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                          11/15/2014
                                                       Page 22                                                         Page 24
 ·1· ·off the top of my head.· If I were to go through the       ·1· ·that's the only exhibits that are listed with this one.
 ·2· ·entire expert report, we'd probably come up with more.     ·2· · · · Q.· ·Did you ask for any of the exhibits that were
 ·3· · · · Q.· ·And were you provided additional information     ·3· ·marked at all of the other depositions?
 ·4· ·as you asked for it?                                       ·4· · · · A.· ·Oh, I can't, I mean --
 ·5· · · · A.· ·If it had been available.· Sometimes I already   ·5· · · · MR. CARTMELL:· Well, again, I think I told you, for
 ·6· ·had all of the information.                                ·6· ·your clarification, that I think not including the
 ·7· · · · Q.· ·Now, flipping with me, Doctor, to the section    ·7· ·exhibits in the first round was the lawyers' fault.
 ·8· ·of your reliance list entitled Depositions-Testimony.      ·8· ·That's my understanding.
 ·9· · · · A.· ·I have the section.· It doesn't have a page      ·9· ·BY MS. GEIST:
 10· ·number, but it just says, Depositions.                     10· · · · Q.· ·Okay.· So let me just ask you.· When you
 11· · · · Q.· ·Okay.· And, Doctor, you're looking at what       11· ·originally formed your opinions in this case and
 12· ·we've marked as Exhibit 2, which is your generic expert    12· ·provided your expert report, had you already had all of
 13· ·report, correct?                                           13· ·the exhibits to the depositions that are listed here?
 14· · · · A.· ·Correct.                                         14· · · · A.· ·Yes.· I had what is listed here; and in the
 15· · · · Q.· ·And with that report came the original           15· ·various different depositions, I would have used those.
 16· ·reliance list, right?                                      16· · · · Q.· ·And it appears to me, from looking at the
 17· · · · A.· ·Correct.                                         17· ·updated reliance list, Dr. Elliott, that you also looked
 18· · · · Q.· ·And you have in front of you there a paper       18· ·at one additional transcript from the time you provided
 19· ·version of the updated reliance list, correct?             19· ·your expert report; is that right?
 20· · · · A.· ·What you've provided me today, yeah.· I don't    20· · · · A.· ·I don't understand what you mean a transcript.
 21· ·have a personal copy of the updated one.                   21· ·You mean a deposition?
 22· · · · Q.· ·Oh, I thought you said you had it there.         22· · · · Q.· ·Yeah.· Well, let me -- let me ask it
 23· · · · A.· ·No, no.· My records, that I brought with me, I   23· ·differently.· After you reviewed the depositions that
 24· ·do not have an updated reliance.· I have what you          24· ·are listed on your reliance list, did you ask to see any
 25· ·provided today, or whoever provided it.· I don't know      25· ·other depositions that were taken in the Bard

                                                       Page 23                                                         Page 25
 ·1· ·who provided it.                                           ·1· ·litigation?
 ·2· · · · Q.· ·Okay.· So --                                     ·2· · · · A.· ·I did ask.· I can't recall who it was.
 ·3· · · · MR. CARTMELL:· Does Exhibit --                        ·3· ·Because as I read depositions, in there they will make
 ·4· · · · THE WITNESS:· Exhibit 2.                              ·4· ·reference to other depositions.· I would be able to
 ·5· · · · MR. CARTMELL:· -- 2 have an updated reliance list?    ·5· ·think of a specific example of that one back to SDMS
 ·6· · · · MS. GEIST:· It does not.· Exhibit 2 is the            ·6· ·(sic) issue where they made a reference to a Chevron or
 ·7· ·originally provided expert report with the original        ·7· ·Phillips employee.· I wanted to see what his comments
 ·8· ·reliance list.                                             ·8· ·were, so I requested that.
 ·9· ·BY THE WITNESS:                                            ·9· · · · Q.· ·Okay.· That employee's name is Frank.· And
 10· · · · A.· ·Then I do not have an updated reliance list.     10· ·I'll --
 11· · · · Q.· ·Okay.· I misunderstood.· I thought you said      11· · · · A.· ·Zakrzewski, or something like that, yeah.
 12· ·you had it there.                                          12· · · · Q.· ·Right, Z-A-K-R-Z-E-W-S-K-I.· So that was on
 13· · · · A.· ·No.· I'm sorry.· I have my bibliography, but     13· ·your updated reliance list?
 14· ·the reliance list -- well, which is part of the reliance   14· · · · A.· ·Correct.· That was just an example of it.
 15· ·list, obviously.· But I did not bring the Bates numbers,   15· ·Again, I can't -- because, you know, these are hundreds
 16· ·depositions, exhibits, I did not bring an updated one of   16· ·of pages long.· There's references around, so I'll ask
 17· ·those.                                                     17· ·for clarification.· I might not ask for the entire
 18· · · · Q.· ·Okay.· Well, let me ask you this.· So, in your   18· ·document.· I might say, Pertaining to this specific,
 19· ·original Materials Relied list, there is a list of         19· ·what was said?
 20· ·depositions that you're looking at there, right, Doctor?   20· · · · Q.· ·So when you asked for the deposition of the
 21· · · · A.· ·That is correct.                                 21· ·Phillips Sumika representative on the MSDS issue, did
 22· · · · Q.· ·And it doesn't have with that a list of any      22· ·you review the entire transcript?
 23· ·exhibits to those depositions, correct?                    23· · · · A.· ·No.· I asked -- I wanted to know the specific
 24· · · · A.· ·Well, it has exhibits listed down below from     24· ·comments that were made, so I did not review the entire
 25· ·Dr. Ross's deposition.· But Dr. Ross -- that appears       25· ·document.


770-343-9696                          Tiffany Alley Global Reporting & Video                                   Pages 22..25
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 10 of 94 PageID #: 769

In Re: CR Bard 200                                         Daniel Elliott, M.D.                                           11/15/2014
                                                               Page 26                                                         Page 28
 ·1· · · · Q.· ·So did you get the entire document or did you            ·1· ·BY MS. GEIST:
 ·2· ·just get excerpts?                                                 ·2· · · · Q.· ·Did you only review the two pages of the
 ·3· · · · A.· ·I got excerpts.                                          ·3· ·deposition?
 ·4· · · · Q.· ·Did you ask to see the entire document?                  ·4· · · · A.· ·That's all I recall reviewing.
 ·5· · · · A.· ·I don't recall what I asked for.· I had a                ·5· · · · Q.· ·And then, Doctor, the -- what I'll call the
 ·6· ·specific question about a specific reference from a                ·6· ·third part of your reliance list relates to literature,
 ·7· ·deposition, so I wanted to know specifically what was              ·7· ·articles, or I think you called it your bibliography,
 ·8· ·going on.· So I didn't ask for the entire document, I              ·8· ·right?
 ·9· ·don't recall.                                                      ·9· · · · A.· ·Correct.
 10· · · · Q.· ·Do you know what pages you got from that                 10· · · · Q.· ·And when you say bibliography -- and you have
 11· ·deposition?                                                        11· ·a hard copy there in front of you?
 12· · · · A.· ·No, I do not.                                            12· · · · A.· ·That's correct, yes.
 13· · · · Q.· ·You have your laptop here with you, right?               13· · · · Q.· ·-- we're talking about the same thing, right?
 14· · · · A.· ·Yes, I do.                                               14· · · · A.· ·The same -- same thing.· That is correct. I
 15· · · · Q.· ·Do you have it there on your laptop?                     15· ·just called it a bibliography, though.
 16· · · · A.· ·I would have, probably, an e-mail, an internal           16· · · · Q.· ·All right.· And you already told me that, for
 17· ·correspondence with the lawyers, but then it wouldn't              17· ·each and every article cited here, there are a total of
 18· ·have any -- it would have, again, the specifics. I                 18· ·509?
 19· ·don't know if it would have a date on there or anything.           19· · · · A.· ·Correct.
 20· · · · Q.· ·So you don't have the excerpts of the --                 20· · · · Q.· ·And you read all of them?
 21· · · · A.· ·Oh, I have the excerpts.· I have the expert              21· · · · A.· ·I read most every bit of all of
 22· ·was -- here, I can provide that for you, if you'd like             22· ·them.
 23· ·that.                                                              23· · · · Q.· ·Every page of every article?
 24· · · · Q.· ·Well, I'm trying to find out, Doctor, what               24· · · · A.· ·I said most every bit of all of them.
 25· ·portions of that Phillips Sumika witness testimony you             25· · · · Q.· ·Do you know which articles you skimmed and

                                                               Page 27                                                         Page 29
 ·1· ·reviewed.                                                          ·1· ·which you thoroughly reviewed?
 ·2· · · · A.· ·Okay.· I'll give it to you.· Zakrzewski,                 ·2· · · · A.· ·I do not recall.
 ·3· ·Z-A-K-R-Z-E-W-S-K-I, deposition.· I don't have the date,           ·3· · · · Q.· ·Do you know what percentage of the articles
 ·4· ·but page No. 204 and 205.                                          ·4· ·listed here you reviewed in their entirety versus
 ·5· · · · Q.· ·So you reviewed two pages of the deposition              ·5· ·skimming?
 ·6· ·from the Phillips Sumika representative on the MSDS                ·6· · · · A.· ·As I said, I'm a reviewer for 15 journals.
 ·7· ·topic?                                                             ·7· ·Two years in a row I was best reviewer for Journal of
 ·8· · · · A.· ·That is correct.                                         ·8· ·Urology and Female Urology section.· So I do this for a
 ·9· · · · Q.· ·Do you think that was enough for you to get              ·9· ·living.· And so I read almost everything of almost all
 10· ·the full picture of what that company representative had           10· ·of the articles.· All of them I can't recall the
 11· ·to say on the issue?                                               11· ·specifics.
 12· · · · A.· ·I don't know.· If you have more information on           12· · · · Q.· ·So almost everything of almost all of the
 13· ·it, I would like to hear it.                                       13· ·articles; is that your answer?
 14· · · · MR. CARTMELL:· Just so you know, he was provided              14· · · · A.· ·That is correct.
 15· ·the whole deposition.                                              15· · · · Q.· ·Doctor, we'll obviously talk a lot today about
 16· · · · MS. GEIST:· Well, I -- I'm going to object to any             16· ·your opinions that you've rendered in this litigation on
 17· ·testimony by counsel.· I mean, he's already said he                17· ·behalf the plaintiffs, but let me ask you a couple of
 18· ·looked at two pages.                                               18· ·questions about what you're not going to opine about.
 19· · · · MR. CARTMELL:· Do you want him to be accurate on              19· ·Okay?
 20· ·what he was provided?· He can tell you what he's                   20· · · · A.· ·Okay.
 21· ·reviewed; but, I mean, I think you would want it to be             21· · · · Q.· ·You're not offering any opinions relating to
 22· ·accurate on what he was provided.                                  22· ·Bard's products as being less safe or more risky than
 23· · · · · · ·I'm just telling you he was given the                    23· ·any other manufacturer's product used to treat pelvic
 24· ·entire deposition.· He may not remember it, but he                 24· ·organ prolapse; is that correct?
 25· ·was.                                                               25· · · · MR. CARTMELL:· Object to the form.

770-343-9696                                  Tiffany Alley Global Reporting & Video                                  Pages 26..29
                                                                                                                                         YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 11 of 94 PageID #: 770

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                          11/15/2014
                                                                Page 30                                                         Page 32
 ·1· ·BY THE WITNESS:                                                     ·1· · · · Q.· ·And the basis for that opinion is, one, that
 ·2· · · · A.· ·I'd have to kind of, maybe, have you rephrase             ·2· ·the Bard products have four arms; is that right?
 ·3· ·the question.· I don't quite understand.                            ·3· · · · A.· ·No.· Again, that's a summary of what is in my
 ·4· · · · Q.· ·Sure.                                                     ·4· ·report.· The report gives it more generally -- more
 ·5· · · · A.· ·Please just ask it again.                                 ·5· ·specifically.· But the arms are more dense, there is no
 ·6· · · · Q.· ·Sure.· Are you offering any opinions that                 ·6· ·plastic covering over the arms causing sawing is another
 ·7· ·Bard's Avaulta products are less safe or more risky than            ·7· ·one that's in there, and then the porcine collagen.· And
 ·8· ·any other manufacturer's mesh product used to treat                 ·8· ·off the top of my head, without reviewing it page by
 ·9· ·pelvic organ prolapse?                                              ·9· ·page, those are the ones that come to mind.
 10· · · · MR. CARTMELL:· Same objection.                                 10· · · · Q.· ·Well, Doctor, you just said it's in my report.
 11· ·BY THE WITNESS:                                                     11· ·But there's nowhere in your report, is there, where you
 12· · · · A.· ·Okay.· I would have to say that I would offer             12· ·provide the opinion that Bard's products, Bard's Avaulta
 13· ·an opinion that it would be at a higher risk for further            13· ·products, are more risky or less safe than the AMS,
 14· ·complications based upon the product design and                     14· ·Boston Scientific, and Ethicon's pelvic organ prolapse
 15· ·implantation.                                                       15· ·products?
 16· · · · Q.· ·So that's not in your expert report anywhere.             16· · · · A.· ·Well --
 17· · · · MR. CARTMELL:· Object to the form.                             17· · · · Q.· ·It's nowhere in the report, correct?
 18· ·BY MS. GEIST:                                                       18· · · · MR. CARTMELL:· Object to form.
 19· · · · Q.· ·Do you have any statements, in your expert                19· ·BY THE WITNESS:
 20· ·report, that Bard's Avaulta products are more risky or              20· · · · A.· ·That's because I'm not providing an opinion
 21· ·less safe than another manufacturer's pelvic organ                  21· ·today on those other products.· We're not doing a
 22· ·prolapse product?                                                   22· ·comparative.· We're just doing --
 23· · · · A.· ·Not directly.· Indirectly it is.                          23· · · · Q.· ·Well, that's what I'm asking you.
 24· · · · Q.· ·So what's your opinion on that?                           24· · · · A.· ·Well, number one, you interrupted me.
 25· · · · A.· ·That they're at higher risk based upon the                25· · · · Q.· ·I apologize.· I don't mean to do that.


                                                                Page 31                                                         Page 33
 ·1· ·design of the product.· And it's in my expert report,               ·1· · · · A.· ·I was still talking.
 ·2· ·specifically in -- starting on page 21 where I talk                 ·2· · · · Q.· ·Hold on.· Hold on.· We can't talk over one
 ·3· ·about the arms of the Avaulta Solo and the Avaulta Plus             ·3· ·another.· You're a fast talker, Doctor, and sometimes so
 ·4· ·being unreasonably dense.· That is one section.· Those              ·4· ·am I.· So I don't mean to be rude.· I do apologize. I
 ·5· ·arms are more dense than the other available products.              ·5· ·do want to let you finish your testimony, and I will try
 ·6· · · · · · ·Number two, on the mesh design where collagen             ·6· ·my best not to step on your words.· So go ahead.
 ·7· ·is implanted, that makes it a different product than the            ·7· · · · A.· ·Can you read back where I was?
 ·8· ·other ones.· It makes it unique.· So I discuss it in                ·8· · · · Q.· ·Well, why don't we just start with a new
 ·9· ·there.· I have what's on page 23, using the porcine                 ·9· ·question.· I think it's the same question.
 10· ·collagen greater inflammatory response.                             10· · · · · · ·What I was saying to you, Doctor, is, let me
 11· · · · · · ·Off the top of my head, those are the two                 11· ·make sure you understand the process.· Okay?· In
 12· ·issues that would say, I would say, that it is at higher            12· ·litigation when somebody is an expert witness, they give
 13· ·risk for complications than the other available                     13· ·what's called the expert report.· And you've been an
 14· ·products.                                                           14· ·expert witness before, correct?
 15· · · · Q.· ·So when you talk about the other available                15· · · · A.· ·Yes.
 16· ·products, what products are you talking about                       16· · · · Q.· ·You're sort of familiar with this process?
 17· ·specifically?                                                       17· · · · A.· ·On the periphery.· I'm not a lawyer.
 18· · · · A.· ·The -- well, to the best of my knowledge, none            18· · · · Q.· ·Understood.· But us lawyers have certain
 19· ·of them are available anymore.· But AMS Apogee/Perigee,             19· ·rules, and we are entitled to notice about the issues
 20· ·Boston Scientific Pinnacle, the Ethicon's Prolift                   20· ·and the opinions that an expert is going to give at a
 21· ·Anterior/Posterior Total.                                           21· ·trial in the case.· Do you understand that?
 22· · · · Q.· ·So it's your opinion that the Bard Avaulta                22· · · · A.· ·Yes.
 23· ·products are more risky and less safe than the AMS,                 23· · · · Q.· ·And the report --
 24· ·Boston Scientific, and Ethicon products?                            24· · · · MR. CARTMELL:· I would just object to the form.
 25· · · · A.· ·That's what I've indicated in my report, yes.             25

770-343-9696                                 Tiffany Alley Global Reporting & Video                                    Pages 30..33
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 12 of 94 PageID #: 771

In Re: CR Bard 200                                              Daniel Elliott, M.D.                                                  11/15/2014
                                                                  Page 34                                                                  Page 36
 ·1· ·BY MS. GEIST:                                                         ·1· ·more risky than the AMS, Boston Scientific, and Ethicon
 ·2· · · · Q.· ·The report is supposed to contain all of the                ·2· ·products?· There's nowhere in the report that says that.
 ·3· ·opinions that an expert is going to talk about at a                   ·3· ·There's no comparative analysis, correct?
 ·4· ·trial.· Okay.· That's sort of the rules of the game, if               ·4· · · · MR. CARTMELL:· Object to the form.
 ·5· ·you will.· Do you understand that?                                    ·5· ·BY THE WITNESS:
 ·6· · · · MR. CARTMELL:· Object to the form.· And I'll move                ·6· · · · A.· ·If you want -- I disagree.· I wholeheartedly
 ·7· ·to strike the legal statements of counsel.· Go ahead.                 ·7· ·disagree.
 ·8· ·BY MS. GEIST:                                                         ·8· · · · Q.· ·Well, show me in your report where --
 ·9· · · · Q.· ·So that's what -- that's what I'm getting at,               ·9· · · · A.· ·You interrupted me again when you said you
 10· ·Doctor.· I'm trying to understand, if you hold any                    10· ·weren't.
 11· ·opinions that the Bard Avaulta products are more risky                11· · · · Q.· ·I thought you were finished.
 12· ·or less safe than the AMS, Boston Scientific, and                     12· · · · MR. CARTMELL:· Just let him finish.
 13· ·Ethicon products also used to repair pelvic organ                     13· ·BY THE WITNESS:
 14· ·prolapse.                                                             14· · · · A.· ·I'm right in the middle of a sentence.
 15· · · · MR. CARTMELL:· Okay.· Is that a question?                        15· · · · MR. CARTMELL:· Just let him finish.· Go ahead.
 16· · · · MS. GEIST:· Yes.                                                 16· ·BY THE WITNESS:
 17· · · · MR. CARTMELL:· Okay.· You've asked him that                      17· · · · A.· ·Avaulta Plus porcine causes even greater
 18· ·question and he's answered it.· So objection, asked and               18· ·response, inflammatory response, than the synthetic
 19· ·answered.                                                             19· ·polypropylene mesh alone; AMS, synthetic mesh alone;
 20· ·BY MS. GEIST:                                                         20· ·Ethicon, synthetic mesh alone; Boston Scientific,
 21· · · · Q.· ·So do you have an opinion, Doctor, that you                 21· ·synthetic mesh alone.· That is a statement saying there
 22· ·plan on giving in this litigation that the Bard Avaulta               22· ·is even greater inflammatory response.
 23· ·products are more risky or less safe than the AMS,                    23· · · · Q.· ·Are you finished?
 24· ·Boston Scientific, and Ethicon products?                              24· · · · A.· ·Yes.
 25· · · · MR. CARTMELL:· Same objection.· Asked and answered.              25· · · · Q.· ·So that relates only to the Avaulta Plus

                                                                  Page 35                                                                  Page 37
 ·1· ·BY THE WITNESS:                                                       ·1· ·product, correct, the collagen polypropylene product?
 ·2· · · · A.· ·If I am asked that question, I will render                  ·2· · · · A.· ·Correct.· As stated there, yes.
 ·3· ·that opinion.· If I'm not asked that question, I won't.               ·3· · · · Q.· ·What sort of comparative analysis have you
 ·4· · · · MR. CARTMELL:· And you just asked him that.                      ·4· ·done, Doctor, comparing Bard's Avaulta Plus porcine
 ·5· ·BY MS. GEIST:                                                         ·5· ·collagen product to other products?
 ·6· · · · Q.· ·So what I'm trying to find out now, okay,                   ·6· · · · A.· ·I compare it to the available literature out
 ·7· ·because this wasn't in your report -- it's not in your                ·7· ·there; specifically, with the Prolift product because
 ·8· ·report, right, these statements you're telling me now?                ·8· ·there is the most literature on that.· Unfortunately,
 ·9· · · · MR. CARTMELL:· Object to the form.                               ·9· ·there is very, very little Avaulta data out there.· But
 10· ·BY THE WITNESS:                                                       10· ·I also compare it to the available literature and
 11· · · · A.· ·I've already answered that.· It is -- it is                 11· ·experience dealing with porcine and collagen when placed
 12· ·stated in there.· It's not stated in the exact words                  12· ·transvaginally or in the abdominal wall for that matter,
 13· ·you're talking about.· But we're saying in there,                     13· ·too.
 14· ·specifically, on page 23, Avaulta Plus porcine collagen               14· · · · Q.· ·So can you point me to any study where the
 15· ·caused even greater response than synthetic                           15· ·Avaulta Plus collagen polypropylene product was compared
 16· ·polypropylene mesh alone.                                             16· ·to another mesh product?
 17· · · · · · ·Okay.· That is an opinion against Avaulta                   17· · · · A.· ·Paraiso, et al., Rectocele Repair: A
 18· ·that -- Avaulta Plus that causes higher complications                 18· ·Randomized Trial of Three Surgical Techniques Including
 19· ·than the other polypropylene meshes.· So I have stated                19· ·Graft Augmentation, from 2006, where there they had a
 20· ·it.· I just didn't use the exact words you want me to                 20· ·collagen graft with an increased failure rate that it
 21· ·use.                                                                  21· ·was theorized due to impaired healing.
 22· · · · Q.· ·Well, I don't want you to use any words,                    22· · · · Q.· ·And which products were involved in that
 23· ·Doctor.· I'm trying to understand exactly what your                   23· ·study?
 24· ·testimony would be at the trial.· There is nowhere in                 24· · · · A.· ·That was a collagen graft.· I would have to go
 25· ·your report that says Bard's products are less safe or                25· ·back and look at the exact study to find out what


770-343-9696                                   Tiffany Alley Global Reporting & Video                                             Pages 34..37
                                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 13 of 94 PageID #: 772

In Re: CR Bard 200                                              Daniel Elliott, M.D.                                                 11/15/2014
                                                                  Page 38                                                                   Page 40
 ·1· ·that -- what were involved.                                           ·1· ·correct?
 ·2· · · · Q.· ·Well, was it the Avaulta product?                           ·2· · · · MR. CARTMELL:· Okay.· Object to the form.· That's
 ·3· · · · A.· ·Again, I would have to -- I would have to go                ·3· ·argumentative and completely misstates his prior
 ·4· ·back and look at that study.                                          ·4· ·testimony related to the literature on that.
 ·5· · · · Q.· ·You can't tell me sitting here now?                         ·5· ·BY MS. GEIST:
 ·6· · · · A.· ·I cannot tell you sitting here now, no.                     ·6· · · · Q.· ·Correct?
 ·7· · · · Q.· ·I'm looking for any study, Doctor, where the                ·7· · · · MR. CARTMELL:· Same objection.
 ·8· ·Avaulta product was specifically compared to the AMS,                 ·8· ·BY THE WITNESS:
 ·9· ·Boston Scientific, or Ethicon product and they did a                  ·9· · · · A.· ·Incorrect.· I disagree completely.· I can
 10· ·comparative analysis of incident rates.                               10· ·point you to many studies talking about the Avaulta Plus
 11· · · · A.· ·When I searched PubMed, which is 24 million                 11· ·or anything containing collagen transvaginal showing a
 12· ·articles, and searched Avaulta, I don't believe I was                 12· ·higher impaired healing rate.
 13· ·able to find any study where that was done, which would               13· · · · Q.· ·That's not my question, Doctor.· My question
 14· ·have been a very nice study to have been done, to see if              14· ·is this.· I asked you to tell me about a single solitary
 15· ·it was a better product.                                              15· ·study, industry-sponsored or otherwise, that looked at
 16· · · · Q.· ·Is there any study out there that looked at                 16· ·the comparative incident rates of adverse events between
 17· ·the comparative incident rates between the Bard products              17· ·the Avaulta Plus products and other mesh manufacturers'
 18· ·and these other products that you mentioned to me that                18· ·products and concluded that the Avaulta products were
 19· ·you say are less safe or more risky?                                  19· ·less safe or more risky.· And you can't point me to a
 20· · · · A.· ·I do not recall, in those specific words, a                 20· ·single solitary study that does that; isn't that true?
 21· ·randomized controlled trial of the other products with                21· · · · MR. CARTMELL:· Okay.· Object to the form.· Just for
 22· ·the Avaulta Plus.                                                     22· ·clarification, are you talking about a head-to-head RCT
 23· · · · Q.· ·So, in other words, Doctor, there is no study               23· ·Avaulta Plus versus another product?
 24· ·that has compared the incident rates, for example, of                 24· · · · MS. GEIST:· I think my question is clear, and you
 25· ·erosion, pain, or dyspareunia, of the Avaulta products                25· ·have made your objection.· It doesn't have to be a


                                                                  Page 39                                                                   Page 41
 ·1· ·to other mesh products; is that true?                                 ·1· ·randomized controlled trial.· Any study, any.
 ·2· · · · A.· ·I am unaware, as we sit here now, of any                    ·2· · · · MR. CARTMELL:· Well, okay, it's been asked and
 ·3· ·randomized, controlled, non-industry-sponsored trial                  ·3· ·answered.
 ·4· ·comparing those two products head to head.                            ·4· ·BY THE WITNESS:
 ·5· · · · Q.· ·How about any trial?· Forget about randomized               ·5· · · · A.· ·I think I can do better than that and compare
 ·6· ·or industry sponsored.· How about any trial?· Can you                 ·6· ·it to the literally hundreds of pages of articles out
 ·7· ·point me to any study, whatsoever, that did this type of              ·7· ·there on other products and then comparing it to the
 ·8· ·comparative analysis, the Bard product versus the other               ·8· ·very few on Avaulta Plus.· To isolate it to just one
 ·9· ·products, and concluded that the Bard products were less              ·9· ·randomized controlled trial, it would be helpful, but it
 10· ·safe or more risky?· Can you point me to one single                   10· ·does not exclude the knowledge gathered from the other
 11· ·solitary study?                                                       11· ·studies.
 12· · · · A.· ·The studies I can quote to you are not a                    12· · · · Q.· ·Doctor, you're not answering my question.· You
 13· ·head-to-head comparison.· They are either comparing the               13· ·know, I've asked it now three different times.· And if
 14· ·native tissue, native repairs, the Avaulta Plus, or just              14· ·you're having a hard time understanding me, then let me
 15· ·Avaulta Plus, period.· You then have to look at the body              15· ·know.
 16· ·of knowledge out there and the data and could then                    16· · · · MR. CARTMELL:· We're not --
 17· ·compare those to the erosion rate, the infection rate,                17· ·BY MS. GEIST:
 18· ·the pain rate, delayed healing rate, the other products               18· · · · Q.· ·I want to know --
 19· ·with the Avaulta Plus.                                                19· · · · MR. CARTMELL:· Melissa --
 20· · · · Q.· ·All right.· So let me ask it a different way.               20· ·BY MS. GEIST:
 21· ·Since there's no -- we know there's no head-to-head                   21· · · · Q.· ·-- and I'd like to move on the articles --
 22· ·study that looked at the Bard products versus these                   22· · · · MR. CARTMELL:· Listen -- no, no, no.
 23· ·other products that you say are more safe or less risky.              23· · · · MS. GEIST:· You're interrupting me.· You're
 24· ·There's no study out there.· This is just your opinion                24· ·interrupting me.
 25· ·unsupported by any single article or medical literature,              25· · · · MR. CARTMELL:· I am interrupting you because here


770-343-9696                                  Tiffany Alley Global Reporting & Video                                             Pages 38..41
                                                                                                                                                      YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 14 of 94 PageID #: 773

In Re: CR Bard 200                                              Daniel Elliott, M.D.                                                  11/15/2014
                                                                  Page 42                                                                  Page 44
 ·1· ·is the problem.· Your statements by counsel, okay, that               ·1· ·BY MS. GEIST:
 ·2· ·he's not answering your question, when you've asked                   ·2· · · · Q.· ·You can't point me to a single study, can you?
 ·3· ·multiple different questions, you keep saying it's the                ·3· · · · MR. CARTMELL:· Object to the form.· It's been asked
 ·4· ·same one, but it's not, is unfair to the witness and                  ·4· ·and answered.· He's just answered it.· No more questions
 ·5· ·harassing.· All right.· So he's answered your question                ·5· ·like that, please.
 ·6· ·multiple times.· And I'll let you ask it one more time                ·6· ·BY MS. GEIST:
 ·7· ·and then we're moving on.· I'm not going to let him                   ·7· · · · Q.· ·Well, I'm going to move on.· I think it's
 ·8· ·answer it.                                                            ·8· ·pretty clear, from the record, you can't point me to a
 ·9· ·BY MS. GEIST:                                                         ·9· ·single study.
 10· · · · Q.· ·So my question is, Doctor, you can't point me               10· · · · MR. CARTMELL:· Object to the statement of counsel
 11· ·to a single study, whether it's industry-sponsored or                 11· ·and move to strike it.
 12· ·otherwise, a single study that looked at the Avaulta                  12· ·BY MS. GEIST:
 13· ·Plus products compared to other mesh manufacturer                     13· · · · Q.· ·How about -- how about this one?· When we're
 14· ·products and concluded that the Avaulta products were                 14· ·talking about adverse events resulting from a
 15· ·more risky or less safe; isn't that true?                             15· ·complication from mesh, generally speaking, we're
 16· · · · MR. CARTMELL:· Objection.· Asked and answered.                   16· ·talking about things like erosion, inflammatory
 17· ·BY THE WITNESS:                                                       17· ·response, pain, and dyspareunia; fair summary?· It's not
 18· · · · A.· ·I can quote to you studies -- if you limit me               18· ·supposed to be a complete summary, but those are some of
 19· ·as far as limiting all of the available knowledge in                  19· ·the more frequent adverse events we're talking about,
 20· ·that fashion, then it would probably be difficult, but                20· ·correct?
 21· ·that's --                                                             21· · · · A.· ·Incorrect.· I take care of patients daily with
 22· · · · Q.· ·Well, Doctor --                                             22· ·a myriad of complications.· To even limit one time the
 23· · · · A.· ·You're interrupting me again.                               23· ·number of complications these patients experience and
 24· · · · MR. CARTMELL:· Let him finish.                                   24· ·the life-changing effects is unfair to them.· So I'll
 25· ·BY MS. GEIST:                                                         25· ·disagree with your comment.

                                                                  Page 43                                                                  Page 45
 ·1· · · · Q.· ·I would like to move on.· It's a yes or no.                 ·1· · · · Q.· ·All right.· I'm trying to summarize, Doctor,
 ·2· ·Is there a study or not?                                              ·2· ·the adverse events or potential complications that a
 ·3· · · · MR. CARTMELL:· You want it to be a yes or no, but                ·3· ·patient may experience after having mesh implanted for
 ·4· ·what -- he needs to answer your question and then you                 ·4· ·pelvic organ prolapse.· I was trying to give you a
 ·5· ·can move to strike it.· Okay.· Go ahead.                              ·5· ·summary.
 ·6· ·BY MS. GEIST:                                                         ·6· · · · · · ·So my question is this, is there any study
 ·7· · · · Q.· ·Doctor, I would like a yes or no.· If you can               ·7· ·that looked at the incident rates of dyspareunia for
 ·8· ·point me to a study, let's talk about the study.· If                  ·8· ·patients experiencing that problem after having
 ·9· ·there is no such study, would you please just tell me                 ·9· ·implanted -- after having been implanted with an Avaulta
 10· ·there is no such study and then we can move on.                       10· ·product versus a Boston Scientific or Ethicon product?
 11· · · · MR. CARTMELL:· Objection.· Asked and answered.· You              11· · · · MR. CARTMELL:· Object and move to strike the
 12· ·can answer it again.                                                  12· ·statement of counsel before the question.
 13· ·BY THE WITNESS:                                                       13· ·BY THE WITNESS:
 14· · · · A.· ·There will be no yes-or-no answer.· It's far                14· · · · A.· ·I'm sorry.· You're asking for a study
 15· ·more complicated than that.· To limit the fund of                     15· ·comparing Avaulta versus native tissues or are you going
 16· ·knowledge out there to a yes or no is wrong and                       16· ·back to the Avaulta versus the other mesh products?
 17· ·shortchanges the available knowledge.· I can point you                17· · · · Q.· ·I'm going by adverse events.· So let me go --
 18· ·to studies -- I have them here -- showing that Avaulta                18· ·let me ask it again.
 19· ·Plus has higher inflammatory reaction, delayed healing.               19· · · · · · ·Is there any study that looked at the adverse
 20· ·I can point you to other studies with polypropylene mesh              20· ·event of dyspareunia and concluded that there was a
 21· ·that has a less reaction.                                             21· ·higher incident rate of dyspareunia with the Bard
 22· · · · Q.· ·You're not going to answer my question,                     22· ·products compared to the AMS, Boston Scientific, and
 23· ·Doctor?                                                               23· ·Ethicon products?
 24· · · · MR. CARTMELL:· Object to the form.· It's                         24· · · · A.· ·You're going back to the same question we
 25· ·argumentative.                                                        25· ·already went over and over and over.


770-343-9696                                   Tiffany Alley Global Reporting & Video                                             Pages 42..45
                                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 15 of 94 PageID #: 774

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                                         11/15/2014
                                                                 Page 46                                                                     Page 48
 ·1· · · · Q.· ·I'm asking specifically about dyspareunia.· Is             ·1· ·compared it to other mesh manufacturers' product and
 ·2· ·there any study that looked at that particular adverse               ·2· ·said that there is an incident -- greater incident rate
 ·3· ·event, potential complication resulting from a mesh                  ·3· ·of pain associated with the Bard products?
 ·4· ·implant, and concluded that there was a higher incident              ·4· · · · MR. CARTMELL:· Objection.· Asked and answered.
 ·5· ·rate of dyspareunia with the Bard products compared to               ·5· ·BY MS. GEIST:
 ·6· ·other mesh manufacturers' products?                                  ·6· · · · Q.· ·Correct?
 ·7· · · · A.· ·I have studies stating that the Bard product               ·7· · · · MR. CARTMELL:· You can answer it again.
 ·8· ·has higher complications than the native tissues.                    ·8· ·BY THE WITNESS:
 ·9· · · · Q.· ·I'm not talking about native tissues.                      ·9· · · · A.· ·Okay.· Limiting it, in the severe fashion that
 10· · · · A.· ·And then limiting it to one of those                       10· ·you're doing, I do not know of, right now, any study
 11· ·randomized control looking at dyspareunia alone, I don't             11· ·that compared the head-to-head comparison of these, any
 12· ·have that data with me.                                              12· ·randomized, controlled, industry-sponsored, et cetera.
 13· · · · Q.· ·Is there any data that looked at dyspareunia               13· · · · Q.· ·The same thing with erosion rates, Doctor?
 14· ·and said there is a higher incident rate with the Bard               14· ·There is no study out there or article that concluded
 15· ·products compared to other mesh manufacturers' products?             15· ·that the Bard products have more incident rates of
 16· · · · A.· ·Well, I would have to say there probably is                16· ·erosion compared to other manufacturers' mesh products
 17· ·not because, if you had that data, Bard would have                   17· ·used for pelvic organ prolapse?
 18· ·provided it for me.· And this would be a very good                   18· · · · A.· ·There are plenty of studies out there showing
 19· ·format, because you asked if I had been provided all of              19· ·it has a higher extrusion rate.· You said erosion, which
 20· ·the information available.· I did the PubMed research.               20· ·would be the incorrect word, but extrusion rate compared
 21· ·I am taking care of patients on a daily basis.· I'm                  21· ·to the native tissues.· I am unaware, sitting here now,
 22· ·going to meetings and I'm asking for all of the data                 22· ·of any randomized controlled trial stating it has a
 23· ·available.· That would have been a very nice piece of                23· ·higher rate compared to other mesh products.
 24· ·data to have provided to me.                                         24· · · · Q.· ·Do you consider yourself to be an expert on
 25· · · · Q.· ·So you don't -- you don't have that data,                  25· ·Bard's Avaulta products, Doctor?


                                                                 Page 47                                                                     Page 49
 ·1· ·Doctor, and you've never seen that data, correct?                    ·1· · · · A.· ·Yes, I do.
 ·2· · · · A.· ·Well, I have also had the opportunity of                   ·2· · · · Q.· ·How does a doctor like yourself, who is a
 ·3· ·reviewing the Bard depositions, and nowhere did they                 ·3· ·practicing urologist, how should a doctor like yourself
 ·4· ·present this data being available either.                            ·4· ·go about becoming an expert in a medical device product?
 ·5· · · · Q.· ·You don't have that data, Doctor, and you've               ·5· · · · MR. CARTMELL:· I object to the form.
 ·6· ·never seen that data, correct?                                       ·6· ·BY THE WITNESS:
 ·7· · · · A.· ·I've already answered this.                                ·7· · · · A.· ·You have to look at the totality of training:
 ·8· · · · Q.· ·Okay.· That's fine.· How about things like                 ·8· ·six years of pelvic surgery training; one year of
 ·9· ·pelvic pain?· Pelvic pain is a known complication that a             ·9· ·advanced surgical training in pelvic floor dysfunction,
 10· ·woman may experience after having a mesh implant,                    10· ·including surgery; and then becoming certified in female
 11· ·correct?                                                             11· ·pelvic medicine and reconstructive surgery, which is
 12· · · · A.· ·Correct.                                                   12· ·approved by the American Board of GYN and American Board
 13· · · · Q.· ·Any study out there that has looked at the                 13· ·of Urology; and then practicing for 15 years at a higher
 14· ·incident rates of pelvic pain associated with the                    14· ·level, a high-volume tertiary care center.
 15· ·Avaulta products and concluded that the incident rates               15· · · · Q.· ·And how about, Doctor, if you want to become
 16· ·were greater with the Avaulta products compared to any               16· ·an expert on this specific product, what should you do
 17· ·other mesh manufacturers' products?                                  17· ·to do that?
 18· · · · A.· ·No.· I can quote to you many studies showing               18· · · · A.· ·Be aware of the FDA regulations involved in
 19· ·that the incidence of pelvic pain and dyspareunia is                 19· ·submission and clearance of a product, be involved
 20· ·higher.· But when you limit it to comparing it to the                20· ·looking at the warnings, the regulations, the labels of
 21· ·other products, we would -- there is no -- we can't have             21· ·that product, be involved in teaching residents or staff
 22· ·a quality head-to-head comparison.· We have to go based              22· ·how to implant or how to more -- more appropriately for
 23· ·upon the studies that are available.                                 23· ·me taking care of the complications, also being daily
 24· · · · Q.· ·Okay.· So the answer to my question is                     24· ·taking care of patients that deal with this.· That
 25· ·correct?· No study that's looked at the Bard product,                25· ·provides expertise that most don't have.


770-343-9696                                  Tiffany Alley Global Reporting & Video                                                  Pages 46..49
                                                                                                                                                       YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 16 of 94 PageID #: 775

In Re: CR Bard 200                                     Daniel Elliott, M.D.                                           11/15/2014
                                                          Page 50                                                          Page 52
 ·1· · · · Q.· ·So you should become familiar with how to            ·1· ·published relating to that particular product.· Do you
 ·2· ·implant the actual product.· Is that what you said?            ·2· ·agree with me it would be a good idea to review all of
 ·3· · · · A.· ·I didn't say that.· You need to be -- you need       ·3· ·the literature out there on that particular product?
 ·4· ·to be familiar with how the product goes in, you know,         ·4· · · · MR. CARTMELL:· Object to the form.
 ·5· ·reviewing of videos, surgical videos, seminars at our          ·5· ·BY THE WITNESS:
 ·6· ·national/international meetings, and then be familiar          ·6· · · · A.· ·I only just -- I just want to make sure I'm
 ·7· ·with transvaginal surgery.                                     ·7· ·clear on what you're asking as far as the medical
 ·8· · · · Q.· ·Reviewing a video relating to the implantation       ·8· ·literature, medical manuscripts, abstract presentations
 ·9· ·of a medical device is not the same thing as actually          ·9· ·at meetings, if that's what you're asking, then, by all
 10· ·doing it?                                                      10· ·means, it is essential as one of the components of
 11· · · · A.· ·No.· And I've also been involved in cadaveric        11· ·gaining experience with the product.
 12· ·labs as far as implantation of meshes, polypropylene,          12· · · · Q.· ·It's essential to read all of the public
 13· ·pelvic organ prolapse meshes.                                  13· ·literature about that product?
 14· · · · Q.· ·You agree with me, though, that reviewing a          14· · · · MR. CARTMELL:· Object to form.
 15· ·video instructing how to implant an Avaulta product is 16·     15· ·BY MS. GEIST:
 ·not the same thing as actually implanting an Avaulta               16· · · · Q.· ·Is that what you're telling me?
 17· ·product?                                                       17· · · · A.· ·I would never use the word all.· I would say
 18· · · · A.· ·Well, I said I did it in cadaverics, also.           18· ·you better have a good grasp of the available trends of
 19· · · · Q.· ·How about in a live patient?                         19· ·thought on a product.
 20· · · · A.· ·Well, if you -- if you limit me to                   20· · · · Q.· ·Well, when you say a good grasp, what do you
 21· ·implantation only in living human beings, I have never         21· ·mean by that?
 22· ·once implanted transvaginally pelvic organ prolapse            22· · · · A.· ·A good grasp is going to be relative.· Okay?
 23· ·meshes by choice.                                              23· ·I'm at a high-volume institution, a tertiary care
 24· · · · Q.· ·So you never once implanted the Bard products        24· ·center, so I'm taking care of these patients on a daily
 25· ·for which you're giving an opinion, correct?                   25· ·basis, so -- and with national and international

                                                          Page 51                                                          Page 53
 ·1· · · · A.· ·I have never implanted the Bard mesh; however,       ·1· ·meetings, I just got back from a meeting in Stockholm
 ·2· ·I have significant experience taking out the Bard mesh.        ·2· ·dealing with mesh problems, okay.· So my grasp of it is
 ·3· · · · Q.· ·You've never implanted any type of pelvic            ·3· ·a daily interaction.
 ·4· ·organ prolapse kit from any manufacturer, true?                ·4· · · · · · ·If you're talking about an individual out in
 ·5· · · · A.· ·Well, asking the way you did now, that is            ·5· ·private practice, in the middle of somewhere else,
 ·6· ·incorrect.                                                     ·6· ·that's going to take a little bit more work to become
 ·7· · · · Q.· ·So which pelvic organ prolapse kit have you          ·7· ·involved, to have a good grasp of available knowledge.
 ·8· ·actually implanted in your career?                             ·8· ·So, again, that's a relative statement.
 ·9· · · · A.· ·That would be the AMS Interpro.                      ·9· · · · Q.· ·Okay.· Let me try and bring it back, Doctor,
 10· · · · Q.· ·And when did you do that?                            10· ·because what I'm talking about is, you told me you
 11· · · · A.· ·The last one would have been about a week or         11· ·believe you're an expert on the Bard Avaulta product,
 12· ·two -- no, three weeks ago, something like that.               12· ·correct?
 13· · · · Q.· ·And that's a transvaginal procedure?                 13· · · · A.· ·I am an expert on the Avaulta product, yes.
 14· · · · A.· ·No.                                                  14· · · · Q.· ·Okay.· So my question is, is it a good idea to
 15· · · · Q.· ·What type of procedure is that?                      15· ·read all of the literature, the published literature,
 16· · · · A.· ·A robotic sacrocolpopexy.                            16· ·about the actual product in which you're claiming to be
 17· · · · Q.· ·Is that -- is that product manufactured using        17· ·an expert?
 18· ·polypropylene mesh?                                            18· · · · MR. CARTMELL:· Object to the form.· It's vague and
 19· · · · A.· ·Yes.                                                 19· ·ambiguous.
 20· · · · Q.· ·How about reviewing public literature relating 21·   20· ·BY THE WITNESS:
 ·specifically to the product in which you're giving an              21· · · · A.· ·I can state, without any shadow of a doubt,
 22· ·opinion.· Would it be a good idea to do that?                  22· ·absolutely I have read all of the available documents
 23· · · · A.· ·By public literature, you mean, like, patient 24·    23· ·that I know of, medical literature published and some in
 ·brochures?· I just want clarification.                             24· ·abstract form, on the Avaulta products.
 25· · · · Q.· ·No.· I mean, any literature or articles              25· · · · Q.· ·How many published articles are there relating


770-343-9696                             Tiffany Alley Global Reporting & Video                                   Pages 50..53
                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 17 of 94 PageID #: 776

In Re: CR Bard 200                                       Daniel Elliott, M.D.                                             11/15/2014
                                                               Page 54                                                         Page 56
 ·1· ·to the Avaulta products specifically, do you know?                 ·1· · · · MS. GEIST:· All right.· You go first and then I
 ·2· · · · A.· ·Yes.                                                     ·2· ·will go.
 ·3· · · · MR. CARTMELL:· Object to the form.· Go ahead.                 ·3· · · · MR. CARTMELL:· We're not going to proceed today
 ·4· ·BY THE WITNESS:                                                    ·4· ·where you ask a question and he answers it and you don't
 ·5· · · · A.· ·I can state of what I did on my search.· This            ·5· ·like his answer because it's not your yes or no, you
 ·6· ·was not provided to me by counsel.· This is my search              ·6· ·know, in a question that can't be answered yes or no.
 ·7· ·that I came up with 17 articles.                                   ·7· ·So you do your little harassment statement like, Doctor,
 ·8· · · · Q.· ·And are all of those listed on your reliance             ·8· ·you haven't answered my question.· I'm going to answer
 ·9· ·list?                                                              ·9· ·(sic) it again in hopes that he gives you exactly the
 10· · · · A.· ·Yes.· And some of those will be from meetings            10· ·answer you want.· We're not going to do that for hour
 11· ·where the general public won't have access to those                11· ·after hour after hour.
 12· ·because they're abstract forms that I have access to.              12· · · · · · ·We've been going for an hour now and you've
 13· · · · Q.· ·How about reviewing the regulatory submissions           13· ·done it about 30 percent of the time.· So I want to make
 14· ·for the clearance to market a medical device?· Is that a           14· ·the record clear that you can ask him a question.· I'm
 15· ·good idea to review that in order to become an expert on           15· ·fine with it.· If he gives you an answer, then you need
 16· ·that device?                                                       16· ·to move on.· If he doesn't answer it, I'm fine with you
 17· · · · MR. CARTMELL:· Object to form.                                17· ·re-asking it.· But when he does, in fairness to the
 18· ·BY THE WITNESS:                                                    18· ·witness, don't try to harass him into giving an answer
 19· · · · A.· ·I think you have to have a good working                  19· ·that you think is right even though he's answered it
 20· ·knowledge of the requirements, regulations, the                    20· ·already.· That's my record.
 21· ·warnings, and the labels for a product.                            21· · · · MS. GEIST:· So my record is this, the objections
 22· · · · Q.· ·I appreciate that answer, Doctor.· But my                22· ·during this type of deposition, like any other
 23· ·question is, is it a good idea to read the regulatory              23· ·deposition taken according to the Federal Rules, are
 24· ·submission to the FDA in order to become an expert about           24· ·objections to form, not speaking objections.· We've been
 25· ·that medical device?                                               25· ·going, I guess, about an hour and you have made multiple

                                                               Page 55                                                         Page 57
 ·1· · · · MR. CARTMELL:· Object to the form.· Asked and                 ·1· ·speaking objections, which are against the rules.· So
 ·2· ·answered.· He just answered that exact question.                   ·2· ·I'd ask you to stop doing it.
 ·3· · · · MS. GEIST:· No, he didn't.                                    ·3· · · · MR. CARTMELL:· Okay.
 ·4· · · · MR. CARTMELL:· You can answer it again.· Yes, he              ·4· · · · MS. GEIST:· Make your objections to form for the
 ·5· ·did.                                                               ·5· ·record.· The doctor -- and just for the -- just for the
 ·6· · · · MS. GEIST:· No, he didn't.                                    ·6· ·record about this last question, he did not answer my
 ·7· · · · MR. CARTMELL:· Well, see, what you want to do                 ·7· ·question.
 ·8· ·is you want to --                                                  ·8· · · · MR. KUNTZ:· Let's go back and read that.
 ·9· · · · MS. GEIST:· No, no, no.                                       ·9· · · · MS. GEIST:· I asked him --
 10· · · · MR. CARTMELL:· No, no.                                        10· · · · MR. KUNTZ:· He absolutely did.· Let's go -- let's
 11· · · · MS. GEIST:· We're not -- hold on.· Hold on.· Wait             11· ·go back and look at it.
 12· ·for the record.                                                    12· · · · MS. GEIST:· You're interrupting me.
 13· · · · MR. CARTMELL:· Step out of the room.                          13· · · · MR. CARTMELL:· No.
 14· · · · THE WITNESS:· I'll step out.                                  14· · · · MR. KUNTZ:· Because you're wrong.· Pull it up and
 15· · · · MR. CARTMELL:· Go ahead and step out.· Go ahead and           15· ·look at it while he's out of the room.· You're not even
 16· ·step out.                                                          16· ·close he answered it.
 17· · · · · · · · · · · (Exit the witness.)                             17· · · · MR. CARTMELL:· Right.
 18· · · · MS. GEIST:· We're not going to proceed today with             18· · · · MR. KUNTZ:· You're not even close.
 19· ·speaking objections.                                               19· · · · MS. GEIST:· You're interrupting me.· I asked him
 20· · · · MR. CARTMELL:· We're not going to proceed like                20· ·specifically about whether he should review, somebody
 21· ·you're doing right now.· Okay.                                     21· ·who is claiming to be an expert on the product, whether
 22· · · · MS. GEIST:· Wait.· Hold on.· You have to let me               22· ·they should review the regulatory submissions for that
 23· ·finish.                                                            23· ·product.· And he gave me a whole answer about you should
 24· · · · MR. CARTMELL:· No.· I'm talking right now.· Go                24· ·be familiar with regulatory rules and everything else.
 25· ·ahead.· We are not going to proceed today --                       25· ·The answer (sic) was, did he review the regulatory


770-343-9696                                   Tiffany Alley Global Reporting & Video                                 Pages 54..57
                                                                                                                                         YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 18 of 94 PageID #: 777

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                          11/15/2014
                                                                Page 58                                                         Page 60
 ·1· ·submission for this product or not?· He hasn't answered             ·1· ·he's been in this room.· This is the first time he's
 ·2· ·that question.                                                      ·2· ·been out of the room.· So we'll just continue it and see
 ·3· · · · MR. KUNTZ:· And he said, yes, three questions                  ·3· ·how it goes.
 ·4· ·before that.                                                        ·4· · · · MR. CARTMELL:· Okay.· You can come in.
 ·5· · · · MS. GEIST:· No, he didn't.                                     ·5· · · · · · · · · · · (Enter the witness.)
 ·6· · · · MR. CARTMELL:· You didn't ask him if he reviewed               ·6· · · · MR. CARTMELL:· Can we, for the record, read your
 ·7· ·the regulatory submission for this product.                         ·7· ·last question and his response?
 ·8· · · · MS. GEIST:· I said, would it be a good idea --                 ·8· · · · MS. GEIST:· I agree with that.
 ·9· · · · MR. CARTMELL:· Hold on.                                        ·9· · · · MR. CARTMELL:· Okay.
 10· · · · MS. GEIST:· -- to review the regulatory submission             10· · · · · · · · · · · (Record read as requested.)
 11· ·for the product in which you're claiming to be an                   11· · · · MS. GEIST:· Right.
 12· ·expert.                                                             12· · · · MR. CARTMELL:· Thank you.
 13· · · · MR. CARTMELL:· Okay.· And his response was you need            13· ·BY MS. GEIST:
 14· ·to have a working knowledge of the regulatory                       14· · · · Q.· ·And I appreciate that, Doctor.· But my
 15· ·requirements for the product.· He answered your                     15· ·question is, should you review the regulatory
 16· ·question.                                                           16· ·submission -- the submission, not the regulations that
 17· · · · MS. GEIST:· No, that's not the -- let --                       17· ·you talked about and the other things you talked
 18· · · · MR. CARTMELL:· If you --                                       18· ·about -- in order to become an expert on a particular
 19· · · · MS. GEIST:· -- answer --                                       19· ·medical device, would it be a good idea to review the
 20· · · · MR. CARTMELL:· Don't interrupt me.                             20· ·submission to FDA for that product to be cleared?
 21· · · · MS. GEIST:· You guys are interrupting me.· It's                21· · · · MR. CARTMELL:· Object to the form.
 22· ·like a tag team here.                                               22· ·BY THE WITNESS:
 23· · · · MR. CARTMELL:· If you then ask him, Well, did you              23· · · · A.· ·Specifically, the 510(k) submission you're
 24· ·review the regulatory submission for this product,                  24· ·referring to?
 25· ·Doctor --                                                           25· · · · Q.· ·Yes.

                                                                Page 59                                                         Page 61
 ·1· · · · MS. GEIST:· I will.                                            ·1· · · · A.· ·Yes.
 ·2· · · · MR. CARTMELL:· -- then that would be a different               ·2· · · · Q.· ·And did you do that in this case?
 ·3· ·question.· But he answered your first question.                     ·3· · · · A.· ·Yes, all 506 pages of it.
 ·4· · · · MS. GEIST:· No, he didn't.                                     ·4· · · · Q.· ·Thank you.· Is that 510(k) submission on your
 ·5· · · · MR. CARTMELL:· And you wanted him to say, yes, and             ·5· ·reliance list, Doctor?
 ·6· ·he told you that it was -- it would be required to have             ·6· · · · A.· ·I'd have to look at the reliance list.· I'm
 ·7· ·a working knowledge.· Now you're entitled to then                   ·7· ·not sure.
 ·8· ·explore that, Melissa.· I'm fine with that.· But, you               ·8· · · · Q.· ·But it's your testimony that you reviewed the
 ·9· ·know, the problem is you ask these questions that are               ·9· ·510(k) submission for the Avaulta products in its
 10· ·not precise, he answers them part- -- you know,                     10· ·entirety?
 11· ·particularly the way he can based on your question                  11· · · · MR. CARTMELL:· Object.· Asked and answered.
 12· ·that's not precise, and you're offended by that and you             12· ·BY MS. GEIST:
 13· ·ask the exact same question.                                        13· · · · Q.· ·I'm just trying to understand your testimony.
 14· · · · · · ·That's the problem I have with it.· That's it.            14· · · · A.· ·Okay.· The document, as I recall, was,
 15· ·Now he's out of the room.· That's why he's out of the               15· ·roughly, 506 pages.· I may be off on that, plus or minus
 16· ·room, because I didn't want to do this, all of this                 16· ·10 or 20 here and there.· I went through and read over
 17· ·speaking stuff, in front of him.· And I will continue to            17· ·almost every single page of that.· I scanned every
 18· ·send him out of the room when we get to situations where            18· ·single page.· Some of them were duplicates.· Some it was
 19· ·you're just not being fair to the witness.· That's the              19· ·regulatory data.· So, yes, to answer your question.
 20· ·only reason I want to make it clear on the record is my             20· · · · Q.· ·Thank you.· Doctor, I know we just went off --
 21· ·speaking objections are going to be when he's out of the            21· ·well, we didn't go off the record, but you left the room
 22· ·room, but I am going to continue to do them as long as              22· ·for a little bit on a break.· Are you okay to keep going
 23· ·you're unfair to the witness.                                       23· ·right now, or do you need a --
 24· · · · MS. GEIST:· Well, I appreciate your comments.                  24· · · · A.· ·No.· No.· Keep going.
 25· ·You've been making plenty of speaking objections while              25· · · · Q.· ·-- bio break or anything?· Okay.· Great.


770-343-9696                                  Tiffany Alley Global Reporting & Video                                   Pages 58..61
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 19 of 94 PageID #: 778

In Re: CR Bard 200                                         Daniel Elliott, M.D.                                                    11/15/2014
                                                                Page 62                                                                   Page 64
 ·1· · · · · · ·Let me have you look at your deposition notice            ·1· ·in the world to perform a robotic sacrocolpopexy and
 ·2· ·for a second, Doctor, which we've marked as Exhibit 1 to            ·2· ·writing on that.
 ·3· ·your deposition.· Have you seen this before --                      ·3· · · · Q.· ·The robotic-assisted laparoscopic
 ·4· · · · A.· ·Yes.                                                      ·4· ·sacrocolpopexy?
 ·5· · · · Q.· ·-- Dr. Elliott?                                           ·5· · · · A.· ·Correct.
 ·6· · · · A.· ·Yes.                                                      ·6· · · · Q.· ·That's one of the prime areas of your
 ·7· · · · Q.· ·Okay.· It asks you to bring a number of things            ·7· ·research; fair to say?
 ·8· ·with you here to your deposition.· Do you see that?                 ·8· · · · A.· ·I focus quite a bit on that, yeah.
 ·9· · · · A.· ·Yes.                                                      ·9· · · · Q.· ·How many times have you published on the area
 10· · · · Q.· ·They're listed on Exhibit A?                              10· ·of mesh complications?
 11· · · · A.· ·Correct.                                                  11· · · · A.· ·One that I know of, that I can think of off
 12· · · · Q.· ·The first thing is a copy of your CV.· Do you             12· ·the top of my head, and then another one is submitted
 13· ·see that, Doctor?                                                   13· ·but it has not been published yet.
 14· · · · A.· ·Yes.· Yes.                                                14· · · · Q.· ·And where on your CV is the one publication
 15· · · · Q.· ·That's contained as part of your expert                   15· ·that you've done relating to mesh complications?
 16· ·report, correct?                                                    16· · · · A.· ·Well, as far as specific -- excuse me.· Let me
 17· · · · A.· ·Yes.                                                      17· ·go to my -- this is not in the format I'm usually used
 18· · · · Q.· ·Is that an up-to-date version of your                     18· ·to looking at it.
 19· ·curriculum vitae and bibliography?                                  19· · · · Q.· ·Take your time.
 20· · · · A.· ·It appears to be within the past month or so,             20· · · · A.· ·Speaking of mesh complications and papers that
 21· ·so it would be fairly accurate.                                     21· ·involve mesh complications, that would be No. 37,
 22· · · · Q.· ·Do you need to add anything or provide any                22· ·Robotics and Laparoscopy for Vaginal Prolapse and
 23· ·addendum to that CV sitting here now?                               23· ·Incontinence.
 24· · · · A.· ·As I sit here now quickly going over it, I                24· · · · Q.· ·That paper has to do with mesh complications?
 25· ·don't think anything significant needs to be added.                 25· · · · A.· ·Correct.

                                                                Page 63                                                                   Page 65
 ·1· ·I've given some recent talks at Minnesota's Urology's               ·1· · · · Q.· ·Okay.· And what else?
 ·2· ·Society.· That might not be on here, but that would be              ·2· · · · A.· ·Then --
 ·3· ·not pertaining to mesh products.· The most important one            ·3· · · · Q.· ·Is there anything else?
 ·4· ·is I sit on the education committee for Society of                  ·4· · · · A.· ·Yes.· And then No. 43, Shimko, Umbreit -- oh,
 ·5· ·Urodynamics and Female Urology, and I need to make sure             ·5· ·it's my paper.· I'm the senior author -- Long-Term
 ·6· ·that's on here.                                                     ·6· ·Outcomes of Robotic-Assisted Laparoscopic
 ·7· · · · Q.· ·Okay.· If it's not, as long as you just                   ·7· ·Sacrocolpopexy.· And then --
 ·8· ·testified to that, that's fine.                                     ·8· · · · Q.· ·I'm sorry.· That paper also has to do with
 ·9· · · · A.· ·Yeah.                                                     ·9· ·complications associated with mesh implantation?
 10· · · · Q.· ·Anything else?                                            10· · · · A.· ·Absolutely.
 11· · · · A.· ·And that would be -- and then papers, it                  11· · · · Q.· ·And what else?
 12· ·appears to be accurate.                                             12· · · · A.· ·And I'm trying to get to the first article we
 13· · · · Q.· ·Referring to your papers for a minute, do you             13· ·wrote on this.· I will get there in just one second.
 14· ·have any particular area of research that you                       14· ·Here we go.· Number 24, which I am the senior author,
 15· ·concentrate on?                                                     15· ·Robotic-Assisted Laparoscopic Sacrocolpopexy With
 16· · · · A.· ·The pelvis.                                               16· ·Treatment of Vaginal Vault Prolapse.
 17· · · · Q.· ·The pelvis, in general?                                   17· · · · Q.· ·All three of those articles focus primarily on
 18· · · · A.· ·Well, I mean, as far as research and                      18· ·your work and research relating to robotic-assisted
 19· ·incontinence, pelvic organ prolapse is where I focus on.            19· ·laparoscopic sacrocolpopexy, correct?
 20· · · · Q.· ·If someone were to ask you, well, you know,               20· · · · A.· ·What I've mentioned so far has been, but I
 21· ·Doctor, what are you best known for, what's your claim              21· ·haven't gone through my CV completely.
 22· ·to fame, what would you say?                                        22· · · · Q.· ·Okay.
 23· · · · A.· ·Probably dealing with mesh organ                          23· · · · A.· ·Okay.· Number 25 is, Time-Dependent Variations
 24· ·complications, dealing with complications, the surgical             24· ·in Biochemical Properties of Cadaveric, Porcine Dermis,
 25· ·correction of those, male incontinence, being the first             25· ·Porcine Small Intestine, and Polypropylene Mesh, and


770-343-9696                                    Tiffany Alley Global Reporting & Video                                         Pages 62..65
                                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 20 of 94 PageID #: 779

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                                       11/15/2014
                                                                Page 66                                                                     Page 68
 ·1· ·Autologous Fascia in a Rabbit Model.· Number,                       ·1· · · · Q.· ·And that was -- that article relates to mesh
 ·2· ·Gynecologic Use of Robotic-Assisted Laparoscopic                    ·2· ·implanted to treat stress urinary incontinence, right?
 ·3· ·Sacrocolpopexy For the Treatment of High Vaginal Vault              ·3· · · · A.· ·Correct.
 ·4· ·Prolapse.                                                           ·4· · · · Q.· ·Or the sling procedure, in other words?
 ·5· · · · Q.· ·Those -- those two articles, 25 and 26, have              ·5· · · · A.· ·Sling is a generic term for it; but, by and
 ·6· ·to do with mesh explant procedures?                                 ·6· ·large, you're correct, yes.
 ·7· · · · A.· ·Mesh complications, mesh inflammatory process.            ·7· · · · Q.· ·Okay.· And I am using a generic term.· Have
 ·8· ·Number 27, where I am the senior author, time --                    ·8· ·you published, Doctor, in the area of mesh complications
 ·9· ·time-dependent variations in inflammation and scar                  ·9· ·resulting from transvaginal implant of mesh for the
 10· ·formation in six different pubovaginal sling materials              10· ·purpose of repairing pelvic organ prolapse?
 11· ·in a rabbit model, which polypropylene was one of those.            11· · · · A.· ·We have submitted manuscripts dealing with
 12· · · · Q.· ·These three studies you just cited to me, 25,             12· ·laser resection of pelvic -- of pelvic organ erosion
 13· ·26, and 27, these were all animal studies, correct?                 13· ·from meshes involving not just incontinence procedures,
 14· · · · A.· ·No.· Incorrect.· One of those was human.· 24              14· ·but also pelvic organ prolapse.· And I have been invited
 15· ·was human.                                                          15· ·to speak at the SUFU meeting in February speaking with
 16· · · · Q.· ·Sorry.· I was talking about 25, 26, and 27?               16· ·laser management of these complications.· And that paper
 17· · · · A.· ·Okay.· 25, no.· 26 is human.· 28, Current                 17· ·has also been submitted to the American Urologic
 18· ·Status of Robotics in Female Urology and Gynecology,                18· ·Association meeting in May this year.
 19· ·focused on the complications and the management of                  19· · · · Q.· ·So you have a pretty extensive publication
 20· ·complications.                                                      20· ·list on your CV.· You agree with me on that, Doctor, I
 21· · · · Q.· ·For mesh?                                                 21· ·assume?· We're not going to argue about that?
 22· · · · A.· ·For mesh.· Number 30, Long-Term Results of                22· · · · A.· ·I work hard on it.
 23· ·Robotic-Assisted Laparoscopic Sacrocolpopexy For the                23· · · · Q.· ·Yeah.· And you've done some pretty good and
 24· ·Treatment of High-Grade Vaginal Vault Prolapse.                     24· ·cutting-edge work in the areas of robotic-assisted
 25· ·Number -- do you want me to go through the whole list,              25· ·laparoscopic sacrocolpopexy.· Fair to say?


                                                                Page 67                                                                     Page 69
 ·1· ·because it keeps going here.                                        ·1· · · · A.· ·We were the first in the world to do it and
 ·2· · · · Q.· ·Well, I'm sort of -- I'm sort of bewildered,              ·2· ·publish on it, yes.
 ·3· ·Doctor, because I read all of these articles and they               ·3· · · · Q.· ·Yep.· But you don't have a single article yet
 ·4· ·all deal with robotic-assisted laparoscopic                         ·4· ·published relating to mesh complications resulting from
 ·5· ·sacrocolpopexy primarily.· There may be a line or two in            ·5· ·the use of transvaginal mesh for pelvic organ prolapse;
 ·6· ·here about mesh complications.· But I think it's a                  ·6· ·is that true?
 ·7· ·stretch to say any of these articles deal with mesh                 ·7· · · · A.· ·Not yet.· But we've spoken on it in national
 ·8· ·complications; do you disagree?                                     ·8· ·and international meetings and have manuscripts
 ·9· · · · MR. CARTMELL:· Object.· It's argumentative.                    ·9· ·submitted.
 10· ·BY THE WITNESS:                                                     10· · · · Q.· ·Okay.
 11· · · · A.· ·I --                                                      11· · · · A.· ·But you are -- you are correct, limited to
 12· · · · Q.· ·I'm not trying to be argumentative.· I'm                  12· ·publications, no, I do not.
 13· ·asking if you disagree.                                             13· · · · Q.· ·And you told me you have something in
 14· · · · A.· ·I completely disagree.· Is it mesh?· Yes.· Is             14· ·submission?
 15· ·it for vaginal prolapse?· Yes.· Is there complications?             15· · · · A.· ·Correct.
 16· ·Yes.· So, unequivocally, yes, this is dealing with                  16· · · · Q.· ·Does it have a title?
 17· ·complications.                                                      17· · · · A.· ·Well, yes, it does have a title.· I can't
 18· · · · Q.· ·So maybe my question wasn't precise.· Do any              18· ·quote it exactly.· It will be Holmium Laser Management
 19· ·of these articles deal with mesh complications resulting            19· ·of Transvaginal Mesh Erosion.
 20· ·from a transvaginal implant of polypropylene mesh?                  20· · · · Q.· ·I'm sorry.· What did -- what laser management?
 21· · · · A.· ·Yes.· Number 54, does risk -- repeat risk --              21· ·Can you say that for me?
 22· ·excuse me.· Risk of Repeat Anti-Incontinence Surgery                22· · · · A.· ·A Holmium, H-O-L-I-U-M (sic), Laser Management
 23· ·Following Sling Release, a review of 93 patients, which             23· ·of Transvaginal Mesh Erosion.· So that includes in there
 24· ·the majority of those were mesh obstructions and                    24· ·the pelvic organ prolapse erosions into the -- into the
 25· ·treatments.                                                         25· ·bladder, urethra.


770-343-9696                                Tiffany Alley Global Reporting & Video                                                   Pages 66..69
                                                                                                                                                      YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 21 of 94 PageID #: 780

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                                    11/15/2014
                                                               Page 70                                                                  Page 72
 ·1· · · · Q.· ·What is holium (sic) laser management?                   ·1· ·doing that is transvaginal and the urethra is shredded
 ·2· · · · A.· ·Holmium, it's just a type of laser.· It's a              ·2· ·apart.· The women is usually or can be totally
 ·3· ·specific product of laser.· There's different types of             ·3· ·incontinent the rest of her life.· So we wanted to try a
 ·4· ·lasers, green light laser, all of these different types            ·4· ·different way.· So that was the impetus, the initial
 ·5· ·of lasers.· This happens to be one specific type of                ·5· ·patient one.· And then since then I've seen a fair
 ·6· ·laser that we have found works quite well on dealing               ·6· ·number of these.· We're up to about 15 or 20 of these
 ·7· ·with some of these mesh problems.                                  ·7· ·types of --
 ·8· · · · Q.· ·Are you the lead author on the paper?                    ·8· · · · Q.· ·Sorry.· Let me interrupt you purposefully.
 ·9· · · · A.· ·I am the senior author.                                  ·9· ·When you said 15 or 20, so you've performed the holmium
 10· · · · Q.· ·Is there a difference?                                   10· ·laser procedure on 15 or 20 patients?
 11· · · · A.· ·Lead author -- well, it depends how we were              11· · · · A.· ·Correct.
 12· ·defining it.                                                       12· · · · Q.· ·Okay.· Sorry.· Go ahead.
 13· · · · Q.· ·I don't know.· How are you defining it?                  13· · · · A.· ·But we submit the paper and then we continued
 14· ·Senior meaning old or --                                           14· ·to gather data, so I can never remember what the numbers
 15· · · · A.· ·We have first author -- you have first author,           15· ·are because, again, we continue to add.· So it's roughly
 16· ·second author, third author, fourth author, or however             16· ·20, and that's involving mainly -- well, it is
 17· ·many authors there are, and then a lead or senior                  17· ·essentially just the bladder and urethral injuries.
 18· ·author.· Lead or senior one means they're the boss.                18· · · · Q.· ·We're talking about women who have experienced
 19· ·First author is the one who does the most as far as the            19· ·visceral erosion?
 20· ·data gathering or work on it.                                      20· · · · A.· ·Well, into the bladder.· The gynecologists at
 21· · · · Q.· ·And what -- what journal or journals have you            21· ·my institution will deal with the perforations -- well,
 22· ·submitted the article to?                                          22· ·actually, I'm sorry.· I take that back.· There was one
 23· · · · A.· ·The Journal of Urology.                                  23· ·woman who had a rectal perforation, so we dealt with
 24· · · · Q.· ·And who else was involved in the research on             24· ·that one, too.· So -- but, mainly, mine our bladder and
 25· ·this article?                                                      25· ·urethra.· The gynecologists at my institution are


                                                               Page 71                                                                  Page 73
 ·1· · · · A.· ·Well, we have a resident involved with it.               ·1· ·dealing with the ones involving other organs.· We kind
 ·2· · · · Q.· ·Is it you and a resident?                                ·2· ·of agreed to divide up the -- so we can have more
 ·3· · · · A.· ·Yeah.· Myself and a resident, yeah.· But there           ·3· ·expertise in dealing with this.
 ·4· ·has been multiple residents over the years who have                ·4· · · · Q.· ·So what was the outcome of using the
 ·5· ·gathered data and things like that.                                ·5· ·holmium -- holmium laser to excise the mesh?
 ·6· · · · Q.· ·And, in a nutshell, what's the summary and               ·6· · · · A.· ·We have, roughly, a 75 percent success with
 ·7· ·conclusions of the paper?                                          ·7· ·one treatment.· Unfortunately, the ones who come back
 ·8· · · · A.· ·It is meant to address the problem of the mesh           ·8· ·with a recurrent erosion, it requires multiple
 ·9· ·erosions, which early on in my career, we were -- I was            ·9· ·treatments to try and get those fixed and some of them
 10· ·doing a lot of major transabdominal procedures to get              10· ·we can't get fixed.· I just saw one of them back last
 11· ·the mesh out.· It was a very morbid or bloody and                  11· ·week and she has, now, a recurrence of her erosion into
 12· ·painful procedure.· A colleague of mine uses holmium               12· ·the bladder.· The problem has continued to get worse.
 13· ·lasers to break apart stones, and we did some research             13· · · · Q.· ·Is this the only pending publication or
 14· ·and found that it works on polypropylene.                          14· ·manuscript submitted for publication relating to mesh
 15· · · · · · ·So we had a woman who originally came in to us           15· ·extraction?
 16· ·with a mesh that went through the urethra, which is very           16· · · · A.· ·I believe so, yes.
 17· ·difficult to deal with, to take out.· It's scarred in              17· · · · Q.· ·And is the laser procedure, I assume, a
 18· ·like crazy.· So we decided to try it with her consent.             18· ·minimally invasive procedure?
 19· ·That we -- it may or may not work.· But if it works, it            19· · · · A.· ·Well, minimally invasive is a relative term,
 20· ·will save her major surgery.· And so we were able to,              20· ·also.· It is less invasive than doing this with an
 21· ·with the laser, go in and cut the mesh off as it went              21· ·incision.· It is -- there are significant risks when we
 22· ·through and through the urethra.                                   22· ·do this because any woman -- any woman who has an
 23· · · · Q.· ·So is this a one-patient case study?                     23· ·erosion, whether it be urethra or vagina into the
 24· · · · A.· ·No.· That was a patient that prompted the                24· ·bladder, the tissues are thin.· And so, as we resect
 25· ·dealing with it.· But, again, the traditional way of               25· ·this, we can get into the vagina through and through and


770-343-9696                                 Tiffany Alley Global Reporting & Video                                            Pages 70..73
                                                                                                                                                  YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 22 of 94 PageID #: 781

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                       11/15/2014
                                                       Page 74                                                                   Page 76
 ·1· ·cause a fistula.· So there are major risks with it.· So    ·1· · · · Q.· ·When did you start getting involved working as
 ·2· ·I would be very hesitant to call it -- it's relative.      ·2· ·an expert for plaintiffs in the mesh litigation; do you
 ·3· ·It's relative to open surgery, it is minimally invasive.   ·3· ·remember?
 ·4· ·Relative to doing a bladder biopsy, it's significantly     ·4· · · · A.· ·I believe -- well, actually, I do know.· It
 ·5· ·invasive.· That's not to be evasive in the answer.· It's   ·5· ·was in September or so of 2011.
 ·6· ·just that it's subjective.                                 ·6· · · · Q.· ·And were you retained by plaintiff's counsel
 ·7· · · · Q.· ·No.· Understood.· Okay.· Doctor, going back,     ·7· ·at that time in cases pending against Ethicon?
 ·8· ·now, to Exhibit 1, which is your notice of deposition --   ·8· · · · A.· ·I don't know the legal nomenclature.· I mean,
 ·9· · · · A.· ·Yes.                                             ·9· ·they -- I was contacted.· They wanted to know my opinion
 10· · · · Q.· ·-- it asks you also for a list of all cases in   10· ·on subjects, I told them, and then we went from there.
 11· ·which you have, during the past four years, served as an   11· ·So, as far as retained, I don't know that term.
 12· ·expert essentially?                                        12· · · · Q.· ·Okay.· I apologize for that.· Let me just ask
 13· · · · A.· ·Correct.                                         13· ·it this way.· You started working with plaintiff's
 14· · · · Q.· ·So, in the past four years, have you served as   14· ·counsel back in September of 2011 in litigation or cases
 15· ·an expert other than here in the Bard pelvic mesh          15· ·pending against Ethicon; is that a fair summary?
 16· ·litigation?                                                16· · · · A.· ·Correct.
 17· · · · A.· ·Yes.                                             17· · · · Q.· ·And who did you start working with?
 18· · · · Q.· ·And can you let me know about those              18· · · · A.· ·Mr. Ben Anderson.
 19· ·circumstances, please?                                     19· · · · Q.· ·And what firm is he with, do you know?
 20· · · · A.· ·Yes.· What are we, 2014?· So 2011 or '12, with   20· · · · A.· ·Anderson Law Firm in Cleveland.
 21· ·Ethicon on the Prolift, I wrote up an expert report;       21· · · · Q.· ·Had you had any prior experience with that law
 22· ·however, I did not go to trial, or however you phrase --   22· ·firm?
 23· ·however you phrase that.                                   23· · · · A.· ·None.
 24· · · · Q.· ·Have you ever testified at trial as an expert    24· · · · Q.· ·How about for the --
 25· ·witness?                                                   25· · · · VIDEO TECHNICIAN:· Can you repeat that?· Sorry.


                                                       Page 75                                                                   Page 77
 ·1· · · · A.· ·One time.                                        ·1· ·BY THE WITNESS:
 ·2· · · · Q.· ·And when was that?                               ·2· · · · A.· ·Just the Anderson Law Firm in Cleveland, and I
 ·3· · · · A.· ·That was not related to mesh.· That was a        ·3· ·had had no prior contact with them.
 ·4· ·patent infringement case of generic medical devices        ·4· · · · Q.· ·And how about for the Bard litigation?· When
 ·5· ·versus Coloplast for their transobturator mesh sling.      ·5· ·did you start working for plaintiffs in the Bard
 ·6· ·Well, I guess it was a mesh.· It was a mesh sling.· But    ·6· ·litigation as an expert?
 ·7· ·that was patent infringement.· It had nothing to do with   ·7· · · · A.· ·Summer of 2014.
 ·8· ·complications.· It was patent infringement.· And that      ·8· · · · Q.· ·So pretty recent?
 ·9· ·took place in Tacoma District Court, I believe.            ·9· · · · A.· ·Well, June or so, so five months ago.
 10· · · · Q.· ·How many times have you given a deposition as    10· · · · Q.· ·And who approached you to work on this
 11· ·an expert witness?                                         11· ·litigation?
 12· · · · A.· ·Three.                                           12· · · · A.· ·Mr. Anderson.
 13· · · · Q.· ·And were those all on behalf of the plaintiffs   13· · · · Q.· ·The same guy?
 14· ·in a litigation?                                           14· · · · A.· ·Correct.
 15· · · · A.· ·Correct.                                         15· · · · Q.· ·Did you bring, as requested in your deposition
 16· · · · Q.· ·And were those all against mesh manufacturers?   16· ·notice, any invoices or records relating to your
 17· · · · A.· ·Manufacturer, Ethicon.                           17· ·compensation as an expert in the litigation?
 18· · · · Q.· ·So, prior to this, you gave three depositions    18· · · · A.· ·I don't have those with me, no.
 19· ·on behalf of plaintiffs and against Ethicon in a mesh      19· · · · Q.· ·What did you bring with you today, Doctor, in
 20· ·proceeding?                                                20· ·response to the notice?· We already -- you have your
 21· · · · A.· ·I'm going to have to take that back.· There      21· ·bibliography, right?
 22· ·was a deposition in November of '11 or '12, and then       22· · · · A.· ·I have paper copies of my expert report, my
 23· ·there was a deposition a few weeks ago.· Both of those     23· ·bibliography, then the case-specific reports.· And then
 24· ·were with Ethicon and then you.· So actually it's three    24· ·I have electronic copies of -- as far as everything
 25· ·total.                                                     25· ·that's on my reliance list, and then most manuscripts.


770-343-9696                          Tiffany Alley Global Reporting & Video                                           Pages 74..77
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 23 of 94 PageID #: 782

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                          11/15/2014
                                                       Page 78                                                         Page 80
 ·1· ·Not all, but most manuscripts.                             ·1· · · · Q.· ·Did you tell me earlier you started working on
 ·2· · · · Q.· ·Okay.· So sort of in front of you you have       ·2· ·the litigation in or about June of 2014; is that right?
 ·3· ·paper copies of your reports, your bibliography, and       ·3· · · · A.· ·More or less.· It was during the summer. I
 ·4· ·your reliance list.· Everything else is accessible on      ·4· ·don't recall exactly.
 ·5· ·your laptop?                                               ·5· · · · Q.· ·Okay.· That's fine.· And you invoice after
 ·6· · · · A.· ·Correct.· And, to be technical, in front of me   ·6· ·every 30 days?
 ·7· ·includes Dropbox.· I have everything.                      ·7· · · · A.· ·At the end of the month, correct.
 ·8· · · · · · · · · · · (Brief interruption.)                   ·8· · · · Q.· ·So there would be invoices from approximately
 ·9· · · · MR. CARTMELL:· Uh-ooh.                                ·9· ·July, August, September, October?
 10· · · · MS. GEIST:· How about can we take a five-minute bio   10· · · · A.· ·Correct.
 11· ·break?                                                     11· · · · Q.· ·You don't have copies of those with you today?
 12· · · · MR. CARTMELL:· Sure.                                  12· · · · A.· ·I do not, no.
 13· · · · MS. GEIST:· Thanks.                                   13· · · · Q.· ·Can you tell me how much time you spent
 14· · · · VIDEO TECHNICIAN:· We're off the record.· The time    14· ·working on the litigation so far?
 15· ·is 10:51 a.m.                                              15· · · · A.· ·I don't recall an exact number, no.
 16· · · · · · · · · · · (A recess was had.)                     16· · · · Q.· ·How about an approximation?
 17· · · · VIDEO TECHNICIAN:· We're back on the record.· The     17· · · · A.· ·Greater than a hundred.
 18· ·time is 11:06 a.m.                                         18· · · · Q.· ·Greater than a hundred hours?
 19· ·BY MS. GEIST:                                              19· · · · A.· ·Correct.
 20· · · · Q.· ·Doctor, referring again to the notice of         20· · · · Q.· ·So are we talking a thousand hours or
 21· ·deposition --                                              21· ·somewhere between a hundred and 200 hours?
 22· · · · VIDEO TECHNICIAN:· Counsel, sorry, I can barely       22· · · · A.· ·Again, this is pure speculation.· I don't
 23· ·hear you.                                                  23· ·know.· I can't recall the exact numbers.· It would be
 24· · · · MS. GEIST:· I'm sorry.· I forgot to put on my         24· ·greater than a hundred, less than two or 300.
 25· ·microphone.                                                25· · · · Q.· ·All right.· So somewhere between 100 to 300

                                                       Page 79                                                         Page 81
 ·1· ·BY MS. GEIST:                                              ·1· ·hours; is that a fair summary?
 ·2· · · · Q.· ·Doctor, you got your microphone on?              ·2· · · · A.· ·Probably closer to 200 hours.
 ·3· · · · A.· ·(No verbal response.)                            ·3· · · · Q.· ·Okay.· So somewhere between 100 to 200 hours?
 ·4· · · · Q.· ·All right.· I'm the only one who forgot.         ·4· · · · A.· ·Correct.
 ·5· · · · · · ·Doctor, referring, again, to your notice of      ·5· · · · Q.· ·And that time was spent reviewing all of those
 ·6· ·deposition, if you flip with me to the second page, it     ·6· ·500-plus articles that are on your bibliography?
 ·7· ·looks like, of the notice, it asks you to bring with you   ·7· · · · A.· ·That's --
 ·8· ·correspondence or e-mails between you and plaintiffs'      ·8· · · · MR. CARTMELL:· Object to form.
 ·9· ·lawyers that relate to your compensation.· Did you bring   ·9· ·BY THE WITNESS:
 10· ·any of that with you here today?                           10· · · · A.· ·That's part of what I was doing.
 11· · · · A.· ·I don't have any e-mails related to              11· · · · Q.· ·And what else?
 12· ·compensation.· I guess I don't -- what do you mean?        12· · · · A.· ·Reviewing patient records, reviewing internal
 13· · · · Q.· ·So are you being compensated for being an        13· ·documents.
 14· ·expert witness, I assume?                                  14· · · · Q.· ·So does the 100 to 200 hours include the work
 15· · · · A.· ·Yes, I am.                                       15· ·you did to form your opinions contained in your generic
 16· · · · Q.· ·You're being paid for your time?                 16· ·report as well as your case-specific reports?
 17· · · · A.· ·Yes.                                             17· · · · A.· ·Correct.
 18· · · · Q.· ·Have you submitted any invoices so far for       18· · · · Q.· ·Okay.· Did you break your invoices out
 19· ·work on the cases?                                         19· ·separately, invoices for the specific cases versus the
 20· · · · A.· ·Yes.                                             20· ·invoices for the generic opinions?
 21· · · · Q.· ·How many invoices?                               21· · · · A.· ·I submit to Mr. Anderson's office my hours
 22· · · · A.· ·Well, it started in the summer, this summer.     22· ·spent.· I don't know if it gets broken down after that.
 23· ·I submit them at the end of the month.· So I don't know    23· · · · Q.· ·So do you have detail about what you did in
 24· ·exactly what month I submitted it, but there would be      24· ·those hours, or is it just an invoice that says I spent
 25· ·three or four invoices.                                    25· ·50 hours?

770-343-9696                           Tiffany Alley Global Reporting & Video                                  Pages 78..81
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 24 of 94 PageID #: 783

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                          11/15/2014
                                                       Page 82                                                         Page 84
 ·1· · · · A.· ·No.· It -- no, it will have a daily breakdown    ·1· · · · Q.· ·And it just says fee schedule is 700 an hour,
 ·2· ·of each day, deposition review, manuscript review.         ·2· ·right?
 ·3· · · · MS. GEIST:· Can we go off the record a second?        ·3· · · · A.· ·Correct.
 ·4· · · · VIDEO TECHNICIAN:· We're off the record.· The time    ·4· · · · Q.· ·Is the 700-dollar-an-hour fee for anything you
 ·5· ·is 11:10 a.m.                                              ·5· ·do in order to prepare your expert report?· In other
 ·6· · · · · · · · · · · (A recess was had.)                     ·6· ·words, does that cover review of medical records, review
 ·7· · · · VIDEO TECHNICIAN:· We're back on the record.· The     ·7· ·of literature, research?
 ·8· ·time is 11:11 a.m.                                         ·8· · · · A.· ·Correct.
 ·9· ·BY MS. GEIST:                                              ·9· · · · Q.· ·Do you have a different hourly rate for
 10· · · · Q.· ·So, Doctor, just going back to your invoices     10· ·testimony?
 11· ·to plaintiffs' counsel, so there is sort of a narrative    11· · · · A.· ·No, 700 flat fee.
 12· ·for your time spent?                                       12· · · · Q.· ·So, sitting here today, however long we're
 13· · · · A.· ·There is a brief description of what             13· ·here together today, it's 700 an hour?
 14· ·activities; deposition review, manuscript review,          14· · · · A.· ·Correct.
 15· ·patient record review.                                     15· · · · Q.· ·You don't have a flat fee for an appearance at
 16· · · · MS. GEIST:· Okay.· And, Counsel, I'll just ask that   16· ·a deposition or anything like that?
 17· ·those be provided to us since they were included in the    17· · · · A.· ·No, I do not.
 18· ·notice of deposition and they're not here today.           18· · · · Q.· ·How about trial testimony?
 19· · · · MR. CARTMELL:· Okay.· We'll track them down.          19· · · · A.· ·700 flat fee.
 20· · · · MS. GEIST:· Thank you.                                20· · · · Q.· ·How about travel?
 21· ·BY MS. GEIST:                                              21· · · · A.· ·$700 an hour.
 22· · · · Q.· ·How much money have you made so far on the       22· · · · Q.· ·So it's $700 an hour whether you're
 23· ·litigation, Doctor?                                        23· ·testifying, traveling, or reviewing medical records?
 24· · · · A.· ·Because I don't know the number of hours, I      24· · · · A.· ·Correct.
 25· ·can't tell you how much I've earned.· So I don't have      25· · · · Q.· ·Was that the same rate that you charged

                                                       Page 83                                                         Page 85
 ·1· ·even a ballpark figure.                                    ·1· ·plaintiffs' counsel when you were working as an expert
 ·2· · · · Q.· ·Are you being paid as the invoices go in?        ·2· ·in the Ethicon litigation?
 ·3· · · · A.· ·Yeah.· I get paid a month to two months after    ·3· · · · A.· ·Correct.· It's always been 700 hours -- $700
 ·4· ·the invoice is submitted.                                  ·4· ·an hour.
 ·5· · · · Q.· ·And you don't know how much you've made so       ·5· · · · Q.· ·Can you tell me how much you were compensated
 ·6· ·far?                                                       ·6· ·for your work as an expert witness against Ethicon in
 ·7· · · · A.· ·I don't keep record, no.                         ·7· ·their pelvic mesh litigation?
 ·8· · · · Q.· ·Do you have a ballpark?                          ·8· · · · A.· ·Same answer, I don't know the number of hours.
 ·9· · · · A.· ·No, I don't, because I -- I don't even know      ·9· ·It would be more than Bard, but -- because it was a lot
 10· ·the number of hours I've spent, so I can't even            10· ·longer process, but I don't know the amount.
 11· ·extrapolate from that.                                     11· · · · Q.· ·Are we coming anywhere near a million dollars?
 12· · · · Q.· ·So you can't even give me an estimation of how   12· · · · MR. CARTMELL:· Object to form.
 13· ·much money you've made and how much you've been            13· ·BY THE WITNESS:
 14· ·compensated for your work on behalf of plaintiffs in       14· · · · A.· ·I wouldn't think so, no; but, again, I don't
 15· ·this litigation?                                           15· ·keep records like that.
 16· · · · A.· ·Again, I can't.· The invoices will spell it      16· · · · Q.· ·So you don't have any sense at all, even to
 17· ·out exactly, but I don't keep records like that.           17· ·give me a ballpark estimate, of how much money you've
 18· · · · Q.· ·Well, Is it more than $100,000?                  18· ·made as an expert witness on behalf of plaintiffs in the
 19· · · · A.· ·Again, I don't -- I don't know.· I know that     19· ·pelvic mesh litigation?
 20· ·I've spent more than a hundred hours working on it.        20· · · · A.· ·No.· It's been going on three years, and I
 21· ·But, again, I don't know how much.· I don't keep -- have   21· ·don't keep records.
 22· ·any way of accurate records pertaining to that.            22· · · · Q.· ·Can you tell me what percentage of your annual
 23· · · · Q.· ·So let me just look at your fee schedule, and    23· ·income is derived from work as a plaintiff's expert in
 24· ·that was part of your expert report, right?                24· ·the pelvic mesh litigation?
 25· · · · A.· ·Correct.                                         25· · · · A.· ·That would probably vary from year to year, a


770-343-9696                           Tiffany Alley Global Reporting & Video                                  Pages 82..85
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 25 of 94 PageID #: 784

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                                     11/15/2014
                                                       Page 86                                                                  Page 88
 ·1· ·third, maybe.                                              ·1· ·back in 2005, really.· And so what they provided me
 ·2· · · · Q.· ·Meaning?                                         ·2· ·would augment or increase my knowledge and
 ·3· · · · A.· ·Again, I don't even know how much I get on my    ·3· ·understanding, but it didn't alter.
 ·4· ·salary from my day job.                                    ·4· · · · Q.· ·You already were sort of out there as a
 ·5· · · · Q.· ·When you say your day job, you're talking        ·5· ·well-known doctor speaking against transvaginal mesh; is
 ·6· ·about your job as an associate professor of urology?       ·6· ·that fair to say?
 ·7· · · · A.· ·Correct.                                         ·7· · · · MR. CARTMELL:· Object to the form.
 ·8· · · · Q.· ·At Mayo?                                         ·8· ·BY THE WITNESS:
 ·9· · · · A.· ·Correct.· I don't have records.· It's a bank     ·9· · · · A.· ·I was -- I was one of those speaking out
 10· ·deposit and I don't even look at it.· I don't know what    10· ·against meshes, that's correct, the anti-mesh group.
 11· ·my benefits are.· I know what my retirement is, but        11· · · · Q.· ·You're one of leaders of the anti-mesh group?
 12· ·I don't know what my daily salary is or monthly            12· · · · MR. CARTMELL:· Object to form.
 13· ·salary.                                                    13· ·BY THE WITNESS:
 14· · · · Q.· ·You don't know how much money you get from       14· · · · A.· ·Well, I don't know how you justify it.· I may
 15· ·Mayo Clinic as an associate professor?                     15· ·not quantify if I'm a leader or not.· I've made --
 16· · · · A.· ·No.                                              16· · · · Q.· ·Well, you're one of the -- I'm sorry.· Go
 17· · · · Q.· ·Really?                                          17· ·ahead.
 18· · · · A.· ·It's -- the data is retrievable.· I don't        18· · · · A.· ·I've made public statements.
 19· ·worry about it.                                            19· · · · Q.· ·So you're one of the most outspoken physicians
 20· · · · Q.· ·What about, a third of your income over the      20· ·in terms of the anti-mesh group?
 21· ·last three years has been from work as an expert witness   21· · · · MR. CARTMELL:· Object to the form.
 22· ·on behalf of plaintiffs; is that right?                    22· ·BY MS. GEIST:
 23· · · · MR. CARTMELL:· Object to the form.                    23· · · · Q.· ·Is that fair to say?
 24· ·BY MS. GEIST:                                              24· · · · A.· ·No.· I wouldn't say I'm one of the most. I
 25· · · · Q.· ·Well, is that what you just told me?             25· ·think there's some others out there who have been much


                                                       Page 87                                                                  Page 89
 ·1· · · · A.· ·That would be rough.· You know, going back to    ·1· ·louder in speaking against meshes.
 ·2· ·2011, it's probably going to be closer to 25 percent.      ·2· · · · Q.· ·Who has been much louder than you?
 ·3· ·But, again, that's a ballpark figure, because I don't --   ·3· · · · MR. CARTMELL:· Object to the form.
 ·4· ·that's not something I keep track of.                      ·4· ·BY THE WITNESS:
 ·5· · · · Q.· ·Dr. Elliott, in reaching your opinions that      ·5· · · · A.· ·Shlomo Raz at UCLA, Philippe Zimmern at UT
 ·6· ·you've rendered in this litigation, did you rely on any    ·6· ·Southwestern, Louis Wahl at St. Louis, Ostergard. I
 ·7· ·facts or data that were provided to you by counsel for     ·7· ·don't know where he's at, California somewhere.· But I'm
 ·8· ·plaintiffs?                                                ·8· ·not denying it.· I've been anti-mesh from the beginning.
 ·9· · · · MR. CARTMELL:· Object to the form.· I don't           ·9· ·I'm not saying I'm not, but I'm not the only one out
 10· ·understand the question.                                   10· ·there.
 11· ·BY THE WITNESS:                                            11· · · · Q.· ·Did you review any of the expert reports
 12· · · · A.· ·I mean, I thought that's data they had           12· ·provided from some of the other doctors rendering
 13· ·provided me.· They provided me with what's on the          13· ·reports on behalf of the plaintiffs?
 14· ·reliance list as far as internal documents.                14· · · · A.· ·I'd have to look in the reliance list for all
 15· · · · Q.· ·Did you rely on any summaries or information     15· ·that I've reviewed.· I have reviewed expert reports. I
 16· ·provided to you prepared by counsel?                       16· ·can't recall all of the ones I have reviewed.
 17· · · · A.· ·Well, they didn't provide me any summaries.      17· · · · Q.· ·Well, for this particular litigation, your
 18· ·They provided me documents.                                18· ·opinions here, did you rely on any of the other reports
 19· · · · Q.· ·Did -- did any of your opinions that you've      19· ·provided on behalf of plaintiffs by other experts?
 20· ·reached in this litigation, were any of them based on      20· · · · A.· ·It depends on how you're defining rely.· I'm
 21· ·assumptions that were provided to you by counsel?          21· ·looking at them with an open mind seeing what they have
 22· · · · MR. CARTMELL:· Object to the form.                    22· ·to say and if it's consistent or inconsistent with my
 23· ·BY THE WITNESS:                                            23· ·opinions.· So, yes, I've looked at the materials
 24· · · · A.· ·No.· I had strong opinions regarding             24· ·expert's report.· I don't recall his name.· I'm not very
 25· ·transvaginal mesh starting back prior to 2011, starting    25· ·good with names.· So, again, my reliance report would


770-343-9696                          Tiffany Alley Global Reporting & Video                                            Pages 86..89
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 26 of 94 PageID #: 785

In Re: CR Bard 200                                             Daniel Elliott, M.D.                                                 11/15/2014
                                                                 Page 90                                                                  Page 92
 ·1· ·have that on there.· I don't know if we have an updated              ·1· · · · Q.· ·So do you have a background in polymer
 ·2· ·copy of that.· That might be nice, too.                              ·2· ·science?
 ·3· · · · Q.· ·You understand there's a separate materials or             ·3· · · · A.· ·Well, I've taken organic chemistry and
 ·4· ·biomaterials expert who has provided opinions in the                 ·4· ·physics, so I do have a background in dealing with those
 ·5· ·litigation, correct?                                                 ·5· ·products.
 ·6· · · · A.· ·Correct.· Yes.                                             ·6· · · · Q.· ·Do you consider yourself an expert in polymer
 ·7· · · · Q.· ·And you're not a biomaterials expert, correct?             ·7· ·science?
 ·8· · · · MR. CARTMELL:· Object to the form.                              ·8· · · · A.· ·As it pertains to the transvaginal application
 ·9· ·BY THE WITNESS:                                                      ·9· ·and the complications, I have a better working knowledge
 10· · · · A.· ·Well, I wouldn't say that's correct.· I have               10· ·than the average with it.
 11· ·deal -- I deal with meshes.· I deal with mesh                        11· · · · Q.· ·No.· That wasn't my question.· Are you an
 12· ·complications.· I've done research on meshes.· I deal                12· ·expert in polymer science?
 13· ·with the complications and transvaginal management of                13· · · · A.· ·Define --
 14· ·those things.· I have two animal studies -- three animal             14· · · · MR. CARTMELL:· Object to the form.
 15· ·studies, excuse me.· I take that back.· Two animal                   15· ·BY THE WITNESS:
 16· ·studies dealing with meshes.· So I have basic science                16· · · · A.· ·Define expert then.
 17· ·and human research on this.                                          17· · · · Q.· ·So do you have any degrees in either polymer
 18· · · · · · ·So I am a materials expert.· Am I a Ph.D. or               18· ·science or biomaterials?
 19· ·an engineer in biomaterials, no.· But I do consider                  19· · · · A.· ·With those qualifiers, no, I do not have an
 20· ·myself, from the urologic-GYN perspective, a                         20· ·advanced degree in polymer science.
 21· ·biomaterials expert.                                                 21· · · · Q.· ·Do you have any particular education in
 22· · · · Q.· ·So that's a little different than what you                 22· ·polymer science or biomaterials?
 23· ·said when you were deposed in the Ethicon proceeding; do             23· · · · A.· ·I have a significant amount of education
 24· ·you remember that?                                                   24· ·pertaining to those issues.
 25· · · · A.· ·I don't recall.                                            25· · · · Q.· ·Tell me about that.


                                                                 Page 91                                                                  Page 93
 ·1· · · · Q.· ·Do you remember admitting, in that deposition,             ·1· · · · A.· ·Okay.· As far as dealing with meshes and their
 ·2· ·that you were not a biomaterials expert?                             ·2· ·complications, reviews of the medical literature, both
 ·3· · · · A.· ·I would have to --                                         ·3· ·basic science and human research in vivo and in vitro.
 ·4· · · · MR. CARTMELL:· Object to form.                                  ·4· ·I would have to say in reviewing the internal documents,
 ·5· ·BY THE WITNESS:                                                      ·5· ·both with Bard and also with Ethicon.
 ·6· · · · A.· ·I would have to see what I said.· If you have              ·6· · · · Q.· ·So other than being engaged in explant
 ·7· ·that, I would like to see that.                                      ·7· ·procedures and reviewing documents, do you have any
 ·8· · · · Q.· ·You know what, Doctor, I can't find it right               ·8· ·particular training or education in the area of
 ·9· ·this minute, but I don't want to waste time.· So I'll                ·9· ·biomaterials or polymer science?
 10· ·pull it up and look again.                                           10· · · · A.· ·Oh, yeah.· I've written two papers on that
 11· · · · · · ·But do you recall giving a deposition in the               11· ·specifically dealing with the polypropylene meshes in
 12· ·litigation against Ethicon here at Wexler Wallace's                  12· ·the rabbit model, dealing with the forces involved with
 13· ·office a couple months ago on September 13th, 2014?                  13· ·fracturing, the inflammation, dealing with the
 14· · · · A.· ·Yeah.· I remember giving a deposition, yeah.               14· ·pathologists and engineers.
 15· · · · Q.· ·Do you remember that?· And do you remember                 15· · · · Q.· ·Did -- and it's those two papers on which you
 16· ·being asked about whether or not you were a biomaterials             16· ·rely for your expertise on polymer science and
 17· ·expert?                                                              17· ·biomaterials?
 18· · · · A.· ·I don't recall that specific question.                     18· · · · A.· ·Well, that's two of the ones that I rely upon,
 19· · · · Q.· ·But it's your testimony here today that you                19· ·yeah, but that was pretty extensive work done.
 20· ·are a biomaterials expert?                                           20· · · · Q.· ·Have you ever been qualified as a biomaterials
 21· · · · MR. CARTMELL:· Objection.· Asked and answered.· He              21· ·or polymer science expert?
 22· ·just answered that same question.                                    22· · · · A.· ·I guess I don't understand that question.
 23· ·BY THE WITNESS:                                                      23· ·Again, I am not a Ph.D. in the subject.· I'm not a Ph.D.
 24· · · · A.· ·I agree with exactly what I just said this                 24· ·in the subject.· I don't carry that, but I am an expert
 25· ·time with those qualifiers.                                          25· ·dealing with the ramifications when implanted in the


770-343-9696                                 Tiffany Alley Global Reporting & Video                                           Pages 90..93
                                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 27 of 94 PageID #: 786

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                           11/15/2014
                                                                 Page 94                                                         Page 96
 ·1· ·female body.                                                         ·1· ·products that were explanted?
 ·2· · · · Q.· ·Do -- have you ever been qualified by a judge              ·2· · · · A.· ·For that paper, roughly, a third.
 ·3· ·at a trial as an expert in polymer science or                        ·3· · · · Q.· ·And how do you know that it was the Avaulta
 ·4· ·biomaterials?                                                        ·4· ·products you were involved in explanting using the
 ·5· · · · A.· ·I have no way of answering.· I don't know if I             ·5· ·laser?
 ·6· ·have it or have not.                                                 ·6· · · · A.· ·Because prior to me seeing any patient, I have
 ·7· · · · Q.· ·Do you hold yourself out to your colleagues as             ·7· ·to have the outside records, outside implantation
 ·8· ·an expert in polymer science or biomaterials?                        ·8· ·records.
 ·9· · · · A.· ·In biomaterials and mesh and mesh                          ·9· · · · Q.· ·So you have them for all of the third of the
 10· ·complications, I do hold myself out as an expert in it               10· ·15 to 20 women?
 11· ·and they also hold me out as an expert by inviting me to 12·         11· · · · A.· ·Correct.· I have them for all of the women and
 ·speak this year at the National Female Urology Meeting 13· ·on           12· ·a third of them, roughly, were Avaulta products.
 mesh complications and management of them, and that's 14· ·all            13· · · · Q.· ·Other than this experience with the Avaulta
 dealing with the biomaterials and complications.                          14· ·products, have you done any testing or analysis on the
 15· · · · Q.· ·Did -- have you conducted any type of                      15· ·Avaulta products?
 16· ·laboratory or other type of testing on the Avaulta                   16· · · · A.· ·No.· I've reviewed the testing of others.
 17· ·polypropylene mesh products?                                         17· · · · MR. CARTMELL:· Sorry.
 18· · · · A.· ·Not specific on the Avaulta polypropylene.                 18· ·BY MS. GEIST:
 19· ·I've done it on collagen, but not on polypropylene.                  19· · · · Q.· ·You haven't actually conducted any tests on
 20· · · · Q.· ·You've never tested the Avaulta products,                  20· ·the Avaulta products yourself, correct?
 21· ·correct?                                                             21· · · · A.· ·Other than what I mentioned as far as the
 22· · · · A.· ·If you're talking -- you're meaning a basic                22· ·study, I personally, to the best of my knowledge, have
 23· ·science research?· I guess, I don't know what you mean               23· ·not done a basic science study on it like you mentioned.
 24· ·by that.· Clarify what you mean.                                     24· · · · Q.· ·Okay.· And we already talked before you've
 25· · · · Q.· ·Well, did you -- have you done -- have you                 25· ·never implanted an Avaulta product, right?

                                                                 Page 95                                                         Page 97
 ·1· ·published any paper relating to the Avaulta products?                ·1· · · · A.· ·Correct.
 ·2· · · · A.· ·Okay.· Specifically with the Avaulta product,              ·2· · · · Q.· ·Do you know any of the plaintiffs' experts in
 ·3· ·yeah, our laser -- our laser resection paper is going to             ·3· ·this litigation?
 ·4· ·have an Avaulta product in it.                                       ·4· · · · A.· ·I don't know who the plaintiffs' experts are
 ·5· · · · Q.· ·Have -- you've never done a study on Avaulta               ·5· ·other than, I believe, Dr. Wilkes.· I think I saw his
 ·6· ·products, though, have you?                                          ·6· ·name, but I don't know him.· But I don't know who their
 ·7· · · · A.· ·Not limiting it to just Avaulta products, no.              ·7· ·other experts are.
 ·8· · · · Q.· ·Well, what studies have you done that involved             ·8· · · · Q.· ·Did -- other than plaintiffs' counsel, did you
 ·9· ·Avaulta products?                                                    ·9· ·talk to any other physicians about your opinions in this
 10· · · · A.· ·Well, I'm talking about the laser resection                10· ·case?
 11· ·paper.                                                               11· · · · A.· ·No.
 12· · · · Q.· ·That's the one that you've submitted for                   12· · · · Q.· ·Did you meet with any of the other plaintiffs'
 13· ·publication?                                                         13· ·experts and talk about your opinions in this case?
 14· · · · A.· ·Correct.                                                   14· · · · A.· ·I don't even know who the other plaintiffs'
 15· · · · Q.· ·It hasn't been approved or accepted for                    15· ·experts are.
 16· ·publication yet, correct?                                            16· · · · Q.· ·You understand that you're not being put
 17· · · · A.· ·Correct.                                                   17· ·forward as a biomaterials expert here, correct?
 18· · · · Q.· ·And the extent of the discussion of the                    18· · · · MR. CARTMELL:· Well, I object to the extent I don't
 19· ·Avaulta products in that paper relate to the explant                 19· ·think that's a correct statement.· I mean --
 20· ·procedures you did -- you did using a laser?                         20· · · · MS. GEIST:· Well, you told me before --
 21· · · · A.· ·Correct.                                                   21· · · · MR. CARTMELL:· -- he -- he's clearly, in his
 22· · · · Q.· ·And how many women, again, were involved in                22· ·report, giving biomaterials expert opinions.· So I'm
 23· ·that paper?                                                          23· ·going to instruct him not to answer that question.
 24· · · · A.· ·15 to 20.                                                  24· ·That's based on a fact that's not true.
 25· · · · Q.· ·And how many of the 15 to 20 women had Avaulta             25


770-343-9696                                  Tiffany Alley Global Reporting & Video                                     Pages 94..97
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 28 of 94 PageID #: 787

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                          11/15/2014
                                                                 Page 98                                                        Page 100
 ·1· ·BY MS. GEIST:                                                        ·1· · · · Q.· ·Didn't they offer board certification in
 ·2· · · · Q.· ·You understand there is a separate                         ·2· ·female pelvic medicine and reconstructive surgery
 ·3· ·biomaterials-designated expert on behalf of plaintiffs               ·3· ·beginning in 2013?
 ·4· ·in this litigation as you've told me before, correct?                ·4· · · · A.· ·Yeah.· That's when I took the exam.· Again, I
 ·5· · · · A.· ·I believe Dr. Wilkes is a biomaterials expert;             ·5· ·just don't know if you --
 ·6· ·but, again, I don't know.                                            ·6· · · · Q.· ·So -- all right.· So I don't understand why my
 ·7· · · · Q.· ·Didn't you tell me that you reviewed some of               ·7· ·question is difficult.· So you took the exam in 2013?
 ·8· ·the other expert reports and you reviewed the report of              ·8· · · · A.· ·And passed.· I mean, technically, you're right
 ·9· ·the biomaterials expert, whoever that may be?                        ·9· ·as far as calling it board certification.· We don't go
 10· · · · A.· ·No.· For clarification with that, I reviewed               10· ·around saying we're board-certified in this.· We're
 11· ·Wilkes' report.· I don't know if I've reviewed any                   11· ·board-certified in urology.· We're board-certified in
 12· ·others in the process of this.                                       12· ·GYN or dermatology, whatever.· There is subspecialty
 13· · · · Q.· ·Did you review a report from a biomaterials                13· ·certification that is approved by the board.· So if we
 14· ·expert?                                                              14· ·want to just for -- I'm not trying to be difficult, but
 15· · · · A.· ·Well, I don't know what Dr. Wilkes' role is.               15· ·you can call it board-certified by urology and GYN in
 16· ·So I would have to look up and see what his role is.                 16· ·female pelvic mesh and reconstructive surgery.
 17· ·That report I reviewed.                                              17· · · · Q.· ·So you're not a board-certified
 18· · · · Q.· ·And what did that report talk about?                       18· ·urogynecologist, correct?
 19· · · · A.· ·It talked about the meshes, the complications,             19· · · · A.· ·Correct.· I am not.
 20· ·the pore sizes, the inflammation, collagen, interplay.               20· · · · Q.· ·That's a subspecialty of obstetrics and
 21· · · · Q.· ·From a materials standpoint?                               21· ·gynecology?
 22· · · · A.· ·That's what I'm saying.· I don't know.· I also             22· · · · A.· ·Correct.
 23· ·talk about the same things.                                          23· · · · Q.· ·What's the difference between a
 24· · · · Q.· ·In any of the reports that you reviewed, did               24· ·urogynecologist and a urologist?
 25· ·you disagree with any of the conclusions reached by any              25· · · · A.· ·Well, a urogynecologist and a urologist is not

                                                                 Page 99                                                        Page 101
 ·1· ·of the other experts?                                                ·1· ·a fair comparison.· I am a female urologist, okay.
 ·2· · · · A.· ·Again, the only report that I recall reviewing             ·2· ·That's the comparison you want because both of us have
 ·3· ·was Wilkes'.· I don't recall reviewing the others. I                 ·3· ·advanced training in the female pelvis, and in urology
 ·4· ·may have.· And with Mr. Wilkes or Dr. Wilkes -- again, I             ·4· ·we also have it in the male pelvis, too.· So there's
 ·5· ·don't know what his title is -- I had no objection with              ·5· ·very -- once you have passed that female pelvic mesh and
 ·6· ·what he had to say.                                                  ·6· ·reconstructive certificate, you have that certificate,
 ·7· · · · Q.· ·You're board-certified, Doctor, in urology,                ·7· ·in the eyes of the boards, you are identical.
 ·8· ·correct?                                                             ·8· · · · Q.· ·That's your opinion?
 ·9· · · · A.· ·Correct.                                                   ·9· · · · A.· ·That's the boards' opinion, the boards of
 10· · · · Q.· ·And female pelvic medicine and reconstructive              10· ·urology and the boards of GYN.
 11· ·surgery?                                                             11· · · · Q.· ·You told me earlier that, in this study that's
 12· · · · A.· ·Subspecialized in female pelvic mesh and                   12· ·pending approval relating to the laser that you used to
 13· ·reconstructive surgery by the Board of GYN and the Board             13· ·explant mesh, that about a third of the women had been
 14· ·of Urology.                                                          14· ·implanted with Avaulta products; is that right?
 15· · · · Q.· ·So are you board-certified in female pelvic                15· · · · A.· ·That's a rough estimate, yes.
 16· ·medicine reconstructive surgery?                                     16· · · · Q.· ·Okay.· So, I guess, five to six women based on
 17· · · · A.· ·Correct.· They don't really call it -- you                 17· ·the total women involved in the study; is that --
 18· ·would be technically correct.· They don't really call it             18· · · · A.· ·Well, it's 15 to 20 patients.
 19· ·that.· You're board-certified in urology or GYN.· You                19· · · · Q.· ·Right.· So I'm saying five to six --
 20· ·then do subspecialty certification in female pelvic mesh             20· · · · A.· ·So five to seven.
 21· ·and reconstructive surgery.· That is a new development               21· · · · Q.· ·Five to six, five to seven?
 22· ·in this field in the past five to eight years.· So those             22· · · · A.· ·Five to seven -- yeah, five to six, that's
 23· ·of us who did -- did residency and fellowship prior to               23· ·fair.
 24· ·the starting of that -- that subspecialty, then we had               24· · · · Q.· ·That's fine.· We don't have to argue about
 25· ·to go back and get further testing.                                  25· ·those numbers.


770-343-9696                                  Tiffany Alley Global Reporting & Video                                   Pages 98..101
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 29 of 94 PageID #: 788

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                          11/15/2014
                                                                Page 102                                                        Page 104
 ·1· · · · · · ·What has been the totality of your experience              ·1· ·that statement?
 ·2· ·in explanting mesh from women who were implanted with                ·2· · · · A.· ·Because I keep track.· I keep records of these
 ·3· ·the Bard Avaulta products?                                           ·3· ·things.· And I keep track of who we're seeing on my
 ·4· · · · A.· ·I'm sorry, the -- from this --                             ·4· ·clinic schedule, and I also have operative notes on
 ·5· · · · Q.· ·How many?                                                  ·5· ·essentially every single patient that comes through. I
 ·6· · · · A.· ·From this study?                                           ·6· ·demand it before I see them.
 ·7· · · · Q.· ·Yeah.· No, no, no.· Not just the study.                    ·7· · · · Q.· ·So that's getting more to my question.· For
 ·8· · · · A.· ·Oh.                                                        ·8· ·every patient that's referred to the Mayo Clinic that
 ·9· · · · Q.· ·So how many.· Because you told --                          ·9· ·you see, do you determine which manufacturer's mesh
 10· · · · A.· ·Sure.                                                      10· ·product they had implanted?
 11· · · · Q.· ·-- we've already talked about the fact that                11· · · · A.· ·Well, I determine it because we review the
 12· ·you've never implanted an Avaulta product yourself,                  12· ·medical records.
 13· ·correct?                                                             13· · · · Q.· ·Are they all required to come with the medical
 14· · · · A.· ·Correct.· Yep.                                             14· ·records?
 15· · · · Q.· ·But part of the basis for your statement that              15· · · · A.· ·Before.· They're supposed to have it before
 16· ·you're an expert on the Avaulta product is based on your             16· ·they show up.· And if they show up without it, then
 17· ·experience explanting the product, true?                             17· ·before we do anything we need to have them fax us the
 18· · · · A.· ·That's only partially true.· That is part of               18· ·records.
 19· ·my experience.                                                       19· · · · Q.· ·And did you perform some sort of analysis or
 20· · · · Q.· ·And that's what I meant to say.                            20· ·compilation to determine that 30 percent of the patients
 21· · · · A.· ·Okay.                                                      21· ·you've seen have had one of the Bard products implanted?
 22· · · · Q.· ·So if I misspoke, that's fine.· But part of                22· · · · A.· ·Yeah.· That's -- that's going to be a rough
 23· ·the basis for you saying that you're an expert on the                23· ·estimate because, also, we're going back to 2007, which
 24· ·Avaulta product is due to your experience explanting the             24· ·was a smaller number of individuals, but we're keeping
 25· ·product, correct?                                                    25· ·records then.· And so I'm extrapolating that, but that

                                                                Page 103                                                        Page 105
 ·1· · · · A.· ·Correct.· That is one segment of my                        ·1· ·is going to be a rough and fair estimate.· AMS
 ·2· ·experience.                                                          ·2· ·Apogee/Perigee is going to be the predominant product
 ·3· · · · Q.· ·Got it.· How many times?                                   ·3· ·that I see.· As I mentioned, they're roughly 40 percent.
 ·4· · · · A.· ·I see, in a given week, four to five, six                  ·4· ·That's because AMS is based 100 miles north of
 ·5· ·patients with mesh complications that started roughly in             ·5· ·Rochester.· So we get a lot more patients who have that
 ·6· ·2007 or thereabouts, and then -- it started off slow and             ·6· ·implanted.
 ·7· ·then it's increased.· So I can't give you how many                   ·7· · · · Q.· ·So from 2007 to 2014, has it always been about
 ·8· ·numbers, but then not all of those, in fact, the                     ·8· ·the same number of referrals per week?· You told me four
 ·9· ·minority, are going to surgery because what I am seeing              ·9· ·to six or rounded to five patients per week?
 10· ·them mainly for is pelvic pain.· And so I'm operating on             10· · · · A.· ·Start off slow starting in, roughly, 2007.
 11· ·only a minority of those individuals.                                11· ·Again, that's an estimate.· That's looking back.· We
 12· · · · · · ·So if you look at just the surgical, that's                12· ·started seeing an uptick in patients.· And then, as time
 13· ·going to be a smaller number.· If you look at the --                 13· ·progressed, then we started seeing more and more and
 14· ·you're just looking at the numerator.· You have to look              14· ·more.· And then in 2011, after that FDA release, that's
 15· ·at the denominator, which is four to five patients a                 15· ·when we really saw the increase.· So, now, the four to
 16· ·week.· Let's just round it up to five patients a week.               16· ·five or four to six per week is current for the past
 17· ·It's going to be, roughly, 60 -- let's see -- 60                     17· ·three years.· I can't speak with any accuracy going back
 18· ·percent, roughly, are going to be AMS products, and then             18· ·to 2010 and prior.
 19· ·it's -- excuse me, 40 percent are AMS products, and,                 19· · · · Q.· ·What do you think was the reason why, in the
 20· ·roughly, 30, 30 are, excuse me, Ethicon and Bard, and                20· ·last three years, you started getting more referrals?
 21· ·then I will see a smattering of the other percentages of             21· · · · A.· ·Very clear, because patients tell me,
 22· ·the other products.· The Boston Scientific we don't see              22· ·knowledge that this is occurring to other people besides
 23· ·very many.· Also, the Cook product, I see those, also.               23· ·themselves.· That's the most common comment I get.
 24· ·So hundreds would be the answer to that.                             24· · · · Q.· ·And where do they get that knowledge?
 25· · · · Q.· ·So how do you know that?· What's the basis for             25· · · · A.· ·Because they -- they read about and heard


770-343-9696                                  Tiffany Alley Global Reporting & Video                                 Pages 102..105
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 30 of 94 PageID #: 789

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                                     11/15/2014
                                                               Page 106                                                                  Page 108
 ·1· ·about the FDA warning, and then they are sitting out                ·1· · · · Q.· ·All right.
 ·2· ·thinking they're alone, and then, all of a sudden, they             ·2· · · · A.· ·-- with surgery.· I don't think surgery will
 ·3· ·find out there's more people who have the same problem.             ·3· ·fix it.· Because when we have an individual who has
 ·4· · · · Q.· ·Well, they're coming to you because they see              ·4· ·devastating pelvic pain all over, okay, they can't sit,
 ·5· ·lawyer advertisements on TV, right?                                 ·5· ·they can't walk, they can't lie down, and we do an exam
 ·6· · · · MR. CARTMELL:· Object to the form.                             ·6· ·and everything hurts, I do not -- I do not recommend
 ·7· ·BY MS. GEIST:                                                       ·7· ·surgery on them because I don't think it will fix it. I
 ·8· · · · Q.· ·Isn't that how they get the knowledge?                    ·8· ·think it will make them worse.
 ·9· · · · MR. CARTMELL:· Object to the form.· He's already               ·9· · · · Q.· ·How many of the patients that are referred to
 10· ·answered that question.                                             10· ·the Mayo Clinic that you've been treating, Doctor, how
 11· ·BY MS. GEIST:                                                       11· ·many of them are actually undergoing an explant or
 12· · · · Q.· ·Can you answer my question, Doctor?                       12· ·excision procedure?
 13· · · · A.· ·Yeah.· I can't speak to where they're getting             13· · · · A.· ·A percentage.· Let's say -- let's say we see
 14· ·the information, but they're getting the information.               14· ·five a week times, what, 42 weeks a year.· That's going
 15· · · · Q.· ·Do you ask them?                                          15· ·to be difficult.· That's too much math.· A rough
 16· · · · A.· ·I usually do not.                                         16· ·estimate would be about 20 percent of the individuals I
 17· · · · Q.· ·You just suddenly since 2011, since there has             17· ·see I feel are candidates for surgery.· I have become
 18· ·been a lot of advertising on television, you've had a               18· ·more conservative in my surgeries.· They have to meet
 19· ·huge uptick in plaintiffs coming or patients coming with            19· ·very specific criteria because, otherwise, I don't think
 20· ·mesh-related complications?                                         20· ·I do them any good.
 21· · · · MR. CARTMELL:· Object to the form.· I think he just            21· · · · · · ·My GYN colleagues in the past have been much
 22· ·told you about the FDA 2011 statement.                              22· ·more aggressive than I am doing transabdominal repairs,
 23· · · · MS. GEIST:· You've got to stop with the statements.            23· ·and they have some success and have a lot of others that
 24· · · · MR. CARTMELL:· Well, when you totally leave out                24· ·are not.· Philippe Zimmerman (sic), a good friend of
 25· ·what he --                                                          25· ·mine at UT Southwestern, was showing something like 35


                                                               Page 107                                                                  Page 109
 ·1· · · · MS. GEIST:· Let the witness --                                 ·1· ·to 40 percent persistent pain after removal of pelvic
 ·2· · · · MR. CARTMELL:· Hold on.· When you totally leave out            ·2· ·meshes, and so I am very careful in who I select.
 ·3· ·what he just told you, change the question to include               ·3· · · · Q.· ·So how many times have you done an explant or
 ·4· ·something else, that's unfair.· So, in that                         ·4· ·excision procedure since 2007 that involved a patient
 ·5· ·circumstance, I'm not going to let you do it.                       ·5· ·who had a Bard Align -- pardon me, a Bard Avaulta
 ·6· · · · MS. GEIST:· You've got to make an objection to                 ·6· ·product implanted?
 ·7· ·form; and, otherwise, you have to stop.                             ·7· · · · A.· ·Well, that would be more starting with Bard
 ·8· ·BY THE WITNESS:                                                     ·8· ·starting in 2008, 2009, because we didn't see them
 ·9· · · · A.· ·Can you repeat the question?· I'm sorry.· Oh,             ·9· ·initially.· The same thing with Prolift.· We didn't see
 10· ·I know your question.· I can answer it without it.                  10· ·those in 2005.· We saw them in 2007.
 11· · · · · · ·No.· That's actually quite ridiculous to think            11· · · · · · ·Again, we're going to look at it, if you do
 12· ·that they're doing it based upon lawyers.· We're seeing             12· ·the math, we're roughly five patients a week, 30 percent
 13· ·time progressing, so we're now having time for the                  13· ·of those are going to be a Bard product, and I'm going
 14· ·complications to happen.· Patients are becoming aware of            14· ·to be operating on 25 percent of those.· So, again, we'd
 15· ·it and, more importantly, I think doctors are becoming              15· ·have to do the math of whatever those numbers are.· But,
 16· ·aware of it.· Doctors did not know this was happening to            16· ·again, that is not -- that's not counting all of the
 17· ·the extent it was happening.· And they're realizing that            17· ·ones I see that I don't operate on.· So just looking at
 18· ·being a situation.· We're also starting to write papers             18· ·the surgical numbers is unrealistic as far as the true
 19· ·on it.· So the knowledge is coming to the forefront.                19· ·nature of the extent of the problem.
 20· · · · Q.· ·How -- you told me, I think, before that the              20· · · · Q.· ·Well, I'm trying to understand, if you can
 21· ·women coming to the Mayo Clinic that you've seen                    21· ·tell me sitting here today, how many times you've
 22· ·specifically do not all require some sort of excision or            22· ·explanted mesh from a patient that you can tell me was
 23· ·explant procedure; is that right?                                   23· ·from one of the Bard products?
 24· · · · A.· ·Well, to say require, that's not the right                24· · · · MR. CARTMELL:· You mean just --
 25· ·word.· That means I can't fix them --                               25


770-343-9696                                 Tiffany Alley Global Reporting & Video                                        Pages 106..109
                                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 31 of 94 PageID #: 790

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 110                                                        Page 112
 ·1· ·BY MS. GEIST:                                              ·1· · · · Q.· ·All right.· So what percentage of the 30
 ·2· · · · Q.· ·To the best of his --                            ·2· ·percent actually have an explant or excision of the
 ·3· · · · MR. CARTMELL:· -- Solo or Plus.                       ·3· ·mesh?
 ·4· · · · MS. GEIST:· To the best of his estimate, right.       ·4· · · · A.· ·That's what I said, 25 percent of those.
 ·5· · · · MR. CARTMELL:· Do you mean any Bard product?          ·5· · · · Q.· ·So 25 percent of the 30 percent that you see
 ·6· · · · MS. GEIST:· Well, we're talking about the Avaulta     ·6· ·have some sort of explant or excision procedure?
 ·7· ·products.                                                  ·7· · · · A.· ·Correct, that I feel meet, that their pain is
 ·8· ·BY MS. GEIST:                                              ·8· ·isolated.· Just like the woman I saw two weeks ago, the
 ·9· · · · Q.· ·And I can see, Doctor, you're sitting there      ·9· ·pain was isolated to the arms of the mesh in the
 10· ·doing some math calculations; is that right?               10· ·transobturator region.· She had pinpoint pain.· I could
 11· · · · A.· ·310, estimate.                                   11· ·touch it.· I could feel a knot in there consistent with
 12· · · · Q.· ·That's based on the mouth -- math calculations   12· ·scarring and inflammation.· Those are the individuals
 13· ·you just did now?                                          13· ·that will repair.· I feel that can go for it for pain.
 14· · · · A.· ·Correct.· Roughly, five per week times,          14· ·But that's not also counting the extrusions.· See, we
 15· ·roughly, 45 weeks per year, times, roughly, five or six    15· ·see -- we have just many, many extrusions.
 16· ·years, and then, roughly, that's how many we're seeing     16· · · · Q.· ·Is the -- is the 25 percent your best
 17· ·as far as Avaulta products.· And then, roughly, as far     17· ·guesstimate sitting here today?
 18· ·as surgeries, it comes out to, roughly, 312 surgeries if   18· · · · A.· ·Yes, and that's a fairly accurate estimate.
 19· ·you want exact -- or if you want an educated, accurate     19· · · · Q.· ·What's --
 20· ·answer.                                                    20· · · · A.· ·Because, you know, we keep --
 21· · · · Q.· ·So my question was, had you ever gone back       21· · · · Q.· ·-- it based on?
 22· ·before doing what you just did now here, some quick math   22· · · · A.· ·Our medical records, because I have a track of
 23· ·based on assumptions, did you ever go back and take a      23· ·every single patient that I see, and then we have it
 24· ·look and say, Let me see if I can determine how many       24· ·broken down.· I get -- every year I get a computer
 25· ·explant procedures I did that involved the Bard Avaulta    25· ·printout of every single patient and tallying those

                                                      Page 111                                                        Page 113
 ·1· ·products?                                                  ·1· ·patients up.· I also get a record of every surgery that
 ·2· · · · A.· ·Well, yeah.· We keep -- as I mentioned, we       ·2· ·I do and tally them up.· So I can't give you exact
 ·3· ·didn't initially keep track.· As the mesh problems         ·3· ·numbers, but I can give you very accurate numbers.
 ·4· ·started to manifest themselves, we were all caught         ·4· · · · Q.· ·And -- and I assume you would agree with me,
 ·5· ·off -- unaware because we were unfamiliar with this type   ·5· ·Doctor, that you don't have a denominator, if you will,
 ·6· ·of thing coming along, so we didn't initially keep         ·6· ·for the women who were implanted with the Avaulta
 ·7· ·track.· And then prior to 2011 is when we started doing    ·7· ·product, correct?
 ·8· ·this math, and that's when we started realizing we've      ·8· · · · MR. CARTMELL:· Object to the form.
 ·9· ·got a big problem here.· So, yeah, that was -- again,      ·9· ·BY MS. GEIST:
 10· ·that was before any of this litigation process was         10· · · · Q.· ·You don't know, in other words, how many women
 11· ·going.                                                     11· ·were implanted with the Avaulta product during this time
 12· · · · Q.· ·Right.· But that's my question.· Before you      12· ·period that you were excising or extracting mesh,
 13· ·sat here today and did that quick math that you just did   13· ·correct?
 14· ·for me, did you ever go back, in preparation for this      14· · · · A.· ·In my review of the Avaulta records, I have
 15· ·deposition or in your expert report, and determine how     15· ·not seen a specific number.· In my review of other
 16· ·many times you've done an explant or excision procedure    16· ·companies' records, they have always refused to give
 17· ·that involved the Bard Avaulta product?                    17· ·those numbers out.· So I would actually like to see.
 18· · · · A.· ·Well, that's what I -- that's what I just told   18· ·That would be very helpful for me to see because usually
 19· ·you.· I said that, roughly, 30 percent of the patients     19· ·they won't tell me.· They'll say we don't know.
 20· ·that I see are Avaulta.                                    20· · · · Q.· ·So the answer to my question is, you don't
 21· · · · Q.· ·Right.· But you told me -- you also told me      21· ·know what the denominator is, so you can't determine
 22· ·that the 30 percent of the patients you see that are       22· ·what the incidence rate is, for example, for women
 23· ·Avaulta product users do not all go through an explant     23· ·requiring an explant or excision procedure after being
 24· ·or excision procedure, right?                              24· ·implanted with the Avaulta product?
 25· · · · A.· ·Correct.                                         25· · · · MR. CARTMELL:· Well, object to the form.· Can I ask


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 110..113
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 32 of 94 PageID #: 791

In Re: CR Bard 200                                              Daniel Elliott, M.D.                                                        11/15/2014
                                                                  Page 114                                                                    Page 116
 ·1· ·for clarification?                                                     ·1· · · · MR. CARTMELL:· Object to the form.
 ·2· ·BY MS. GEIST:                                                          ·2· ·BY MS. GEIST:
 ·3· · · · Q.· ·Right.· So, Dr. Elliott --                                   ·3· · · · Q.· ·Is that an assumption?
 ·4· · · · MR. CARTMELL:· Are you saying you want him to                     ·4· · · · A.· ·An assumption based upon experience, and I
 ·5· ·create an incidence rate nationwide from his own                       ·5· ·would -- I would really hope that Bard did the
 ·6· ·practice with a denominator?                                           ·6· ·responsibility -- responsible thing and know how many
 ·7· ·BY MS. GEIST:                                                          ·7· ·products moved.
 ·8· · · · Q.· ·I'm asking you, Dr. Elliott, you can't tell me               ·8· · · · Q.· ·Based on what experience?· Have you ever
 ·9· ·what percentage of women that you are seeing represents                ·9· ·worked for a medical device company?
 10· ·women who have been implanted with the Avaulta product?                10· · · · A.· ·I've been a consultant for some, yes.
 11· · · · A.· ·I see patients from all over the world, and so               11· · · · Q.· ·Have you ever worked as an employee for a
 12· ·we have -- it's a unique practice that I have.· I have                 12· ·medical device company?
 13· ·yet to see, and I would like to see, Bard's numbers of                 13· · · · A.· ·Well, no.· I've been a consultant for some in
 14· ·exactly how many have been put in.· That would be very                 14· ·the past, so...
 15· ·helpful.· But my practice is not going to reflect, you                 15· · · · Q.· ·Have you ever been a consultant for a
 16· ·know, what that true incidence is.· That just reflects                 16· ·manufacturer of a pelvic mesh product?
 17· ·what comes into my clinic.                                             17· · · · A.· ·As a consultant, yeah.· But we can just leave
 18· · · · Q.· ·Right.· So you don't know what the incidence                 18· ·it on the table that it's acceptable for Bard not to
 19· ·rate is, whether it's high, whether it's low, whether                  19· ·know how many products have moved and have been
 20· ·it's someplace in between, for the complications                       20· ·implanted in women, if that's what you're telling me.
 21· ·relating to the Bard Avaulta products?                                 21· · · · Q.· ·No.· That's not what I'm telling you, Doctor.
 22· · · · MR. CARTMELL:· Object to the form.                                22· ·I'm asking you what your basis is for your statement
 23· ·BY MS. GEIST:                                                          23· ·that you think Bard can just give you the denominator?
 24· · · · Q.· ·You don't know what that incidence rate is,                  24· · · · A.· ·Bard knows how much money they made.· Every
 25· ·true?                                                                  25· ·company knows how much money they've made in the United


                                                                  Page 115                                                                    Page 117
 ·1· · · · MR. CARTMELL:· Object to the form.                                ·1· ·States.· They file tax returns.· They know how much
 ·2· ·BY THE WITNESS:                                                        ·2· ·money is made.· They would know.· They'd be able to
 ·3· · · · A.· ·I have papers on Avaulta, Avaulta Plus,                      ·3· ·follow their subsections.· There's a line, Avaulta, et
 ·4· ·describing their complication rate, and so that's all I                ·4· ·cetera.· And they're going to know what products make
 ·5· ·can go off of.· If they're talking 11, 20, 30 percent on               ·5· ·money.
 ·6· ·short-term studies, if we extrapolate that, and those                  ·6· · · · · · ·Also, I read, in one of the depositions, that
 ·7· ·are in the hands of highly trained individuals, so if we               ·7· ·one of the individuals, when they're asked to file a 522
 ·8· ·just take those conservative numbers on short-term                     ·8· ·for the federal government, that he said it's not making
 ·9· ·studies, then I can give an estimate.· But, again, we                  ·9· ·enough money to go through the extra work, so they know.
 10· ·need to provide the denominator.                                       10· · · · Q.· ·Do you -- do you understand, Doctor, there is
 11· · · · Q.· ·And we don't have that, correct?                             11· ·a difference between products sold and products used or
 12· · · · A.· ·Oh, it's available.· Bard has not given it to                12· ·implanted?
 13· ·us.                                                                    13· · · · A.· ·Mm-hmm.· Yes, I do.
 14· · · · Q.· ·Well, I'll just move to strike that.· I don't                14· · · · Q.· ·Do you know if Bard has the data you're
 15· ·know what that's based on.                                             15· ·talking about to even come up with the denominator?
 16· · · · · · ·How do you know that it's available?                         16· · · · A.· ·If they --
 17· · · · A.· ·You're telling me that a company in the United               17· · · · Q.· ·Do you know?
 18· ·States that is designed to make money does not know how                18· · · · A.· ·Absolutely, they do.
 19· ·many products they sell and they're going to implant it?               19· · · · Q.· ·What do you base that on?
 20· ·Then that sounds like a company that's not following                   20· · · · A.· ·Experience, because I'm also involved with the
 21· ·their data very well.· Cadillac knows how many cars move               21· ·buying and selling of products at my institution.· And
 22· ·off their showroom.                                                    22· ·if a company sells a product to an institution and the
 23· · · · Q.· ·So you're making certain assumptions about                   23· ·hospital buys a certain number of products and then five
 24· ·what Bard knows; is that fair to say, Doctor?· You don't               24· ·months later they have to sell more products back, that
 25· ·have any basis for saying that?                                        25· ·means the product moved.


770-343-9696                                    Tiffany Alley Global Reporting & Video                                           Pages 114..117
                                                                                                                                                         YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 33 of 94 PageID #: 792

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 118                                                        Page 120
 ·1· · · · · · · · · · · (Elliott Deposition Exhibit No. 3 was   ·1· ·Clinic from January 2003 through September 2007,
 ·2· · · · · · · · · · · ·marked for identification.)            ·2· ·correct?
 ·3· ·BY MS. GEIST:                                              ·3· · · · A.· ·Incorrect.
 ·4· · · · Q.· ·Let me show you what I've marked as Exhibit 3    ·4· · · · Q.· ·I'm sorry?
 ·5· ·to your deposition, Dr. Elliott.· And let me show it to    ·5· · · · A.· ·Incorrect.
 ·6· ·counsel first because, for whatever reason -- I            ·6· · · · Q.· ·How is that incorrect?
 ·7· ·apologize -- I don't have another copy.                    ·7· · · · A.· ·You said these women were referred to the Mayo
 ·8· · · · · · ·And, just for the record, Doctor, as Exhibit     ·8· ·Clinic.· This is -- I mean, this is just into one
 ·9· ·3, I've handed you an article by Blandon and others        ·9· ·department and a few of the staff.· So it's not
 10· ·published in the Journal of International Urogynecology    10· ·reflecting all of the patients that were sent in.
 11· ·in 2009.· Do you see that?                                 11· · · · Q.· ·Well, if you look at -- if you look at the
 12· · · · A.· ·Correct.                                         12· ·article, it states, We retrospectively identified
 13· · · · Q.· ·And this was on your reliance list?              13· ·patients referred to our institution from January 2003
 14· · · · A.· ·Correct.                                         14· ·through September 2007 who had complications after
 15· · · · Q.· ·And, in this study, Doctor, this was actually    15· ·vaginal placement of mesh.· Did I read that correctly?
 16· ·a Mayo Clinic study, correct?                              16· · · · A.· ·Correct.
 17· · · · A.· ·Correct.                                         17· · · · Q.· ·So it's saying the institution.· It's not
 18· · · · Q.· ·And who are Dr. Blandon, Gebhart, Trabuto,       18· ·talking about a particular department, is it?
 19· ·T-R-A-B-U- --                                              19· · · · A.· ·It is, because that's just reflecting their
 20· · · · A.· ·Trabuco.                                         20· ·practice and that were referred into their department.
 21· · · · Q.· ·Oh, I'm sorry.· That's a C.· T-R-A-B-U-C-O,      21· · · · Q.· ·So this is -- this is limited to the
 22· ·and --                                                     22· ·urogynecology division?
 23· · · · A.· ·Klingele.                                        23· · · · A.· ·Pretty much, though I believe there is one
 24· · · · Q.· ·Yeah, thank you.· K-L-I-N-G-E-L-E.               24· ·patient of mine in there.· But most -- this does not
 25· · · · A.· ·Blandon was a fellow, John Gebhart is the --     25· ·reflect my practice or the other female urologists in

                                                      Page 119                                                        Page 121
 ·1· ·in charge of urogyn.· He's the chair of urogyn.· Manny     ·1· ·our department.
 ·2· ·Trabuco is a former Mayo fellow and urogyn and then        ·2· · · · Q.· ·And over the four and a half -- approximate
 ·3· ·staff, and the same thing with Chris Klingele.             ·3· ·four-and-a-half time period, there were 21 patients, in
 ·4· · · · Q.· ·So one of the lead authors of the article was    ·4· ·that four and a half years, identified who had
 ·5· ·the chair of the urogynecology department at Mayo?         ·5· ·complications after vaginal placement of mesh?
 ·6· · · · A.· ·Correct.                                         ·6· · · · A.· ·Correct.
 ·7· · · · Q.· ·Is he still the chair of the department?         ·7· · · · Q.· ·Is that right?
 ·8· · · · A.· ·I think Klingele is now.                         ·8· · · · A.· ·That's what they report, yes.
 ·9· · · · Q.· ·And this paper is entitled, Complications From   ·9· · · · Q.· ·So more than four years and only about 21
 10· ·Vaginally Placed Mesh in Pelvic Reconstructive Surgery,    10· ·patients, so maybe five per year, referred to the Mayo
 11· ·correct?                                                   11· ·Clinic urogynecology department with mesh complications,
 12· · · · A.· ·Correct.                                         12· ·correct?
 13· · · · Q.· ·And it refers to the experience these            13· · · · A.· ·Yeah.· Somewhat, but that's somewhat very
 14· ·physicians had with women who were referred to the Mayo    14· ·misleading.
 15· ·Clinic from all across the country, correct?               15· · · · Q.· ·Well, is my math wrong?
 16· · · · A.· ·I can't speak to where they all came from.       16· · · · MR. CARTMELL:· Let him finish.· Let him finish.· Go
 17· · · · Q.· ·Referrals to the Mayo Clinic, I thought you      17· ·ahead.
 18· ·just told me earlier, come from all over the country?      18· ·BY THE WITNESS:
 19· · · · A.· ·That is correct.                                 19· · · · A.· ·This is 2003 to 2007.· Avaulta wasn't even on
 20· · · · Q.· ·Okay.· And this paper looked at a number of      20· ·the market.· Most of the other ones weren't on the
 21· ·different products that were used to correct pelvic        21· ·market.· It's only Prolift.· Prolift came out on the
 22· ·organ prolapse, correct?                                   22· ·market in 2005.· So this is dealing with the IVS tunnel
 23· · · · A.· ·Correct.                                         23· ·and all of those type of things.· And this is --
 24· · · · Q.· ·And what the authors did in this paper was to    24· ·remember I mentioned there is delayed effect of the
 25· ·go back and take a look at women referred to the Mayo      25· ·complications.· So this is right when 2007, 2008, when


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 118..121
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 34 of 94 PageID #: 793

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                                    11/15/2014
                                                      Page 122                                                                   Page 124
 ·1· ·we're starting to see this uptick, and that's what this    ·1· ·dirty.· In order to read a paper correctly, you have to
 ·2· ·is reflecting.                                             ·2· ·read the entire paper.
 ·3· · · · Q.· ·So there is nothing inaccurate about what I      ·3· · · · Q.· ·Okay.· Well, I'm trying to be efficient and
 ·4· ·just said, in terms of over a four-and-a-half-year         ·4· ·move us along.· If you think that that section, the
 ·5· ·period, there were 21 patients referred to Mayo for        ·5· ·quick-and-dirty section of the article, says something
 ·6· ·complications of mesh, approximately five per year         ·6· ·different than what's in the text --
 ·7· ·during this time period?                                   ·7· · · · MR. CARTMELL:· Just have him read it.
 ·8· · · · MR. CARTMELL:· Object to form.                        ·8· ·BY MS. GEIST:
 ·9· ·BY THE WITNESS:                                            ·9· · · · Q.· ·-- let me know.
 10· · · · A.· ·That is still incorrect.· It's from 2003 to      10· · · · A.· ·I will read the paper because, again, you
 11· ·2007.· That does not reflect today's numbers.              11· ·can't just quote one line and then extrapolate.· That's
 12· · · · Q.· ·I didn't say it did.· I'm talking about a        12· ·why you need to know the whole thing.· So if you want, I
 13· ·four-and-a-half-year time period, acknowledging it's       13· ·can review it.
 14· ·2003 to 2007, there were approximately five patients per   14· · · · MR. CARTMELL:· Just go ahead and read it.
 15· ·year referred to the urogynecology department at Mayo      15· ·BY MS. GEIST:
 16· ·for mesh complications.· Isn't that what this paper is     16· · · · Q.· ·Well, let me ask you one question before you
 17· ·looking at?                                                17· ·start reading it because I don't want to waste too much
 18· · · · A.· ·Well, I don't know.· I would have to look over   18· ·time.· Under the Results section, it says, 16 patients
 19· ·the paper again.· Is this reflecting all of the patients   19· ·were managed surgically.
 20· ·they saw during that or just the ones that went to         20· · · · A.· ·Okay.· Again, that's the abstract.· That's not
 21· ·surgery?· So that would require me to read the paper.      21· ·the results section.· That's the abstract section.
 22· · · · Q.· ·Well, it's on your reliance list.· Had you       22· ·That's the results section of the abstract.· That's
 23· ·read it before?                                            23· ·different.· Remember, I'm on 16 journals that I review,
 24· · · · A.· ·Of course I've read it.· I've read it multiple   24· ·and I was best reviewer two years in a row for female
 25· ·times, but I can't remember every word that I read.· So    25· ·urology.· This is what I do for a living.


                                                      Page 123                                                                   Page 125
 ·1· ·in order to answer your question carefully -- and this     ·1· · · · Q.· ·Yeah.· I understand that.· But how many times
 ·2· ·is actually a very important point -- this may just        ·2· ·have you -- have you seen an abstract provide a summary
 ·3· ·reflect 21 that went to the OR.                            ·3· ·like that specifically telling you 16 patients were
 ·4· · · · Q.· ·Well, Doctor, it actually doesn't.· And if you   ·4· ·managed surgically --
 ·5· ·look with me on the results section on the very first      ·5· · · · A.· ·Yeah.
 ·6· ·page, it provides a nice summary.· And, it says,           ·6· · · · Q.· ·-- and there's something different in the
 ·7· ·Complications included mesh erosions in 12 women,          ·7· ·actual body of the paper?
 ·8· ·dyspareunia in 10, and recurrent prolapse in nine?         ·8· · · · A.· ·No.· That part, one line, 16 managed
 ·9· · · · A.· ·Okay.· That still is not saying the              ·9· ·surgically, is correct.· But you're only given,
 10· ·denominator.                                               10· ·probably, 150, 200 words to do it.· So, again, I don't
 11· · · · MR. CARTMELL:· Do you want him to read the whole      11· ·know what the denominator is going to be.
 12· ·thing and let you know the answer?                         12· · · · · · ·And I'm more than happy to read the paper, and
 13· ·BY THE WITNESS:                                            13· ·it's a very good paper.· This is one of the first ones
 14· · · · A.· ·Because it's going to be in the paper.· That's   14· ·out there.· But now there's been subsequent others, you
 15· ·a very important issue.· Because you just raised the       15· ·know, Karram and Zimmerman and things like that, which
 16· ·issue about Bard not knowing the denominator and the       16· ·have larger numbers than this.· But this is one of the
 17· ·numerator.· This, I don't know if this is the              17· ·first ones to raise the awareness of this problem.
 18· ·denominator, all patients who came in during that time     18· · · · Q.· ·So my question is, Doctor, the paper, if you
 19· ·period or just the ones that went to the OR, because       19· ·go to the discussion section of the paper, the authors
 20· ·that's completely different.· Because, remember, in my     20· ·conclude that the incidence rate of the complications is
 21· ·practice, only 25 percent of the patients I see end up     21· ·unknown, correct?
 22· ·going to the OR because I can't fix the other ones.        22· · · · A.· ·I don't -- I don't know.· I would have to see
 23· · · · Q.· ·Doctor, if you look at the results section --    23· ·that line.· It sounds like it would be -- you read
 24· · · · A.· ·That's not the results section.· You're          24· ·accurately.· I just want to know where you are, though.
 25· ·reading the abstract.· Okay.· That's the quick and         25· · · · Q.· ·Sure.· I'm on page 527 under Discussion?


770-343-9696                          Tiffany Alley Global Reporting & Video                                         Pages 122..125
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 35 of 94 PageID #: 794

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 126                                                        Page 128
 ·1· · · · A.· ·Okay.                                            ·1· · · · Q.· ·And the Avaulta product from Bard, correct?
 ·2· · · · Q.· ·I'm not in the abstract.· I'm in the body of     ·2· · · · A.· ·Correct.
 ·3· ·the paper.                                                 ·3· · · · Q.· ·And the authors of the paper did a
 ·4· · · · A.· ·Okay.                                            ·4· ·retrospective study of all women referred to the
 ·5· · · · Q.· ·The authors of the paper conclude that the       ·5· ·urogynecology division from January 2003 to September
 ·6· ·incidence of the complications are unknown, correct?       ·6· ·2007 who had complications after procedures using
 ·7· · · · A.· ·Yeah.· Although -- let's see.· I have to read    ·7· ·transvaginal mesh.· That's what this paper looked like,
 ·8· ·the sentence before it.· Okay.· Yeah.· As the use of       ·8· ·correct -- looked at, correct?
 ·9· ·synthetic materials in the pelvic reconstructive surgery   ·9· · · · A.· ·That's what they state, yes.
 10· ·increases, this is right when they came out and right      10· · · · Q.· ·And the paper also notes that the authors of
 11· ·when there is a big increase in numbers, so do the         11· ·the paper didn't perform the actual implant procedures.
 12· ·complications specific to their use.· Although the         12· ·The women were referred from outside institutions,
 13· ·incidence of these complications is unknown, our series    13· ·correct?
 14· ·demonstrates that, when they occur, multiple               14· · · · A.· ·Correct.
 15· ·interventions may be required and bothersome and           15· · · · Q.· ·And the authors' review of the database, this
 16· ·occasionally life-changing symptoms may persist.           16· ·retrospective review, identified 22 women who were
 17· · · · Q.· ·And, at this point in time, there were four      17· ·referred to the department during that time period with
 18· ·trocar-based implant systems marketed in the U.S.,         18· ·complications, correct?
 19· ·including Bard's Avaulta product, correct, as noted in     19· · · · A.· ·Correct.
 20· ·this paper on page 524?                                    20· · · · Q.· ·And if you look at Table 2 of the study, are
 21· · · · MR. CARTMELL:· Is that Sofradim's Avaulta?· Is that   21· ·you there with me, Doctor?
 22· ·the one that Bard -- because I don't think Bard's          22· · · · A.· ·Yes, I am.
 23· ·product was on the market at that time.                    23· · · · Q.· ·It lists the type of mesh products that the
 24· ·BY MS. GEIST:                                              24· ·women who experienced complications had implanted.· Do
 25· · · · Q.· ·Doctor, will you look with me at the second      25· ·you see that?


                                                      Page 127                                                        Page 129
 ·1· ·page of the article on page 524?                           ·1· · · · A.· ·Yes, I do.
 ·2· · · · A.· ·I'm there.                                       ·2· · · · Q.· ·And of the 21 women listed who were referred
 ·3· · · · Q.· ·If you go down towards the middle of that        ·3· ·to the Mayo Clinic, there is not a single patient on
 ·4· ·paragraph --                                               ·4· ·this list who had the Bard Avaulta product implanted; is
 ·5· · · · A.· ·Which column?                                    ·5· ·that right?
 ·6· · · · Q.· ·I'm on the --                                    ·6· · · · A.· ·By the way they have it listed here, that is
 ·7· · · · A.· ·The first or second column?                      ·7· ·correct.
 ·8· · · · Q.· ·I'm on the left-hand side, second paragraph,     ·8· · · · Q.· ·If you go with me to page 530 of the article,
 ·9· ·beginning with the word Options?                           ·9· ·Doctor --
 10· · · · A.· ·Okay.                                            10· · · · A.· ·Okay.· I'm there.
 11· · · · Q.· ·Okay.· Are you with me?                          11· · · · Q.· ·-- the authors note that the questions of what
 12· · · · A.· ·Yes, I am.                                       12· ·degree of training is sufficient and who should be
 13· · · · Q.· ·All right.· In the middle of the paper, in the   13· ·performing these types of procedures remain highly
 14· ·middle of that paragraph, rather, it says, Four trocar     14· ·debated.· Do you see that?
 15· ·systems are currently marketed in the U.S.· Do you see     15· · · · A.· ·Yes.
 16· ·that?· Doctor, do you see that?                            16· · · · Q.· ·And do you agree with that?
 17· · · · A.· ·I'm looking.                                     17· · · · A.· ·Yes.
 18· · · · Q.· ·And it lists the Gynecare product?               18· · · · Q.· ·Would you agree, Doctor, that such a surgical
 19· · · · A.· ·I'm not there yet.· Four -- okay.· Four.· Four   19· ·technique and surgeon training and experience are
 20· ·trocar systems are currently marketed, correct.            20· ·critically important in a good outcome for any surgical
 21· · · · Q.· ·And there's the Prolift product from Gynecare,   21· ·procedure?
 22· ·right?                                                     22· · · · A.· ·The -- within limits, the more expertise the
 23· · · · A.· ·Correct.                                         23· ·data has shown that the results are better.· That is
 24· · · · Q.· ·The Apogee product from AMS?                     24· ·correct.
 25· · · · A.· ·Correct.                                         25· · · · Q.· ·And what about with transvaginal mesh in

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 126..129
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 36 of 94 PageID #: 795

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                  11/15/2014
                                                      Page 130                                                                   Page 132
 ·1· ·particular?· Would you agree with me that surgical         ·1· ·see when Avaulta came onto the market.· Because,
 ·2· ·technique and skill plays a very critical role in          ·2· ·remember, the Prolift was 2005 and a lot more of those
 ·3· ·determining whether or not a woman may have                ·3· ·got implanted.· So I would have to see when Avaulta was
 ·4· ·complications?                                             ·4· ·released and started to put in.· Because then you have
 ·5· · · · A.· ·I would somewhat disagree because there are      ·5· ·to look at the study two, three, four years on down the
 ·6· ·some high-volume, world class surgeons, I can think of     ·6· ·road.· That's when we start seeing the complications.
 ·7· ·the French group and others for specifically with          ·7· ·Like Mickey Karram's paper and Philippe Zimmerman's
 ·8· ·prolapse who have implanted, you know, 700, 800, and       ·8· ·paper, okay, those ones would be a little bit more
 ·9· ·they still have an unacceptably high complication rate.    ·9· ·reflective of complications.
 10· · · · Q.· ·Are you aware that there are very skilled and    10· · · · Q.· ·At least, based on this paper, though, Doctor,
 11· ·highly reputable pelvic floor reconstructive surgeons      11· ·there were no complications specific to the Avaulta
 12· ·who still use transvaginal mesh today?                     12· ·product that was seen by Mayo at this point in time,
 13· · · · MR. CARTMELL:· Object to the form.                    13· ·correct?
 14· ·BY THE WITNESS:                                            14· · · · A.· ·Putting the qualifiers on there from January
 15· · · · A.· ·I'm not familiar.· As far as the transvaginal    15· ·2003, before it was even available, any of the mesh
 16· ·mesh or are you talking about the transvaginal kits?       16· ·products were available, as far as the large ones, to
 17· · · · Q.· ·Transvaginal kits?                               17· ·2007, you are correct.· Of the 21 selected individuals
 18· · · · A.· ·Transvaginal kits?· Well, prolapse -- Prolift    18· ·who came in, there was not an Avaulta product on there.
 19· ·is off the market, Avaulta is off the market,              19· · · · Q.· ·Well, and you keep saying available, Doctor.
 20· ·Apogee/Perigee are off the market.· I don't know about     20· ·But if we go back and we look at the page, the second
 21· ·Boston Scientific.· So if they are still putting them      21· ·page of the article, the author specifically notes that
 22· ·in, you know, I can't speak if they are.· I have not       22· ·the four trocar systems currently marketed included the
 23· ·heard of anybody.                                          23· ·Avaulta product; do you see that?
 24· · · · Q.· ·You're not aware of anyone still using these     24· · · · A.· ·That is correct.· They state that, but I don't
 25· ·types of products?                                         25· ·know when that was available.· Because, remember, they


                                                      Page 131                                                                   Page 133
 ·1· · · · A.· ·No.                                              ·1· ·wrote this in 2009.· So, again, you have to tell me when
 ·2· · · · Q.· ·Would you agree with the conclusion by the       ·2· ·Avaulta was released and the first product was sold, and
 ·3· ·authors from the Mayo Clinic and this study, Doctor,       ·3· ·that would help me out tremendously.
 ·4· ·that there seems to be an inconsistency in the             ·4· · · · Q.· ·I'm just sticking with what the authors found
 ·5· ·techniques by implanters?                                  ·5· ·in this paper, Doctor.
 ·6· · · · A.· ·Yeah.· I can't speak to that.· I think it's a    ·6· · · · MR. CARTMELL:· Can I tell him the date it was
 ·7· ·valid point.· Again, I can't speak to that with any        ·7· ·released?
 ·8· ·accuracy.                                                  ·8· · · · MS. GEIST:· No.· If you want to do your own
 ·9· · · · Q.· ·You don't have any opinion on that?              ·9· ·examination, feel free --
 10· · · · A.· ·Well, no.· I do have an opinion.· If they're     10· · · · MR. CARTMELL:· Okay.
 11· ·going to be following the IFU correctly and they're not    11· · · · MS. GEIST:· -- when I'm done.
 12· ·told how high to dissect or how deep to go in the          12· · · · MR. CARTMELL:· All right.
 13· ·tissues, where to put the trocars, how much tension to     13· ·BY MS. GEIST:
 14· ·put the trocars in, there is going to be some              14· · · · Q.· ·Okay.· Doctor, you can put that aside.
 15· ·variability.· So it seems to behoove the company to make   15· · · · · · ·Let me -- let me move, Doctor, to your expert
 16· ·sure it's very, very clear on an innovative product like   16· ·report and just start by asking you generally about
 17· ·this.                                                      17· ·pelvic organ prolapse.· And you have a discussion, don't
 18· · · · Q.· ·At least based on this review from the doctors   18· ·you, Doctor, generally of pelvic organ prolapse and some
 19· ·at the Mayo Clinic, at this point in time, the other       19· ·of the different treatment options for women
 20· ·products available on the market from Gynecare and other   20· ·experiencing that condition, approximately, page 5 to 12
 21· ·manufacturers were presenting with more complications,     21· ·of your report; is that right?
 22· ·at least for women referred to Mayo?                       22· · · · A.· ·Correct.· I wrote up a synopsis of 100 years
 23· · · · A.· ·Well, I mean, there is going to be a selection   23· ·of knowledge about pelvic organ prolapse, the etiology,
 24· ·bias here.· This is just the people that have come in      24· ·et cetera, going through those pages you mentioned
 25· ·with a retrospective view.· I'd have to look back and      25· ·there.


770-343-9696                          Tiffany Alley Global Reporting & Video                                      Pages 130..133
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 37 of 94 PageID #: 796

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 134                                                        Page 136
 ·1· · · · Q.· ·And is it a fair summary that pelvic organ       ·1· ·practice?
 ·2· ·prolapse is a condition where the organs of the pelvic     ·2· · · · A.· ·Yes.· Since 2000, yes.
 ·3· ·floor drop down from the usual supported positions into    ·3· · · · Q.· ·And what percentage of your practice is
 ·4· ·or through the areas of weakness in the pelvic floor?      ·4· ·devoted to clinical experience in treating women versus
 ·5· · · · A.· ·For women, yes.                                  ·5· ·teaching?
 ·6· · · · Q.· ·And we are speaking about women, right?          ·6· · · · A.· ·Well, I'm -- I always have a resident with me.
 ·7· · · · A.· ·Correct.                                         ·7· ·So I'm 100 percent teacher, but I am 100 percent
 ·8· · · · Q.· ·Typically, the organs that we're talking about   ·8· ·clinical.· So every other day I'm in the clinic and the
 ·9· ·that prolapse are the bladder, the uterus, and the         ·9· ·next day I'm in the operating room.
 10· ·rectum?                                                    10· · · · Q.· ·And, based on your own experience, I assume
 11· · · · A.· ·And intestines.                                  11· ·that you would agree with me that pelvic organ prolapse
 12· · · · Q.· ·And intestines.· And pelvic floor damage         12· ·can negatively affect a woman's life?
 13· ·occurs, generally speaking, due to childbirth, correct?    13· · · · A.· ·The quality of life can at times be impaired
 14· · · · A.· ·Childbirth, age, obesity, chronic cough.         14· ·with this, but it's important to stress that it is a
 15· ·There are multiple factors that all play a role, but       15· ·quality of life issue.
 16· ·childbirth would probably be the number one.               16· · · · Q.· ·It's not a life-threatening condition,
 17· · · · Q.· ·Physical labor or chronic issues with            17· ·correct?
 18· ·straining or constipation as well could be risk factors    18· · · · A.· ·In the United States, that is exceedingly rare
 19· ·for prolapse, true?                                        19· ·for it to be life-threatening.· I've only seen that one
 20· · · · A.· ·Correct.· Anything that would be under the       20· ·time.
 21· ·criteria of Valsalva effort, which just means straining.   21· · · · Q.· ·But it can impact a woman in many different
 22· · · · Q.· ·And that results in a deficiency in the          22· ·ways in terms of symptomatology?
 23· ·support of the organs that we just finished talking        23· · · · A.· ·Correct.
 24· ·about, right?                                              24· · · · Q.· ·It's a very prevalent condition in the United
 25· · · · A.· ·It means that the musculature, the tendon        25· ·States, somewhere between 30 to 50 percent of all women

                                                      Page 135                                                        Page 137
 ·1· ·support, so to speak, are weakened with childbirth, and    ·1· ·are affected by some degree of prolapse; is that a fair
 ·2· ·then with time, age, et cetera, all of the factors we      ·2· ·summary?
 ·3· ·mentioned, the structures slowly descend.                  ·3· · · · A.· ·Well, that's going to be difficult to say
 ·4· · · · Q.· ·Okay.· And that's because, as I said, there is   ·4· ·because there are -- it depends on how the study is run,
 ·5· ·sort of a deficiency in the support for those organs; is   ·5· ·if it's anatomic prolapse versus subjective symptomatic
 ·6· ·that a fair summary?                                       ·6· ·prolapse again.
 ·7· · · · A.· ·I wouldn't say -- well, the fact that there is   ·7· · · · · · ·So I don't know if we need to stop for out
 ·8· ·a problem reflects that there is a deficiency, if you      ·8· ·there.
 ·9· ·want to call it that.· But I wouldn't call it that.        ·9· · · · MR. CARTMELL:· We don't.· Go ahead.
 10· ·It's that there is a weakness or a tearing.· With          10· ·BY THE WITNESS:
 11· ·childbirth, there is an extreme amount of tearing.         11· · · · A.· ·So I almost have to start over with that,
 12· ·That's why it hurts.· Okay.· If childbirth didn't hurt,    12· ·because that's very, very important, because just the
 13· ·there wouldn't be the tearing of the muscles.· So the      13· ·fact that there is an anatomic prolapse does not mean
 14· ·muscles are also a big part of the support of this, too.   14· ·there is a problem.· You have to look at the subject of
 15· · · · Q.· ·Okay.· So there's -- the muscles are not as      15· ·everything.· So I would be hesitant to say the number is
 16· ·strong, if you will, as before a woman had experienced     16· ·up to 30 to 50 percent.· That would be pretty on the
 17· ·childbirth?                                                17· ·high side.· But, to answer your question, it is a
 18· · · · A.· ·There's -- and, again, it's damage of the        18· ·prevalent problem.
 19· ·whole pelvic structure, the support.· So we can't think    19· · · · Q.· ·Would you agree with me that, at least what
 20· ·of it in just muscles, just tendons, just collagen, et     20· ·the literature tells us, is that maybe 300,000 women
 21· ·cetera.· It's the whole unit has been damaged.             21· ·undergo surgery a year for the repair of pelvic organ
 22· · · · Q.· ·And do you treat women in your practice who      22· ·prolapse?
 23· ·experience pelvic organ prolapse?                          23· · · · A.· ·Yeah.· I have not heard.· I have no reason to
 24· · · · A.· ·Daily.                                           24· ·doubt the accuracy of that.· I have not heard a specific
 25· · · · Q.· ·And has that always been part of your            25· ·number.· It's a large number.


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 134..137
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 38 of 94 PageID #: 797

In Re: CR Bard 200                                             Daniel Elliott, M.D.                                          11/15/2014
                                                                 Page 138                                                        Page 140
 ·1· · · · Q.· ·Well, what are some of the signs and symptoms               ·1· ·something is actually falling out of her body?
 ·2· ·that a woman may experience if she has pelvic organ                   ·2· · · · A.· ·Correct.· With standing, lifting, as the day
 ·3· ·prolapse?                                                             ·3· ·goes on, that's the most common thing I hear is, again,
 ·4· · · · A.· ·We have to break it down into -- well, there                ·4· ·something is falling out.
 ·5· ·is a lot of different types of symptoms and things:                   ·5· · · · Q.· ·In some women who have a more severe type of
 ·6· ·fullness; something falling out; pressure, potentially;               ·6· ·prolapse, you can actually visibly see something
 ·7· ·pain very, very rarely.· Pain is usually the exact                    ·7· ·extruding beyond the entrance of the vagina, correct?
 ·8· ·opposite.· The higher the prevalence of pain, the lower               ·8· · · · A.· ·Correct.· In severe cases, it can actually
 ·9· ·the incidence of pelvic organ prolapse.· So pain is not               ·9· ·look like a baby's head crowning.
 10· ·one of them usually.                                                  10· · · · Q.· ·And then some women have also -- I'm sure
 11· · · · Q.· ·Pain usually indicates something other?                     11· ·you've heard in your own experience and practice -- talk
 12· · · · A.· ·Something else, correct.· I said fullness.                  12· ·about a feeling of heaviness as well?
 13· ·Can we stop?· Because whatever is going on out there is               13· · · · A.· ·Yeah.· That's the fullness, pressure.
 14· ·distracting me a whole bunch, the noise.                              14· · · · Q.· ·And some women, I'm sure you have known from
 15· · · · MS. GEIST:· Yeah.· Let's go off the record for a                 15· ·your practice, also have issues with being able to
 16· ·minute.                                                               16· ·urinate or void or defecate as well because of pelvic
 17· · · · VIDEO TECHNICIAN:· We are off the record.· The time              17· ·organ prolapse?
 18· ·is 12:20 p.m.                                                         18· · · · A.· ·Not necessarily.· Urination symptoms, like not
 19· · · · · · · · · · · (Whereupon, at 12:20 p.m., a recess                19· ·being able to urinate, has been reported.· That's rare.
 20· · · · · · · · · · · ·was had for lunch.)                               20· ·Frequency, urgency, usually the bladder actually works
 21                                                                         21· ·fairly well.· Defecation, usually they're going to have
 22                                                                         22· ·a problem -- the constipation is going to cause the
 23                                                                         23· ·prolapse, not the prolapse cause the constipation.
 24                                                                         24· · · · Q.· ·And some women, Doctor, I'm sure you've seen
 25                                                                         25· ·in your practice, have issues with sexual intimacy,


                                                                 Page 139                                                        Page 141
 ·1· · · · · · · ·A F T E R N O O N· S E S S I O N                          ·1· ·being able to experience sexual intercourse or wanting
 ·2· · · · VIDEO TECHNICIAN:· We're back on the record.· The                ·2· ·to experience sexual intercourse with their partners,
 ·3· ·time is 12:58 p.m.                                                    ·3· ·true?
 ·4· ·WHEREUPON:                                                            ·4· · · · A.· ·Correct.· There could be physical barriers and
 ·5· · · · · · · · · · DANIEL S. ELLIOT, M.D.,                              ·5· ·also psychological barriers with the prolapse,
 ·6· ·called as a witness herein, having been previously duly               ·6· ·embarrassment and things like that.
 ·7· ·sworn, was examined and testified as follows:                         ·7· · · · Q.· ·And often, Doctor, but not always, there's
 ·8· · · · · · · · DIRECT EXAMINATION (Continued)                           ·8· ·some sort of incontinence associated with pelvic organ
 ·9· ·BY MS. GEIST:                                                         ·9· ·prolapse; is that also true?
 10· · · · Q.· ·Dr. Elliott, before we took a break, we were                10· · · · A.· ·There can be incontinence present before
 11· ·talking about the signs and symptoms that a woman might               11· ·surgery and also if it's not corrected after surgery.
 12· ·experience when she's having pelvic organ prolapse.· Do               12· ·It's called occult incontinence.
 13· ·you remember that?                                                    13· · · · Q.· ·And when a woman presents with these symptoms
 14· · · · A.· ·Yes, I do.                                                  14· ·and signs of pelvic organ prolapse, what are her options
 15· · · · Q.· ·And you started telling me about some of the                15· ·to resolve the problem?
 16· ·signs and symptoms and said that pain is probably                     16· · · · A.· ·It depends upon the severity of the condition,
 17· ·indicative of some other medical problem or condition,                17· ·the health of the patient.· There's multiple different
 18· ·correct?                                                              18· ·factors.
 19· · · · A.· ·Pain -- pain is usually not consistent with                 19· · · · Q.· ·So there is nonsurgical options, correct?
 20· ·pelvic organ prolapse.                                                20· · · · A.· ·Correct.· Nonsurgical, and there's
 21· · · · Q.· ·And we talked about the feeling of like                     21· ·observation, nonsurgical and then surgical.
 22· ·something falling out?                                                22· · · · Q.· ·So the observation is sort of the wait-and-see
 23· · · · A.· ·Fullness, pressure, falling-out sensation.                  23· ·approach, live with it, and see if you can deal with it
 24· · · · Q.· ·Falling-out sensation, we're specifically                   24· ·in your daily life on a daily basis?
 25· ·talking about a woman's vagina, correct?· She feels like              25· · · · A.· ·If it's minimally symptomatic, there's nothing

770-343-9696                                    Tiffany Alley Global Reporting & Video                                Pages 138..141
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 39 of 94 PageID #: 798

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                                 11/15/2014
                                                                Page 142                                                                  Page 144
 ·1· ·wrong with observation.                                              ·1· ·that through an anatomic repairing the prolapse and
 ·2· · · · Q.· ·And some women choose that, correct?                       ·2· ·getting back to a normal anatomic position.· But if I
 ·3· · · · A.· ·A large number do, yes.                                    ·3· ·achieve just anatomic success, that does not necessarily
 ·4· · · · Q.· ·After consultation and discussion with their               ·4· ·correlate to subjective is the patient happy or not.
 ·5· ·physician?                                                           ·5· · · · Q.· ·Is anatomic success important or not in terms
 ·6· · · · A.· ·Yes.· It should always be offered to the                   ·6· ·of the goal of the pelvic organ prolapse surgery, repair
 ·7· ·patient, yes.                                                        ·7· ·surgery?
 ·8· · · · Q.· ·And it's her decision ultimately?                          ·8· · · · A.· ·For me, not to belabor the issue, but the goal
 ·9· · · · A.· ·I can only speak to my personal practice, but              ·9· ·is subjective relief.· If I do a surgery and I take a
 10· ·I always leave it up to the woman to decide.                         10· ·woman with a Grade 4 prolapse and six months later she
 11· · · · Q.· ·And then a nonsurgical option would be the use             11· ·comes back and she has a Grade 2 prolapse, but she's
 12· ·of a pessary; is that correct?                                       12· ·thrilled with the results, she's relieved, that's a
 13· · · · A.· ·Pessaries, pelvic floor strengthening                      13· ·success.
 14· ·exercises, vaginal estrogen replacement, the                         14· · · · Q.· ·So you're looking at both improvement in the
 15· ·conservative options.                                                15· ·anatomic structure as well as improvement in the
 16· · · · Q.· ·And what are sort of the -- pardon me.· Strike             16· ·symptomatology?
 17· ·that.                                                                17· · · · A.· ·I do it the other way around.· Improvement of
 18· · · · · · ·What are some of the problems or potential                 18· ·symptomatology, is the patient happy; and then,
 19· ·side effects if a woman chooses to use a pessary?                    19· ·secondly, if the -- if there is an anatomic repair that
 20· · · · A.· ·A pessary can have -- first of all, probably               20· ·is pleasing, the anatomic repair is pleasing to the
 21· ·the most common thing is the pessary can fall out.                   21· ·surgeon, not necessarily to the patient.
 22· ·There has to be maintenance for it.· It has to be                    22· · · · Q.· ·Would you agree with me that both are goals of
 23· ·changed.· It has to be cleaned, doctor visits, those                 23· ·a pelvic organ prolapse procedure, a surgical procedure?
 24· ·types of things.· If it's not taken care of                          24· · · · A.· ·This is a quality-of-life problem.· So the
 25· ·appropriately, there could be vaginal erosion,                       25· ·goal is to improve the quality of life.· If I've


                                                                Page 143                                                                  Page 145
 ·1· ·discomfort.                                                          ·1· ·improved the anatomy but the patient is not happy,
 ·2· · · · Q.· ·Pain as well?                                              ·2· ·that's not successful surgery.
 ·3· · · · A.· ·Pain, yeah.                                                ·3· · · · Q.· ·Well, the way to improve the quality of life,
 ·4· · · · Q.· ·For some women?                                            ·4· ·as you've just indicated, is to address and improve the
 ·5· · · · A.· ·No, that definitely can happen.                            ·5· ·symptoms, correct?
 ·6· · · · Q.· ·And in terms of surgical options, Doctor, the              ·6· · · · A.· ·Correct.
 ·7· ·goal of any surgical repair of pelvic organ prolapse is              ·7· · · · Q.· ·And in order to do that, you need to be
 ·8· ·to provide some sort of support for the organs that have             ·8· ·addressing the anatomic defect or problem, true?
 ·9· ·less support than they used to have?                                 ·9· · · · A.· ·Correct.
 10· · · · A.· ·No.· The goal of surgery is symptom relief.                10· · · · Q.· ·That's what you're doing in a surgery,
 11· · · · Q.· ·The goal of pelvic organ prolapse is not to                11· ·correct?
 12· ·lift up or put the organs back to where they were                    12· · · · A.· ·We are -- we are improving the support for the
 13· ·originally?                                                          13· ·organs.
 14· · · · A.· ·I think, if you look at studies out there,                 14· · · · Q.· ·And there is different methods to go about
 15· ·what the patient wants is they want relief of their                  15· ·improving the support of the organs, correct?
 16· ·symptoms that may be achieved either through counseling              16· · · · A.· ·Correct.
 17· ·and reassurance or through surgery.· Then when you do                17· · · · Q.· ·There's a number of different options?
 18· ·surgery, that will usually mean elevating the organs                 18· · · · A.· ·There are quite a few options, yes.
 19· ·back up to a normal or closer to normal position, but it             19· · · · Q.· ·So let's talk about some of those options
 20· ·does not have to be anatomically perfect repair.                     20· ·briefly.· Native tissue repair is one of the options?
 21· · · · Q.· ·But, in order to relieve the symptoms and                  21· · · · A.· ·Correct.
 22· ·problems that a woman experiences, which is why she goes             22· · · · Q.· ·And have you done that in your own practice?
 23· ·to see a doctor, you are trying to correct the anatomic              23· · · · A.· ·That's the majority of what I do.
 24· ·defect; is that true?                                                24· · · · Q.· ·And has that always been the majority of what
 25· · · · A.· ·My goal is to relieve the symptoms.· I may do              25· ·you've done in response to a woman who decides to have

770-343-9696                                 Tiffany Alley Global Reporting & Video                                        Pages 142..145
                                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 40 of 94 PageID #: 799

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                                  11/15/2014
                                                                Page 146                                                                   Page 148
 ·1· ·surgery to repair organ prolapse?                                    ·1· ·natively?
 ·2· · · · A.· ·Correct.                                                   ·2· · · · A.· ·It can happen, but that's why almost always
 ·3· · · · Q.· ·The majority of the prolapse cases that you've             ·3· ·I'm doing a concurrent sling at the same time of the
 ·4· ·seen, Doctor, I assume relate to bladder prolapse or a               ·4· ·anterior prolapse.
 ·5· ·cystocele?                                                           ·5· · · · Q.· ·But it can happen, true?
 ·6· · · · A.· ·No.· There's going to be a mix.· There's going             ·6· · · · A.· ·It can happen, yes.
 ·7· ·to be -- we won't necessarily call it cystocele.· It                 ·7· · · · Q.· ·In terms of other potential adverse events or
 ·8· ·would be an anterior, apical, or posterior prolapse.                 ·8· ·complications from native tissue repair, I assume you
 ·9· ·The only prolapse I do not do is when there is a                     ·9· ·would agree with me that there is also a risk of
 10· ·concurrent uterine prolapse.· My GYN colleagues take                 10· ·infection with any type of surgery we've been talking
 11· ·care of those.                                                       11· ·about?
 12· · · · Q.· ·It seems, based on my review of the                        12· · · · A.· ·Vaginal infection you're referring to?
 13· ·literature, Doctor, that the anterior prolapse is the                13· ·Because I've never seen that with my patients.
 14· ·more prevalent or more frequently seen type of prolapse;             14· · · · Q.· ·Is that sort of well-established in the
 15· ·is that right?                                                       15· ·literature that there is a risk of infection with any
 16· · · · A.· ·That's probably fair.· It's probably a little              16· ·surgery?
 17· ·bit more symptomatic.                                                17· · · · A.· ·Well, with any surgery, that's a possibility.
 18· · · · Q.· ·It's the reason why more women go to the                   18· ·Transvaginal surgery is a unique surgery with the vagina
 19· ·doctor for any other type of prolapse, true?                         19· ·usually being fairly vascular.· So an infection of the
 20· · · · A.· ·I would say that that's fair.· The anterior                20· ·vaginal tissue is exceedingly rare.· It could possibly
 21· ·compartment is the more problematic one.                             21· ·happen.· In my 15 years at a tertiary center, I've never
 22· · · · Q.· ·It seems to be more susceptible to prolapse                22· ·had one patient develop a vaginal infection after one of
 23· ·for whatever reason?                                                 23· ·my repairs.
 24· · · · A.· ·Correct.                                                   24· · · · Q.· ·But you're not disagreeing with me that
 25· · · · Q.· ·And what are some of the potential adverse                 25· ·infection is a potential adverse event of a pelvic -- of


                                                                Page 147                                                                   Page 149
 ·1· ·events or risks or side effects if a woman chooses to                ·1· ·a native tissue repair just like any other surgery?
 ·2· ·have a native tissue repair for an anterior defect?                  ·2· · · · A.· ·I'm saying that I'm not disagreeing with you,
 ·3· · · · A.· ·An anterior repair, she could have                         ·3· ·but I'm saying it can happen very, very rarely.
 ·4· ·postoperative bleeding is a possibility, development of              ·4· · · · Q.· ·Okay.
 ·5· ·urinary incontinence, recurrence of her prolapse is                  ·5· · · · A.· ·And I've never seen it.
 ·6· ·probably the most common ones.                                       ·6· · · · Q.· ·And how about complications such as pelvic
 ·7· · · · Q.· ·So she could actually develop de novo                      ·7· ·pain and dyspareunia?· Can those also develop after a
 ·8· ·incontinence after an anterior repair done natively?                 ·8· ·woman undergoes a native tissue repair?
 ·9· · · · A.· ·Not necessarily de novo.· It's what's called               ·9· · · · A.· ·It's a possibility.· I mean, in my experience
 10· ·occult incontinence, O-C-C-U-L-T.· It means the                      10· ·in my personal practice, 15 years at a tertiary care
 11· ·incontinence was there prior to surgery.· But because                11· ·center, I've had one patient, because we watch our
 12· ·the bladder was falling down, it's not manifested.· And              12· ·patients very closely, with de novo dyspareunia
 13· ·then when you put the bladder up into a more anatomic                13· ·afterwards, and we were able to then go after surgery
 14· ·position, incontinence is discovered.· So it's not like              14· ·and trim a suture and that resolved her dyspareunia.
 15· ·we're causing it.· We just uncover it.                               15· · · · Q.· ·But you're not disagreeing with me, Doctor,
 16· · · · Q.· ·Or sort of exacerbating it using the native                16· ·that pelvic pain and dyspareunia are known potential
 17· ·tissue repair?                                                       17· ·complications from a native tissue repair to improve
 18· · · · A.· ·No.· We're just uncovering it.· It was there.              18· ·pelvic organ prolapse?
 19· ·Because when the urethra is down like this, the woman                19· · · · A.· ·In the very rare circumstance and mild, it
 20· ·doesn't leak.· When we put it back up like this, the                 20· ·could possibly occur with those caveats.
 21· ·woman can leak.· So it was there.· That's what you're                21· · · · Q.· ·Would you agree with me, Doctor, that, if a
 22· ·testing before surgery to make sure that does not happen             22· ·woman has diabetes or is a long-term smoker or has
 23· ·after surgery.                                                       23· ·chronic obstructive pulmonary disease, among other
 24· · · · Q.· ·So are there circumstances where there is de               24· ·comorbidities, she may be facing greater challenges with
 25· ·novo incontinence after an anterior repair done                      25· ·healing after a native tissue repair?

770-343-9696                                Tiffany Alley Global Reporting & Video                                          Pages 146..149
                                                                                                                                                      YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 41 of 94 PageID #: 800

In Re: CR Bard 200                                              Daniel Elliott, M.D.                                                 11/15/2014
                                                                  Page 150                                                               Page 152
 ·1· · · · A.· ·Well, you mentioned multiple different factors               ·1· ·abdominal route, yes.
 ·2· ·there.· So we have to go one by one.                                   ·2· · · · Q.· ·And have you used that option yourself in your
 ·3· · · · Q.· ·Okay.· Let's go one by one.                                  ·3· ·practice?
 ·4· · · · A.· ·Diabetes, I don't know of anything in the                    ·4· · · · A.· ·Yes.· That's what I was originally trained to
 ·5· ·literature relative to transvaginal surgery of increased               ·5· ·do starting in 1999.
 ·6· ·risks or complications.· I've never seen that, never                   ·6· · · · Q.· ·And that procedure involves the placement of a
 ·7· ·heard it reported, never in any meetings or discussion                 ·7· ·biologic or synthetic mesh via the abdominal route,
 ·8· ·with colleagues.· COPD, COPD has an increased risk for                 ·8· ·correct?
 ·9· ·recurrence of the prolapse, but not infections.                        ·9· · · · A.· ·Correct.· Though most of the time they're not
 10· ·Smoking, for native repairs, I've never seen one                       10· ·using biologics anymore.· They were shown not to work
 11· ·document saying that increases the risk for infection.                 11· ·well.
 12· · · · Q.· ·Do diabetics or smokers generally have more                  12· · · · Q.· ·So, in this particular discussion, biologics
 13· ·challenges or issues relating to healing after any type                13· ·don't work as well as synthetic or polypropylene mesh;
 14· ·of surgery?                                                            14· ·is that right?
 15· · · · A.· ·Well, when you include any type of surgery,                  15· · · · A.· ·Well, no.· I say that biologics do not work as
 16· ·that's a different story.· If you're talking                           16· ·well.· There is a very nice paper from a Dr. Brubaker
 17· ·transabdominal surgery with a major -- a morbidly obese                17· ·from 1999 or 2000 talking about using cadaveric tissue
 18· ·patient who smokes, that's different than transvaginal                 18· ·or biologics for sacrocolpopexy, and the failure rate
 19· ·surgery because then you have an extensive fat, adipose                19· ·was quite high.· It wasn't strong enough to hold things
 20· ·tissue, that does not heal well and then, by all means,                20· ·up.
 21· ·they are at increased risk for infection.· But                         21· · · · Q.· ·Right.· They're not as strong as synthetic or
 22· ·transvaginal surgery, we don't have to deal with the fat               22· ·polypropylene mesh, true?
 23· ·and the poor healing.                                                  23· · · · A.· ·No.· That is correct.
 24· · · · Q.· ·So you don't agree with me that somebody who                 24· · · · Q.· ·And that's borne out in the literature?
 25· ·is a smoker, for example, or somebody who is a diabetic                25· · · · A.· ·That's a fair statement.

                                                                  Page 151                                                               Page 153
 ·1· ·would have more challenges or problems healing after a                 ·1· · · · Q.· ·And then you need strength because you're
 ·2· ·vaginal surgery?                                                       ·2· ·trying to augment the lack of strength or the weakness
 ·3· · · · A.· ·I think that there is going to be limited data               ·3· ·in the ligature in the pelvic floor, correct?
 ·4· ·as far as a significant impact upon healing with native                ·4· · · · A.· ·I would disagree.· It needs strength because,
 ·5· ·transvaginal repair with smoking, and I forget what the                ·5· ·when you do this procedure, you're holding the vagina up
 ·6· ·other one you said.· It was COPD was -- COPD would be a                ·6· ·and sewing it to the sacrum.· So you need to have
 ·7· ·nonfactor in that.· COPD would be caused by the smoking.               ·7· ·strength to be able to hold that up.· That's a
 ·8· ·COPD has an increased risk for recurrence of prolapse.                 ·8· ·completely different dynamic than the transvaginal work,
 ·9· ·Oh, you said diabetes.· I can't think, off the top of my               ·9· ·which is working on suturing in different locations.
 10· ·head of a paper that shows an increased risk for vaginal               10· ·This is holding up almost literally straight up to the
 11· ·infection.                                                             11· ·sacrum.
 12· · · · Q.· ·Well, how about just a general healing?· I'm                 12· · · · Q.· ·Do you continue to place polypropylene mesh
 13· ·trying to see if you agree with me that, as a general                  13· ·through the ASC procedure in your patients?
 14· ·statement, smokers or diabetics have more challenges and               14· · · · A.· ·The abdominal sacrocolpopexy route I still do.
 15· ·problems healing after, for example, a native tissue                   15· ·I have one on Monday, but it is the minority of my
 16· ·repair?                                                                16· ·patients.· Now, the majority are being done robotically.
 17· · · · A.· ·I'd disagree with that.· I have no experience                17· ·It's the same -- it's the same procedure, just with a
 18· ·of ever seeing that, and 40 percent of my patients are                 18· ·different way of gaining access to the vagina and the
 19· ·obese with diabetes.· And so I have not seen that with                 19· ·sacrum.
 20· ·vaginal.· But, again, if you open -- if you do an                      20· · · · Q.· ·And you also do that procedure
 21· ·abdominal incision, that's a different story.· Then I                  21· ·laparoscopically, correct?
 22· ·will agree with you, but not for transvaginal work.                    22· · · · A.· ·Not anymore.· It's -- originally the first
 23· · · · Q.· ·In addition to native tissue repair, there is                23· ·one, when we started doing, it was
 24· ·also the abdominal sacrocolpopexy, correct?                            24· ·laparoscopic-assisted.· That was just a technical
 25· · · · A.· ·That is another one of the options from an                   25· ·aspect.· It's pure robotic now.


770-343-9696                                   Tiffany Alley Global Reporting & Video                                         Pages 150..153
                                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 42 of 94 PageID #: 801

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                                          11/15/2014
                                                                 Page 154                                                                    Page 156
 ·1· · · · Q.· ·You moved on from the traditional ASC -- ASC                ·1· · · · A.· ·That's true.
 ·2· ·repair -- and I'm shortcutting just so I don't have to                ·2· · · · Q.· ·Like the ASC procedure, that was developed
 ·3· ·say it 5,000 times.· You moved on from the traditional                ·3· ·because of some of the problems that doctors were seeing
 ·4· ·ASC repair to the laparoscopic approach to the robotic                ·4· ·with native tissue repair in terms of recurrence rates?
 ·5· ·approach; is that a fair statement?                                   ·5· · · · MR. CARTMELL:· Object to the form.
 ·6· · · · A.· ·No.· When I was trained in 1999, I trained                  ·6· ·BY THE WITNESS:
 ·7· ·with a GYN department at Baylor College of Medicine in                ·7· · · · A.· ·I partially agree with that.· You are correct,
 ·8· ·Houston.· At that point in time, the standard of care                 ·8· ·but some of it was the perceived problems of native
 ·9· ·was to do this abdominally.· And, as I was fellow, I                  ·9· ·repairs.· But it was addressed to try and reduce the
 10· ·felt that this would be very amenable to doing this                   10· ·risk of recurrence.
 11· ·robotically.· Other people had tried it                               11· · · · Q.· ·All right.· So let me make sure I understand.
 12· ·laparoscopically, but it was very technically difficult,              12· ·You agree with me that originally most doctors used the
 13· ·challenging work.· But the robot bypasses that.                       13· ·native tissue repair, and that goes back some time?
 14· · · · · · ·So when I got back on staff in 2002, I                      14· · · · A.· ·The native tissue repairs have been around
 15· ·approached my colleague who does robotics.· So he's                   15· ·since surgeons have tried to fix vaginal prolapse.
 16· ·fellowship trained in robotics.· And together we did the              16· · · · Q.· ·And then, at some point in the mid-1990s, the
 17· ·first one.· The laparoscopic-assisted laparoscopy was                 17· ·ASC procedure became what I will refer to as the gold
 18· ·only to gain access.· It was kind of a -- it's                        18· ·standard in repairing pelvic organ prolapse through
 19· ·essentially a nonentity in this procedure.· It's pure --              19· ·surgery?
 20· ·it's robotic.                                                         20· · · · A.· ·I wouldn't be able to tell you.· I mean, gold
 21· · · · · · ·So I never had that laparoscopic middle point               21· ·standards are relative.· If you talk to somebody else,
 22· ·like you mentioned.· And so now the overwhelming                      22· ·it won't be a gold standard.· But in the 1990s, I don't
 23· ·majority of them I do is robotic sacrocolpopexy unless                23· ·know.· There's work by Timmons and Addison at Duke going
 24· ·there is factor that we can't do it robotically.                      24· ·back to the '50s and '60s looking at sacrocolpopexies.
 25· · · · Q.· ·Okay.· Understood.· And would you agree with                25· ·So I think it is very fair to say that ASC is considered


                                                                 Page 155                                                                    Page 157
 ·1· ·me, Doctor, that, at one point in time for surgeons                   ·1· ·the highest anatomic success rate procedure.· When that
 ·2· ·practicing in the area of pelvic reconstructive --                    ·2· ·happened, I can't give you a date on that.
 ·3· ·female pelvic reconstructive surgery, most surgeons                   ·3· · · · Q.· ·And then would you agree with me that doctors
 ·4· ·moved on from a native tissue approach to the ASC                     ·4· ·wanted to try and explore other options that were less
 ·5· ·approach, the abdominal approach?                                     ·5· ·invasive and had better outcomes than the ASC?
 ·6· · · · A.· ·I think there's going to be two big schools of              ·6· · · · A.· ·I think it's fair to say that the ASC is a --
 ·7· ·treatment for prolapse, and it depends upon -- probably               ·7· ·it's a large surgery.· There's a large incision made.
 ·8· ·upon where you trained and the expertise of the people                ·8· ·There's a fair bit of recovery.· The trans- -- and then,
 ·9· ·you trained under.· Where I trained they felt that                    ·9· ·when people try transvaginal, there was a perceived --
 10· ·certain of the transvaginal repairs, sacro- --                        10· ·perceived higher failure rate with it.· So some of the
 11· ·sacrospinous fixation maneuvers were dangerous and they               11· ·transvaginal mesh kits were designed to introduce that
 12· ·wanted to do a transabdominal.· Other GYNs will say the               12· ·to hopefully reduce the morbidity or avoid the morbidity
 13· ·opposite.· So I just happened to come up with one who                 13· ·of the ASC.
 14· ·did it transabdominally.                                              14· · · · Q.· ·And you understand that, that was the reason
 15· · · · Q.· ·There is a number -- just by way of summary,                15· ·and the purpose behind the development of that type of
 16· ·there's a number of different surgical approaches to                  16· ·technology in order to reduce the morbidities and issues
 17· ·treating pelvic organ prolapse.· Would you agree with                 17· ·seen with the ASC approach?
 18· ·that?                                                                 18· · · · A.· ·Correct.· And that's a laudable goal to be
 19· · · · A.· ·There are quite a few, yes.                                 19· ·searching for a different way of doing it.
 20· · · · Q.· ·Different doctors use different approaches                  20· · · · Q.· ·It's a good thing for medical device companies
 21· ·depending on their own experience, their own skill, and               21· ·to explore other options for surgeons to use to treat
 22· ·their preference, true?                                               22· ·their patients with pelvic organ prolapse?
 23· · · · A.· ·That is a fair statement.                                   23· · · · A.· ·Yeah.· I encourage innovation, safe
 24· · · · Q.· ·And the transvaginal mesh was also developed                24· ·innovation.
 25· ·as one of these options for doctors to use?                           25· · · · Q.· ·With -- we talked about some of the risks and


770-343-9696                                  Tiffany Alley Global Reporting & Video                                            Pages 154..157
                                                                                                                                                        YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 43 of 94 PageID #: 802

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                            11/15/2014
                                                      Page 158                                                        Page 160
 ·1· ·side effects associated with native tissue.· Is there      ·1· ·one time.
 ·2· ·also the potential side effect that a native tissue        ·2· · · · Q.· ·Have you seen that in the literature, though,
 ·3· ·repair could create or cause a shortening and a            ·3· ·setting aside your own personal experience?
 ·4· ·narrowing of the vagina?                                   ·4· · · · A.· ·Yes.· There is an extensive amount of
 ·5· · · · A.· ·If you're doing just an isolated compartment,    ·5· ·literature out there on the ASC procedure, and vaginal
 ·6· ·an anterior repair or posterior repair, that's unlikely.   ·6· ·pain or dyspareunia has been reported in a minority of
 ·7· ·If you're doing an anterior and a posterior repair, that   ·7· ·patients.
 ·8· ·could happen.· There could be some forced shortening of    ·8· · · · Q.· ·And then, Doctor, I think, you know, in terms
 ·9· ·the vagina.· Other procedures, like a sacrospinous         ·9· ·of sort of a chronology, we saw sort of a movement
 10· ·fixation which is done transvaginally, the vagina would    10· ·towards the laparoscopic sacrocolpopexy?
 11· ·not be shortened.· And then -- I can't recall if you       11· · · · A.· ·Well, the laparoscopic sacrocolpopexy is a
 12· ·asked this -- ASC does not shorten the vagina either.      12· ·relatively minor, minorly (sic) performed procedure
 13· · · · Q.· ·The ASC procedure, while it may have been more   13· ·because it is quite complicated.· The robotic now is
 14· ·successful in terms of anatomic success compared to the    14· ·doing the lion's share of those procedures.
 15· ·native tissue, it was associated with more significant     15· · · · Q.· ·Are there complications, adverse events, risks
 16· ·complications because of the abdominal approach?           16· ·associated with either the laparoscopic sacrocolpopexy
 17· · · · A.· ·Yeah.· It's a bigger surgery, abdominal          17· ·and the robotic sacrocolpopexy?
 18· ·incision.· So you could have abdominal wall infections     18· · · · A.· ·Yeah.· There are risks with those procedures.
 19· ·and problems with that, bowel problems.· It's rare.· In    19· · · · Q.· ·What are some of the risks, potential risks
 20· ·our series of, now, almost exactly 100, we haven't had a   20· ·and side effects associated with those procedures?
 21· ·single one of those types of problems.· But, yes, that     21· · · · A.· ·We warn individuals about the potential for
 22· ·could happen.                                              22· ·skin infections, injury to the bladder during
 23· · · · Q.· ·And there is a risk of mesh erosion associated   23· ·implantation, the potential for bleeding during the
 24· ·with the ASC procedure?                                    24· ·procedure itself.
 25· · · · A.· ·That has been reported in our series.· And, as   25· · · · Q.· ·And you're using mesh in these procedures, as

                                                      Page 159                                                        Page 161
 ·1· ·I mentioned, 100 patients, which we're writing up the      ·1· ·well, right, Doctor?
 ·2· ·series on right now, we had, I believe, three in our       ·2· · · · A.· ·We are using a Y-shaped polypropylene mesh.
 ·3· ·first ten patients and then none after that with           ·3· · · · Q.· ·So it's polypropylene mesh as you've just
 ·4· ·follow-up up to 12 years, 13 years now.                    ·4· ·said, right?
 ·5· · · · Q.· ·So if a woman chooses the ASC procedure in       ·5· · · · A.· ·Correct.
 ·6· ·consultation with her doctor versus the transvaginal       ·6· · · · Q.· ·And you're still doing that today.· I think
 ·7· ·mesh procedure, she could still experience an erosion of   ·7· ·you told me you put one in last week, correct?
 ·8· ·mesh, true?                                                ·8· · · · A.· ·A couple weeks ago.
 ·9· · · · A.· ·As I mentioned, in our experience, it is         ·9· · · · Q.· ·I apologize if I asked you this, Doctor.· Even
 10· ·highly unlikely, but something like that could happen.     10· ·though you're using the Y-shaped polypropylene mesh, as
 11· · · · Q.· ·Similarly, there is a risk of pelvic pain and    11· ·you've just told me, for these procedures, is there
 12· ·dyspareunia and infection associated with the ASC          12· ·still a risk of mesh erosion associated with the
 13· ·procedure as well, true?                                   13· ·procedure?
 14· · · · A.· ·It depends where you define it as far as         14· · · · A.· ·In our hands, in the last 90, the answer would
 15· ·infection goes.                                            15· ·be, no.· In the first ten, yes.· But that was a
 16· · · · Q.· ·Well, let's stick with pelvic pain and           16· ·technical issue.· We were dissecting too thin.
 17· ·dyspareunia.                                               17· · · · Q.· ·So --
 18· · · · A.· ·Okay.                                            18· · · · A.· ·And then because -- I'm sorry to interrupt
 19· · · · Q.· ·The woman has the ASC procedure to treat her     19· ·you.
 20· ·pelvic organ prolapse.· There's also a risk of pelvic      20· · · · Q.· ·No.· That's all right.
 21· ·pain and dyspareunia associated with that procedure,       21· · · · A.· ·And because the mesh is a Y-shape, it does not
 22· ·correct?                                                   22· ·have arms and we're able to lay it flat and it is
 23· · · · A.· ·I assume something could be possible; but in     23· ·through sterile ports, I believe that's why we're not
 24· ·our series of now exactly 100, or almost 100 patients,     24· ·seeing those problems.
 25· ·with follow-up as of right now, we have not seen that      25· · · · Q.· ·So in your first ten patients where you


770-343-9696                          Tiffany Alley Global Reporting & Video                                Pages 158..161
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 44 of 94 PageID #: 803

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                    11/15/2014
                                                      Page 162                                                                  Page 164
 ·1· ·implanted Y-shaped polypropylene mesh using -- were        ·1· ·say?
 ·2· ·these all the robotic approach or the laparoscopic?        ·2· · · · A.· ·Again, I've answered it.· I tell them exactly
 ·3· · · · A.· ·Robotic.                                         ·3· ·what I tell you now.· The first ten, three patients did
 ·4· · · · Q.· ·Robotic?                                         ·4· ·it.· We altered how we did it, 90 patients, and zero.
 ·5· · · · A.· ·Yeah, but it's there are a few in there that     ·5· · · · Q.· ·So the answer to my question is, yes,
 ·6· ·were robotic-assisted.· But, again, robotic-assisted       ·6· ·you don't exclude the possibility that it could
 ·7· ·laparoscopic, but the laparoscopic, again, was just to     ·7· ·happen?
 ·8· ·gain access.· So it's really -- the easiest way to think   ·8· · · · MR. CARTMELL:· Objection.· Asked and answered three
 ·9· ·about it is just pure robotic.                             ·9· ·times.
 10· · · · Q.· ·Okay.· So using the robotic approach to          10· · · · MS. GEIST:· I don't think so.
 11· ·implant Y-shaped polypropylene mesh, the first ten         11· ·BY THE WITNESS:
 12· ·patients experienced mesh erosion?                         12· · · · A.· ·I'm very, very clear how I word it to the
 13· · · · A.· ·No.· No.· Three out of those ten did.            13· ·patient.· I say it just that way.· The first ten we had
 14· · · · Q.· ·Okay.                                            14· ·it in three and then after that zero.
 15· · · · A.· ·And that was because --                          15· · · · Q.· ·So, in your practice today, you don't exclude
 16· · · · Q.· ·So three -- I'm sorry.· Go ahead.                16· ·the possibility that it may happen to another patient,
 17· · · · A.· ·That was a surgical -- it was technical issue.   17· ·true?
 18· ·We were dissecting too thin on the vagina.· Because as I   18· · · · MR. CARTMELL:· Object to the form.
 19· ·mentioned, we were the first in the world to do it, so     19· ·BY THE WITNESS:
 20· ·we had to somewhat figure it out.· But then, since then,   20· · · · A.· ·Statistically speaking, if we were looking at
 21· ·zero, and that's with, again, with nearly 13 years of      21· ·it that way there's, in our hands, in the last 90,
 22· ·follow-up.                                                 22· ·0 percent chance of having it, and that's what I tell
 23· · · · Q.· ·So just so I'm clear, out of the first ten       23· ·the patient.
 24· ·patients, three out of the first ten experienced mesh      24· · · · Q.· ·Well, then why do you include it on your
 25· ·erosion?                                                   25· ·informed consent?· If there is zero chance that it's


                                                      Page 163                                                                  Page 165
 ·1· · · · A.· ·Correct.                                         ·1· ·going to happen, why do you tell your patients about it
 ·2· · · · Q.· ·I assume you obtain informed consents from       ·2· ·at all?· That doesn't make any sense, does it?
 ·3· ·your patients when you performed these procedures?         ·3· · · · MR. CARTMELL:· Object to the form.
 ·4· · · · A.· ·Correct.                                         ·4· ·BY THE WITNESS:
 ·5· · · · Q.· ·Do you include mesh erosion as a potential       ·5· · · · A.· ·Sure.· I think it makes perfect sense. I
 ·6· ·side effect or adverse event or complication associated    ·6· ·believe in full disclosure to the patient.· The patient
 ·7· ·with the procedure?                                        ·7· ·needs to know everything and they also need to know the
 ·8· · · · A.· ·Yes.· We discuss it with them.· I tell them      ·8· ·potential risk with percentages.
 ·9· ·exactly what I just told you now.· Because we look at      ·9· · · · Q.· ·So, in other words, if it is -- if it is a
 10· ·our data very, very closely and follow these patients      10· ·true potential risk, not something hypothetical or
 11· ·long-term, that, in the first ten, we had three and,       11· ·something that could never occur, if it's a true
 12· ·since then, zero.                                          12· ·potential risk, you tell them about it?
 13· · · · Q.· ·Notwithstanding your improvement in erosion      13· · · · A.· ·Well, I also give them statistics.
 14· ·incidents since you first started, you still include it    14· · · · Q.· ·I understand.
 15· ·as a potential side effect or complication when you        15· · · · A.· ·So I don't -- I don't just say carte blanche
 16· ·inform your patients, true?                                16· ·there is a risk.· I say what are her -- their odds.
 17· · · · A.· ·We discuss it with the caveat of giving          17· ·Patients aren't -- patients want to know what are their
 18· ·actually specific numbers and the risks.                   18· ·chances of complication.
 19· · · · Q.· ·So you still tell them about it?                 19· · · · Q.· ·You're not going to tell one of your patients,
 20· · · · A.· ·I tell them they have, in our series, you        20· ·Doctor, about the risk of erosion if there is no chance
 21· ·know, roughly, a 3 percent chance of it; however, if we    21· ·it could ever happen?· You wouldn't tell them about it
 22· ·look at the last 90, 0 percent chance.                     22· ·if there was no chance?
 23· · · · Q.· ·You're not excluding the possibility that any    23· · · · A.· ·I tell them, in the last 90, zero.· So the
 24· ·one of your patients who undergo this particular           24· ·odds of her experiencing it in our hands, if they're
 25· ·procedure could experience mesh erosion; is that fair to   25· ·involved in that last 90, is going to be zero.


770-343-9696                          Tiffany Alley Global Reporting & Video                                      Pages 162..165
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 45 of 94 PageID #: 804

In Re: CR Bard 200                                              Daniel Elliott, M.D.                                          11/15/2014
                                                                  Page 166                                                        Page 168
 ·1· · · · Q.· ·So, just so I understand, you -- sitting here                ·1· ·BY MS. GEIST:
 ·2· ·today, you think there is zero chance of one of your                   ·2· · · · Q.· ·Hold on.· Dr. Elliott, the court reporter is
 ·3· ·patients experiencing mesh erosion from your current                   ·3· ·going to get mad at us.· You talk about exposure or
 ·4· ·procedure?                                                             ·4· ·extrusion, right?
 ·5· · · · MR. CARTMELL:· Object.                                            ·5· · · · A.· ·I mention it with the caveats that I've
 ·6· ·BY MS. GEIST:                                                          ·6· ·mentioned several times now.
 ·7· · · · Q.· ·Zero, zero chance; is that right?                            ·7· · · · Q.· ·Okay.· I assume you would agree with me,
 ·8· · · · MR. CARTMELL:· Object.· Misstates his testimony.                  ·8· ·Dr. Elliott, that, in terms of options that a pelvic
 ·9· · · · MS. GEIST:· No.· I want to understand his                         ·9· ·floor reconstructive surgeon has in his or her arsenal
 10· ·testimony.                                                             10· ·of things to offer to a patient, that there is no
 11· ·BY THE WITNESS:                                                        11· ·clear consensus among the medical community that one
 12· · · · A.· ·No.· I am very, very clear with the patients                 12· ·option is better than anything else for any given
 13· ·and fully open with all of the pros and cons, because,                 13· ·patient?
 14· ·again, we follow these patients very carefully, so I                   14· · · · MR. CARTMELL:· Object to the form.
 15· ·know what happens with them so they don't wander off and               15· ·BY THE WITNESS:
 16· ·have a complication elsewhere.· So we're saying, in our                16· · · · A.· ·You're referring to, I assume, transvaginal
 17· ·hands, first ten, yes.· The first ten, if you look at                  17· ·prolapse rate, specifically that?· No, I would say that
 18· ·it, 30 percent.· The second group of 90 patients,                      18· ·the consensus out there is that the sacrocolpopexy has
 19· ·0 percent.· And I say in our hands, when we do this,                   19· ·the highest chance of a high quality permanent success.
 20· ·0 percent chance.                                                      20· ·I don't think there's too many around there who are
 21· · · · Q.· ·So you tell your patients about risks where                  21· ·arguing about that.
 22· ·there is a 0 percent chance?                                           22· · · · Q.· ·When you say the sacrocolpopexy, are you
 23· · · · A.· ·I believe in full disclosure about everything                23· ·talking about via the abdominal approach or the
 24· ·good and bad that's happened in the past and the future.               24· ·robotic-assisted procedure?
 25· ·That was during the part of an early learning curve,                   25· · · · A.· ·Both, just the abdominal route.

                                                                  Page 167                                                        Page 169
 ·1· ·too.                                                                   ·1· · · · Q.· ·Do you -- you've published pretty extensively,
 ·2· · · · Q.· ·Do you tell your patients about other risks                  ·2· ·as we've talked about earlier, right, Doctor?
 ·3· ·associated with the procedure when there is 0 percent                  ·3· · · · A.· ·I've published quite a bit.
 ·4· ·chance of those risks occurring?                                       ·4· · · · Q.· ·Yeah.· And a lot of your publications relate
 ·5· · · · A.· ·I don't talk about dyspareunia because we've                 ·5· ·to the robotic sacrocolpopexy as we went through
 ·6· ·never seen it.· In fact, in our series, we're seeing                   ·6· ·earlier, right?
 ·7· ·improvement of sexual functions.                                       ·7· · · · A.· ·Robotic and just abdominal, yes.
 ·8· · · · Q.· ·So you don't -- you don't -- so dyspareunia is               ·8· · · · Q.· ·And you published on that procedure
 ·9· ·not included in the informed consent for your current                  ·9· ·specifically how it compares with other prolapse repair
 10· ·procedure, correct?                                                    10· ·techniques, true?
 11· · · · A.· ·Because we have not seen it.                                 11· · · · A.· ·Correct.
 12· · · · Q.· ·Right.· And erosion is included because you                  12· · · · Q.· ·And, in your publications, you've noted that
 13· ·have experienced it in your own patients?                              13· ·options for surgical treatment include a number of
 14· · · · A.· ·Not erosion, no.· That's the wrong word.                     14· ·things, such as the ASC, the laparoscopic sacrocolpopexy
 15· · · · Q.· ·Exposure, extrusion?                                         15· ·or the robotic sacrocolpopexy, right?
 16· · · · A.· ·Extrusion.                                                   16· · · · A.· ·That sounds consistent with something I might
 17· · · · Q.· ·I think we're talking about the same thing,                  17· ·say.
 18· ·are we not?                                                            18· · · · Q.· ·Okay.· And you've concluded, in your own
 19· · · · A.· ·Well, no.· But erosion -- erosion is into                    19· ·publications, that it's still not clear in the medical
 20· ·other organs.· So I don't talk about that because we've                20· ·community which of these approaches is the best?
 21· ·never seen it, never experienced it.                                   21· · · · A.· ·I'd have to see that article and when we wrote
 22· · · · Q.· ·All right.· So that was my bad terminology.                  22· ·that.· You can just tell me the date.
 23· · · · A.· ·I talk about exposure.                                       23· · · · Q.· ·Do you want to look it up, or do you want me
 24· · · · THE REPORTER:· I'm sorry.                                         24· ·to give you a copy?
 25                                                                          25· · · · A.· ·Well, if you have the copy right there, you

770-343-9696                                    Tiffany Alley Global Reporting & Video                                 Pages 166..169
                                                                                                                                             YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 46 of 94 PageID #: 805

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                    11/15/2014
                                                      Page 170                                                                 Page 172
 ·1· ·can just say the date.                                     ·1· · · · A.· ·I know Howard very well.
 ·2· · · · Q.· ·I don't have a copy.· It's 2013, so just last    ·2· · · · Q.· ·Okay.
 ·3· ·year?                                                      ·3· · · · A.· ·We can say, it's fair to say, he has a dual
 ·4· · · · A.· ·Okay.· So 2013, that reflects the thinking       ·4· ·appointment of some kind in Cleveland, but he's mainly
 ·5· ·going on in, roughly, 2010 when we started doing           ·5· ·at the other institution that's there.
 ·6· ·research on that.· And then we're probably considering     ·6· · · · Q.· ·He's pretty reputable in the area of pelvic
 ·7· ·or thinking about the robotics.· But, again, the           ·7· ·floor repair?
 ·8· ·robotics, originally, no one was doing them, and then it   ·8· · · · A.· ·He -- he is a very, very good, thoughtful
 ·9· ·slowly got hold and now, in certain regions in the         ·9· ·person.· He is a -- tends to be a pro-mesh surgeon and
 10· ·United States, it is the most common type of abdominal     10· ·transvaginal kits, but he is a good person.
 11· ·approach.· Again, I have to look at what we were           11· · · · Q.· ·Is he a good surgeon?
 12· ·thinking at the time and relative to what.                 12· · · · A.· ·I've never seen him operate.· Unless I've seen
 13· · · · Q.· ·Well, this was -- this was just last year,       13· ·somebody operate, I can't attest to that.
 14· ·right?· It wasn't that long ago?                           14· · · · Q.· ·And you're aware that he still uses
 15· · · · A.· ·No.· But that's when the paper comes out.        15· ·transvaginal mesh to repair pelvic organ prolapse?
 16· · · · Q.· ·Right.                                           16· · · · A.· ·I haven't spoken to him for a year, so I don't
 17· · · · A.· ·But we start writing that paper two years, at    17· ·know what he's using now.
 18· ·least, prior.· We then submit it.· It goes through         18· · · · Q.· ·At least, as of a year ago, were you aware
 19· ·multiple revisions, and then it gets accepted and then     19· ·that he was still using transvaginal mesh to repair
 20· ·six months or so later it gets published.· Now, you        20· ·pelvic organ prolapse in certain of his patients?
 21· ·should have on there when it was submitted and when it     21· · · · A.· ·I can't say that.· I didn't ask him that
 22· ·was published.· So from the time a project is started      22· ·specifically.· I don't know if he does.· I know in the
 23· ·until it comes out in print is usually about two years     23· ·past -- all I can say to have accuracy is, in the past,
 24· ·or so.                                                     24· ·he did use mesh kits.· I cannot say what he's done now.
 25· · · · Q.· ·Okay.· Well, let me just mark this.· I think     25· · · · Q.· ·If Dr. Goldman or any other pelvic floor

                                                      Page 171                                                                 Page 173
 ·1· ·we're up to Exhibit 4, so I can ask you some questions     ·1· ·reconstructive surgeon is using transvaginal mesh in
 ·2· ·about it.                                                  ·2· ·some of their patients for a treatment of pelvic organ
 ·3· · · · · · · · · · · (Elliott Deposition Exhibit No. 4 was   ·3· ·prolapse, are they acting within the standard of care?
 ·4· · · · · · · · · · · ·marked for identification.)            ·4· · · · A.· ·We would have to look at all of the parameters
 ·5· · · · MS. GEIST:· Okay.· I actually do have a copy this     ·5· ·involved in that patient to be able to ask or answer
 ·6· ·time.· Doctor, here is yours.· Counsel.                    ·6· ·that correctly.· I do know of some in the past, of
 ·7· · · · MR. CARTMELL:· Thanks.                                ·7· ·high-volume surgeons, that use mesh.· And when we were
 ·8· ·BY MS. GEIST:                                              ·8· ·at meetings, we would discuss it and I would be against
 ·9· · · · Q.· ·Doctor, just for the record, I've handed you     ·9· ·their opinion, and they would be, obviously, for theirs.
 10· ·what we've marked as Exhibit 4.· And this is a copy of     10· · · · · · ·And if they put clarify -- clarifiers on
 11· ·your article published in --                               11· ·there, on highly select, fully informed patients,
 12· · · · A.· ·Yeah.· This was in a requested opinion piece     12· ·perhaps, multiple revision patients who have failed
 13· ·from Howard Goldman.                                       13· ·everything else and are having a significant amount of
 14· · · · Q.· ·And who is Howard Goldman?                       14· ·problems and the patient knows all of the potential
 15· · · · A.· ·He is a surgeon at -- in Cleveland.              15· ·complications, there possibly would be a role for mesh
 16· · · · Q.· ·At the Cleveland Clinic?                         16· ·in those types, but without mesh arms.· So there's --
 17· · · · A.· ·Well, he's got a dual appointment there. I       17· ·there's a lot of qualifiers on there.
 18· ·don't know how exactly it works.· He's mainly -- I'm       18· · · · Q.· ·There are a lot of qualifiers on there.
 19· ·blanking on the place there in Cleveland.· If Ben were     19· · · · A.· ·And that's why we talk, because this is
 20· ·here, he would know.· I can't recall.· Case Western?       20· ·complicated, and this is what we talk about at meetings,
 21· · · · Q.· ·He's a --                                        21· ·at the highest level of meetings.· You don't get any
 22· · · · A.· ·No.· That's in Chicago; isn't it?                22· ·higher than the International Incontinence Society and
 23· · · · MR. CARTMELL:· No.· Case Western is in                23· ·the SUFU in the United States, and this is what we talk
 24· ·Cleveland.                                                 24· ·about.
 25· ·BY THE WITNESS:                                            25· · · · Q.· ·So, just so I understand, it's your opinion,


770-343-9696                          Tiffany Alley Global Reporting & Video                                       Pages 170..173
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 47 of 94 PageID #: 806

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                  11/15/2014
                                                      Page 174                                                                  Page 176
 ·1· ·Doctor, that there still -- still may be a role for the    ·1· ·talking.· That's unfair.
 ·2· ·use of transvaginal mesh to repair pelvic organ prolapse   ·2· ·BY THE WITNESS:
 ·3· ·depending on a number of particular patient factors --     ·3· · · · A.· ·And I want my cookie, but they'll see crumbs
 ·4· · · · MR. CARTMELL:· Wait.· Let her finish.                 ·4· ·on my face.· To answer your question, that's a very,
 ·5· ·BY MS. GEIST:                                              ·5· ·very good question.· I think this was a very hot topic
 ·6· · · · Q.· ·I don't know if I'm finished yet.· Hold on.      ·6· ·in 2005, 2008, that time frame.· And then, as the data
 ·7· ·Let's strike that question and let me start again.         ·7· ·starts coming out, there was no question -- I will not
 ·8· · · · · · ·Would you agree with me, Doctor, there are       ·8· ·deny it -- a big wave of surgeons doing transvaginal
 ·9· ·still today, notwithstanding the controversy and           ·9· ·mesh kits, also a large wave of trainees only learning
 10· ·discussion among the medical community, there still may    10· ·how to do mesh kits.· And the pendulum has swung.
 11· ·be a role for the use of transvaginal polypropylene        11· · · · · · ·So I -- in meetings now, again, I just got
 12· ·mesh to repair pelvic organ prolapse in certain            12· ·back from a meeting, an international meeting in
 13· ·patients?                                                  13· ·Stockholm.· The SUFU meeting was in February of this
 14· · · · MR. CARTMELL:· Object to the form.                    14· ·year.· It's not a discussion point now.· There is not an
 15· ·BY THE WITNESS:                                            15· ·argument.· There is no one coming up saying, We've got
 16· · · · A.· ·Okay.· I don't feel comfortable answering that   16· ·to do meshes.· Meshes are good for prolapse.
 17· ·question just as it is because I want those qualifiers     17· · · · Q.· ·So there's not one single solitary doctor that
 18· ·on there, and it has to be, again, a high-volume, highly   18· ·you're aware of who treats women experiencing pelvic
 19· ·trained surgeon who is fully aware of the complications    19· ·organ prolapse who will still use transvaginal mesh?
 20· ·who can deal with the complications, a patient who is      20· · · · A.· ·Well, I can't speak for all of the surgeons
 21· ·fully informed of the specific risks, the longevity, the   21· ·out there.· As far as the ones I know, and I know a few
 22· ·permanence of it, the delayed onset, and that has --       22· ·that in the past were very high-volume mesh kit
 23· ·she's tried and failed multiple other options, they have   23· ·surgeons, they are not presenting data anymore on this
 24· ·failed, and she is severely symptomatic, in that one,      24· ·and they have changed.· I can't speak for everybody out
 25· ·possibly, without arms.                                    25· ·there in the world.· I'm saying for the ones that I know


                                                      Page 175                                                                  Page 177
 ·1· · · · Q.· ·So if all of those criteria are met, and let's   ·1· ·at the high level they are not.
 ·2· ·just assume it's Dr. Goldman, who you know is a            ·2· · · · Q.· ·But, as we've just discussed even today, with
 ·3· ·reputable and very skilled surgeon in the area of          ·3· ·the number of caveats and criteria that you mentioned
 ·4· ·pelvic -- female pelvic reconstructive surgery, okay,      ·4· ·earlier, there would still be certain patients who would
 ·5· ·let's assume it's Dr. Goldman and all of those criteria    ·5· ·be appropriate candidates for the use of transvaginal
 ·6· ·are met, if Dr. Goldman implants transvaginal mesh in      ·6· ·mesh?
 ·7· ·one of his patients to correct pelvic organ prolapse, is   ·7· · · · MR. CARTMELL:· Objection.· Asked and answered
 ·8· ·that within the standard of care?                          ·8· ·multiple times.
 ·9· · · · A.· ·I think, if all of the aforementioned            ·9· ·BY THE WITNESS:
 10· ·criteria, that we won't go over again, assuming that is    10· · · · A.· ·Okay.· With all of those aforementioned,
 11· ·consistent with this and he has a mesh without arms and    11· ·incredibly important screening criteria, there may be a
 12· ·Dr. Goldman, again, a highly advanced tertiary care        12· ·possible -- I disagree with it -- but a possibility of
 13· ·center, thoughtful person, were to consider doing it, I    13· ·putting a transvaginal mesh without arms.· But, again,
 14· ·would not criticize him.· I would manage the patient       14· ·that's a tiny, tiny fraction of the patients out there.
 15· ·differently.                                               15· · · · Q.· ·But they exist, don't they?
 16· · · · Q.· ·Is this one of those areas, Doctor, that we      16· · · · A.· ·Well, you're talking about minutia.· And --
 17· ·sometimes see in medicine where there is a lot of debate   17· ·but, again, in my practice, zero.· So I've got -- I've
 18· ·among physicians who practice in a particular area?        18· ·got -- I take care of all of those people with all of
 19· · · · MR. CARTMELL:· Object to the form.                    19· ·those things, multiple reoperations, multiple failures,
 20· ·BY THE WITNESS:                                            20· ·and I manage them successfully without putting in mesh.
 21· · · · A.· ·No.· I disagree.· I think that -- Tom wants to   21· · · · Q.· ·And I understand that, Doctor.· We talked
 22· ·get his cookie.                                            22· ·about that, but you don't know what percentage.· Your
 23· · · · MR. CARTMELL:· Sorry.· I've got to get a piece of     23· ·only experience, you can't tell me what percentage of
 24· ·my cookie.                                                 24· ·those women -- strike that.
 25· · · · MS. GEIST:· I can't eat my cookie because I'm         25· · · · · · ·You can't tell me what percentage of women who


770-343-9696                          Tiffany Alley Global Reporting & Video                                     Pages 174..177
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 48 of 94 PageID #: 807

In Re: CR Bard 200                                             Daniel Elliott, M.D.                                           11/15/2014
                                                                 Page 178                                                        Page 180
 ·1· ·have had mesh implanted, and, in particular, the Avaulta              ·1· ·able to get the reference for you here.
 ·2· ·product, actually come to you with complications?                     ·2· · · · Q.· ·That's all right.· I think I have it.
 ·3· · · · A.· ·We've already gone around that a bunch of                   ·3· · · · A.· ·Abbott.· Abbott, et al.
 ·4· ·times.· I do not know the denominator of how many of                  ·4· · · · Q.· ·Yeah.· There you go.· So let's look at that
 ·5· ·these were implanted.· All I know is what I see at my                 ·5· ·article, because that was a more recent look, right?
 ·6· ·practice.                                                             ·6· · · · A.· ·Correct.
 ·7· · · · Q.· ·Okay.· Well, let's -- you mentioned an article              ·7· · · · Q.· ·At complications relating to mesh implants?
 ·8· ·to me when we were having this discussion.· So let me                 ·8· · · · A.· ·Correct.
 ·9· ·shift to that for a second.· We looked at the Blandon                 ·9· · · · Q.· ·And that was what you had mentioned before,
 10· ·article that was published by the chair of urogynecology              10· ·right?
 11· ·at Mayo --                                                            11· · · · A.· ·Yes, I had.
 12· · · · A.· ·No, it wasn't pub- -- no, it was --                         12· · · · MS. GEIST:· Okay.· So I just marked this as
 13· · · · Q.· ·-- among -- hold on.· You're not letting me                 13· ·Exhibit --
 14· ·finish -- among other colleagues.· Do you have something              14· · · · THE REPORTER:· 5.
 15· ·to say about that?                                                    15· · · · MS. GEIST: -- 5 -- thank you, Madam Court
 16· · · · A.· ·Well, it was -- no, that's acceptable.                      16· ·Reporter -- to your deposition.· Let me hand you that.
 17· · · · Q.· ·Okay.· I just wanted to see if we had an                    17· · · · · · · · · · · (Elliott Deposition Exhibit No. 5 was
 18· ·argument there.                                                       18· · · · · · · · · · · ·marked for identification.)
 19· · · · A.· ·No.· I mean, in our language, we wouldn't say               19· ·BY MS. GEIST:
 20· ·it was published by the chair because he wasn't the                   20· · · · Q.· ·Doctor, you don't have to look for it.· I just
 21· ·senior author.                                                        21· ·handed you the hard copy.
 22· · · · Q.· ·Okay.· Sorry.                                               22· · · · A.· ·I have my copy that I've reviewed and read.
 23· · · · A.· ·That's minor.· I'll let you have that.                      23· · · · Q.· ·Well, let me ask you this.· You're clicking
 24· · · · Q.· ·No.· That's fine.· That's a fair correction.                24· ·away on your mouse there and you've got your laptop,
 25· ·And the complications that Mayo reviewed at that time                 25· ·right?

                                                                 Page 179                                                        Page 181
 ·1· ·was from the 2003 to 2007 time period for patients who                ·1· · · · A.· ·Yes.
 ·2· ·were referred to the clinic.· And none of those women                 ·2· · · · Q.· ·So you didn't bring any of those papers with
 ·3· ·have had an Avaulta product.· You remember that, right?               ·3· ·you in hard copy today to your deposition?
 ·4· · · · A.· ·Yeah.· And it was -- it was a study -- that's               ·4· · · · A.· ·Well, we're in the electronic era, so I didn't
 ·5· ·a very good point, because it was January of 2003                     ·5· ·think I had to.
 ·6· ·through September of 2007.                                            ·6· · · · Q.· ·That's very green of you.· But my only
 ·7· · · · Q.· ·Right.                                                      ·7· ·question is, do you have notes or comments or highlights
 ·8· · · · A.· ·That's my recollection.· Avaulta didn't become              ·8· ·on these articles?
 ·9· ·available until a couple of months prior to that.· So it              ·9· · · · A.· ·I have highlights, yes.
 10· ·had -- it would only include two months when the product              10· · · · Q.· ·Do you have any notes or comments?
 11· ·was on the available list.                                            11· · · · A.· ·No.
 12· · · · Q.· ·Right.                                                      12· · · · Q.· ·Underlining?
 13· · · · A.· ·So to answer your question, yeah, there are no              13· · · · A.· ·We can -- I have highlight.· No underlining,
 14· ·Avaultas on here because Avaulta was essentially not                  14· ·but I have highlights.· We can go through every
 15· ·even available during this time frame.                                15· ·single --
 16· · · · Q.· ·Well, it was available per the article,                     16· · · · Q.· ·Okay.
 17· ·itself, right?· We talked about that three different                  17· · · · A.· ·What we could do -- how about this?· I'll
 18· ·times.· It's listed right in the article as one of the                18· ·close this, you close your paper.· Let's do it nose to
 19· ·currently marketed POP products at this time?                         19· ·nose on memory.· Let's do that.
 20· · · · A.· ·Incorrect.· In 2009 when they submitted it,                 20· · · · Q.· ·On memory?
 21· ·but this does not include -- this is January of 2003                  21· · · · A.· ·Because you are taking away this.· This is my
 22· ·through September of 2007.                                            22· ·data and let's do it.
 23· · · · Q.· ·Doctor, my point was, you mentioned the Karram              23· · · · MR. CARTMELL:· Let her ask the questions.
 24· ·article, I think?                                                     24· ·BY MS. GEIST:
 25· · · · A.· ·Yeah.· He was one of the authors.· I would be               25· · · · Q.· ·Well, Doctor, see, let me explain how the

770-343-9696                                   Tiffany Alley Global Reporting & Video                                  Pages 178..181
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 49 of 94 PageID #: 808

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                       11/15/2014
                                                      Page 182                                                                   Page 184
 ·1· ·deposition proceeds.· I actually get to ask the            ·1· ·four select institutions.
 ·2· ·questions and you get to answer the questions.· So I       ·2· · · · Q.· ·So we don't know, from the 347 patients
 ·3· ·appreciate the offer, but I'm going to decline.            ·3· ·reviewed in this study that you mentioned earlier,
 ·4· · · · A.· ·That's fine.                                     ·4· ·whether any of them had complications relating from the
 ·5· · · · Q.· ·Let's -- so you have the paper in front of you   ·5· ·Avaulta product; is that fair to say?
 ·6· ·with your highlights, correct?                             ·6· · · · A.· ·I cannot.· Because there are a certain number
 ·7· · · · A.· ·Correct.                                         ·7· ·of patients here that did not -- it was not known what
 ·8· · · · Q.· ·And this was a review -- well, the paper is      ·8· ·mesh, so I cannot say if Avaulta was there or not, but
 ·9· ·entitled, Evaluation and Management of Complications       ·9· ·there was nothing reported on Avaulta.
 10· ·From Synthetic Mesh After Pelvic Reconstructive Surgery:   10· · · · Q.· ·And we also don't know anything in terms of
 11· ·A Multicenter Study.· That was published just last year    11· ·the incidence rates.· We don't know how many patients
 12· ·in 2013, correct?                                          12· ·were implanted with mesh products, during this period of
 13· · · · A.· ·Correct.                                         13· ·time, who actually experienced these complications?
 14· · · · Q.· ·Actually, you know what?· I take that back. I    14· · · · A.· ·You're talking about all meshes?
 15· ·have a copy of what is an accepted manuscript that was     15· · · · Q.· ·Right.
 16· ·accepted in October of 2013 by the American Journal of     16· · · · A.· ·No.· We do not know.· This is, again, just
 17· ·Obstetrics and Gynecology.                                 17· ·representing the complications that come into these four
 18· · · · A.· ·Yeah.· You don't have the final article.         18· ·institutions.· So incidence, overall incidence, is not
 19· · · · Q.· ·No.· Do you?                                     19· ·recorded in this study.
 20· · · · A.· ·Yeah.· I have the final article.                 20· · · · Q.· ·That's all I wanted to ask you about that
 21· · · · Q.· ·Okay.· I'm looking at the accepted manuscript.   21· ·paper, Doctor, if you want to put it aside.
 22· ·So you can let me know if anything differs from the        22· · · · · · ·Doctor, I think we talked earlier a little bit
 23· ·final as we go along.· But the paper, Doctor, per the      23· ·about my suggestion to you that you are one of the more
 24· ·objective is to describe the evaluation and management     24· ·outspoken physicians in terms of being anti-mesh in the
 25· ·of synthetic mesh-related complications after surgery      25· ·medical community?


                                                      Page 183                                                                   Page 185
 ·1· ·for stress urinary incontinence and/or pelvic organ        ·1· · · · A.· ·I would disagree with that.· I think there's
 ·2· ·prolapse, correct?                                         ·2· ·others out there who are a lot more vocal and adamant
 ·3· · · · A.· ·Correct.                                         ·3· ·against meshes.· I'm one of them.· I'm not going to deny
 ·4· · · · Q.· ·And it was a multicenter retrospective           ·4· ·that.
 ·5· ·analysis?                                                  ·5· · · · Q.· ·There has been lots of opinions and
 ·6· · · · A.· ·This was the patient, four patient -- four       ·6· ·discussions in the medical community, as we've just
 ·7· ·tertiary care centers.                                     ·7· ·talked about, over the controversy relating to
 ·8· · · · Q.· ·Okay.· We're talking about -- they're looking    ·8· ·transvaginal mesh, true?
 ·9· ·at referrals of women from four different centers from     ·9· · · · A.· ·Yes.
 10· ·January 2006 to December 2010, correct?                    10· · · · MR. CARTMELL:· Object to the form.
 11· · · · A.· ·Correct.                                         11· ·BY MS. GEIST:
 12· · · · Q.· ·How many women that were referred to these       12· · · · Q.· ·Would you agree with me, at least, that your
 13· ·centers for complications relating to mesh were            13· ·opinions and stance on this issue is one of the more
 14· ·implanted with the Avaulta product?                        14· ·extreme?
 15· · · · A.· ·From this paper, as far as I recall, they did    15· · · · A.· ·No.
 16· ·not know the status of a fairly significant number of      16· · · · Q.· ·You wouldn't?
 17· ·the patients, but they do not specifically single out      17· · · · A.· ·Not at all.· Absolutely not.· In 2005 had I
 18· ·Avaulta.                                                   18· ·made these statements, then you would have been correct.
 19· · · · Q.· ·So this study doesn't tell us anything about     19· ·In 2008, no.· They're starting to become the pendulum.
 20· ·the incidence rates or the frequency with which            20· ·In 2011, I'm one of the many.· So, no.
 21· ·complications occurred in women implanted with the         21· · · · Q.· ·You're not -- you're not one of the -- your
 22· ·Avaulta products?                                          22· ·opinions in 2011 were not extreme in your opinion?
 23· · · · A.· ·No.· It cannot state the frequency because       23· · · · A.· ·No.· I don't think so at all.· In our national
 24· ·they don't know the denominator either.· This describes    24· ·meetings, when we're all together talking about this, I
 25· ·the severity of the complications that came into these     25· ·am one of the many.· And there are others out there who


770-343-9696                          Tiffany Alley Global Reporting & Video                                       Pages 182..185
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 50 of 94 PageID #: 809

In Re: CR Bard 200                                               Daniel Elliott, M.D.                                                         11/15/2014
                                                                   Page 186                                                                     Page 188
 ·1· ·are tremendously more outspoken than I am.· I just                      ·1· · · · A.· ·Yes, I do.· It's the AUGS report on surgical
 ·2· ·happen to have a public forum based upon the institution                ·2· ·treatments.
 ·3· ·that I work at.                                                         ·3· · · · Q.· ·All right.· And you're -- you're familiar with
 ·4· · · · Q.· ·So you wouldn't agree with me that you are                    ·4· ·this, I'm sure?
 ·5· ·sort of out there and on the fringe and that your                       ·5· · · · A.· ·Yes.
 ·6· ·opinions are inconsistent with some other physicians                    ·6· · · · Q.· ·Correct?
 ·7· ·practicing in the area of female pelvic reconstructive                  ·7· · · · A.· ·Yes, I am.
 ·8· ·surgery?                                                                ·8· · · · Q.· ·And you're a member of AUGS, which is
 ·9· · · · MR. CARTMELL:· Object to the form.                                 ·9· ·shorthand for the American Urogynecologic Society,
 10· ·BY THE WITNESS:                                                         10· ·correct?
 11· · · · A.· ·Well, you're putting a lot of qualifiers out                  11· · · · A.· ·I believe I am, yes.· I have to look at my CV.
 12· ·there.· I can tell you the names of certain very                        12· · · · Q.· ·Do you know?
 13· ·high-profile, high-volume implanters, and we would be at                13· · · · A.· ·I'm almost convinced I am, but I'm a member of
 14· ·meetings and I would moderate the sessions and we would                 14· ·the International Urogyn Society and AUG or AUGS, SUFU,
 15· ·talk about it.· There was a scholarly discourse.                        15· ·so I'd have to say, yes, I am.
 16· ·There's no anger and there's no, you know, soapboxing.                  16· · · · Q.· ·Okay.· And AUGS, as indicated in the paper, is
 17· ·But I was -- I was -- again, if I did it in 2005, I                     17· ·a nonprofit organization of thousands of physicians who
 18· ·would agree with you.· Not now.                                         18· ·specialize in treating pelvic floor disorders?
 19· · · · Q.· ·Not in 2011 either?                                           19· · · · A.· ·Yeah.· That would be fair to say.
 20· · · · A.· ·No, not at all.· I'm at these meetings.                       20· · · · Q.· ·So this is an organization for -- of health
 21· ·That's what I do for a living all over the world.                       21· ·care providers, doctors.· There's no lawyers in this
 22· · · · Q.· ·So your opinions back in 2011 were consistent                 22· ·organization, correct?
 23· ·with the leading physicians practicing in this area and                 23· · · · MR. CARTMELL:· Object to the form.
 24· ·with the medical organizations representing physicians                  24· ·BY THE WITNESS:
 25· ·who practice in the area of female pelvic reconstructive                25


                                                                   Page 187                                                                     Page 189
 ·1· ·surgery?                                                                ·1· · · · A.· ·I can't speak to that, no.
 ·2· · · · A.· ·Speaking within the confines of female                        ·2· · · · Q.· ·You're not aware that there's any, right? I
 ·3· ·urology --                                                              ·3· ·mean, these are doctors looking for the best things for
 ·4· · · · Q.· ·Right.                                                        ·4· ·women who are experiencing pelvic organ prolapse,
 ·5· · · · A.· ·-- and the circle that I --                                   ·5· ·correct?
 ·6· · · · Q.· ·That's what we're talking about, right?                       ·6· · · · MR. CARTMELL:· Object to the form.
 ·7· · · · A.· ·In very, very high-profile female urologists,                 ·7· ·BY MS. GEIST:
 ·8· ·Shlomo Raz, arguably one of the bigger and better ones,                 ·8· · · · Q.· ·That's what the purpose of the organization
 ·9· ·Gerry Blaivas, oh, Greg Bales, University of Chicago,                   ·9· ·is?
 10· ·all of these types, no.· We're -- this was a consistent,                10· · · · MR. CARTMELL:· Object to form.
 11· ·you know -- Philippe Zimmerman.· Philippe Zimmerman, if                 11· ·BY THE WITNESS:
 12· ·you want somebody who is vocal, Philippe Zimmerman is.                  12· · · · A.· ·Yeah.· But as far as lawyer involvement, a
 13· ·I've tried to retain a balance.· And I have a problem.                  13· ·lawyer reviewed this.· They reviewed the ones for SUFU,
 14· ·I'm taking care of women whose lives have been destroyed                14· ·so they reviewed this, I'm sure.
 15· ·by a product and I'm trying to do something that's good                 15· · · · Q.· ·Okay.· Well, this was -- this paper was put
 16· ·for them.                                                               16· ·out as a physician statement by AUGS in response to the
 17· · · · · · · · · · · (Elliott Deposition Exhibit No. 6 was                17· ·FDA safety communication in 2011, correct?
 18· · · · · · · · · · · ·marked for identification.)                         18· · · · A.· ·That is correct.
 19· ·BY MS. GEIST:                                                           19· · · · Q.· ·So after FDA came out in 2011 and made a
 20· · · · Q.· ·Doctor, let me hand you what I've marked as                   20· ·statement relating to transvaginal mesh for the use in
 21· ·Exhibit 6 to your deposition.· I'm sorry to throw it at                 21· ·POP, this group of physicians put out a position
 22· ·you.· I'm not really meaning to throw it at you.                        22· ·statement and response.· Fair summary?
 23· · · · MR. CARTMELL:· That's all right.                                   23· · · · A.· ·That is correct.
 24· ·BY MS. GEIST:                                                           24· · · · Q.· ·And if you look with me on the third
 25· · · · Q.· ·Do you have that in front of you, Doctor?                     25· ·paragraph, the position statement says, The American


770-343-9696                                       Tiffany Alley Global Reporting & Video                                           Pages 186..189
                                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 51 of 94 PageID #: 810

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                                     11/15/2014
                                                      Page 190                                                                  Page 192
 ·1· ·Urogynecologic Society strongly opposes any restrictions   ·1· ·treatment option for her particular clinical situation.
 ·2· ·by state or local medical organizations, health care       ·2· ·Do you agree with that?
 ·3· ·systems, or insurance companies which ban currently        ·3· · · · A.· ·To a certain extent, I do.· If the physicians
 ·4· ·available surgical options performed by qualified and      ·4· ·involved and medical organizations involved are not
 ·5· ·credentialed surgeons on appropriately informed patients   ·5· ·appropriately policing themselves and women are being
 ·6· ·with pelvic floor disorders?                               ·6· ·permanently damaged sexually and physically, and I'm the
 ·7· · · · A.· ·That's what it states, yes.                      ·7· ·one picking up the pieces, I disagree with this.
 ·8· · · · Q.· ·Do you agree with that position?                 ·8· · · · · · ·I think that a ban, at the minimum, is the
 ·9· · · · A.· ·There are a lot of caveats in here.· Number      ·9· ·most appropriate thing until appropriate studies show
 10· ·one, appropriately informed patients.· If the patients     10· ·that it's safe and that the benefits outweigh the risks.
 11· ·aren't appropriately informed, the IFUs are incomplete,    11· ·Currently, the risks far outweigh the benefits and
 12· ·they can't be appropriately informed.· So you have to      12· ·that's a testament to what I see every day in my clinic.
 13· ·assume, then, they have received all of the appropriate    13· · · · Q.· ·So when you say the risks out see the
 14· ·information.· Qualified and credentialed.· Credentialed    14· ·benefits, the risks of what in particular?
 15· ·means nothing.· Qualified, okay.· If you want to go on     15· · · · A.· ·Okay.· That is an excellent question.
 16· ·qualified, you're going to have to have high-volume,       16· · · · Q.· ·Thank you.
 17· ·tertiary center individuals.· So subsequently it's         17· · · · A.· ·Number one -- I didn't mean that to be
 18· ·eliminated almost all of the private practice doctors      18· ·sarcastic.· I'm saying that is actually a good question.
 19· ·from that group there.                                     19· · · · Q.· ·No.· And I was thanking you legitimately.· Go
 20· · · · · · ·So -- and then I disagree as far as state and    20· ·ahead.
 21· ·local medical organizations and health care systems and    21· · · · A.· ·Okay.· Pelvic organ prolapse and stress
 22· ·insurance companies getting involved.· This is for the     22· ·incontinence, but let's just deal with pelvic organ
 23· ·betterment of women.· This is a women's rights issue.      23· ·prolapse, is a quality-of-life issue.· It does not kill
 24· ·Women are being hurt by this product.· I would want        24· ·patients.· Okay.· In all of my years, I've never --
 25· ·those organizations to have at least take a look.          25· ·well, there's been one patient in California that had


                                                      Page 191                                                                  Page 193
 ·1· · · · Q.· ·Well --                                          ·1· ·erosion infection, but that's a unique situation.
 ·2· · · · A.· ·And a healthy discourse and looking at this is   ·2· · · · · · ·For the vast majority, it's quality of life.
 ·3· ·not wrong.                                                 ·3· ·They come in with a sense of fullness, pressure, falling
 ·4· · · · Q.· ·I --                                             ·4· ·out, as we have covered very well before.· They then get
 ·5· · · · A.· ·Okay.· Go ahead.                                 ·5· ·this procedure, and these women's lives, they are -- not
 ·6· · · · Q.· ·Sorry.· Were you finished?                       ·6· ·just them, but their partner and their family, their
 ·7· · · · MR. CARTMELL:· Were you done?                         ·7· ·children, their grandchildren, their parents, their
 ·8· ·BY MS. GEIST:                                              ·8· ·lives are destroyed because this woman can't sit.· She
 ·9· · · · Q.· ·I didn't want to interrupt you, Doctor.· We      ·9· ·can't -- she can lie down sometimes, can't stand.
 10· ·had that issue earlier.· Go ahead.                         10· · · · · · ·So extreme views on severe damage and risks
 11· · · · A.· ·No.· I think this is -- there are -- I cannot    11· ·versus benefit?· Take somebody with a quality-of-life
 12· ·fully agree or fully disagree with this.· But you can't,   12· ·issue and give them a permanent disability, the risk
 13· ·as a blanket statement, say one or the other.· Now, I'm    13· ·outweighs the benefit.· If we have an individual who had
 14· ·done.                                                      14· ·a heart problem and there's some type of valve and
 15· · · · Q.· ·Okay.· So I actually agree with you on one of    15· ·they're going to die without it, a different ball game.
 16· ·the things you said, that this is a women's right --       16· ·But we're not.· We're talking quality of life.
 17· ·rights issue, Doctor.· So do you agree with the other      17· · · · Q.· ·All right.· So let me try and break it down a
 18· ·statements in this paper beginning on page 2?              18· ·little bit.· When we were talking about risks, you just
 19· · · · MR. CARTMELL:· Take your time and look at it if you   19· ·gave me a very long answer, which I appreciate, but I
 20· ·need to.                                                   20· ·would like to focus a little bit on what we're talking
 21· ·BY MS. GEIST:                                              21· ·about.· Are we talking about pelvic pain, dyspareunia,
 22· · · · Q.· ·At the top, that a ban on alternative surgical   22· ·and erosion?· Are those the three main risks that you
 23· ·treatment interferes with the patient/physician            23· ·say are unreasonably high with respect to transvaginal
 24· ·relationship and withholds FDA-acceptable options that     24· ·mesh?
 25· ·the patient and her physician may decide is the best       25· · · · A.· ·No.· I'm talking about the severity and the


770-343-9696                          Tiffany Alley Global Reporting & Video                                       Pages 190..193
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 52 of 94 PageID #: 811

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 194                                                        Page 196
 ·1· ·frequency of pain, the location of the pain, buttock       ·1· ·can't even remotely fix.· I'm done.
 ·2· ·pain, obturator foramen pain, vaginal vault pain,          ·2· · · · Q.· ·Okay.· Thank you.· I was just going to ask
 ·3· ·adductor and abductor, A-B-D-U-C-T-O-R, and then,          ·3· ·you.· All right.· So let me see where we agree and where
 ·4· ·A-D-D-U-C-T-O-R, thigh pain, the mesh extrusion, the       ·4· ·we don't agree.· Okay.
 ·5· ·mesh erosion, the granulation tissue, chronic vaginal      ·5· · · · · · ·A woman has a potential complication or side
 ·6· ·discharge, chronic inflammatory process, foreign body      ·6· ·effect with pain with either native tissue, ASC, or
 ·7· ·reaction, chronic severe debilitating vaginal pain,        ·7· ·transvaginal mesh.· But it's your opinion that the pain
 ·8· ·chronic severe debilitating pelvic pain, pain for the      ·8· ·is more significant or more severe with the mesh versus
 ·9· ·sexual partner, and a lifelong risk of this, and, very     ·9· ·the other procedures.· Did I get that right?
 10· ·importantly, advanced level of complications requiring     10· · · · A.· ·Correct.· And different onset and different
 11· ·advanced level of surgeons to try and fix.                 11· ·location.
 12· · · · Q.· ·All right.· So hold on a second.                 12· · · · Q.· ·Okay.· Same things with dyspareunia, a woman
 13· · · · MR. CARTMELL:· Were you done?                         13· ·has a risk of a potential complication or adverse event
 14· · · · THE WITNESS:· Yes, I am.                              14· ·of dyspareunia if she's had a native tissue repair or an
 15· ·BY MS. GEIST:                                              15· ·ASC repair for her prolapse, but it's your opinion that
 16· · · · Q.· ·So we're talking about pain.· You're not going   16· ·the dyspareunia with transvaginal mesh is, what, more
 17· ·to dispute, are you, Doctor, that the pain you just        17· ·significant?
 18· ·described, all of the different types of pain you just     18· · · · A.· ·Severe, relenting, progressive, and destroying
 19· ·described, may be experienced by a woman who has had a     19· ·of women's lives.
 20· ·native tissue repair, or an ASC, to treat her pelvic       20· · · · Q.· ·Okay.· Same side effects and complications,
 21· ·organ prolapse?· That is a known and well-established      21· ·but the severity is the difference among these different
 22· ·side effect in the literature for either one of those      22· ·procedures.· Is that what you're telling me?
 23· ·procedures, true?                                          23· · · · A.· ·No.· I disagree as far as with using the word
 24· · · · MR. CARTMELL:· Object to the form.                    24· ·same.· These are not the same.· This is what I do on a
 25· ·BY THE WITNESS:                                            25· ·daily basis.· And I see these women who can't even sit

                                                      Page 195                                                        Page 197
 ·1· · · · A.· ·I disagree, because we are -- we have to put     ·1· ·down on my exam table.· Not on my exam table, on the
 ·2· ·qualifiers in there.· In my 25 years of medical            ·2· ·chair because of the severity of pain.· I have never
 ·3· ·experience going back to medical school and OB/GYN,        ·3· ·once seen that with a native repair.· That's my own and
 ·4· ·which was all native back then, my surgery training at a   ·4· ·the others coming in referred to me.
 ·5· ·high-volume tertiary care center, advanced level           ·5· · · · Q.· ·Okay.
 ·6· ·training, I have never once seen the severe -- the         ·6· · · · A.· ·And if I'm at a tertiary care center, arguably
 ·7· ·severity of the location of the pain and the               ·7· ·one of the biggest volumes in the United States, and I
 ·8· ·irreversibility of it and the ability for us not to be     ·8· ·have not seen one patient sent in to me with a native
 ·9· ·able to fix in the native transplants.                     ·9· ·repair problem, but I see five a day of the other ones,
 10· · · · Q.· ·Well, and what about -- what about               10· ·we're talking a different type of problem.
 11· ·dyspareunia, in particular?                                11· · · · Q.· ·Well, Doctor, you've said a couple of times
 12· · · · A.· ·As I'm --                                        12· ·you're referring back to your own experience with your
 13· · · · Q.· ·Dyspareunia, in particular, I'm sure you're      13· ·patients at the Mayo Clinic, correct?
 14· ·not going to disagree with me, is a known and              14· · · · A.· ·No.· That's not -- well, yes and no with that.
 15· ·well-established side effect with a native tissue repair   15· ·I'm referring to my experience in the ones that I've
 16· ·or an ASC or even a laparoscopically performed             16· ·seen.· But, remember, I'm a referral center.· So I'm
 17· ·sacrocolpopexy, true?                                      17· ·getting patients from all over the United States sent in
 18· · · · A.· ·Okay.· I disagree because you have to put on     18· ·to me.· And if transvaginal native repair problems,
 19· ·with the qualifiers of the severity, the delayed onset,    19· ·we're having all of these problems, I would be seeing
 20· ·the ability to fix it.· Remember, I mentioned, in my       20· ·them, but I'm not seeing them.
 21· ·series, which I've watched very closely, I've had one      21· · · · Q.· ·So I just want to explore the basis for the
 22· ·patient who had severe dyspareunia after an anterior       22· ·opinions you just gave on -- relating to pain and
 23· ·colporrhaphy.· But we were able to cut the suture and      23· ·dyspareunia.· All right.· I also want to talk about
 24· ·the pain went away.· But compare that to all of the        24· ·erosion a little bit.
 25· ·other patients that I had with pelvic pain after mesh, I   25· · · · · · ·Doctor, let me start with dyspareunia.· Okay.


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 194..197
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 53 of 94 PageID #: 812

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 198                                                        Page 200
 ·1· ·It's your opinion that women who have had transvaginal     ·1· · · · A.· ·Yeah.· But they're put --
 ·2· ·mesh experience greater dyspareunia than women who have    ·2· · · · Q.· ·Okay.· Hold on.
 ·3· ·had their prolapse repaired via another surgical           ·3· · · · A.· ·But you asked me -- no, you asked me a
 ·4· ·procedure; is that a fair summary?                         ·4· ·question, though.
 ·5· · · · A.· ·I'm saying there's a qualitative difference      ·5· · · · Q.· ·Sorry.· I wasn't finished.
 ·6· ·and a location difference, and that goes along with        ·6· · · · A.· ·You said correct, and correct means I'm
 ·7· ·severity and frequency.                                    ·7· ·supposed to respond.
 ·8· · · · MS. GEIST:· I'm not doing this very well.· So the     ·8· · · · Q.· ·Okay.· You know what?· Point -- point to you.
 ·9· ·record is clear, I'm talking about the exhibit marker.     ·9· ·Go ahead and respond.
 10· · · · · · · · · · · (Elliott Deposition Exhibit No. 7 was   10· · · · A.· ·Okay.· But, also, they're looking at from 1950
 11· · · · · · · · · · · ·marked for identification.)            11· ·to 2005 a lot of other horrible products were put in
 12· ·BY MS. GEIST:                                              12· ·women's vaginas; Gortex, various other things, cotton,
 13· · · · Q.· ·Dr. Elliott, let me hand you what I've marked    13· ·all of that type of stuff.· So it's not exactly -- we're
 14· ·as Exhibit 7.· Again, I'm sorry, I'm not really trying     14· ·not comparing apples to apples.· I've made my peace.
 15· ·to throw it at you, but the table is kind of long.         15· ·You can go ahead.
 16· · · · · · ·Dr. Elliott, for the record, Exhibit 7 is an     16· · · · Q.· ·Okay.· Well, the study -- the study results
 17· ·article entitled, Incidence and Management of Graft        17· ·concluded that dyspareunia, which is pain during vaginal
 18· ·Erosion, Wound Granulation, and Dyspareunia Following      18· ·intercourse, correct?
 19· ·Vaginal Prolapse Repair With Graft Materials:              19· · · · A.· ·Correct.
 20· ·Systematic Review?                                         20· · · · Q.· ·Okay.· That was described in 7 -- 70, pardon
 21· · · · A.· ·Correct.                                         21· ·me.· Dyspareunia was described in 70 of the studies that
 22· · · · Q.· ·Do you see that, Doctor?                         22· ·were included in the systematic review, correct?
 23· · · · A.· ·Yes, I do.                                       23· · · · A.· ·I don't see where you are, but I'll take your
 24· · · · Q.· ·And this was published in 2011 by Dr. Abed and   24· ·word for it.
 25· ·others for the symptomatic review group for the Society    25· · · · Q.· ·I'm at the top --

                                                      Page 199                                                        Page 201
 ·1· ·of Gynecologic Surgeons?                                   ·1· · · · A.· ·In the abstract.
 ·2· · · · A.· ·Correct.                                         ·2· · · · Q.· ·Yeah.
 ·3· · · · Q.· ·Is that correct?                                 ·3· · · · A.· ·Under Conclusions.
 ·4· · · · A.· ·Correct.· For the International Urogyn           ·4· · · · Q.· ·It's above Conclusions.· It says, Dyspareunia
 ·5· ·Journal, which I'm a reviewer for.                         ·5· ·was described in 70 studies.
 ·6· · · · Q.· ·Did you review this paper in particular?         ·6· · · · A.· ·Oh, here we go.
 ·7· · · · A.· ·I don't recall doing that one, this one, no.     ·7· · · · Q.· ·Do you see that?
 ·8· · · · Q.· ·And, as you can see, either in the abstract or   ·8· · · · A.· ·Yes.· It was described in 70 studies for a
 ·9· ·the introduction, the purpose of this study was to         ·9· ·rate of 9.1 percent, correct.
 10· ·describe the incidence of graft erosion, wound             10· · · · Q.· ·And dyspareunia was reported both in pelvic
 11· ·granulation, and dyspareunia with adverse events           11· ·organ prolapse repair surgeries and involved both
 12· ·following vaginal repair.· Do you see that?                12· ·synthetic and biologic mesh, correct?
 13· · · · A.· ·Yeah, from 1950 to 2010.                         13· · · · A.· ·That's what it states, yeah.
 14· · · · Q.· ·That's the time period for the review of         14· · · · Q.· ·And the rate -- the incidence rate or the
 15· ·reports --                                                 15· ·reports of dyspareunia were greater in the women who had
 16· · · · A.· ·Yeah, so 55 --                                   16· ·had a biological implant or biological graft used in the
 17· · · · Q.· ·-- on these types of adverse events, correct?    17· ·tissue repair versus the synthetic?
 18· · · · A.· ·Yeah.· So 55 years of this is not considered     18· · · · A.· ·That's what the results are quoting from 1950
 19· ·involvement with the mesh kits.                            19· ·to 2010.· They're talking about those biologicals being
 20· · · · Q.· ·I'm sorry?                                       20· ·at a slightly higher rate.· I don't know if it was
 21· · · · A.· ·55 years of this paper of the 60 total are not   21· ·statistically significant, though.
 22· ·involving the mesh kits.                                   22· · · · Q.· ·Well, statistically significant or not, you
 23· · · · Q.· ·Correct.· But the paper went through and         23· ·can see that the -- there were 8.9 -- 8.9 percent
 24· ·looked at adverse events reported in Medline articles      24· ·reported dyspareunia when using -- when having -- when
 25· ·through November 2010, correct?                            25· ·having a synthetic versus 9.6 for biologic graft.· Do


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 198..201
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 54 of 94 PageID #: 813

In Re: CR Bard 200                                               Daniel Elliott, M.D.                                          11/15/2014
                                                                   Page 202                                                        Page 204
 ·1· ·you see that?                                                           ·1· · · · A.· ·Yes.
 ·2· · · · A.· ·I see it.· But I think, for the record, we                    ·2· · · · Q.· ·And this is on your reliance list, right?
 ·3· ·want to come on the record that you are stating                         ·3· · · · A.· ·Correct.· And there are no notes.· This is
 ·4· ·statistical significance is not important.· Is that what                ·4· ·just highlighted.
 ·5· ·you're saying?                                                          ·5· · · · Q.· ·And this study concludes, does it not, Doctor,
 ·6· · · · Q.· ·You can ignore that.· I'm just saying, if you                 ·6· ·that vaginal mesh was introduced due to the high failure
 ·7· ·look at the -- you can ignore my statement about                        ·7· ·rates or recurrence rates seen in native tissue repairs?
 ·8· ·statistical significance.                                               ·8· · · · A.· ·Yeah, but they're based upon that, their
 ·9· · · · A.· ·Okay.· Then it's back on the playing field                    ·9· ·submission in 2011, which means, you know, earlier than
 10· ·then, so this could just be by chance.· We'd have to go                 10· ·that, on the anatomic and the perceived.· This is
 11· ·in the paper and find out statistically significant.                    11· ·somewhat the old era of thinking.
 12· ·Regardless, it's still showing nearly 90 percent of the                 12· · · · Q.· ·Well, this study, you say it's the old era of
 13· ·synthetics had problems, dyspareunia.· It's still high.                 13· ·thinking, Doctor, but this study looks at not just
 14· · · · Q.· ·But not any higher than the biologic grafts                   14· ·anatomic success, but it also looks at quality-of-life
 15· ·used to treat pelvic organ prolapse, true?                              15· ·issues, does it not?
 16· · · · A.· ·Well, with biologics there's SIS, there's                     16· · · · A.· ·Correct.· It does.
 17· ·cadaveric tissue, there's porcine dermis.· You know,                    17· · · · Q.· ·Because it looks at dyspareunia in particular,
 18· ·that's immaterial comparing it to those.· These aren't                  18· ·right?
 19· ·comparing it to natives, native repairs.                                19· · · · A.· ·I'd have to look and see if it did.· I would
 20· · · · Q.· ·No.· This is -- this is comparing the use of a                20· ·suspect it would talk about it, but I would have to find
 21· ·biologic versus a synthetic --                                          21· ·it.
 22· · · · A.· ·Okay.· Then what --                                           22· · · · Q.· ·Okay.· Well, let's talk about -- let's talk
 23· · · · Q.· ·-- graft, correct?                                            23· ·about anatomic failure or success rates first.· Okay.
 24· · · · A.· ·I'm sorry.· Yes.· And what I will go on the                   24· ·Is that all right with you, Dr. Elliot?
 25· ·record as agreeing with you that the synthetic in this,                 25· · · · A.· ·That's fine.· Sure.


                                                                   Page 203                                                        Page 205
 ·1· ·whether it's statistical or not, is 0.7 percent less bad                ·1· · · · Q.· ·Okay.· Well, this -- this study looked at
 ·2· ·than biologics.· It's still bad.· It's just less bad                    ·2· ·essentially where a woman -- where women were at 12
 ·3· ·than the biologics.                                                     ·3· ·months after either having a native tissue repair or a
 ·4· · · · Q.· ·All right.· You can put that one aside.· Let                  ·4· ·transvaginal mesh repair, right?
 ·5· ·me show you --                                                          ·5· · · · A.· ·Correct.· I wanted to see which type of repair
 ·6· · · · MR. CARTMELL:· Keep going.                                         ·6· ·they did.· Withagen usually uses Prolift, which is a
 ·7· ·BY MS. GEIST:                                                           ·7· ·different product.· Yeah.· They're using Prolift.· So
 ·8· · · · Q.· ·Let me show you, Doctor, what we'll mark as                   ·8· ·that's a different -- when we talked about it before,
 ·9· ·Exhibit 8 to your deposition.                                           ·9· ·that's a different product than what we're talking about
 10· · · · · · · · · · · (Elliott Deposition Exhibit No. 8 was                10· ·with Avaulta; different arms, collagen, density, high
 11· · · · · · · · · · · ·marked for identification.)                         11· ·density, those types of things.· But, yes, that is --
 12· ·BY MS. GEIST:                                                           12· ·that is --
 13· · · · Q.· ·Let me hand that to you.· Now, this study, to                 13· · · · Q.· ·It's still -- it's transvaginal mesh, though,
 14· ·your point, Doctor, actually looked at trocar-guided                    14· ·right?
 15· ·vaginal mesh compared with conventional or native tissue                15· · · · A.· ·Yeah.· But before you didn't let me talk about
 16· ·repair, correct?· And, just for the record, this is the                 16· ·these types of papers when we were talking about
 17· ·Withagen 2011 study entitled, Trocar-Guided Mesh                        17· ·Avaulta.· So now we're going to accept this data and
 18· ·Compared With Conventional Vaginal Repair and Recurrent                 18· ·correlate it to Avaulta.
 19· ·Prolapse?                                                               19· · · · Q.· ·Well, we're talking about trocar-guided
 20· · · · A.· ·Yeah.· It's Withagen.· He's Dutch.                            20· ·transvaginal mesh, right?
 21· · · · Q.· ·Withagen.· Thank you for that correction.· Are                21· · · · A.· ·Okay.· Good.· So now -- all right.· That's
 22· ·you looking for the paper on your laptop?                               22· ·fine.
 23· · · · A.· ·I have it.· I have it right here.· We can go                  23· · · · Q.· ·Hold on.· That is one of your criticisms of
 24· ·through it again.· It's highlighted.· I've read it.                     24· ·the Avaulta product, which is why I brought out this
 25· · · · Q.· ·Okay.· Good.· So you read this one?                           25· ·paper, true?


770-343-9696                                   Tiffany Alley Global Reporting & Video                                    Pages 202..205
                                                                                                                                              YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 55 of 94 PageID #: 814

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 206                                                        Page 208
 ·1· · · · A.· ·Yes, but we didn't bring it out earlier when I   ·1· ·women who underwent the native tissue repair, right?
 ·2· ·was trying to bring them out.· So we're not being          ·2· · · · A.· ·Correct.
 ·3· ·consistent.                                                ·3· · · · Q.· ·And the paper concluded that the difference in
 ·4· · · · Q.· ·Okay.· Well --                                   ·4· ·reported dyspareunia between groups was not significant
 ·5· · · · MR. CARTMELL:· For the record, we're talking about    ·5· ·at the 12-month period, correct?
 ·6· ·Avaulta products.                                          ·6· · · · · · · · · · · (Exit Mr. Jeffrey Kuntz.)
 ·7· ·BY MS. GEIST:                                              ·7· ·BY THE WITNESS:
 ·8· · · · Q.· ·Well, my bad.· I brought it out now.· But the    ·8· · · · A.· ·And that is a very good point, also, yes.· At
 ·9· ·point is, Doctor, it's talking about -- it's looking at    ·9· ·12 months, 51 of 97, 53 percent of the conventional
 10· ·and comparing not just the success of women who have       10· ·group and 53 of 93, 57 percent were sexually active and
 11· ·undergone a transvaginal mesh procedure, a trocar-guided   11· ·the dyspareunias were equal at 12 months.· However, we
 12· ·transvaginal mesh procedure, but also looking at quality   12· ·know, from Klosterhalfen and others, mesh degradation
 13· ·of life issues, correct?                                   13· ·continues up to 15 years.· So one-year data does not
 14· · · · A.· ·That is what it's doing, yeah.                   14· ·help us out.· However, to agree with you, that is their
 15· · · · Q.· ·And the authors of this paper found that there   15· ·findings at 12 months with the Prolift.
 16· ·was a 45.2 percent anatomic failure rate in the native     16· · · · Q.· ·Okay.· And at 12 months we also know that
 17· ·tissue group after 12 months compared to a 9.6 percent     17· ·there were reports of de novo dyspareunia in both
 18· ·failure rate in the mesh group after 12 months.· Is that   18· ·groups, correct?· In other words, de novo dyspareunia
 19· ·what they found in their study?                            19· ·means brand-new dyspareunia, did not -- did not exist
 20· · · · A.· ·That is what they stated, and that's why I       20· ·prior to the surgery?· That's what de novo dyspareunia
 21· ·earlier stated we're treating symptoms, not anatomy.       21· ·means, correct?
 22· · · · Q.· ·And we'll get -- we'll get to that, Doctor?      22· · · · A.· ·No.· I'm familiar with what de novo means.
 23· · · · A.· ·Oh, I don't have a guarantee we will, but go     23· · · · Q.· ·Well, I'm doing this for the purposes of the
 24· ·ahead.                                                     24· ·jury and the lay people trying to understand this stuff.
 25· · · · Q.· ·We will.· And this -- so, based on this study,   25· · · · A.· ·Sure.· Yes.· At 12 months, which I've


                                                      Page 207                                                        Page 209
 ·1· ·Doctor, the women who proceeded with a native tissue       ·1· ·reiterated is -- or should reiterate is insufficient
 ·2· ·repair were five times more likely to have an anatomic     ·2· ·because this is not 15 years on down the road.· But
 ·3· ·failure after surgery, correct?                            ·3· ·three out of 29, in the conventional 10 percent, and
 ·4· · · · A.· ·Yes.                                             ·4· ·three out of 37, 8 percent in the tension-free.· So I
 ·5· · · · Q.· ·In other words, a recurrence of the prolapse     ·5· ·would -- statistically, those are going to be identical.
 ·6· ·that they wanted to fix in the first instance, five        ·6· · · · Q.· ·Statistically identical.· But, specifically,
 ·7· ·times more likely in the native tissue group.· Isn't       ·7· ·as you've just said, 8 percent of women in the mesh
 ·8· ·that what this study tells us?                             ·8· ·group reported de novo dyspareunia and 10 percent of the
 ·9· · · · A.· ·It tells us that and that 80 percent were        ·9· ·women in the native tissue group reported de novo
 10· ·happy just saying equal.· So they were both happy in       10· ·dyspareunia, true?
 11· ·each group.                                                11· · · · A.· ·Possibly, because, unfortunately, they did not
 12· · · · Q.· ·And we got five times more failure rate in the   12· ·give us qualifiers on the severity of this pain.
 13· ·native tissue, correct?                                    13· ·They're stating pain, yes or no.· It's like being
 14· · · · A.· ·You're right.· And then what I stated very,      14· ·pregnant, yes or no, at three months is different than
 15· ·very clearly, the majority of the time women don't care    15· ·at nine months.· Okay.· So, yes, this is what they
 16· ·about their anatomic success.· They care about are their   16· ·stated at 12 months without any qualifiers.
 17· ·symptoms relieved.                                         17· · · · Q.· ·Okay.· The reports of dyspareunia, in both
 18· · · · Q.· ·Well, and let's go -- let's go to that right     18· ·groups, native tissue and trocar-guided transvaginal
 19· ·now because I know that's what you want to talk about,     19· ·mesh, were statistically the same at 12 months, correct?
 20· ·and I want to talk about it, too.· So dyspareunia is one   20· · · · A.· ·I will agree with you as you state it, that at
 21· ·of the problems we've been discussing today, right?        21· ·12 months; but, again, that has no qualifier on the
 22· · · · A.· ·Correct.                                         22· ·severity.
 23· · · · Q.· ·And Withagen's paper or study looked             23· · · · Q.· ·Well, we don't know from the study, and I'm
 24· ·specifically at dyspareunia reports of the women who had   24· ·sure -- I'm sure you wouldn't guess, Doctor, that there
 25· ·both a trocar-guided transvaginal mesh inserted and        25· ·was any difference in the severity, right?

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 206..209
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 56 of 94 PageID #: 815

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                                    11/15/2014
                                                      Page 210                                                                  Page 212
 ·1· · · · A.· ·Absolutely, I would.· Most questionnaires, if    ·1· ·that the pain was any different in the mesh group versus
 ·2· ·you look at most studies, again, that's what I do for a    ·2· ·the native tissue group?
 ·3· ·living.· They're insufficient.· And all they're saying     ·3· · · · A.· ·The authors do not provide us with enough
 ·4· ·is, do you have sexual discomfort; yes, no?· That is       ·4· ·data.· Had I reviewed this, I'd say we need to know that
 ·5· ·nothing on the qualifier and the severity of it.           ·5· ·data.
 ·6· · · · Q.· ·All right.· But you have no basis, based on      ·6· · · · Q.· ·Okay.· But you can't?· I mean, you're not
 ·7· ·this study, to say that the women in the mesh group had    ·7· ·going to guess, I assume, right, Doctor?· You're not
 ·8· ·more significant dyspareunia than the women in the         ·8· ·going to guess and just assume that the pain in the mesh
 ·9· ·native tissue group, true?                                 ·9· ·group was greater than the pain in the native tissue
 10· · · · A.· ·Well, with the Prolift product here -- I'm not   10· ·group?· You wouldn't do that, would you?
 11· ·talking about Avaulta.· So, really, this is kind of a      11· · · · A.· ·I'm not in the ball game of guessing.· And
 12· ·moot point to talk about this.· In this study, they do     12· ·based upon my experience, it would be worse.· And what's
 13· ·not give us those qualifiers.· However, that is            13· ·it going to be five years from now, and that is worse.
 14· ·inaccurate to say I don't have data to support that has    14· · · · Q.· ·Well, we don't know that, though.· There is
 15· ·it higher from other studies that look at it with a        15· ·no -- there is no reanalysis of this data.· There is no
 16· ·Visual Analog Scale and the severity of the pain.          16· ·update by Withagen and the other authors looking at what
 17· · · · · · ·So if we're going to start talking about lots    17· ·happened over the next -- I think you said five years,
 18· ·of papers -- let's go to the totality of knowledge out     18· ·but the paper was in 2011, so three years.
 19· ·there -- many papers talk about the severity of mesh       19· · · · · · ·We don't know that there is any change or
 20· ·pain.· My personal experience taking care of patients      20· ·difference in the incident rates of dyspareunia in the
 21· ·daily talk about the severity.· So, in this study, they    21· ·mesh group versus the native tissue group, do we?
 22· ·do not give us qualifiers to know the severity.            22· · · · MR. CARTMELL:· Object to the form.
 23· · · · Q.· ·So is that -- is that your criticism of          23· ·BY THE WITNESS:
 24· ·Withagen, that there's no qualifiers with respect to the   24· · · · A.· ·Well, we do know from the other literature out
 25· ·dyspareunia severity?                                      25· ·there.· Again, I keep going back to Klosterhalfen


                                                      Page 211                                                                  Page 213
 ·1· · · · MR. CARTMELL:· Other than the other things he's       ·1· ·because it's a good one, but there's others.
 ·2· ·told you?                                                  ·2· ·Degradation, contraction of the mesh is progressive.
 ·3· · · · MS. GEIST:· Well, sure.                               ·3· ·Klosterhalfen gave us up to 15 years.· This is one year
 ·4· ·BY THE WITNESS:                                            ·4· ·in time.· So all I'll agree with is what the authors
 ·5· · · · A.· ·Well, that would be one of them.· And Mark       ·5· ·have stated here with my points that there is
 ·6· ·Vierhout I happen to know.· I was just with him in a       ·6· ·insufficiency -- insufficiencies of this paper.
 ·7· ·meeting.· And these are the things that we talk about,     ·7· · · · Q.· ·That's fine.· And, by the way, we'll talk
 ·8· ·that, when we look at studies and really do good           ·8· ·about degradation shortly.· But are you -- are you
 ·9· ·metaanalysis of studies, most of them are deficient and    ·9· ·telling me that you believe that mesh degradation is
 10· ·this would be a deficiency.· It doesn't mean it's a        10· ·directly attributable to dyspareunia?
 11· ·worthless paper, but there's deficiencies.                 11· · · · A.· ·Yes.
 12· · · · Q.· ·I just want to understand your reasons for not   12· · · · Q.· ·Polypropylene degradation results in
 13· ·finding this paper reliable, in your view, in terms of     13· ·dyspareunia?
 14· ·the incidence rates of dyspareunia among mesh-implanted    14· · · · A.· ·It can, yes.· Definitely.· That is one of the
 15· ·patients versus native tissue repair.                      15· ·cascades of the process to cause dyspareunia and
 16· · · · A.· ·Well, that somewhat misstates my statement       16· ·scarring.
 17· ·here or misstates what I said.· I didn't say it was        17· · · · Q.· ·And this is your opinion, Doctor, even while
 18· ·unreliable.· I said it's in- -- it's insufficient,         18· ·you still implant polypropylene mesh in your patients
 19· ·short, not enough -- not enough follow-up, a different     19· ·today?
 20· ·product -- Prolift, not Avaulta -- and what they don't     20· · · · A.· ·That is -- that is an unfair statement.· I am
 21· ·give me is the severity of this pain.· There's no Visual   21· ·not putting in mesh kits with mesh arms that fold and
 22· ·Analog Scale.· There's no quality-of-life survey           22· ·saw the tissues and are contaminated with bacteria and
 23· ·relative to sexual discomfort.                             23· ·candida species from the vagina.· I'm putting it in
 24· · · · Q.· ·But you don't know, and I don't want to          24· ·sterilely, lying it flat on the abdomen -- excuse me, in
 25· ·belabor the point, but you don't know from this study      25· ·the vagina, in sterile positions, suturing it down so it


770-343-9696                           Tiffany Alley Global Reporting & Video                                      Pages 210..213
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 57 of 94 PageID #: 816

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                                     11/15/2014
                                                               Page 214                                                                   Page 216
 ·1· ·lays flat, and analyzing those patients over 12, 15                 ·1· ·greater the inflammatory process, the greater the
 ·2· ·years -- excuse me -- 13 years and not finding the                  ·2· ·rolling of the mesh; the greater the inflammation, the
 ·3· ·problem.                                                            ·3· ·greater the release of peroxides, free radicals, the
 ·4· · · · Q.· ·So degradation of polypropylene mesh doesn't              ·4· ·oxidation process starts, the mesh starts to degrade.
 ·5· ·occur unless it's a four-armed product; is that what                ·5· ·The more the mesh degrades, the more the increased
 ·6· ·you're telling me?                                                  ·6· ·inflammation, subsequently pain.· Pain happens down the
 ·7· · · · A.· ·No.                                                       ·7· ·vagina.· And as it goes around the obturator foramen, it
 ·8· · · · Q.· ·So explain to me what you're talking about                ·8· ·gets rock hard and it hurts like crazy and you can't get
 ·9· ·when you say degradation of polypropylene.                          ·9· ·it out.
 10· · · · A.· ·Okay.· That's outlined specifically in my                 10· · · · Q.· ·Okay.· Doctor, thank you for that.· We're
 11· ·notes, in my expert report.· I mean, we are looking at              11· ·going to go back to degradation, but I want to finish up
 12· ·the confluence of multiple different factors of                     12· ·on some of these other topics we started exploring.
 13· ·transvaginal, contaminated mesh, plus or minus collagen             13· ·in particular, dyspareunia.· Did -- in reaching your
 14· ·on it, which impairs healing, torquing on this to go                14· ·opinions, did you look at the Carey study?
 15· ·through the obturator foramen, rolling of the mesh arms,            15· · · · A.· ·Yes.· It depends which one you're talking
 16· ·having them scar in place through the buttock muscles,              16· ·about.· He's been fairly prolific.
 17· ·the adductor muscles of the thigh, and that process is              17· · · · Q.· ·Agreed.· I'm marking it as Exhibit 9.
 18· ·different than what I'm saying that occurs through the              18· · · · · · · · · · · (Elliott Deposition Exhibit No. 9 was
 19· ·abdominal route.· Those are completely separate                     19· · · · · · · · · · · ·marked for identification.)
 20· ·surgeries.                                                          20· ·BY THE WITNESS:
 21· · · · Q.· ·So mesh implanted via the abdominal route                 21· · · · A.· ·Vaginal Repair With Mesh Versus Colporrhaphy
 22· ·doesn't have any risk of degradation?                               22· ·For Prolapse?
 23· · · · A.· ·No.· I would say it probably does degradate               23· · · · Q.· ·Correct.
 24· ·(sic) to a certain extent.· Polypropylene is                        24· · · · A.· ·Okay.
 25· ·polypropylene no matter where it's put in the body.                 25· · · · · · · · · · · (Enter Mr. Jeffrey Kuntz.)


                                                               Page 215                                                                   Page 217
 ·1· ·However, there are multiple different factors.                      ·1· ·BY MS. GEIST:
 ·2· ·Polypropylene is put in for inguinal hernia repairs.                ·2· · · · Q.· ·This is another study, Doctor, again comparing
 ·3· ·It's put in the thoracic cavity.· It's put in the eye               ·3· ·both anatomic success of transvaginal mesh versus native
 ·4· ·and it's put in for sacrocolpopexies.                               ·4· ·tissue repair and also looking at quality of life
 ·5· · · · Q.· ·And --                                                    ·5· ·issues, to your point, right?
 ·6· · · · A.· ·That's different than transvaginal.                       ·6· · · · A.· ·Well, all they state their objective is to
 ·7· · · · Q.· ·And polypropylene, I assume you would agree               ·7· ·compare vaginal repairs with mesh and traditional with
 ·8· ·with me, is a well-established material that is safe for            ·8· ·the prolapse.· This is not an Avaulta study.
 ·9· ·implantation in the human body, true?                               ·9· · · · Q.· ·And, in this study, Doctor, first starting
 10· · · · MR. CARTMELL:· Object to the form.                             10· ·with anatomic success, 81 percent of the women in the
 11· ·BY THE WITNESS:                                                     11· ·mesh group achieved anatomic success after 12 months
 12· · · · A.· ·That's too broad.· If it's for inguinal                   12· ·and 65 percent of the women in the native tissue
 13· ·hernias where there is no other treatment option, or                13· ·group had anatomic success at the 12-month period,
 14· ·thoracic wall hernias where there's no treatment option,            14· ·correct?
 15· ·I would say that is an acceptable risk-versus-benefit               15· · · · · · · · · · · (Exit Ms. Ann Gayle.)
 16· ·ratio.· But, as we keep going back to, putting it                   16· ·BY THE WITNESS:
 17· ·through the vagina, a contaminated, lactobacillus,                  17· · · · A.· ·Which was not statistically significant.· So,
 18· ·candida, et cetera, torquing on the arms, rolling on the            18· ·in other words, based upon statistics, they're
 19· ·arms, sawing back and forth, then, no.                              19· ·identical.· So there were no difference.
 20· · · · Q.· ·What does sawing and torquing and the                     20· · · · Q.· ·Okay.· So the mesh was certainly -- looking at
 21· ·other things you just said have to do with                          21· ·statistical significance, the mesh was certainly no
 22· ·degradation?                                                        22· ·worse, in terms of anatomic success, in this study than
 23· · · · A.· ·A huge amount to do with degradation, okay.               23· ·native tissue, correct?
 24· ·Because degradation occurs in the presence of                       24· · · · A.· ·All you can say with this is it was an
 25· ·inflammation and with bacterial contamination.· The                 25· ·underpowered study, they didn't have enough patients in


770-343-9696                               Tiffany Alley Global Reporting & Video                                                Pages 214..217
                                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 58 of 94 PageID #: 817

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                  11/15/2014
                                                      Page 218                                                                 Page 220
 ·1· ·it, and that, based upon this, statistically they were     ·1· · · · A.· ·I'm un- -- I don't -- no, I never heard of
 ·2· ·equal.                                                     ·2· ·them being on there.· The Solo does not have it.
 ·3· · · · Q.· ·And, in terms of dyspareunia, do you have        ·3· · · · Q.· ·Right.· So you think that there might be a
 ·4· ·highlights on this study, too, Doctor?                     ·4· ·difference between this product and the Solo based on
 ·5· · · · A.· ·Yes, I do.                                       ·5· ·density?
 ·6· · · · Q.· ·All right.· In terms of dyspareunia, the same    ·6· · · · A.· ·I didn't say that.
 ·7· ·exact number of women reported de novo dyspareunia at      ·7· · · · Q.· ·What did you say?
 ·8· ·the 12-month period, correct?                              ·8· · · · A.· ·Excuse me.· Yes, I did say that.
 ·9· · · · A.· ·That is correct, limiting it to 12 months with   ·9· · · · Q.· ·I thought you said density made the
 10· ·the Prolift.· I imagine this is Prolift.· Carey usually    10· ·difference.
 11· ·writes about Prolift.· That is what the findings were at   11· · · · A.· ·The arms of the Avaulta products are
 12· ·12 months.                                                 12· ·heavyweight at, what, 95 grams-per-meter-squared
 13· · · · Q.· ·And even though it's the same number of women,   13· ·compared to the Prolift, which I believe was right
 14· ·the incidence rate was actually higher in the native       14· ·around 45 or so.· I could be off on those numbers, but
 15· ·tissue group, correct?                                     15· ·that and in addition with the Plus having the collagen.
 16· · · · A.· ·Yes, but statistically insignificant.            16· · · · Q.· ·All right.· Let's set aside the collagen for a
 17· · · · Q.· ·Okay.· But still higher?                         17· ·second.· All right.· Let's just talk about the Solo,
 18· · · · A.· ·But statistically insignificant.                 18· ·which doesn't have collagen.· Okay.
 19· · · · Q.· ·But still higher, right?· Yes?                   19· · · · · · · · · · · (Enter Ms. Ann Gayle.)
 20· · · · A.· ·The percentages that they had were               20· ·BY MS. GEIST:
 21· ·statistically identical.                                   21· · · · Q.· ·You think the reason why this study outcome
 22· · · · Q.· ·16.7 in the mesh group, 15.2 in the native       22· ·would be different for Avaulta is because of the arms
 23· ·tissue group, correct?                                     23· ·density of the product?
 24· · · · A.· ·That is what they state in this study.           24· · · · A.· ·Yes.· And that not having a plastic sheath
 25· · · · Q.· ·And --                                           25· ·over it causing you to saw through the tissues because

                                                      Page 219                                                                 Page 221
 ·1· · · · A.· ·Which were statistically insignificant.          ·1· ·both of those have to come into play.
 ·2· · · · Q.· ·And, again, because this study looked at only    ·2· · · · Q.· ·What studies do you rely on for your opinion
 ·3· ·a 12-month period after the surgeries, you don't find      ·3· ·that the arms' density would have a greater impact on
 ·4· ·this study to be reliable in terms of the comparative      ·4· ·dyspareunia rates?
 ·5· ·incident rates of dyspareunia in women having native       ·5· · · · A.· ·Okay.· I'm going to go to my expert report. I
 ·6· ·tissue repair versus mesh repair?                          ·6· ·talk through the density -- that's on page 21 -- where
 ·7· · · · A.· ·No.· I think that -- I think this is an          ·7· ·the biggest studies I'd be quoting would be -- the
 ·8· ·important study, but there's limits to it.· It's           ·8· ·classic one would be Cobb, et al., talking about the
 ·9· ·under -- underpowered, meaning insufficient number of      ·9· ·higher density, having more reaction, more inflammatory
 10· ·patients, and not statistically different at 12 months.    10· ·response.· Inflammatory response leads to degradation.
 11· · · · Q.· ·But like the Withagen study, Doctor, you would   11· ·Degradation leads to increased inflammation, which leads
 12· ·agree with me, if you look at both of these studies,       12· ·to scarring, which leads to incorporation of nerve
 13· ·both of these studies indicate that the dyspareunia        13· ·tissue and leads to pain.
 14· ·reports from women in the mesh group and the native        14· · · · Q.· ·So we've got to make -- what did you just give
 15· ·tissue group were the same?                                15· ·me, like five hops until we get to dyspareunia?
 16· · · · MR. CARTMELL:· Object to the form.                    16· · · · A.· ·The body --
 17· ·BY THE WITNESS:                                            17· · · · MR. CARTMELL:· Object to the form.
 18· · · · A.· ·For the Prolift product, which does not have     18· ·BY THE WITNESS:
 19· ·the ultra-dense, high-density arms, does not have          19· · · · A.· ·Yeah.· That is an incredible
 20· ·collagen, at 12 months, they were statistically the        20· ·oversimplification.· If I were to cut my hand, there is
 21· ·same.                                                      21· ·a cascade of clotting.· There is like 12 different
 22· · · · Q.· ·What -- the Avaulta product, the Avaulta Plus    22· ·steps.· Things in the body lead to other things.· It's
 23· ·product, has collagen, correct?                            23· ·not just in isolation.· You just don't have degradation.
 24· · · · A.· ·That is correct.                                 24· ·That's it.· It's a process and then you have to throw in
 25· · · · Q.· ·The other Avaulta products do not, correct?      25· ·there the rolling of the arm, which then decreases the


770-343-9696                          Tiffany Alley Global Reporting & Video                                     Pages 218..221
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 59 of 94 PageID #: 818

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                                  11/15/2014
                                                                Page 222                                                                  Page 224
 ·1· ·pore size, which then increases the inflammation.· So,               ·1· · · · Q.· ·Okay.
 ·2· ·yeah, there's multiple steps.· It's complicated, but                 ·2· · · · A.· ·But they say at three years follow-up.
 ·3· ·it's logical.                                                        ·3· · · · Q.· ·Yeah.
 ·4· · · · Q.· ·Is there any study that actually looked at the             ·4· · · · A.· ·Which is still short-term.
 ·5· ·density of the arms and different products and looked at             ·5· · · · Q.· ·It's a lot longer than the 12-month studies we
 ·6· ·the resulting dyspareunia rates?                                     ·6· ·looked at.· Fair?
 ·7· · · · A.· ·Worded that way, I can't think of a study off              ·7· · · · A.· ·I disagree.· If you put this in a 40-year-old
 ·8· ·the top of my head right now looking at that                         ·8· ·woman who is going to live 40 years, three years is
 ·9· ·implement -- implantation.                                           ·9· ·insufficient.
 10· · · · Q.· ·Let's -- since we're having such fun with                  10· · · · Q.· ·Okay.· So you don't like this study either
 11· ·these studies, let's look at another one on dyspareunia.             11· ·because it's insufficient in terms of time period after
 12· ·Did you look at Nieminen --                                          12· ·surgery to see what's going on?
 13· · · · A.· ·Yeah.                                                      13· · · · A.· ·No.· I'm saying it's definitely an
 14· · · · Q.· ·-- Nieminen when you formed your opinions,                 14· ·improvement, but we have a permanent device to go into
 15· ·Doctor?                                                              15· ·women and three years is, in this big spectrum of
 16· · · · A.· ·Yes, I did.· He has multiple papers, so                    16· ·things, very small follow-up.
 17· ·it's --                                                              17· · · · Q.· ·Well, this study established that three years
 18· · · · Q.· ·Yep.· So I'm looking at the 2010 one, and I                18· ·after, there was a 41 percent recurrence of prolapse in
 19· ·think we're up to Exhibit 9.                                         19· ·the native tissue group versus a 13 percent recurrence
 20· · · · MR. CARTMELL:· I think we're at 10.                             20· ·of prolapse in the mesh group, correct?
 21· · · · MS. GEIST:· We're at 10?                                        21· · · · A.· ·That's what they state, and we'd have to then
 22· · · · MR. CARTMELL:· Yeah.                                            22· ·find out how many of those were symptomatic with it.
 23· · · · MS. GEIST:· I apologize.                                        23· ·But that's what they state.
 24· · · · THE REPORTER:· We were going too fast.· I missed                24· · · · Q.· ·All right.· But, again, this is the third
 25· ·it.                                                                  25· ·study we've looked at together where anatomically mesh


                                                                Page 223                                                                  Page 225
 ·1· · · · · · · · · · · (Elliott Deposition Exhibit No. 10                ·1· ·was clearly better than native tissue --
 ·2· · · · · · · · · · · ·was marked for identification.)                  ·2· · · · A.· ·No.
 ·3· ·BY MS. GEIST:                                                        ·3· · · · Q.· ·-- in repairing the defect, right?
 ·4· · · · Q.· ·Okay.· Dr. Elliott, I'm handing you what we've             ·4· · · · MR. CARTMELL:· Object to the form.
 ·5· ·marked as Exhibit 10 to your deposition, a copy for                  ·5· ·BY THE WITNESS:
 ·6· ·counsel.· And, as I stated to you, this is the Nieminen,             ·6· · · · A.· ·I'm sorry, no.· That second one we looked at
 ·7· ·N-I-E-M-I-N-E-N, study published in 2010 entitled,                   ·7· ·was statistically insignificant, okay, because it was an
 ·8· ·Outcomes After Anterior Vaginal Wall Repair With Mesh:               ·8· ·underpowered study.· I would have to look at -- now,
 ·9· ·A Randomized Controlled Trial With a Three-Year                      ·9· ·this has a P value showing that anatomically these women
 10· ·Follow-Up.                                                           10· ·had the percentages that you referenced with anatomic
 11· · · · · · ·So I think, Doctor, some of the criticisms                 11· ·improvement that, again, we are treating a
 12· ·you've stated to me earlier about some of the other                  12· ·quality-of-life problem.· So we treat the subjective,
 13· ·studies you looked at, the Withagen and the Carey study,             13· ·not necessarily the anatomy.
 14· ·was that they only looked at what was going on with                  14· · · · Q.· ·And I hear you, Doctor, and this study looked
 15· ·women after 12 months, right?                                        15· ·at exactly that.· Like the other studies we looked at,
 16· · · · A.· ·Short-term.                                                16· ·it looked at quality of life issues.· The study looked
 17· · · · Q.· ·Right.· Too early.· This study looks at what               17· ·at dyspareunia in particular.· One of the main issues
 18· ·was going on with women after three years, right?                    18· ·we've been talking about; so did this study.· And this
 19· · · · A.· ·They have it at 36 months.· I don't know how               19· ·study also looked at the feeling of vaginal bulge as
 20· ·many patients made it that far.                                      20· ·well, which is another symptom of prolapse, true?
 21· · · · Q.· ·Okay.· So 36 months is three years.· We don't              21· · · · A.· ·Correct.
 22· ·have a disagreement there?                                           22· · · · Q.· ·So, in this study, the authors concluded that
 23· · · · A.· ·No.· We don't, unless I need to know how many              23· ·there was no difference in the reporting of dyspareunia
 24· ·patients made it.· That's the mean follow-up or if                   24· ·in the mesh group versus the native tissue group?
 25· ·they -- what the variance is with that.                              25· · · · A.· ·Had I reviewed this record, I would have said,


770-343-9696                                     Tiffany Alley Global Reporting & Video                                     Pages 222..225
                                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 60 of 94 PageID #: 819

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                          11/15/2014
                                                                Page 226                                                        Page 228
 ·1· ·How can you have 19 percent of the women have a mesh                 ·1· · · · Q.· ·Okay.· But it's another one of those
 ·2· ·extrusion and not have dyspareunia?· Because it's like               ·2· ·awful four-armed products you're talking about,
 ·3· ·barbed wire in there, so either the patient or spouse is             ·3· ·right?
 ·4· ·going to have it.· So you're saying that -- so I would               ·4· · · · MR. CARTMELL:· Object to the form.
 ·5· ·say there's a major issue that they'd have to address.               ·5· ·BY MS. GEIST:
 ·6· ·What happened to those patients?· So this would be                   ·6· · · · Q.· ·It's a four-armed polypropylene mesh product
 ·7· ·something that I would write the authors about if I were             ·7· ·similar to the Avaulta product, true?
 ·8· ·doing a review.                                                      ·8· · · · A.· ·No.· I can't say that.· I don't know the
 ·9· · · · Q.· ·All right.· So you'd have some questions --                ·9· ·weight of this.
 10· · · · A.· ·Their data does not jive.                                  10· · · · Q.· ·Okay.· But it is four-armed and it's
 11· · · · Q.· ·I'm sorry.· You have some questions or you're              11· ·polypropylene, right?
 12· ·critical of the data in this study, right?                           12· · · · A.· ·Correct.· They have a self-tailored,
 13· · · · A.· ·No, I didn't say I was critical of.· I was                 13· ·four-armed light they call it.· So we don't know the arm
 14· ·saying there are issues that would have to be resolved.              14· ·lengths.· As we've mentioned, it makes a big deal --
 15· ·I would say these would be questions that would pop up               15· · · · Q.· ·Well --
 16· ·at meetings, those types of things.· And this was from               16· · · · A.· ·-- if those arms are thick and heavy.
 17· ·April of 2003 to 2005.· So, again, we're talking about a             17· · · · Q.· ·-- you keep saying the arms are thick and
 18· ·different product.· Again, we're probably -- I don't                 18· ·heavy with the Avaulta product.· Isn't the Avaulta
 19· ·know what product they would put in there.· I don't even             19· ·product classified as Type 1, lightweight, monofilament,
 20· ·know if it has arms in it either.                                    20· ·macroporous mesh?
 21· · · · Q.· ·Well, actually four-armed mesh products were               21· · · · MR. CARTMELL:· Object to the form.
 22· ·used in this study, Doctor.                                          22· ·BY MS. GEIST:
 23· · · · A.· ·Okay.· Manufactured by who, what was the pore              23· · · · Q.· ·Are they not?
 24· ·size, what was the weight size, all of those types of                24· · · · A.· ·You're using the Abed rating system from 1997.
 25· ·issues.· So that would be important to know.· And I'm                25· · · · Q.· ·Well, it's still in effect, is it not?


                                                                Page 227                                                        Page 229
 ·1· ·going through the materials and methods.· And it's in                ·1· · · · A.· ·No, it is not.· That's archaic.
 ·2· ·Finland, so who knows what they have there in their                  ·2· · · · Q.· ·So you think that the classification of the
 ·3· ·health system.                                                       ·3· ·Bard product as lightweight, Type 1, monofilament,
 ·4· · · · · · ·No.· Here we go.· There -- it's a 6-by-11                  ·4· ·macroporous, polypropylene mesh is no longer true?
 ·5· ·patch.· I don't see anything about arms.· Oh, here we                ·5· · · · A.· ·For 1997, when he came out with it, when
 ·6· ·go, self-tailored arms.                                              ·6· ·Abed came out with that.· I would look more at the
 ·7· · · · Q.· ·Four arms, do you see it on page --                        ·7· ·Cobb study, which calls it heavyweight, 95
 ·8· · · · A.· ·Yes.· It's on 235.e.3.· I see it.                          ·8· ·grams-per-perimeter-squared.· And it calls the Prolift
 ·9· · · · Q.· ·Right.· Okay.· So we can agree it's a                      ·9· ·medium at 45 and Ultrapro Light at 28
 10· ·monofilament polypropylene four-armed mesh used in the               10· ·grams-per-meter-squared.
 11· ·mesh group, correct?                                                 11· · · · Q.· ·At the point in time when the Bard products
 12· · · · A.· ·Correct.                                                   12· ·were marketed and available on the market, were they
 13· · · · Q.· ·And this study, at least, in 2010, tells us                13· ·considered lightweight for the time?
 14· ·that the dyspareunia reports in the mesh group versus                14· · · · A.· ·What component are you talking about, because
 15· ·the native tissue group were the same at the three-year              15· ·they have a hybrid?· They have thick arm meshes.· The
 16· ·period?                                                              16· ·arms are thicker than the body.· So Cobb's -- Cobb's
 17· · · · A.· ·That was the findings of this study at that                17· ·article was in -- Cobb's article produced it in 2005.
 18· ·time, yes.                                                           18· ·Avaulta came on the market in the end of 2007 or the
 19· · · · Q.· ·Okay.· Well -- and you say at that time. I                 19· ·beginning of '08.· Polypropylene, 95 -- 95
 20· ·mean, there was no update or reanalysis of this study                20· ·grams-per-meter-squared; 45 was Prolene Soft, and
 21· ·that you're aware of, is there?                                      21· ·Ultralight was 28, and they called that lightweight.· So
 22· · · · A.· ·And that is one of the major faults in these               22· ·he calls it heavyweight.
 23· ·studies.· They don't follow up on the patients.· So, in              23· · · · Q.· ·You're referring to Cobb?
 24· ·this study, at three years, with a nonBard product, that             24· · · · A.· ·Yes, I am, where he used the Bard product.
 25· ·was the results they had.                                            25· · · · Q.· ·And he calls it heavyweight?


770-343-9696                                 Tiffany Alley Global Reporting & Video                                  Pages 226..229
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 61 of 94 PageID #: 820

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                       11/15/2014
                                                      Page 230                                                                  Page 232
 ·1· · · · A.· ·He calls it heavyweight.                         ·1· · · · A.· ·Yeah.· It's a randomized trial looking at
 ·2· · · · Q.· ·Anybody else call it heavyweight?                ·2· ·those factors that you just mentioned.
 ·3· · · · A.· ·I don't know.· Klosterhalfen.· Actually, I       ·3· · · · Q.· ·Right.· And this study actually looked at the
 ·4· ·shouldn't say I don't know.· Yes, Klosterhalfen.           ·4· ·incidence rate at the two-year follow-up.· So it's
 ·5· · · · Q.· ·Yes.· Anybody else?                              ·5· ·longer than the 12-month studies we looked at before?
 ·6· · · · A.· ·Probably Klingele.· I would have to look at      ·6· · · · A.· ·No.· They're -- no, that's not -- they're
 ·7· ·the articles on that one.                                  ·7· ·evaluated up to 12 months.· So what I would have to do
 ·8· · · · Q.· ·I would bet you're right.                        ·8· ·is look at the studies to find out how many made it
 ·9· · · · MR. CARTMELL:· Klinge.                                ·9· ·two months -- 12 -- or, excuse me, 24 months.· Because
 10· · · · THE WITNESS:· Klinge.· Yeah, he's German.             10· ·with that phrase there, that doesn't tell us how long
 11· · · · VIDEO TECHNICIAN:· Can we jump off real quick?        11· ·they were studied.· It's that some made it to 24 months.
 12· · · · MS. GEIST:· We need a break?                          12· ·It would describe it in the results.
 13· · · · VIDEO TECHNICIAN:· I need to switch my card.          13· · · · Q.· ·Okay.· And let's look at that in a minute.
 14· · · · MS. GEIST:· Yeah.· Sure.· Let's take a break.         14· ·But the conclusions of this study are, as you see at the
 15· · · · VIDEO TECHNICIAN:· We're off the record.· The time    15· ·top, that the dyspareunia score was statistically
 16· ·is 2:49 p.m.                                               16· ·significantly lower in the mesh group?
 17· · · · · · · · · · · (A recess was had.)                     17· · · · A.· ·That is correct.· That's what they report in
 18· · · · · · · · · · · (Exit Mr. Brandon Morris.)              18· ·this study with -- I'm trying to determine which product
 19· · · · VIDEO TECHNICIAN:· We're back on the record.· The     19· ·they were using.· And, again, Nieminen tends to use
 20· ·time is 3:03 p.m.                                          20· ·Prolift.
 21· · · · · · · · · · · (Elliott Deposition Exhibit No. 11      21· · · · Q.· ·So just so I understand, Doctor, some of these
 22· · · · · · · · · · · ·was marked for identification.)        22· ·studies that we've looked at I think you were critical
 23· ·BY MS. GEIST:                                              23· ·about the time in which women were followed.· It was too
 24· · · · Q.· ·Doctor, let's continue our discussion, but I     24· ·short for some of the studies, right?
 25· ·want to try and wrap it up shortly so we can move on.      25· · · · A.· ·There is no known study out there that is


                                                      Page 231                                                                  Page 233
 ·1· ·But let me mark, as Exhibit 11, another study by           ·1· ·adequately valuing the risk of this product of the
 ·2· ·Nieminen and ask you if had looked and considered this     ·2· ·lifetime of a woman.
 ·3· ·one.· Again, this is on the issue of dyspareunia. I        ·3· · · · Q.· ·Okay.· So there is no -- well, strike that.
 ·4· ·hand that to you, or throw that to you.· Thank you.        ·4· · · · · · ·And this study, I assume you're going to tell
 ·5· · · · · · ·Again, Doctor, this study looked at women who    ·5· ·me, well, it's sort of meaningless here because it
 ·6· ·had undergone a transvaginal mesh procedure to repair      ·6· ·didn't look at the Avaulta product in particular?
 ·7· ·pelvic organ prolapse and women who had undergone a        ·7· · · · A.· ·No, absolutely not.· This is -- I mean, Kari
 ·8· ·native tissue repair for their prolapse.· Do you see       ·8· ·Nieminen and then the other one, Heinonen, the senior
 ·9· ·that?                                                      ·9· ·author I've met.· No.· They've done good work here.
 10· · · · A.· ·Yes.                                             10· ·This is a contribution to literature.
 11· · · · Q.· ·And, by the way, Doctor, this article notes      11· · · · · · ·But what I'm saying is, if we're putting this
 12· ·that a posterior repair is associated with a higher risk   12· ·in a 40- or a 50-year-old woman who has 40 or 50 years
 13· ·and higher incidence of dyspareunia, generally speaking.   13· ·of life left in her, we don't know what happens.· We do
 14· ·Do you agree with that?                                    14· ·have animal data showing continued degradation as we've
 15· · · · A.· ·That is the -- that is correct.                  15· ·mentioned over and over.· So at 24 months, that is good
 16· · · · Q.· ·And that's what the literature tells us,         16· ·at 24 months, but what's going to happen on down the
 17· ·right, not just this article?· That's pretty               17· ·road?
 18· ·well-established in the literature?                        18· · · · Q.· ·And you can't -- we don't have any study that
 19· · · · A.· ·That is that posterior repairs can be            19· ·tells us exactly that?· It would be guesswork or it
 20· ·associated with more pain following surgery.               20· ·would be speculative to guess, right?
 21· · · · Q.· ·And in particular dyspareunia, right?            21· · · · MR. CARTMELL:· Object to form.
 22· · · · A.· ·Or dyspareunia has been reported, yes.           22· ·BY THE WITNESS:
 23· · · · Q.· ·Okay.· And the Nieminen 2008 study looks         23· · · · A.· ·Well, I wouldn't say it's going to be
 24· ·specifically at the incidence of dyspareunia in the mesh   24· ·speculative.· I mean, in the animal model, up to 15
 25· ·group versus the native tissue group, correct?             25· ·years we see degradation.· And so there's no reason to


770-343-9696                          Tiffany Alley Global Reporting & Video                                         Pages 230..233
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 62 of 94 PageID #: 821

In Re: CR Bard 200                                              Daniel Elliott, M.D.                                          11/15/2014
                                                                  Page 234                                                        Page 236
 ·1· ·think that degradation in humans, especially when it's                 ·1· · · · A.· ·In a quick review of what I've got here, I
 ·2· ·contaminated or heavy -- heavyweight arms rolling, that                ·2· ·don't see it.· However, if -- in reviewing of the Bard
 ·3· ·this is going to continue.                                             ·3· ·depositions, I never saw anybody raise that, and that
 ·4· · · · Q.· ·Well, looking at -- looking at actual women in               ·4· ·would be a very good one.· I would like to see that if
 ·5· ·this study, we know that there was a statistically                     ·5· ·it exists.
 ·6· ·significant lower rate of dyspareunia in the mesh group                ·6· · · · Q.· ·Okay.· But that was my question to you
 ·7· ·after two years, correct?                                              ·7· ·originally.· We're looking at dyspareunia rates between
 ·8· · · · A.· ·That is -- that is actually what they do                     ·8· ·women experiencing native tissue repair and transvaginal
 ·9· ·report here.· And, again, the mesh exposure rate of 8                  ·9· ·mesh repair, correct?
 10· ·percent I would want to know were these women -- you                   10· · · · A.· ·That's what we've been looking at, yes.
 11· ·know, was that included into it or not.· So -- but you                 11· · · · Q.· ·That's what we've been looking at.· And, you
 12· ·stated it accurately.· Based upon the findings and what                12· ·know, some of your criticisms of these studies are,
 13· ·these people found at 24 months in this specific study,                13· ·well, it's not -- it's not a specific Avaulta study.
 14· ·which is a nonAvaulta study, the dyspareunia score was                 14· ·But there is no Avaulta study that has looked at the
 15· ·lower in the mesh group.                                               15· ·comparative rates of dyspareunia between an Avaulta arm
 16· · · · Q.· ·There is no Avaulta-specific study that found                16· ·and a native tissue arm in the study, correct?
 17· ·a statistically significant difference in dyspareunia                  17· · · · A.· ·I am unaware of any.· And that seems to me to
 18· ·reports between the Avaulta mesh group and the native                  18· ·be a major fault of the product not doing that
 19· ·tissue group, true?                                                    19· ·comparison.· That's a very important study that should
 20· · · · MR. CARTMELL:· Object.· Object to the form.                       20· ·be done.
 21· ·BY THE WITNESS:                                                        21· · · · Q.· ·The two Nieminen or Nieminen --
 22· · · · A.· ·Culligan, et al., Evaluation of Transvaginal                 22· · · · A.· ·Mm-hmm.
 23· ·Mesh Delivery System For the Correction of Pelvic Organ                23· · · · Q.· ·Am I saying that correctly -- studies that
 24· ·Prolapse; Subjective and Objective Findings At Least One               24· ·we've looked at, the 2008 and 2010 studies, those --
 25· ·Year.· From what I understand, that is an Avaulta study.               25· ·those both also looked at one of the quality of life

                                                                  Page 235                                                        Page 237
 ·1· ·They had 11.7 percent extrusion and pain at 3.3 percent.               ·1· ·issues we talked about before, which is the sensation of
 ·2· · · · Q.· ·I asked about dyspareunia, Doctor.                           ·2· ·vaginal bulging?
 ·3· · · · A.· ·I would have to look at my studies here                      ·3· · · · A.· ·Correct.· They discussed it in their reports.
 ·4· ·because I don't have them broken down.· But they have                  ·4· · · · Q.· ·Okay.· Well, it was one of the -- they were
 ·5· ·Avaulta Plus Fractional -- Functional Results and                      ·5· ·looking at anatomic failure rates in those studies,
 ·6· ·Quality of Life, which that one you would think would                  ·6· ·right?
 ·7· ·have a discussion there of dyspareunia.· So I have all                 ·7· · · · A.· ·Yeah.· They looked at anatomic and I
 ·8· ·of my studies, which are in my expert report.· You                     ·8· ·believe -- we'd have to go through the studies in
 ·9· ·should probably -- if you ask that question of which                   ·9· ·detail -- I believe they were looking at quality of life
 10· ·study has it, we need to go through it and find out.                   10· ·as well.
 11· · · · · · ·But here is one.· Bondili, B-O-N-D-I-L-I, et                 11· · · · Q.· ·Okay.· So we just marked as Exhibit 11 the one
 12· ·al, Two-Year Follow Up of Sexual Function Symptoms and                 12· ·Nieminen study, and we already marked as Exhibit 10 the
 13· ·Quality of Life After Innovative Procedure Avaulta                     13· ·other one.· Do you have those in front of you, 10 and
 14· ·Synthetic For Pelvic Organ Prolapse, that was presented                14· ·11?
 15· ·at the ICS, International Continence Society in 2010.                  15· · · · A.· ·I have 11.· I don't see 10.· I would be able
 16· ·That study would have the data in there.                               16· ·to look at 10 though.· Okay.
 17· · · · Q.· ·Was there a comparison?· Was there a nonmesh                 17· · · · Q.· ·Okay.· Well, my only questions for you for
 18· ·arm in that study?                                                     18· ·these two studies, Doctor, is they both looked at
 19· · · · A.· ·We would have to get that study and look at                  19· ·anatomic success rates and both studies concluded that
 20· ·it.                                                                    20· ·transvaginal mesh had a better anatomic success rate or
 21· · · · Q.· ·Right.· So that's what I'm trying to ask you.                21· ·less recurrence of prolapse symptoms, correct?
 22· ·Do you have a study where there was a comparison between               22· · · · A.· ·I have to look at those.· You're asking me to
 23· ·the -- a group of women implanted with the Avaulta                     23· ·compare two different studies over different periods of
 24· ·product and a group of women who had prolapse repaired                 24· ·times.· I would -- I would bet -- how do I bet?· I know
 25· ·using a native tissue procedure?                                       25· ·these are comparing the same patients.· This is actually


770-343-9696                                  Tiffany Alley Global Reporting & Video                                   Pages 234..237
                                                                                                                                             YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 63 of 94 PageID #: 822

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                                          11/15/2014
                                                                Page 238                                                                     Page 240
 ·1· ·one study that's extended out, I bet.· So in these two               ·1· ·they did not, they've done something unethical.
 ·2· ·studies were actually the same group of patients, the                ·2· · · · Q.· ·That's fine, but that's sort of aside from the
 ·3· ·same group of patients.· The findings you mentioned,                 ·3· ·expert opinions you're offering in this litigation,
 ·4· ·that's what -- that's what their findings were on the                ·4· ·right?
 ·5· ·non-Avaulta product.                                                 ·5· · · · A.· ·No.· Because I'm an expert as far as dealing
 ·6· · · · Q.· ·Well, I don't think that's right, Doctor.                  ·6· ·with, also, paper journal review, because I do it for a
 ·7· ·Because if you look at the one study, Exhibit 10, it's               ·7· ·lot of them.
 ·8· ·talking about 202 women in a randomized controlled trial             ·8· · · · Q.· ·I --
 ·9· ·who underwent either native tissue repair or a                       ·9· · · · A.· ·And you're presenting -- you presented two
 10· ·transvaginal mesh procedure.· And then, if you look at               10· ·separate studies claiming that they're different.· I'm
 11· ·Exhibit 11, the other study, that's talking about 97                 11· ·saying they're not different, and so all of this should
 12· ·patients in a randomized controlled trial?                           12· ·be stricken.
 13· · · · A.· ·No.· 97 and 105.                                           13· · · · MR. CARTMELL:· And you're cross-examining him with
 14· · · · MR. CARTMELL:· Yeah.                                            14· ·this.
 15· · · · THE WITNESS:· So together that equals --                        15· · · · MS. GEIST:· Well, I'm --
 16· · · · MR. CARTMELL:· The same.                                        16· · · · MR. CARTMELL:· I mean, he gets to point out the
 17· · · · THE WITNESS:· -- 200 and what?                                  17· ·problems with the study.· It's relevant.
 18· · · · MR. CARTMELL:· 2.                                               18· ·BY MS. GEIST:
 19· · · · THE WITNESS:· 2, which is interestingly, on this                19· · · · Q.· ·The point is, Doctor, whether you want to say
 20· ·other paper, 202.· This is the same, these people.                   20· ·it's the same patient population or not, it doesn't
 21· ·BY MS. GEIST:                                                        21· ·matter to me.· Because if it's the same population, they
 22· · · · Q.· ·No.· You're right, Doctor.· I'm sorry.· That               22· ·were followed longer than the original 2008 study?
 23· ·was my mistake.                                                      23· · · · A.· ·Yes.· But you present it as two separate
 24· · · · A.· ·Well, these people -- this was unethical, what             24· ·studies with two separate sets of data that both support
 25· ·they did.· You have to acknowledge this is a                         25· ·that the product is good.· And I'm saying, no, that's


                                                                Page 239                                                                     Page 241
 ·1· ·continuation of a previous study.· They are presenting               ·1· ·not it.· This is just the same continuation of people
 ·2· ·this, and this is wrong and authors get caught up in                 ·2· ·who have made questionable judgments.
 ·3· ·this all of the time, and it's wrong, they are                       ·3· · · · Q.· ·Okay.· Well, you know what?· That aside, and
 ·4· ·presenting this as two different study groups.· Unless               ·4· ·I'm not making any representations about these studies.
 ·5· ·they state -- I would have to read this article very                 ·5· ·I'm showing you different studies that were on your
 ·6· ·closely --                                                           ·6· ·review list and mine.· So any statements about same
 ·7· · · · Q.· ·Well, let's not do that.                                   ·7· ·study or different study, I'm talking about two separate
 ·8· · · · A.· ·No.· You interrupted me.                                   ·8· ·papers.· I'm not trying to misstate or mislead anything.
 ·9· · · · Q.· ·Oh, sorry.                                                 ·9· · · · · · ·But the point is, in both of these articles,
 10· · · · MR. CARTMELL:· Go ahead.                                        10· ·and they may be the same patient population, in both of
 11· ·BY THE WITNESS:                                                      11· ·these articles, the authors concluded that they were
 12· · · · A.· ·Unless they state in here somewhere this is a              12· ·better anatomical rates at the 12-month mark and then
 13· ·continuation, they have done something that's unethical.             13· ·the three-year mark in the mesh group; is that correct?
 14· ·They submitted it to, what journal here, International               14· · · · A.· ·Well, no.· I'm not going to get beyond that
 15· ·Urogyn and then they went over and submitted it to AJOG.             15· ·these are the same patients.· It's too much of a
 16· ·Okay.· Same authors.· They're borderline unethical.                  16· ·coincidence to have 202 patients in both of them.· So I
 17· · · · Q.· ·Well, Doctor, I'm sure you don't want to make              17· ·see one study here that's probably a continuation.· And
 18· ·that statement until you read either paper cover to                  18· ·the findings that you recorded, that's what they state.
 19· ·cover to make sure they didn't disclose what they did.               19· · · · Q.· ·Okay.· So we'll just -- we'll ignore the
 20· · · · A.· ·And what did they state?· I'm sorry. I                     20· ·earlier one.· We'll just stick with the one that looked
 21· ·interrupted you.                                                     21· ·at women after three years and found that the recurrence
 22· · · · Q.· ·I don't want to get into the ethics of the                 22· ·rate of prolapse in the mesh group was only 13 percent
 23· ·authors.· My only question to you --                                 23· ·compared to 41 percent in the native tissue group.
 24· · · · A.· ·Well, we should.· We should.· This is --                   24· ·That's what they found, correct?
 25· ·you're talking on record, and I'm stating on record, if              25· · · · A.· ·That's what they state in this non-Avaulta


770-343-9696                                    Tiffany Alley Global Reporting & Video                                         Pages 238..241
                                                                                                                                                        YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 64 of 94 PageID #: 823

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 242                                                        Page 244
 ·1· ·study, yes.                                                ·1· · · · Q.· ·And your opinion to me just now is that the
 ·2· · · · Q.· ·Okay.· And -- and the mesh group did not have    ·2· ·product is defective because there was exposure?
 ·3· ·a higher incidence rate of dyspareunia after three         ·3· · · · MR. CARTMELL:· Object to form.
 ·4· ·years, correct?                                            ·4· ·BY MS. GEIST:
 ·5· · · · A.· ·According to what they state in this             ·5· · · · Q.· ·Is that your opinion?
 ·6· ·non-Avaulta study, that is correct.· However, as I         ·6· · · · A.· ·My opinion is that we were seeing a
 ·7· ·mentioned before, the mesh erosion rate was 19 percent.    ·7· ·progressive problem from 8 percent at one year to 19
 ·8· ·I bet those women were not sexually active during that     ·8· ·percent.· With this particular non-Avaulta product,
 ·9· ·time, and so this is actually somewhat false findings,     ·9· ·we're seeing this problem.· Sacrocolpopexies, yes, they
 10· ·misleading findings.                                       10· ·can have extrusions rarely.· As I mentioned, for the
 11· · · · Q.· ·And the other conclusion that the authors drew   11· ·past 90 patients, zero.
 12· ·in this study was that the vaginal bulge symptom, which    12· · · · Q.· ·What's the incidence rate of mesh exposure for
 13· ·we talked about earlier, was statistically significantly   13· ·an ASC?
 14· ·lower in the mesh group.· Do you see that in the 2010      14· · · · A.· ·We'd have to pull out the data on that one.
 15· ·paper?                                                     15· · · · Q.· ·Okay.· Let's do that, because I want to see
 16· · · · A.· ·Yeah.· That is what they state in there.· But,   16· ·what's your defining line of what makes a product
 17· ·again, the worrisome fact of this is what's going to       17· ·defective or not defective based on the erosion rate.
 18· ·happen over time.· If you look at Paper No. 1, exposure    18· · · · · · ·Doctor, let me ask you to put the Carey study
 19· ·rate 8 percent.· Paper No. 2, at three years, exposure     19· ·in front of you.· Do you have that?· We've previously
 20· ·rate was 19 percent.· That is a progressive disease        20· ·marked that.
 21· ·process.· That is a defective product.                     21· · · · A.· ·Yeah.· I'll be able to find it.· Carey,
 22· · · · Q.· ·Do you say that, Doctor, even knowing that       22· ·vaginal repair with mesh versus colporrhaphy.
 23· ·some of the mesh exposures that were reported in this      23· · · · Q.· ·Yeah.· In that study, Doctor, there was a mesh
 24· ·study do not require any treatment?                        24· ·exposure rate of 5.6 percent in the mesh group, correct?
 25· · · · A.· ·Yes, I do.· That's a defective product.          25· · · · A.· ·Well, this study is not comparing

                                                      Page 243                                                        Page 245
 ·1· · · · Q.· ·So hold on a second.· That's an interesting      ·1· ·sacrocolpopexies.
 ·2· ·point.· So if there is a mesh exposure, even though it     ·2· · · · Q.· ·No.· I know that.
 ·3· ·doesn't require any type of treatment, any type of         ·3· · · · A.· ·They're --
 ·4· ·surgical intervention, if that happens, that means the     ·4· · · · Q.· ·I'm just talking about -- I'm just talking
 ·5· ·product is defective?                                      ·5· ·about incidence of erosion rates using transvaginal
 ·6· · · · A.· ·Yes.· It does.· That's not a good product.       ·6· ·mesh.· The Carey study tells us and in that study there
 ·7· ·That's a problem.· Now, the severity of which, we can      ·7· ·was 5.6 percent of the women in the mesh group who
 ·8· ·argue about that.· But the native procedures do not have   ·8· ·experienced erosion, correct?
 ·9· ·that.· It's at zero percent.                               ·9· · · · A.· ·I would have to see where you're talking
 10· · · · Q.· ·But ASCs do, do they not?· There are mesh        10· ·about.· I just don't -- because we're talking about
 11· ·exposures associated with an ASC for any other             11· ·sacrocolpopexy, and so I don't see a reference in here
 12· ·implantation of mesh?                                      12· ·of mesh extrusion with sacrocolpopexies.
 13· · · · A.· ·Yes.· And the argument that's coming back on     13· · · · Q.· ·No.· And there is not.· There is not.· So let
 14· ·that is that 19 percent.· The answer to that is, no.       14· ·me restate it.
 15· · · · Q.· ·Well, hold on.· You just said any mesh           15· · · · A.· ·Oh.
 16· ·exposure means the product is defective?                   16· · · · Q.· ·I want to show -- I want to talk about a
 17· · · · MR. CARTMELL:· Object to form.· I think that          17· ·couple of studies that looked at mesh erosion rates in
 18· ·misstates what he said.· Do you mean mesh exposure?        18· ·the abdominal sacrocolpopexy.
 19· · · · MS. GEIST:· No.· I don't -- I don't think it does.    19· · · · A.· ·All right.
 20· · · · MR. CARTMELL:· We were talking about 19 percent.      20· · · · Q.· ·Okay.· But in terms of what we see in the
 21· ·BY MS. GEIST:                                              21· ·literature using transvaginal mesh, the Carey study
 22· · · · Q.· ·We just looked at a paper, five of the women     22· ·tells us that there was 5.6 percent of the women in the
 23· ·who had mesh exposures didn't require any sort of          23· ·mesh group had some mesh exposure?
 24· ·surgical intervention, whatsoever?                         24· · · · A.· ·At 12 months, which is very much similar to
 25· · · · A.· ·Correct.                                         25· ·the other, the Nieminen study, we just reviewed.· So the


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 242..245
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 65 of 94 PageID #: 824

In Re: CR Bard 200                                             Daniel Elliott, M.D.                                                      11/15/2014
                                                                 Page 246                                                                   Page 248
 ·1· ·question would be what is it at at 36 months.· Is it up               ·1· ·in Nieminen's -- Nieminen's 2010 study?
 ·2· ·to 18?· I don't know.· These patients weren't followed,               ·2· · · · A.· ·Well, again, those studies, at 12 months, it's
 ·3· ·but that's what it states.                                            ·3· ·what you -- what you reported there.
 ·4· · · · Q.· ·Okay.· And then the -- in the Withagen study                ·4· · · · MS. GEIST:· And, sorry, the videographer is trying
 ·5· ·we looked at before, they also had an erosion rate in                 ·5· ·to tell us something.· What's wrong?
 ·6· ·that study.· There were 14 patients in the mesh group                 ·6· · · · VIDEO TECHNICIAN:· (Inaudible.)
 ·7· ·that had some degree of erosion.· Do you see that in                  ·7· ·BY MS. GEIST:
 ·8· ·Withagen?                                                             ·8· · · · Q.· ·Okay.· Did you look at the Nygaard 2004 study?
 ·9· · · · A.· ·16.9 percent at 12 months.                                  ·9· · · · A.· ·I recognize the name.
 10· · · · Q.· ·And the erosion rates in that study actually                10· · · · Q.· ·Okay.· Let's take a look at that one.· That
 11· ·varied significantly depending on what center the                     11· ·specifically looked at the erosion rate for mesh being
 12· ·patient had the surgery at, correct?                                  12· ·implanted using the abdominal approach, the ASC
 13· · · · A.· ·I would have to look through that.· And,                    13· ·approach, right?
 14· ·actually, it was exposure rate, not erosion.                          14· · · · A.· ·Yeah.· This is the Kari study, yes.
 15· · · · Q.· ·Would you agree with me, Doctor, that                       15· · · · Q.· ·Okay.· So, in this study, we see a similar
 16· ·sometimes, in the literature, exposure, erosion,                      16· ·erosion rate of 3.4 percent; is that correct?
 17· ·extrusion are all used interchangeably?                               17· · · · A.· ·I agree with you.· Well, I don't see where
 18· · · · A.· ·Early on, but not currently.· So I had to look              18· ·they say 3.4.· I can't say that that is a similar rate,
 19· ·when this was originally written in 2011.· Because these              19· ·but that's what they report in here.
 20· ·complications are new and we didn't know how to                       20· · · · Q.· ·3 -- I'm sorry.· Go ahead.
 21· ·necessarily manage them early on, we still don't                      21· · · · A.· ·In these other studies, and this is what's
 22· ·necessarily know how to manage them.· That remains to be              22· ·important, is we'd have to look at the absolute numbers.
 23· ·seen.· There is confusion in the literature, but I'm                  23· ·In the Kari study with Nygaard -- Nygaard, Brubaker, you
 24· ·saying currently -- and they say exposure.· That's why                24· ·know, and Geoff Cundiff -- and I know a lot of these
 25· ·I'm just making sure we're clear it's not erosion,                    25· ·people here -- that's 215 of one specific study or one


                                                                 Page 247                                                                   Page 249
 ·1· ·because that's obviously a different beast.                           ·1· ·specific type of surgery.
 ·2· · · · Q.· ·In the Withagen study, though, they note that               ·2· · · · · · ·These other ones are going to be randomized,
 ·3· ·some of the centers that performed the surgery had a                  ·3· ·so they have smaller numbers in their arms.· So in 93
 ·4· ·0 percent erosion or exposure rate, actually exposure                 ·4· ·patients, in the Withagen paper, so, you know, half,
 ·5· ·rate, and some of the centers had a greater rate, even                ·5· ·less than half was short follow-up, they had a higher
 ·6· ·100 percent.· Do you see that?                                        ·6· ·rate.· So, again, you can't compare.· It's not apples to
 ·7· · · · A.· ·I don't -- I don't see it.· I have heard it                 ·7· ·apples.· You can't do that.
 ·8· ·elsewhere.                                                            ·8· · · · Q.· ·Well, let me show you what I've marked as
 ·9· · · · Q.· ·Okay.· Would that indicate to you, Doctor,                  ·9· ·Exhibit 12, which is the Nygaard study we just started
 10· ·that the risk of exposure or erosion depends in a large               10· ·talking about.
 11· ·degree on the skill and technique used by the surgeon?                11· · · · · · · · · · · (Elliott Deposition Exhibit No. 12
 12· · · · A.· ·Well, that reflects in this study they had                  12· · · · · · · · · · · ·was marked for identification.)
 13· ·that finding.· But if you go to the other ones, you                   13· ·BY THE WITNESS:
 14· ·know, the Carey, you know, this one is in Australia,                  14· · · · A.· ·Yeah.
 15· ·which is a large volume center.· The other ones they                  15· · · · Q.· ·Do you have it?
 16· ·didn't report that.· So all I can do is, based on your                16· · · · A.· ·I have it here.
 17· ·question, in this one study, that is what they found.                 17· · · · Q.· ·All right.· I'm just going to put it down
 18· ·The question is, was it statistically significant or                  18· ·there for our pile anyway.
 19· ·just by chance.                                                       19· · · · A.· ·And I'm seeing what we have as far
 20· · · · Q.· ·Okay.                                                       20· ·as --
 21· · · · A.· ·And so it was underpowered, so I'm sure they                21· · · · MR. CARTMELL:· We have a pile.
 22· ·wouldn't -- they wouldn't be able to do that.                         22· · · · MS. GEIST:· You have a pile, too?
 23· · · · Q.· ·But in terms of trying to compare the                       23· · · · MR. CARTMELL:· Yeah.
 24· ·incidence rates between the ASC and transvaginal mesh,                24· ·BY MS. GEIST:
 25· ·we know from Carey it's 5.6 percent.· It was 5 percent                25· · · · Q.· ·All right.· I'm getting the overall rate of

770-343-9696                                  Tiffany Alley Global Reporting & Video                                             Pages 246..249
                                                                                                                                                       YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 66 of 94 PageID #: 825

In Re: CR Bard 200                                             Daniel Elliott, M.D.                                                      11/15/2014
                                                                 Page 250                                                                  Page 252
 ·1· ·mesh erosion at 3.4 percent from the section of the                   ·1· ·see if you looked at the Wu 2006 study.· That had a 5.4
 ·2· ·study on the left-hand side entitled, Tabulation,                     ·2· ·percent rate of mesh erosion for ASC procedures. I
 ·3· ·Integration, and Results?                                             ·3· ·don't have a copy with me.· I don't know if you have it.
 ·4· · · · A.· ·Yes.· And in that -- yes, you are quoting that              ·4· · · · A.· ·I don't -- do you know how to pronounce the
 ·5· ·correctly, I believe.· I still don't see the mesh                     ·5· ·last name?
 ·6· ·erosion in there.· But, important to note, this is five-              ·6· · · · Q.· ·No.· It's, W-U?
 ·7· ·and seven-year follow-up.· We now have with Withagen or               ·7· · · · A.· ·W-U, no.· I do not have that one.
 ·8· ·Nieminen, we have one-year follow-up at 8 percent; three              ·8· · · · Q.· ·But I guess my question to you, Doctor, is,
 ·9· ·years, 18-point something percent.· Wasn't it?· Or                    ·9· ·when we look at 5.4 percent or 3.4 percent and some of
 10· ·whatever.· I don't -- I don't remember exactly what the               10· ·the other studies we looked at were 5 percent for
 11· ·number was.                                                           11· ·transvaginal mesh, your criticism of those studies is
 12· · · · MR. CARTMELL:· 19.                                               12· ·that they didn't look at the erosion rates long enough?
 13· ·BY THE WITNESS:                                                       13· · · · A.· ·Absolutely.· Because, again, look at the
 14· · · · A.· ·19 percent, and this is five to seven years                 14· ·sacrocolpopexy, the Kari study.· It's been a while since
 15· ·with 3 percent.· That is significant.· Because we cannot              15· ·I've looked at this one.· Five- to seven-year follow-up.
 16· ·compare the Kari study with the other ones until the                  16· ·That is incredible.· Median follow-up, seven years.· And
 17· ·other one gets to five to seven years.                                17· ·if we're seeing a curved increase from one year at 8
 18· · · · Q.· ·So the Nieminen -- the Nieminen or Nieminen                 18· ·percent, three years at 19 percent, that's a curve
 19· ·2010 study looked at the erosion rate at the three-year               19· ·that's going up.· So what is it going to be at seven
 20· ·period, and that was 5 percent.· Do you see that?                     20· ·years?· I don't know.
 21· · · · A.· ·I'm trying to find it.· I've got papers                     21· · · · Q.· ·Well, it would be speculation to say whether
 22· ·everywhere.· Nieminen, I have one of them here.                       22· ·it would be any higher, wouldn't it?
 23· · · · Q.· ·The 2010 one is the one I'm referring to,                   23· · · · A.· ·The erosion -- the extrusion rate will not go
 24· ·Doctor?                                                               24· ·down.· Once a patient had exposure, you can't eliminate
 25· · · · A.· ·Okay.· Yeah.· I'd have to pull that study back              25· ·them from that.· So it's only going to go up.· That's


                                                                 Page 251                                                                  Page 253
 ·1· ·up here.· That's a difficult name to spell, Outcomes                  ·1· ·basic statistics.
 ·2· ·after anterior vaginal, here we are.                                  ·2· · · · Q.· ·If new -- if new patients experience exposure
 ·3· · · · Q.· ·I keep saying Nieminen, but maybe it's                      ·3· ·or erosion?
 ·4· ·Nieminen?                                                             ·4· · · · A.· ·Or if a patient has been treated and she has a
 ·5· · · · A.· ·I've heard Kari speak, and I don't know how                 ·5· ·repeat exposure.
 ·6· ·she pronounces her last name.· At three years, it was 19              ·6· · · · Q.· ·Let me -- let me flip for a second and show
 ·7· ·percent.· The same study at one year was 8 percent.· So               ·7· ·you what I'll mark as Exhibit 13.
 ·8· ·until they get out to five to seven years, we can't                   ·8· · · · · · · · · · · (Elliott Deposition Exhibit No. 13
 ·9· ·compare those two studies.· And, if anything, this                    ·9· · · · · · · · · · · ·was marked for identification.)
 10· ·makes -- makes abdominal sacrocolpopexy look very, very               10· ·BY MS. GEIST:
 11· ·good.                                                                 11· · · · Q.· ·Doctor, and for the record what I've marked as
 12· · · · Q.· ·How about the Wu study from 2006?· Did you                  12· ·Exhibit 13 is an article entitled, Time to Rethink an
 13· ·look at that one?                                                     13· ·Evidence-Based Response From Pelvic Surgeons to the FDA
 14· · · · A.· ·I do not recall that name.                                  14· ·Safety Communication:· Update on Serious Complications
 15· · · · Q.· ·Let me see if I have a copy of that.· That's                15· ·Associated With Transvaginal Placement of Surgical Mesh
 16· ·another study looking at erosion rate using the                       16· ·For Pelvic Organ Prolapse?
 17· ·abdominal sacrocolpopexy.                                             17· · · · A.· ·Correct.
 18· · · · A.· ·And with that said, that was perfectly                      18· · · · Q.· ·I hope I read that correctly.
 19· ·acceptable.· I'll really look forward to seeing it                    19· · · · A.· ·No.· I'm familiar with this paper.
 20· ·because I'm interested in this subject.· But the Nygaard              20· · · · Q.· ·Okay.
 21· ·paper, the Kari study, is arguably the best, better than              21· · · · A.· ·And I'm familiar with one, two, three, four,
 22· ·my studies, of looking at large volumes with multicenter              22· ·five of the authors.
 23· ·and their results.· So it would be interesting to                     23· · · · Q.· ·Okay.· These are all well-known reputable
 24· ·compare a smaller study.                                              24· ·pelvic floor surgeons specializing in women suffering
 25· · · · Q.· ·So I have to look at your reliance list and                 25· ·from pelvic organ prolapse; is that fair to say?


770-343-9696                                  Tiffany Alley Global Reporting & Video                                              Pages 250..253
                                                                                                                                                      YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 67 of 94 PageID #: 826

In Re: CR Bard 200                                         Daniel Elliott, M.D.                                                    11/15/2014
                                                                 Page 254                                                                 Page 256
 ·1· · · · A.· ·They're well-known.                                         ·1· ·well; isn't that fair?
 ·2· · · · Q.· ·Are some of them reputable, some of them are                ·2· · · · A.· ·No.· I think that's a mischaracterization.
 ·3· ·not?                                                                  ·3· · · · Q.· ·Well, how is it different for you?
 ·4· · · · A.· ·No.· I'm saying that these are well -- some of              ·4· · · · A.· ·Because my opinion -- I'm sorry.· Go ahead.
 ·5· ·these are very, very well-known to be making seven                    ·5· · · · Q.· ·No.· But how is it different -- how is it
 ·6· ·figures a year from industry, and that is a concern for               ·6· ·different from you?· You made a very strong statement
 ·7· ·me.                                                                   ·7· ·against some very reputable, skilled surgeons who treat
 ·8· · · · Q.· ·Who is making seven figures a year from                     ·8· ·women suffering from pelvic organ prolapse about -- and,
 ·9· ·industry on this paper?                                               ·9· ·you know, you essentially implied that their -- their
 10· · · · A.· ·Lucente.                                                    10· ·opinions are biased because they're paid by industry.
 11· · · · Q.· ·Anybody else?                                               11· · · · · · ·How is it that you and other experts who are
 12· · · · A.· ·Murphy, possibly.· I don't know how much --                 12· ·compensated by the plaintiffs' bar are not similarly
 13· · · · Q.· ·So you don't know?                                          13· ·biased?
 14· · · · A.· ·I said some of them and Lucente would count as              14· · · · A.· ·My opinions were established prior to this
 15· ·some.· Murphy, I don't know how much he makes.· I don't               15· ·lawsuit, any of this litigation.· Okay.· I made comments
 16· ·know how much Goldman makes.                                          16· ·with Public Citizens, Ralph Nader's group, about this
 17· · · · Q.· ·You make money from the plaintiffs' bar, do                 17· ·prior to all of this.· I was -- so I am not involved. I
 18· ·you not, Doctor?                                                      18· ·don't make a dime off of inserting something into a
 19· · · · MR. CARTMELL:· Object to form.                                   19· ·woman or not.· I am trying to protect women that I see
 20· ·BY MS. GEIST:                                                         20· ·on a daily basis.· That is different than writing a
 21· · · · Q.· ·Well, do you make money, a third of your                    21· ·paper, studies, those types of things.
 22· ·income over the last three or four years, from the                    22· · · · Q.· ·Do you think these doctors are not acting in
 23· ·plaintiffs' bar?                                                      23· ·the best interest of their patients?
 24· · · · A.· ·I make money -- you are correct.· I do make                 24· · · · A.· ·I can't answer as to all of them.· I mean, I
 25· ·money, but it's in the fight to protect women that I                  25· ·know Howard Goldman is very, very good doctor. I

                                                                 Page 255                                                                 Page 257
 ·1· ·have to deal with all -- every day.· I do not make money              ·1· ·respect him immensely.· We have kindly debated this
 ·2· ·in implantation of a defective device that ruins some                 ·2· ·subject as of last year in May, okay.· We talked about
 ·3· ·women.                                                                ·3· ·it at the SUFU meeting within the AUA.· He's a very good
 ·4· · · · Q.· ·But that's your opinion, is it not, Doctor?                 ·4· ·person.
 ·5· · · · A.· ·It is my opinion based upon fact.                           ·5· · · · · · ·The other ones, Murphy, Lucente, and van
 ·6· · · · Q.· ·Well, before we looked at the AUGS position                 ·6· ·Raalte -- well, Kohli I also kind of know.· I haven't
 ·7· ·statement, and that position statement, as we discussed               ·7· ·talked to them.· I don't know.· But I'm not saying
 ·8· ·together, talks about the importance of allowing                      ·8· ·they're not good surgeons.· Be very clear about that.
 ·9· ·synthetic mesh materials to be accessible to women who                ·9· ·They could be a very, very good surgeon.· But when I see
 10· ·need those materials to repair their pelvic organ                     10· ·somebody who makes a lot of money and comes out in a
 11· ·prolapse.· And there are physicians who believe in                    11· ·statement that is in support of them making a lot of
 12· ·continuing to permit and allow that option to be                      12· ·money, so be it.· When all of this litigation stops, I
 13· ·available for women.· Do you disagree with that?                      13· ·go back to taking care of patients on a daily basis.
 14· · · · A.· ·Well, we've gone over this already.· And I'd                14· ·Okay.· So I see the possibility of bias.
 15· ·have to state that, when a doctor, whoever he is, or any              15· · · · Q.· ·So you discount the positions taken by these
 16· ·study that is industry-sponsored, there is an increased               16· ·surgeons on behalf of the Pelvic Surgeons Network
 17· ·risk for there to be a bias introduced and favorable of               17· ·because you think they're all biased?
 18· ·that company, and those are all referenced in my                      18· · · · A.· ·The Pelvic Surgeons Network is a made-up
 19· ·bibliography, which I can't find a copy of right now.                 19· ·group.· That's not an organization.· That came about --
 20· · · · Q.· ·Well, there is a risk of bias in any study,                 20· ·you have to look at the politics of that.· That came
 21· ·correct?                                                              21· ·about with all of this mesh litigation.· They got
 22· · · · A.· ·Yes.· But when money is involved, there is a                22· ·together, everybody who puts in mesh, and said, Ooh,
 23· ·reason why they have a phrase follow the money.                       23· ·let's band together and make a statement.
 24· · · · Q.· ·Well, so if there's money involved or paid to               24· · · · · · ·So that's not a preexisting that's been around
 25· ·you, there is a risk of bias in things that you say as                25· ·for five, ten years that has fought through this.· No.


770-343-9696                                Tiffany Alley Global Reporting & Video                                          Pages 254..257
                                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 68 of 94 PageID #: 827

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                                   11/15/2014
                                                                Page 258                                                                 Page 260
 ·1· ·Those are all people who -- and if you go down the list,             ·1· ·across-the-board ban.· I'm saying that, perhaps, in
 ·2· ·I can't give you a specific number -- how many make                  ·2· ·controlled circumstances, with controlled surgeons, with
 ·3· ·money from industry.· And that's a dangerous process.                ·3· ·very unique situations, fully informed patients,
 ·4· ·That's why manuscripts, everything, now have to do a                 ·4· ·randomized controlled trial, non-industry supported,
 ·5· ·full disclosure of how much money you make where.                    ·5· ·then they could possibly, in those individuals, do some
 ·6· · · · Q.· ·So the 600 surgeons who take care of women                 ·6· ·work.· Okay.· A full ban on just random use for
 ·7· ·suffering from pelvic organ prolapse that signed on to               ·7· ·everybody to put in any women, I do agree with that.
 ·8· ·the response to the FDA safety communication, do you                 ·8· ·Does that make sense?
 ·9· ·think they're all biased, too, and motivated by money                ·9· · · · Q.· ·No.
 10· ·they make from industry?                                             10· · · · A.· ·No one, okay.
 11· · · · A.· ·I would never say all.· I say there is the                 11· · · · Q.· ·So -- no.
 12· ·potential.· And what would be very interesting, this                 12· · · · A.· ·Do you want me to start over?
 13· ·statistic is available, how many make money from                     13· · · · Q.· ·No.
 14· ·companies.· And that is not disclosed on there, how many             14· · · · A.· ·Okay.
 15· ·make money.                                                          15· · · · Q.· ·I'm trying to understand because, back in
 16· · · · Q.· ·The AUGS statement that we referred to and                 16· ·2011, you joined in the petition to the FDA for a
 17· ·discussed earlier together, do you have that in front of             17· ·complete and full ban of all pelvic organ prolapse mesh
 18· ·you yet?                                                             18· ·products, correct?
 19· · · · A.· ·Sorry.· I thought we were done with it, so I               19· · · · A.· ·Until further data is available and
 20· ·tossed it.· Here.· I have that now, yes.                             20· ·non-industry supported to support that it has some
 21· · · · Q.· ·Okay.· Do you see on page 2, at the top, this              21· ·benefit.
 22· ·is where we had stopped reading, page 2 at the top?                  22· · · · Q.· ·But unless -- at the time, if there was an
 23· · · · A.· ·Yes.· I'm there.                                           23· ·absence of that data, you were looking for a ban on the
 24· · · · Q.· ·If you go down to the fifth line of that                   24· ·products at the time.· So it wouldn't be available to
 25· ·paragraph --                                                         25· ·this small percentage of women in the population that


                                                                Page 259                                                                 Page 261
 ·1· · · · A.· ·The top paragraph?                                         ·1· ·you just described?
 ·2· · · · Q.· ·Actually, you know what?· Let's start on the               ·2· · · · A.· ·No.· I -- I am of the position.· We have to be
 ·3· ·third line.· I forgot to ask you about this.· On the                 ·3· ·very clear about this.· I stated it in the record
 ·4· ·third line of this paragraph, in the AUGS position                   ·4· ·already.· The routine use of POP transvaginal mesh
 ·5· ·statement, it says, A ban on the use of synthetic mesh               ·5· ·should be banned until there is further data available
 ·6· ·materials would potentially prohibit many women from                 ·6· ·long term to say it's safe in women and that the
 ·7· ·accessing the full range of treatment options available.             ·7· ·benefits outweigh the risks.· Right now there is not any
 ·8· ·Is that something you would like to see?                             ·8· ·data of that.· You know, the FDA came back with that 522
 ·9· · · · MR. CARTMELL:· Object to the form.                              ·9· ·to all of the companies, as far as I know, Ethicon,
 10· ·BY THE WITNESS:                                                      10· ·Bard, and they were not able to produce data that met
 11· · · · A.· ·I would have to read the whole document,                   11· ·the FDA requirements for that 522.
 12· ·because I don't know if they're talking about just POP               12· · · · · · ·So that data is not available.· I am
 13· ·or the slings because you're talking about a mixed bag               13· ·definitely clearly against, based upon my experience
 14· ·here.· According to this, effectiveness of POP mesh.                 14· ·from day-to-day dealing with patients, the international
 15· · · · Q.· ·This is talking about POP mesh.                            15· ·clinic, et cetera, et cetera, that routine use should be
 16· · · · A.· ·Okay.· If we are under the understanding that              16· ·banned.
 17· ·this is specifically POP mesh, so everything I'm going               17· · · · Q.· ·Do you agree with the statement in the AUGS
 18· ·to state from this point on about this document is going             18· ·paper that there are certain clinical situations where
 19· ·to be on POP mesh, then I agree with that statement.                 19· ·the use of transvaginal mesh would be preferred?
 20· ·Oh, excuse me.· Excuse me.                                           20· · · · A.· ·Like I stated before, remember, I had all of
 21· · · · Q.· ·You would with the ban --                                  21· ·those multiple different criteria.
 22· · · · A.· ·I agree with the ban, that's correct.                      22· · · · Q.· ·Right.
 23· · · · Q.· ·All right.                                                 23· · · · A.· ·I probably won't remember all of them.
 24· · · · A.· ·Let me be very clear.· I'll start over. I                  24· · · · Q.· ·Right.
 25· ·agree that a ban is the appropriate thing, but not an                25· · · · MR. CARTMELL:· Haven't we talked about that in


770-343-9696                                 Tiffany Alley Global Reporting & Video                                          Pages 258..261
                                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 69 of 94 PageID #: 828

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                                      11/15/2014
                                                                Page 262                                                                   Page 264
 ·1· ·depth?                                                               ·1· · · · Q.· ·Okay.· Are you dismissing -- I just want to
 ·2· ·BY THE WITNESS:                                                      ·2· ·understand.· Are you dismissing the conclusions reached
 ·3· · · · A.· ·I -- I can go over it again.· I don't mind.                ·3· ·by the authors here and the 600 surgeons who endorsed it
 ·4· ·In highly advanced surgeons with a woman -- and, again,              ·4· ·because you think they're all biased in favor of
 ·5· ·I'm not going to have all of the data, so we have to go              ·5· ·industry?
 ·6· ·back to my previous statements.· A woman fully informed,             ·6· · · · A.· ·No, absolutely not.· That's minimizing what I
 ·7· ·in certain unique circumstances, it might possibly be                ·7· ·said and my experience.· Two things, it's 600 surgeons
 ·8· ·acceptable.· However, in my experience at one of the                 ·8· ·out of how many?· Number two, you're just taking the
 ·9· ·largest -- the largest institution in the United States,             ·9· ·pelvic -- pelvic whatever network, which is a recently
 10· ·we have not needed -- we have never come to that.                    10· ·made-up thing.· And so based upon what you're saying,
 11· · · · Q.· ·Let me -- let me go back to the Time to                    11· ·yes, that is what this non-peer-reviewed article stated.
 12· ·Rethink article that I put in front of you, Doctor.· The             12· · · · Q.· ·Now, I assume you agree with the statement
 13· ·authors indicate that they performed a systematic review             13· ·that there is no question that mesh placed abdominally
 14· ·of the scientific literature from 1996 to 2011, similar              14· ·in the form of an abdominal sacrocolpopexy is an
 15· ·to what FDA did; do you see that?                                    15· ·excellent procedure for treating POP?
 16· · · · A.· ·Yeah.· That is -- that is what they stated.                16· · · · A.· ·In certain patients, it is, yes.
 17· · · · Q.· ·Any reason to believe they didn't do that?                 17· · · · Q.· ·And would you also agree that surgical
 18· · · · A.· ·Well, I have no reason to support it or not.               18· ·technique appears to play a significant role in the rate
 19· ·I looked at the bibliography, and it's 25 articles.                  19· ·of mesh erosion and the rate varies greatly between the
 20· ·There are hundreds and hundreds.· I mean, I have 509 in              20· ·studies?
 21· ·mine.· So they only have 25.· So I can't state they did              21· · · · A.· ·Some of the surgeons that I respect the most,
 22· ·it.· I have no reason to think they did not.                         22· ·the TBN group out of France, arguably the highest volume
 23· · · · Q.· ·Would you -- let me see where you agree and                23· ·surgeons, they are reporting -- they are reporting
 24· ·disagree with some of the statements in this Time to                 24· ·extrusion rates 15 to 20 percent.· So I agree that there
 25· ·Rethink article.· Okay?                                              25· ·is going to be variations in the exposure rate, but some


                                                                Page 263                                                                   Page 265
 ·1· · · · A.· ·Okay.                                                      ·1· ·of that could be due to the duration of the study.· The
 ·2· · · · Q.· ·If you go to -- it's actually page 6, for                  ·2· ·surgeon's role plays a role.· The surgeon's training
 ·3· ·whatever reason, of the article.· It's actually the                  ·3· ·does play some role.· I cannot say how much of a role.
 ·4· ·second page, but on the top it says 6?                               ·4· · · · Q.· ·The study looked -- well, strike that.
 ·5· · · · A.· ·That's because --                                          ·5· · · · · · ·This paper looks specifically at the incidence
 ·6· · · · Q.· ·Do you see that?                                           ·6· ·rate of erosion comparing transvaginal mesh to the ASC
 ·7· · · · A.· ·Yes.· That's because this is an editorial                  ·7· ·procedure.· Do you see that?
 ·8· ·piece.· This is not peer reviewed, and so it's right at              ·8· · · · A.· ·I'd have to -- page 2, I believe you're on?
 ·9· ·the very beginning, which is important to note.· So this             ·9· · · · Q.· ·Page 3, actually.
 10· ·has been -- again, it's an opinion piece.                            10· · · · A.· ·Page 3.· Okay.· So which is page 7?
 11· · · · Q.· ·It is an opinion piece.· No one is stating                 11· · · · Q.· ·Right.
 12· ·otherwise.· It's supported by 600 surgeons who take care             12· · · · A.· ·Okay.
 13· ·of women with pelvic organ prolapse, true?· I mean, 600              13· · · · Q.· ·It's a little confusing.
 14· ·surgeons in the United States signed off on this?                    14· · · · A.· ·Oh, here we are, erosion.
 15· · · · A.· ·In 2011, I'll take your word for it as far as              15· · · · Q.· ·Do you see under, Erosion?· Do you see the
 16· ·600 surgeons put on there, but I also said the caveat of             16· ·author knows --
 17· ·how many were getting paid by industry.                              17· · · · A.· ·Yes.
 18· · · · Q.· ·Well, you don't have to take my word for it.               18· · · · Q.· ·-- that the results, at least in two large,
 19· ·It says, on the first page of the article, that the                  19· ·multicenter trials, the results of the abdominal and
 20· ·manuscript has been endorsed by over 600 members of the              20· ·vaginal approach are quite similar in terms of erosion
 21· ·Pelvic Surgeons Network, and a list of those surgeons                21· ·rates?
 22· ·are included with the article?                                       22· · · · A.· ·Yes.· But they're -- you know, they're cherry
 23· · · · A.· ·Yeah.                                                      23· ·picking.· Let me see what study they're quoting here,
 24· · · · Q.· ·Hopefully, in the copy I gave you.                         24· ·Study No. 20, Brubaker, Nygaard -- well, see, they're
 25· · · · A.· ·I don't -- that's fine.· I don't need it.                  25· ·not even quoting the Kari study, which is the biggest

770-343-9696                                 Tiffany Alley Global Reporting & Video                                          Pages 262..265
                                                                                                                                                      YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 70 of 94 PageID #: 829

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                          11/15/2014
                                                      Page 266                                                        Page 268
 ·1· ·one out there.· So, yeah, the studies that they have       ·1· ·mean, it's a lot of data to support that opinion.
 ·2· ·quoted, I will not argue with the data they have written   ·2· · · · Q.· ·Well, I don't mean to oversimplify.· But let
 ·3· ·down here.                                                 ·3· ·me point you to the request.
 ·4· · · · Q.· ·Would you agree, at least, Doctor that, while    ·4· · · · A.· ·And I can just cut to the chase.· Yes, you're
 ·5· ·they're choosing to discuss certain studies, you're        ·5· ·right.
 ·6· ·discussing certain studies, we've looked at other          ·6· · · · Q.· ·Well, hold on.· All right.· Okay.· Because on
 ·7· ·studies, there is varied rates of erosion in all of        ·7· ·the first page it says, what you're asking is to ban the
 ·8· ·these studies with respect to transvaginal mesh and the    ·8· ·marketing of all currently available, nonabsorbable,
 ·9· ·ASC?                                                       ·9· ·surgical mesh products specifically designed to treat
 10· · · · A.· ·There are varying numbers of extrusion rates     10· ·POP.· So you're asking for a ban of the marketing of all
 11· ·out there.· The ramifications and the frequency and the    11· ·products, correct?
 12· ·severity and the complications are going to be             12· · · · A.· ·That's what the document states, yes.
 13· ·different, which are not discussed here.· But I'll agree   13· · · · Q.· ·And -- well, that's what you wanted, right?
 14· ·with you, there's varying rates out there.                 14· · · · A.· ·Yeah.
 15· · · · Q.· ·And I think we've -- I think we've beat this     15· · · · Q.· ·And the second part, the second request to
 16· ·like a -- like a horse, but I think, on the next page,     16· ·FDA, is an order that all manufacturers of
 17· ·you would agree with me and agree with the statement       17· ·nonabsorbable -- nonabsorbable surgical mesh products
 18· ·that mesh erosion is a risk any time mesh is used in       18· ·designed for POP, to recall the products.· So you wanted
 19· ·reconstructive pelvic surgery and that surgical            19· ·a recall order immediately of all products?
 20· ·experience and technique play a significant role in the    20· · · · A.· ·That's what it states, yes.
 21· ·risk of erosion?                                           21· · · · Q.· ·Then there is no caveats in here about, Well,
 22· · · · A.· ·Yeah.· We've beaten this thing.· I disagree      22· ·let's wait and see.· Let's look at studies.· This was
 23· ·with that.                                                 23· ·requesting an immediate recall at that moment, urgent
 24· · · · Q.· ·Okay.· I just wanted to make sure.               24· ·request, pull all products from the market.· That's what
 25· · · · A.· ·For the aforementioned reasons that even, in     25· ·this was asking for, right?

                                                      Page 267                                                        Page 269
 ·1· ·high-volume, very talented surgeons, they're having an     ·1· · · · A.· ·Correct.· Based upon that on a daily basis I
 ·2· ·unacceptably high extrusion rate.                          ·2· ·see these individuals, and I have seen individuals who
 ·3· · · · Q.· ·Let me show you quickly, Doctor, your -- I       ·3· ·have been implanted after this document.· So when we
 ·4· ·think I'm on Exhibit 14.· Okay.· We're all in agreement    ·4· ·wrote this up with Michael Karram, who is -- who is the,
 ·5· ·on some things, right?                                     ·5· ·Carome, excuse me, who is the deputy officer involved
 ·6· · · · MR. CARTMELL:· Mm-hmm.                                ·6· ·with this.· He is the one who wrote the document. I
 ·7· · · · · · · · · · · (Elliott Deposition Exhibit No. 14      ·7· ·completely signed off on it.· My opinion was -- is that
 ·8· · · · · · · · · · · ·was marked for identification.)        ·8· ·extremism in the protection of women and their bodies
 ·9· ·BY MS. GEIST:                                              ·9· ·was justified in this situation.· Because if one more
 10· · · · Q.· ·Let me show you Exhibit 14, Doctor, which is a   10· ·woman is permanently injured by a product that has no
 11· ·copy of the FDA petition that we talked about before.      11· ·benefit or minimal benefit, that is unacceptable.
 12· ·And this was the petition to the FDA by Public Citizen     12· · · · Q.· ·Did you know Dr. Carome before you
 13· ·back in August -- August of 2011?                          13· ·participated in this FDA petition?
 14· · · · A.· ·Correct.                                         14· · · · A.· ·No.· He e-mailed me out of the blue.
 15· · · · Q.· ·I assume you reviewed that and signed off on     15· · · · Q.· ·How did he find you and why, do you know?
 16· ·it?                                                        16· · · · A.· ·I have no idea.· I got an e-mail from him,
 17· · · · A.· ·Yes.                                             17· ·from Public Citizen, or he went through our media
 18· · · · Q.· ·You actually are a signatory to the petition;    18· ·department.· I don't know.· I don't recall how that
 19· ·is that correct?                                           19· ·actually happened.· He contacted me.· I did not want to
 20· · · · A.· ·That is correct.                                 20· ·get involved at all.· I told him I did not want to get
 21· · · · Q.· ·And you, along with Public Citizen, were         21· ·involved.· I had enough headaches.
 22· ·seeking government involvement and an actual, I guess,     22· · · · · · ·And he is the one who convinced me stating
 23· ·order from the government to order all manufacturers to    23· ·that he asked me a lot of questions, you know, are you
 24· ·recall their products?                                     24· ·seeing these type of people?· And, I said, yes.· He
 25· · · · A.· ·Well, that's an oversimplification of this. I    25· ·says, you have a moral obligation to be helping out


770-343-9696                           Tiffany Alley Global Reporting & Video                              Pages 266..269
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 71 of 94 PageID #: 830

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                                       11/15/2014
                                                      Page 270                                                                   Page 272
 ·1· ·these women, and that's why I signed on.                   ·1· ·don't know if that's the right word -- of my own
 ·2· · · · · · · · · · · (Exit Mr. Jeffrey Kuntz.)               ·2· ·profession.· Lawyers have led the way in getting this
 ·3· ·BY MS. GEIST:                                              ·3· ·problem solved.
 ·4· · · · Q.· ·Do you know who funds the efforts of Public      ·4· · · · Q.· ·I noticed that, in one of your articles, you
 ·5· ·Citizen?                                                   ·5· ·made that statement after you had already received quite
 ·6· · · · A.· ·No.· People.· Industry.                          ·6· ·a bit of compensation from the plaintiffs' bar, true?
 ·7· · · · Q.· ·Industry?                                        ·7· · · · A.· ·No.· I disagree with that.· I wrote that
 ·8· · · · A.· ·No.                                              ·8· ·article in September of '11.· Chris Winters, who is the
 ·9· · · · · · · · · · · (Enter Mr. Jeffrey Kuntz.)              ·9· ·chair of SUFU, asked me to write it for Current Opinions
 10· ·BY THE WITNESS:                                            10· ·of Urology.· At that point in time, maybe a month or
 11· · · · A.· ·No, you're right.· Not --                        11· ·two -- I would have to look at the specific dates.· So,
 12· · · · Q.· ·You're saying medical device companies --        12· ·as far as a significant amount of money, I don't know
 13· · · · A.· ·No, not medical device.                          13· ·what I had made, but it was not a -- I probably couldn't
 14· · · · Q.· ·-- funds Public Citizen, do you?                 14· ·buy a car with it.
 15· · · · A.· ·As far as -- no.· As far as I don't know who     15· · · · Q.· ·Well, you all -- let's not get into the
 16· ·all gets involved in the funding of it.· I know there's    16· ·details of how much you were being paid by the
 17· ·been -- they deal with it.· I don't know where the money   17· ·plaintiffs' bar at the time.· But you were being
 18· ·comes from; but, no, not medical industry.                 18· ·compensated by the plaintiffs' bar at the time you wrote
 19· · · · Q.· ·Do you know whether the plaintiffs' bar funds    19· ·that article and talked about how wonderful it was that
 20· ·Public Citizen?                                            20· ·lawyers are leading the charge --
 21· · · · A.· ·I have no -- I'll be on the record very, very    21· · · · A.· ·No.
 22· ·clear.· I have no idea where one single dollar comes       22· · · · MR. CARTMELL:· Wait.· Hold on.
 23· ·from to fund them.· I don't know.                          23· ·BY MS. GEIST:
 24· · · · Q.· ·Wouldn't you want to know maybe something        24· · · · Q.· ·-- in the pelvic mesh litigation; isn't that
 25· ·about the motivation of an organization like Public        25· ·true?


                                                      Page 271                                                                   Page 273
 ·1· ·Citizen?· We've been talking a lot about why people are    ·1· · · · MR. CARTMELL:· Object to the form.· You keep saying
 ·2· ·putting articles out there and what motivates them.        ·2· ·that they're being paid by the plaintiffs' bar.· He's
 ·3· · · · A.· ·Sure.· No.                                       ·3· ·never been paid by the plaintiffs' bar.· He has been
 ·4· · · · Q.· ·Wouldn't you want to know what motivates         ·4· ·retained as an expert in litigation by certain
 ·5· ·Public Citizen?                                            ·5· ·attorneys.· And your continual statements of payments by
 ·6· · · · A.· ·You raise a very good point.· I did as much      ·6· ·a bar on the plaintiffs' side in inappropriate.· It's
 ·7· ·looking into it.· I never did come out and ask that        ·7· ·argumentative and it misstates facts.
 ·8· ·specific question.· But that's a good one.· I can give     ·8· ·BY MS. GEIST:
 ·9· ·Michael a call or an e-mail.                               ·9· · · · Q.· ·Okay.· Well, you're paid by plaintiffs'
 10· · · · · · ·When I looked into where the money is coming     10· ·counsel or plaintiffs' lawyers in this litigation and in
 11· ·from, all I could find is that, when Ralph Nader ran for   11· ·the Ethicon litigation; is that accurate?
 12· ·president, he was no longer going to be in charge of       12· · · · A.· ·Correct.
 13· ·Public Citizen because they thought it introduced bias,    13· · · · Q.· ·And when you wrote this article, Doctor, which
 14· ·which I respected that position.· But, no, I do not know   14· ·I'll mark as Exhibit 15 -- I hope that's right.· And I'm
 15· ·where money came from.                                     15· ·not getting any better at using the stamp as we go along
 16· · · · Q.· ·Would it surprise you to learn that certain      16· ·today.
 17· ·members of the plaintiffs' bar fund Public Citizen?        17· · · · MR. CARTMELL:· Thank you.
 18· · · · A.· ·I'm not -- after getting involved in this        18· · · · MS. GEIST:· You're welcome.
 19· ·whole mesh issue, I'm not surprised at much anymore.       19· · · · · · · · · · · (Elliott Deposition Exhibit No. 15
 20· ·Individuals I respected have changed their writing         20· · · · · · · · · · · ·was marked for identification.)
 21· ·styles based upon funding, which has come out in trial,    21· ·BY MS. GEIST:
 22· ·like Altman in the Gross trial versus Ethicon.             22· · · · Q.· ·Do you have Exhibit 15 in front of you,
 23· · · · · · ·If lawyers are supporting this, I'm not          23· ·Doctor?
 24· ·necessarily against it because I have made public          24· · · · A.· ·Yes, I do.
 25· ·statements that, unfortunately, to the denigration -- I    25· · · · Q.· ·Okay.· When -- when you wrote that article,


770-343-9696                          Tiffany Alley Global Reporting & Video                                         Pages 270..273
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 72 of 94 PageID #: 831

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                                      11/15/2014
                                                                 Page 274                                                                 Page 276
 ·1· ·that was published in 2012, correct?                                  ·1· ·attending the meetings, we are hearing of the
 ·2· · · · A.· ·July of 2012 it was published.                              ·2· ·complications, and no physician that I knew of,
 ·3· · · · Q.· ·And, at that point in time, you had already                 ·3· ·including myself, had really done anything to try and
 ·4· ·been retained as an expert for certain plaintiffs by                  ·4· ·stop it.
 ·5· ·plaintiffs' lawyers in the pelvic mesh litigation, true?              ·5· · · · Q.· ·Well, how did you know the legal community
 ·6· · · · A.· ·Correct.                                                    ·6· ·were involved in the issue at this point in time --
 ·7· · · · Q.· ·And, on page 280 of the article, which is,                  ·7· · · · A.· ·Well.
 ·8· ·again, sort of misleading, right, because it's six                    ·8· · · · Q.· ·-- if you hadn't yet been talking to the
 ·9· ·pages?                                                                ·9· ·lawyers about it?
 10· · · · A.· ·Correct.                                                    10· · · · A.· ·No.· You know, at this point in time, the FDA
 11· · · · Q.· ·For some reason on the bottom left it says                  11· ·had already come out with their warnings and things like
 12· ·280?                                                                  12· ·that, and you can't turn on a TV without hearing about
 13· · · · A.· ·That just because Current Opinions of Urology               13· ·all of these lawsuits.
 14· ·continues January 1st with page 1 and then December just              14· · · · Q.· ·So do you think this paper is the reason why
 15· ·continues right on through, so that's why.                            15· ·you got retained by counsel?
 16· · · · Q.· ·Okay.· And, in this article, under the                      16· · · · A.· ·No, absolutely not.· This was -- this was
 17· ·discussion, this is where you essentially applaud the                 17· ·written after they had contacted me.· But in February of
 18· ·plaintiffs' lawyers for doing something about the pelvic              18· ·2011, at our national meeting, I presented an article --
 19· ·mesh problem as you call it, correct?                                 19· ·or, excuse me, I gave a talk and talked with all of
 20· · · · A.· ·No.· I do not applaud them.· I say sadly, for               20· ·the -- you know, I just did a Google search and came up
 21· ·whatever reason, it seems to be them, meaning lawyers,                21· ·with all of the various different lawyers searching for
 22· ·not us, doctors, looking at the data, recognizing                     22· ·cases.· So that was well-known that was going on.· I --
 23· ·something is wrong, and aggressively trying to stop mesh              23· ·this, again, is a condemnation of me and my colleagues
 24· ·use.· This is a condemnation of my -- myself and my                   24· ·of not doing something to protect women.· Okay.
 25· ·peers.· This is not praising lawyers.· That's the last                25· · · · Q.· ·So this was written after you had been


                                                                 Page 275                                                                 Page 277
 ·1· ·thing I'd ever want to do is praise a lawyer.· We're                  ·1· ·contacted by plaintiff's lawyers?
 ·2· ·told that from day one.· This is a condemnation of my                 ·2· · · · A.· ·As I mentioned, in September or so of 2011,
 ·3· ·own profession, and this is something I have stated in                ·3· ·Mr. Anderson had contacted me.
 ·4· ·audiences.· This is -- this is not a new thought.                     ·4· · · · Q.· ·Did -- are you working with Citizens
 ·5· · · · Q.· ·Okay.· And all of that withstanding, at this                ·5· ·Petition -- I'm sorry.· Strike that.
 ·6· ·point in time, you had already been providing expert                  ·6· · · · · · ·Are you working with Public Citizen on any
 ·7· ·opinions against manufacturers when you published this                ·7· ·other types of petitions to ban any other types of
 ·8· ·for more than a year, right?                                          ·8· ·products or any other activity?
 ·9· · · · A.· ·No.· That's not correct at all.· September of               ·9· · · · A.· ·No.· Every once in a while Michael Carome,
 10· ·'11 is when Mr. Anderson first contacted me, or right                 10· ·again, who his title is -- whatever his title is here,
 11· ·around there, very, very close.· That was my first                    11· ·he is the one in charge of things, will contact me when
 12· ·interaction.· I was asked, perhaps, in October, we had a              12· ·some issue is coming up for the FDA.· It's been a long
 13· ·visiting professor, Dr. Christopher Winters, the chair                13· ·time, a year or more on that.· Deputy Director of Health
 14· ·of SUFU, a very powerful position, he knew my position                14· ·Research Group, Michael Carome, again, he is responsible
 15· ·on meshes.· He asked me to write this opinion piece.                  15· ·for getting me involved in stuff.
 16· ·Again, it was in October.· I wrote the piece.· It just                16· · · · Q.· ·Does Mr. Carome --
 17· ·took seven months for it to come out.                                 17· · · · A.· ·Dr. Carome.
 18· · · · Q.· ·So how did you know that the legal community,               18· · · · Q.· ·I'm sorry.· Does Dr. Carome or anybody else at
 19· ·as you write under the discussion section, you write, It              19· ·Public Citizen compensate you for your consulting work
 20· ·seems the legal community is significantly ahead of the               20· ·with that group?
 21· ·medical community in realizing the magnitude of the                   21· · · · A.· ·No.· If anything, it is adding work onto my
 22· ·problem and doing something about it?                                 22· ·schedule without any compensation, but I'm doing that to
 23· · · · A.· ·Because that's a true statement.                            23· ·help.
 24· · · · Q.· ·Well, how did you know?                                     24· · · · Q.· ·You do it for free?
 25· · · · A.· ·Because I am in the medical community, I am                 25· · · · A.· ·I do it for free.


770-343-9696                                  Tiffany Alley Global Reporting & Video                                           Pages 274..277
                                                                                                                                                     YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 73 of 94 PageID #: 832

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                     11/15/2014
                                                      Page 278                                                                 Page 280
 ·1· · · · Q.· ·FDA, of course, denied the relief that you and   ·1· · · · Q.· ·The fourth paragraph, are you with me?
 ·2· ·Public Citizen were seeking, right?                        ·2· · · · A.· ·Yes, I am.
 ·3· · · · MR. CARTMELL:· Object to the form.                    ·3· · · · Q.· ·And on the fifth line, you state in your
 ·4· ·BY MS. GEIST:                                              ·4· ·letter, I do feel this position is extreme.· Do you see
 ·5· · · · Q.· ·Well, you wanted -- you wanted an immediate      ·5· ·that?
 ·6· ·and urgent order to pull all products from the market,     ·6· · · · A.· ·Mm-hmm.· Yep.· I see it.
 ·7· ·and the FDA disagreed with you, correct?                   ·7· · · · Q.· ·So, at this point in time, your position and
 ·8· · · · A.· ·The FDA made a decision not to the extent that   ·8· ·your opinions and thinking in 2011, you admit was
 ·9· ·I felt was appropriate.                                    ·9· ·extreme?
 10· · · · Q.· ·They disagreed with what you wanted?             10· · · · MR. CARTMELL:· Well, objection.· That misstates it.
 11· · · · MR. CARTMELL:· Object to the form.                    11· · · · THE WITNESS:· Yeah.
 12· ·BY THE WITNESS:                                            12· · · · MR. CARTMELL:· And you add a bunch of additional
 13· · · · A.· ·No.· I didn't say that.· I said they didn't go   13· ·things.· It says what it says, and your question is
 14· ·to the extent that I wanted them to go.                    14· ·misstating what the letter says.
 15· · · · Q.· ·Right.· You wanted them to immediately pull      15· · · · THE WITNESS:· Yeah.· That is -- I'm sorry.
 16· ·all products from the market, and they didn't?· They       16· ·BY MS. GEIST:
 17· ·wouldn't do that, correct?                                 17· · · · Q.· ·Does the letter say --
 18· · · · A.· ·Yes.· And if you look at the people who are on   18· · · · MR. CARTMELL:· Why don't you read it?
 19· ·that FDA board, I don't believe a single one of those is   19· ·BY MS. GEIST:
 20· ·the one who is taking care of these mesh complications.    20· · · · Q.· ·And it stands on its own.· It says, I do feel
 21· ·That's besides the point.· But at least we have -- the     21· ·this position is extreme?
 22· ·fact that it failed to get to the extent that I wanted     22· · · · A.· ·Absolutely.· It states it.· And as it
 23· ·is not an issue for me.· It's we're trying to make a       23· ·continues, However, extremism in the pursuit of surgical
 24· ·difference in these women's lives.                         24· ·responsibility, patient care, financial responsibility,
 25· · · · Q.· ·And you wrote separately, in support of that     25· ·and medical ethics is the only honorable end point.· So,


                                                      Page 279                                                                 Page 281
 ·1· ·position -- I'm sorry.· Strike that.                       ·1· ·yes, and I stand by that then and I stand by it now.· If
 ·2· · · · · · ·You wrote separately, in support of the          ·2· ·anything, it's more firm of a conclusion.
 ·3· ·request, to remove and immediately ban all products from   ·3· · · · Q.· ·And that's -- that's fine, Doctor.· But I
 ·4· ·the market?                                                ·4· ·asked you earlier back in 2011 if you thought your
 ·5· · · · A.· ·There was a follow-up something.· I don't        ·5· ·position was extreme.· Back in 2011 we had a group of
 ·6· ·recall the details on that one.                            ·6· ·pelvic floor reconstructive surgeons writing in response
 ·7· · · · Q.· ·All right.· Let me --                            ·7· ·to the FDA petition setting forth their statements that
 ·8· · · · A.· ·But I would have to look at that document.       ·8· ·women needed to have transvaginal mesh as an option.· We
 ·9· ·But, yeah, there was a follow-up petition.                 ·9· ·had 600 surgeons sign on to that document.· And in
 10· · · · · · · · · · · (Elliott Deposition Exhibit No. 16      10· ·contrast, you were working with Public Citizen to get an
 11· · · · · · · · · · · ·was marked for identification.)        11· ·order immediately banning and recalling all products?
 12· ·BY MS. GEIST:                                              12· · · · MR. CARTMELL:· Okay.
 13· · · · Q.· ·Okay.· Well, let me show you what I've marked    13· ·BY MS. GEIST:
 14· ·as Exhibit 16.· This is a separate letter from you,        14· · · · Q.· ·Isn't that position extreme at the time you
 15· ·Dr. Elliott, to the FDA in strong support of the Public    15· ·made it?
 16· ·Citizen petition, correct?                                 16· · · · MR. CARTMELL:· Okay.· Object and move to strike the
 17· · · · A.· ·Yes, which is very, very, very important.· The   17· ·statement of counsel.· I'll also note for the record
 18· ·date on that is prior to me having any interaction with    18· ·that your statement that you asked him previously in
 19· ·any legal team.· Okay, August 19th, 2011.                  19· ·this deposition, if his position was extreme, related to
 20· · · · Q.· ·And if you look with me down at the last         20· ·the FDA actions he wanted.· You had never asked him that
 21· ·paragraph, the fourth paragraph in your lower, sort of     21· ·previously in the deposition.· So that was a
 22· ·in the middle --                                           22· ·misstatement of what you asked.
 23· · · · A.· ·The fourth paragraph, the bottom?                23· ·BY MS. GEIST:
 24· · · · Q.· ·Yeah.                                            24· · · · Q.· ·Well, the record is what it is.· But can you
 25· · · · A.· ·The last?· Yes, I'm there.                       25· ·answer my question, Doctor?


770-343-9696                          Tiffany Alley Global Reporting & Video                                         Pages 278..281
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 74 of 94 PageID #: 833

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                                      11/15/2014
                                                                 Page 282                                                                  Page 284
 ·1· · · · A.· ·Absolutely, and I can answer that very                      ·1· ·be about a thousand hits on it.· It's been taken.· And I
 ·2· ·clearly.· 2011 is 365 days.· As of August 19th, I make                ·2· ·don't necessarily appreciate lawyers using it in that
 ·3· ·that statement.· Prior to that time, a month or two                   ·3· ·fashion, but I have no control over that.
 ·4· ·prior, is when Mr. -- or Dr. Carome contacts me and I                 ·4· · · · Q.· ·Okay.· Well, that was my question.· Were you
 ·5· ·start looking at the literature and what he had written               ·5· ·aware of this?· Were you being compensated --
 ·6· ·up.· Okay.· And so my position evolved.· So, in 2011, I               ·6· · · · A.· ·No.
 ·7· ·can still make a comment that I was not extreme.· But,                ·7· · · · Q.· ·-- by Levin Papantonio to use your statements
 ·8· ·again, extremism in taking care of patients and women                 ·8· ·on their Website?
 ·9· ·and their bodies is not a wrong thing.· And I'll stand                ·9· · · · A.· ·Absolutely -- I have not received a dollar
 10· ·by that and I'll state that over and over and over.· And              10· ·from anybody as far as posting comments, and we get
 11· ·I'm proud of that.                                                    11· ·those things frequently.
 12· · · · Q.· ·So notwithstanding what you're saying in your               12· · · · Q.· ·How about the Mesh News Desk?
 13· ·letter to a government agency, you're telling me you                  13· · · · A.· ·No.
 14· ·don't think you were extreme back then?                               14· · · · Q.· ·Do you remember being interviewed by somebody
 15· · · · A.· ·You have to look at the entire document, not                15· ·from the Mesh News Desk?
 16· ·just one.· If all I wrote on here, To whom it may                     16· · · · A.· ·Yes.· Julie Akre or something like that.
 17· ·concern.· I do feel this position is extreme, period,                 17· · · · Q.· ·Do you know who runs the Mesh News Desk?
 18· ·and signed it, that's a foolish statement.· I put                     18· · · · A.· ·No, I don't.· I know they have solicited money
 19· ·qualifiers.· I say why and I follow it up saying                      19· ·from me to support putting my words on her page, which I
 20· ·extremism, in this situation, responsibility, patient                 20· ·didn't like.
 21· ·care, financial, medical ethics is the honorable thing.               21· · · · Q.· ·Have they ever provided you with any
 22· ·That's a good thing, and I'll stand by that.                          22· ·compensation for your statements that they put on the
 23· · · · Q.· ·Doctor, let me show you -- I think I'm up to                23· ·Mesh News Desk site?
 24· ·17.                                                                   24· · · · A.· ·Zero.· And recently, as of, I don't know, a
 25                                                                         25· ·month or two ago, she contacted me asking for money to


                                                                 Page 283                                                                  Page 285
 ·1· · · · · · · · · · · (Elliott Deposition Exhibit No. 17                 ·1· ·support her Web page, and I say, no.· So that Website I
 ·2· · · · · · · · · · · ·was marked for identification.)                   ·2· ·am not a supporter of.
 ·3· ·BY MS. GEIST:                                                         ·3· · · · · · · · · · · (Elliott Deposition Exhibit No. 18
 ·4· · · · Q.· ·Doctor, let me show you what I've marked as                 ·4· · · · · · · · · · · ·was marked for identification.)
 ·5· ·Exhibit 17 to your deposition.· And, for the record,                  ·5· ·BY MS. GEIST:
 ·6· ·this is a copy of an article that was on the Levin                    ·6· · · · Q.· ·Let me show you Exhibit 18, Doctor.· This is
 ·7· ·Papantonio Website.· Do you see that?                                 ·7· ·the -- this is a copy of one of the articles on the Mesh
 ·8· · · · A.· ·Yes, I do.                                                  ·8· ·News Desk site.· This appears to be pretty recent, from
 ·9· · · · Q.· ·And this was published on the Website back on               ·9· ·October 27th, 2014?
 10· ·August 19th, 2011?                                                    10· · · · A.· ·Yeah.· It's one that was posted, yes.
 11· · · · A.· ·I'll trust you on that.· I don't know. I                    11· · · · Q.· ·And that's you.· That's your smiling face
 12· ·don't see a published date.                                           12· ·there on the article, right?
 13· · · · Q.· ·If you look under the title, it says, Mayo                  13· · · · A.· ·Yeah.· It's an updated photo.
 14· ·Clinic Doctor:· Mesh patients have suffered needlessly.               14· · · · Q.· ·I'm sorry?
 15· ·And underneath that, it says --                                       15· · · · A.· ·It's an updated photo.· I don't know where she
 16· · · · A.· ·Yes.                                                        16· ·got it.· That's interesting.· She must have got it off
 17· · · · Q.· ·-- August 19th, 2011.· Do you see that?                     17· ·the Web page, Mayo's Web page.
 18· · · · A.· ·Yes, I do.                                                  18· · · · Q.· ·But you provided her with the interview that's
 19· · · · Q.· ·Do you know who Levin Papantonio are?                       19· ·set forth here, correct?
 20· · · · A.· ·I don't recognize those names, no.                          20· · · · A.· ·She interviewed me, took lots of notes, sent
 21· · · · Q.· ·They're a plaintiffs' law firm involved in the              21· ·me a manuscript that was severely false.· I then edited
 22· ·mesh litigation.· Were you working with them back in                  22· ·it to what it is, and I have not reviewed this final one
 23· ·August of 2011?                                                       23· ·because it got posted without my permission.· So, again,
 24· · · · A.· ·No.· I have no idea who they are.· If you                   24· ·I am not a supporter of the Medical Desk.
 25· ·search my name and mesh and Publish Citizen, there will               25· · · · Q.· ·But, at least, you know, some of the


770-343-9696                                     Tiffany Alley Global Reporting & Video                                      Pages 282..285
                                                                                                                                                      YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 75 of 94 PageID #: 834

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                           11/15/2014
                                                                 Page 286                                                        Page 288
 ·1· ·statements in here, Doctor, seem to be consistent with                ·1· ·this document before.
 ·2· ·our discussion here today.· If you look at page 2, there              ·2· · · · Q.· ·Well, I'll just represent to you, as you can
 ·3· ·is a question, Should it be off the market, referring to              ·3· ·tell from the date on the bottom right corner, that we
 ·4· ·transvaginal mesh?                                                    ·4· ·printed this out on November 5th, 2014.· And on page 2
 ·5· · · · A.· ·Yeah.· If this is quoting me correctly, and I               ·5· ·of the exhibit, it appears to indicate that this is
 ·6· ·have been consistent with what I've stated.· But I'll                 ·6· ·dated August 9th, 2014.· Do you see that?
 ·7· ·say it should be off the market.· Polypropylene mesh                  ·7· · · · A.· ·Yeah.· I don't have any reason to doubt its
 ·8· ·used for transvaginal prolapse should never have been                 ·8· ·validity.· I just wasn't involved in this, the
 ·9· ·put on the market.· I stand by that.· For selected                    ·9· ·production of this.
 10· ·individuals who have failed standard treatment -- that's              10· · · · Q.· ·Okay.· It says, pelvic organ prolapse at the
 11· ·what we've gone through ad nauseam today -- there may be              11· ·top, correct?
 12· ·a role.· I was abbreviating what we've talked about                   12· · · · A.· ·You're on page -- the first page?
 13· ·today.                                                                13· · · · Q.· ·I'm on the first page, yeah.
 14· · · · Q.· ·And you stand by that statement with the                    14· · · · A.· ·Yes, it does.· That's what it says.
 15· ·caveats you made today in your deposition; is that fair?              15· · · · Q.· ·And, it says, concerned about transvaginal
 16· · · · A.· ·That is correct.· This here does not go into                16· ·mesh complications associated with treatment for pelvic
 17· ·all of them.· I did say in selected individuals.· With                17· ·floor disorders?· Here is what you need to know,
 18· ·selected individuals is what we have talked about today.              18· ·correct?
 19· · · · Q.· ·Got it.· Now, on the first page of the                      19· · · · A.· ·Yes.
 20· ·interview, Doctor, it says that you reported that no one              20· · · · Q.· ·And this is provided by the Mayo Clinic staff,
 21· ·in the urology department at the Mayo Clinic used                     21· ·true?
 22· ·polypropylene transvaginal mesh for prolapse.· Do you                 22· · · · A.· ·Mayo Clinic staff, there is a ghostwriter who
 23· ·see that?                                                             23· ·interviewed somebody and this was written up.
 24· · · · A.· ·Yeah.· And, actually, that's -- that's                      24· · · · Q.· ·Okay.· At least, according to this statement
 25· ·correct, but short.· No one in the urology or GYN at                  25· ·from the Mayo Clinic, surgical mesh, including synthetic

                                                                 Page 287                                                        Page 289
 ·1· ·Mayo use meshes for prolapse transvaginal.                            ·1· ·materials, can be used to treat pelvic organ prolapse;
 ·2· · · · Q.· ·So that was my question to you.· Does anyone,               ·2· ·do you see that?
 ·3· ·in the urogynecology division of the Mayo Clinic, use                 ·3· · · · A.· ·I don't see that document.
 ·4· ·transvaginal mesh to treat pelvic organ prolapse?                     ·4· · · · Q.· ·All right.· So go with me to the second --
 ·5· · · · A.· ·No.· In 2005, when they came out, there were                ·5· · · · A.· ·I mean, I don't see --
 ·6· ·roughly six or seven of us on staff at that point in                  ·6· · · · Q.· ·Sorry.· Second paragraph, it says, Surgical
 ·7· ·time.· All of us independently, without a discussion,                 ·7· ·mesh is a medical device that is used to provide extra
 ·8· ·elected not to use it.· So that is a correct statement,               ·8· ·support when repairing weakened or damaged tissue?
 ·9· ·and they misspelled my name, too.                                     ·9· · · · A.· ·Yep.
 10· · · · Q.· ·So if we look at -- let me just mark Exhibit                10· · · · Q.· ·Most surgical mesh devices are made from
 11· ·19.                                                                   11· ·synthetic materials or animal tissue?
 12· · · · · · · · · · · (Elliott Deposition Exhibit No. 19                 12· · · · A.· ·Yes.
 13· · · · · · · · · · · ·was marked for identification.)                   13· · · · Q.· ·Surgical mesh can be used to treat, and then
 14· ·BY MS. GEIST:                                                         14· ·it says POP, right?
 15· · · · Q.· ·Doctor, this is a print off from the Mayo                   15· · · · A.· ·Yes.
 16· ·Clinic -- I'm sorry.                                                  16· · · · Q.· ·And it says surgery can be done through the
 17· · · · A.· ·That's all right.                                           17· ·abdomen or through the vagina, transvaginal, correct?
 18· · · · Q.· ·This is a download or a printed page from the               18· · · · A.· ·That's what it states, yes.
 19· ·Mayo Clinic site.· Do you see that?                                   19· · · · Q.· ·And then, on the second page of the statements
 20· · · · A.· ·Yeah, I do.· I'm trying to figure out, because              20· ·from Mayo Clinic, it says, if you are considering
 21· ·I was involved with Mayo's policy on meshes and -- but I              21· ·treatment for a pelvic floor disorder that involves
 22· ·was not involved with the drafting of this.· But I don't              22· ·surgical mesh, be sure to have your health care provider
 23· ·know what --                                                          23· ·explain all of your options, as well as their possible
 24· · · · Q.· ·Okay.                                                       24· ·risks and benefits.· In particular, be aware of the
 25· · · · A.· ·-- I don't know what this -- I have not seen                25· ·risks associated with surgical mesh for transvaginal

770-343-9696                                    Tiffany Alley Global Reporting & Video                                Pages 286..289
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 76 of 94 PageID #: 835

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 290                                                        Page 292
 ·1· ·repair of POP, such as the need for additional surgery     ·1· ·and let you ask questions --
 ·2· ·due to mesh-related complications.· Did I read that        ·2· · · · MS. GEIST:· You can ask your own questions if you
 ·3· ·correctly?                                                 ·3· ·want.
 ·4· · · · A.· ·Yes, you did.                                    ·4· · · · MR. CARTMELL:· -- that misstate evidence.
 ·5· · · · Q.· ·But, at least, according to this statement       ·5· · · · MS. GEIST:· You can ask your own questions if you
 ·6· ·from the Mayo Clinic, as of August 9th, 2014, the          ·6· ·want.· Be my guest.
 ·7· ·surgeons at the Mayo Clinic were still offering            ·7· · · · MR. CARTMELL:· I don't get that.
 ·8· ·transvaginal mesh for the repair of pelvic organ           ·8· ·BY MS. GEIST:
 ·9· ·prolapse?                                                  ·9· · · · Q.· ·So my question was, Doctor, is that -- is that
 10· · · · A.· ·Absolutely not.· No one has.· No one at Mayo     10· ·the accurate site for the Mayo Clinic, mayoclinic.org?
 11· ·Clinic Rochester has ever put in, to the best of my        11· · · · A.· ·Yeah.· This is for patient access.· But
 12· ·knowledge, a transvaginal mesh kit.                        12· ·myself, Dr. Lithner, in our department of female
 13· · · · Q.· ·So where did this statement come from?           13· ·urology, Dr. Klingele, Dr. Ochino, Dr. Trabuco, and I
 14· · · · A.· ·This is a ghostwriter.· This was written up      14· ·believe there is another gynecologist who has never
 15· ·for information for patients.· So I had nothing to do      15· ·implanted it.· So this isn't information for patients
 16· ·with this one.· But all of those authors on that Blandon   16· ·who contact the Web.· It's not.· If they come into Mayo,
 17· ·article, I know them.· I operate with them daily.· And     17· ·they're not getting the mesh.
 18· ·so, you know, they're -- they're giving the warnings       18· · · · Q.· ·Well, and there is nowhere in this statement,
 19· ·because we are contacted.· We are inundated with           19· ·on behalf of the Mayo Clinic, as it states by the Mayo
 20· ·patients calling up, and this is a resource for patients   20· ·Clinic staff, there is nowhere in here that says, by the
 21· ·to look at this.                                           21· ·way, we don't agree with the implant of transvaginal
 22· · · · · · ·And then we're not -- we're saying, if you're    22· ·mesh, we don't use transvaginal mesh, or we think you,
 23· ·considering pelvic floor surgery that involves mesh,       23· ·patient accessing our site, should not use transvaginal
 24· ·okay, no one at Mayo does that.· But patients come from    24· ·mesh?· There is nowhere in here that states that, is
 25· ·all over the world to the Website for information.· But    25· ·there?


                                                      Page 291                                                        Page 293
 ·1· ·we're saying, whoever wrote this, make sure you've got     ·1· · · · A.· ·Well, there is no statement of support either.
 ·2· ·all of your options and risks, and they go on and on and   ·2· · · · Q.· ·Well, there is a statement that says, Surgical
 ·3· ·on here about the potential risks.                         ·3· ·mesh can be used to treat pelvic organ prolapse through
 ·4· · · · Q.· ·Right.· But nowhere in this document, Doctor,    ·4· ·the vagina.· And if you're considering this transvaginal
 ·5· ·does it say, Don't use transvaginal mesh for POP repair,   ·5· ·repair, talk to your doctor about the risks and
 ·6· ·does it?                                                   ·6· ·benefits.· That's what it says, correct?
 ·7· · · · A.· ·Well, that's what the article states, and it     ·7· · · · A.· ·I -- I can completely support that the
 ·8· ·states what it states.                                     ·8· ·document says surgical mesh can be used to treat pelvic
 ·9· · · · Q.· ·Right.                                           ·9· ·organ prolapse.· I agree with that.· It can be.· It's
 10· · · · MR. CARTMELL:· Where does it say that you're          10· ·not a statement of support.
 11· ·supposed to -- that they use it like you just said in      11· · · · Q.· ·Well, you have -- I understand your
 12· ·your question?                                             12· ·interpretation of that.
 13· · · · MS. GEIST:· You can't ask me questions.               13· · · · MR. CARTMELL:· I'll object and move to strike the
 14· · · · MR. CARTMELL:· Well, you just asked him a question    14· ·statement of counsel.· Ask him questions if you want to.
 15· ·that said --                                               15· · · · MS. GEIST:· I am.· And if you would stop
 16· · · · MS. GEIST:· I said you can't --                       16· ·interrupting me, we would get along a lot better today.
 17· · · · MR. CARTMELL:· -- so as of this time --               17· ·You're making your own statements.
 18· · · · MS. GEIST:· No, no, no.                               18· ·BY MS. GEIST:
 19· · · · MR. CARTMELL:· -- Mayo was using it.                  19· · · · Q.· ·Doctor, I want to move on to some of the
 20· · · · MS. GEIST:· Stop.                                     20· ·specific opinions in your report that we didn't talk
 21· · · · MR. CARTMELL:· And there is nowhere in this           21· ·about already.· Do you need a break before we move on?
 22· ·document that says Mayo was using it.                      22· · · · A.· ·No.· Let's keep going.
 23· · · · MS. GEIST:· You can't make speaking objections like   23· · · · Q.· ·Okay.· Okay.· Let me start, Doctor, with --
 24· ·you are.                                                   24· ·the videographer is signaling us again.
 25· · · · MR. CARTMELL:· No.· I'm just supposed to sit here     25· · · · MS. GEIST:· Are we okay?


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 290..293
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 77 of 94 PageID #: 836

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                                    11/15/2014
                                                      Page 294                                                               Page 296
 ·1· · · · VIDEO TECHNICIAN:· (Inaudible.)                       ·1· · · · Q.· ·So do you consider yourself to be a
 ·2· ·BY MS. GEIST:                                              ·2· ·physiological expert in how the body actually reacts to
 ·3· · · · Q.· ·All right.· Doctor, let me start with a          ·3· ·polypropylene?
 ·4· ·discussion in your report relating to degradation.· We     ·4· · · · A.· ·I would say, yes, based upon my experience, my
 ·5· ·talked a little bit about that before?                     ·5· ·review of the literature, surgical experience, yes, I
 ·6· · · · A.· ·Correct.                                         ·6· ·am.· I see it on a daily basis.
 ·7· · · · Q.· ·And I think you told me earlier, and correct     ·7· · · · Q.· ·Is there any article, Doctor, or anything in
 ·8· ·me if I'm misstating it, that, while polypropylene mesh    ·8· ·the literature that has said that polypropylene cannot
 ·9· ·is polypropylene -- polypropylene mesh, degradation does   ·9· ·be used in the human body to correct pelvic organ
 10· ·not occur in all polypropylene mesh?                       10· ·prolapse or stress urinary incontinence?
 11· · · · A.· ·I never stated that.                             11· · · · MR. CARTMELL:· Object to the form.
 12· · · · Q.· ·All right.· So then here is my question.· Do     12· · · · MS. GEIST:· When in doubt.
 13· ·you still use polypropylene-made urethral slings to        13· · · · MR. CARTMELL:· I mean, I don't get it, anything in
 14· ·treat stress urinary incontinence?                         14· ·the literature.
 15· · · · A.· ·No.                                              15· ·BY MS. GEIST:
 16· · · · Q.· ·Have you ever?                                   16· · · · Q.· ·Well, is there any -- anything in the
 17· · · · A.· ·Yes.                                             17· ·literature, any medical article, that has said
 18· · · · Q.· ·And how about your colleagues at Mayo?· Do       18· ·polypropylene cannot be used in the human body to treat
 19· ·they continue to use polypropylene midurethral slings to   19· ·anything, or pelvic organ prolapse, in particular?
 20· ·treat stress urinary incontinence?                         20· · · · A.· ·Well, when you state anything, that's very,
 21· · · · A.· ·My colleague in urology used mesh slings for     21· ·very broad.· If we want to just focus on just the
 22· ·about a year or two starting in 2003 or 2004.· She felt    22· ·urinary tract or reproductive tract, for lack of a
 23· ·it should never have been done and she stopped using it    23· ·better phrase, there are hundreds of articles that warn
 24· ·back then.· I continued using it longer.· But she          24· ·against its use and the complications and the
 25· ·stopped using it.· I cannot speak to what my               25· ·devastating nature of it.· Do they come out and use that

                                                      Page 295                                                               Page 297
 ·1· ·urogynecology colleagues, what they use.                   ·1· ·specific language?· They probably don't use those exact
 ·2· · · · Q.· ·So the opinion in your report that               ·2· ·words.· But they will state over and over, and I can
 ·3· ·polypropylene mesh in the Avaulta products degrades and    ·3· ·find those articles, that there is limited data to
 ·4· ·is not inert, does that apply to polypropylene used in     ·4· ·support their use.
 ·5· ·slings?                                                    ·5· · · · Q.· ·Even though polypropylene-based products have
 ·6· · · · A.· ·Well, I think polypropylene has to be looked     ·6· ·been used for decades and decades in different medical
 ·7· ·at the specifics of the product.· From everything I have   ·7· ·device applications?
 ·8· ·read and the literature that we have quoted,               ·8· · · · A.· ·Well, I'd have to ask, are those the same
 ·9· ·polypropylene, in the human body, degrades.· I don't       ·9· ·grade that's put through the vagina?· Is it in contact
 10· ·think that's even a point of discussion.· We can go        10· ·with the vaginal flora, lacto- -- lactobacillus, does it
 11· ·through the articles that talk about that.                 11· ·have arms going through the vagina, through the
 12· · · · Q.· ·Well, let me ask you a question.· I don't mean   12· ·obturator foramen, through the buttocks?· So we have to
 13· ·to interrupt you.· But let me ask you a question about     13· ·be very, very specific in our question and the answer.
 14· ·what you just said.· You're providing expert opinions in   14· · · · Q.· ·Is it your opinion that the specific grade of
 15· ·three plaintiffs' cases tomorrow, correct?                 15· ·polypropylene in the Avaulta products has resulted in
 16· · · · A.· ·I believe so, yes.                               16· ·pain?
 17· · · · Q.· ·Did you see or observe any degradation in the    17· · · · A.· ·Yes.
 18· ·polypropylene mesh they had implanted?                     18· · · · Q.· ·And what do you base that on?
 19· · · · A.· ·Absolutely.                                      19· · · · A.· ·My experience of seeing patients in the
 20· · · · Q.· ·Okay.· So we'll talk about -- we'll talk about   20· ·clinic, my research on the data here of, you know, the
 21· ·that more tomorrow.· Do you consider yourself to be an     21· ·national meetings, international meetings, talking with
 22· ·expert in the human body's response to polypropylene?      22· ·colleagues.· Because it's not just my experience.· It's
 23· · · · A.· ·As it pertains to implantation in the human      23· ·also the experience of all of my urogynecology
 24· ·body relative to female organ prolapse and incontinence,   24· ·colleagues who arguably see more of this than I do.· So,
 25· ·yes.                                                       25· ·by all means, we see it, the pain.


770-343-9696                          Tiffany Alley Global Reporting & Video                                    Pages 294..297
                                                                                                                                        YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 78 of 94 PageID #: 837

In Re: CR Bard 200                                             Daniel Elliott, M.D.                                          11/15/2014
                                                                 Page 298                                                        Page 300
 ·1· · · · Q.· ·So maybe my question was bad, Doctor, but                   ·1· ·fact, inert?
 ·2· ·have -- what evidence or article can you point me to                  ·2· · · · MR. CARTMELL:· Object to the --
 ·3· ·that specifically links up the use of polypropylene with              ·3· ·BY MS. GEIST:
 ·4· ·pain?· Do you understand my question?                                 ·4· · · · Q.· ·Do you see that?
 ·5· · · · A.· ·No.· No, I do.· If we want to go down -- you                ·5· · · · MR. CARTMELL:· Object to the form.
 ·6· ·know, let's just say -- just here.· I'm just looking at               ·6· ·BY THE WITNESS:
 ·7· ·this, Clave, et al., polypropylene is not inert.· That's              ·7· · · · A.· ·I don't see.· I vaguely remember what you're
 ·8· ·an abbreviation of the title, okay, but he's going                    ·8· ·talking about.· Yeah.· It says, This study, however,
 ·9· ·through the complications that happen.· Complication is               ·9· ·brings into question the prevailing understanding of
 10· ·pain.· Pain is a reflection of inflammation.                          10· ·polypropylene as inert when it comes to transvaginal.
 11· ·Inflammation is a response to degradation.· Okay.· Mamy,              11· · · · Q.· ·All right.· So up --
 12· ·et al., correlation between mesh shrinkage and infection              12· · · · MR. CARTMELL:· Are you --
 13· ·of implanted synthetic meshes.· And this is in the                    13· ·BY THE WITNESS:
 14· ·animal model.· You know, yeah, there is an extensive                  14· · · · A.· ·Now, you interrupted me.
 15· ·amount.                                                               15· · · · Q.· ·Go ahead.· No.· I'm sorry.· I didn't mean to.
 16· · · · Q.· ·All right.· Well, let's look at that.· You                  16· · · · A.· ·So this study --
 17· ·want to bring up Clave.· Do you have a copy of Clave?                 17· · · · Q.· ·I'm getting tired.
 18· · · · A.· ·Yes, I do.                                                  18· · · · A.· ·-- is one of the landmark studies of saying,
 19· · · · Q.· ·Because when you talk about degrading and not               19· ·Wait a second, people.· What we have been told, what is
 20· ·being inert, you're citing specifically to Clave,                     20· ·in the IFUs, what the industry has told us is actually
 21· ·correct?                                                              21· ·not true.· This thing is not inert.· It is ert.
 22· · · · A.· ·That was one of them.· My expert report has,                22· · · · Q.· ·All right.· So -- I'm sorry.· Go ahead.
 23· ·when we're talking about degradation of the product,                  23· · · · A.· ·It is active.
 24· ·Liebert, et al.; Ali, et al.; Zhong, et al.; Castello,                24· · · · Q.· ·Right.· So Clave is saying, in 2010, he's
 25· ·et al.; Mamy, as I already mentioned; Smith, et al. --                25· ·acknowledging that all of the studies that came before


                                                                 Page 299                                                        Page 301
 ·1· ·again, we can go on -- white, et al.· I have it in here.              ·1· ·found that polypropylene is inert, right?
 ·2· · · · Q.· ·Well, let's talk about Clave, first of all?                 ·2· · · · MR. CARTMELL:· Object to form.
 ·3· · · · MR. CARTMELL:· Clave.                                            ·3· ·BY THE WITNESS:
 ·4· ·BY MS. GEIST:                                                         ·4· · · · A.· ·No.· That's not true.· And even if that's what
 ·5· · · · Q.· ·Clave, is it Clave?                                         ·5· ·they state, you have papers in 1976, Liebert, et al.,
 ·6· · · · A.· ·Clave, yeah.· He's part of the French group.                ·6· ·talking about polypropylene degradation in their
 ·7· · · · Q.· ·Oh, I see that.· It's Clave.· Okay.· So Clave               ·7· ·studies, White from 19-, also, the '70s.· So they're
 ·8· ·in the article entitled, Polypropylene As a                           ·8· ·saying this and specifically vaginal floor repair.
 ·9· ·Reinforcement in Pelvic Surgery is Not Inert?                         ·9· · · · · · ·And you have to look at the Ostergard's paper,
 10· · · · A.· ·Correct.                                                    10· ·I don't know when Ostergard's paper came out, talking
 11· · · · Q.· ·Colon, Comparative Analysis of 100 Explants,                11· ·about it is not inert, too.· I don't know, again, when
 12· ·that's what we're talking about, correct?                             12· ·that one came out.· That was 2011.· Excuse me.· So that
 13· · · · A.· ·Correct.                                                    13· ·was after that.· So I don't think --
 14· · · · Q.· ·And Clave notes that this is the first study                14· · · · Q.· ·Okay.· And you know what?· That was my bad
 15· ·to evaluate synthetic implants used in a vaginal                      15· ·question.
 16· ·approach for pelvic floor reinforcement; that's what it               16· · · · MR. CARTMELL:· Were you done?
 17· ·says?                                                                 17· ·BY MS. GEIST:
 18· · · · A.· ·That is correct.                                            18· · · · Q.· ·So let me -- let me state it again.
 19· · · · Q.· ·And this was published in 2010?                             19· · · · · · ·His paper in 2010 is the first paper to
 20· · · · A.· ·Well, it was received in '09, published online              20· ·provide contrary evidence that characterized
 21· ·January of '10.                                                       21· ·polypropylene as inert in the context of its use in the
 22· · · · Q.· ·And he admits, if you look in the conclusions               22· ·vaginal application?
 23· ·part of the study, he admits, in his study, that there                23· · · · A.· ·Yeah.· What they're stating here -- again, I
 24· ·is quite considerable medical literature that has                     24· ·have not gone back and looked at the dates of other
 25· ·concluded and demonstrated that polypropylene is, in                  25· ·studies that have come out.· And Klosterhalfen and


770-343-9696                                   Tiffany Alley Global Reporting & Video                                  Pages 298..301
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 79 of 94 PageID #: 838

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 302                                                        Page 304
 ·1· ·Klingele have studies, but that's in abdominal wall        ·1· ·evidence for just the degradation cracking of the
 ·2· ·hernias.· But I'll assume, which is never a good thing     ·2· ·product, for lack of a better phrase.
 ·3· ·to do, that they are accurate in saying -- we're saying,   ·3· · · · Q.· ·He did a chemical analysis, which he referred
 ·4· ·hey, everybody, there is an issue here that we are         ·4· ·to as FTIR, correct?
 ·5· ·unaware of.· And I will trust that they're accurate, but   ·5· · · · A.· ·Yeah.· And that's a study just looking at --
 ·6· ·they must have done a literature search.                   ·6· ·and it's oversimplified, but is something being
 ·7· · · · Q.· ·Okay.· And I should have been more precise.      ·7· ·released, is there information around it, those types of
 ·8· ·We're talking about polypropylene used in -- in the        ·8· ·things.
 ·9· ·vagina as a method for pelvic floor reconstructive         ·9· · · · Q.· ·Okay.· And then he also did something he
 10· ·surgery.· So that's what we're talking about?              10· ·called DSC or differential scanning?
 11· · · · A.· ·For transvaginal implantation, correct.          11· · · · A.· ·Yeah.· And, again, that -- that -- he's doing
 12· · · · Q.· ·Yes.· Okay.· So Clave acknowledges that this     12· ·some pretty advanced stuff here, but he's just looking
 13· ·is contrary to the evidence that has come before looking   13· ·at the morphology of the polymer, of the polypropylene
 14· ·at that specific application, looking at polypropylene     14· ·polymer -- sheesh, polypropylene polymer.· Again, that's
 15· ·as being inert in the use of transvaginal mesh.· He        15· ·involved with degradation breakdown changing of the
 16· ·acknowledges that, correct?                                16· ·sub- -- of the material.
 17· · · · A.· ·I'm sorry.· Can you repeat the question or       17· · · · Q.· ·It's like a tongue twister today.
 18· ·read it back?                                              18· · · · A.· ·I'll give that one.· That's a tough one.
 19· · · · Q.· ·Sure.                                            19· · · · Q.· ·Now, two of his three tests that we just
 20· · · · A.· ·I'm sorry.                                       20· ·discussed did not actually show any degradation in this
 21· · · · Q.· ·I'll actually read it.· Clave says, The study    21· ·study, true?
 22· ·provides evidence contrary to published literature         22· · · · A.· ·Again, I would have to look at the specifics
 23· ·characterizing polypropylene as inert in such              23· ·of the study.· If you support that as being true, I'll
 24· ·applications, and that's referring to synthetic implants   24· ·follow along with that.
 25· ·used in a vaginal approach for pelvic floor                25· · · · Q.· ·Okay.· Well, I'm happy to have you look at it,


                                                      Page 303                                                        Page 305
 ·1· ·reinforcement?                                             ·1· ·but --
 ·2· · · · A.· ·Correct.· I agree with that statement, yeah.     ·2· · · · A.· ·I don't think you are, because it will take
 ·3· · · · Q.· ·Okay.· Thank you.· I should have just read it    ·3· ·you a long time.· This is a detailed paper.· This is a
 ·4· ·from the beginning to make things simpler.· Now, Clave,    ·4· ·big paper, so...
 ·5· ·in this study, performed three types of tests, correct?    ·5· · · · Q.· ·I hear you, but this is one of the main things
 ·6· · · · A.· ·I would have to go back and look at the          ·6· ·that you cited in your expert report.
 ·7· ·specifics.· I remember he did fairly exhaustive research   ·7· · · · A.· ·Okay.
 ·8· ·on it, but I can't say it's three.· Scanning, electron     ·8· · · · Q.· ·So I kind of thought you'd be prepared to talk
 ·9· ·microscopy, chemical analysis, statistical analysis, and   ·9· ·about it?
 10· ·then infrared spectroscopy.                                10· · · · A.· ·I am.
 11· · · · Q.· ·Yeah.                                            11· · · · MR. CARTMELL:· Object to the form.
 12· · · · A.· ·So -- and a histological analysis, so he's       12· ·BY THE WITNESS:
 13· ·done a lot more than just that.                            13· · · · A.· ·I have written -- reviewed 509 papers, so I
 14· · · · Q.· ·All right.· Well --                              14· ·will now read this one then, and that's going to take
 15· · · · A.· ·He's done a lot.                                 15· ·some while, as per your permission.
 16· · · · Q.· ·Okay.· He looked at 100 explants; is that        16· · · · MR. CARTMELL:· Please do.
 17· ·correct, in this study?                                    17· · · · VIDEO TECHNICIAN:· Is it okay if I go off real
 18· · · · A.· ·Yeah.· Based upon the title, 100 explants.       18· ·quick?· I need a file break.
 19· · · · Q.· ·Okay.· And it's also in the body of the paper,   19· · · · MS. GEIST:· Oh, yeah.· Absolutely.· That's a good
 20· ·right?                                                     20· ·idea, and then the doctor can have time to read the
 21· · · · A.· ·Correct.                                         21· ·article.
 22· · · · Q.· ·And it says -- let's see.· I'm trying to use     22· · · · THE WITNESS:· I'll stop reading.· I'll read on
 23· ·the acronyms.· He performed the scanning electron          23· ·camera.
 24· ·microscopy, SEM, right?                                    24· · · · VIDEO TECHNICIAN:· We're off the record.· The time
 25· · · · A.· ·Correct.· Yeah.· That's looking for physical     25· ·is 4:39 p.m.


770-343-9696                           Tiffany Alley Global Reporting & Video                               Pages 302..305
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 80 of 94 PageID #: 839

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 306                                                        Page 308
 ·1· · · · · · · · · · · (A recess was had.)                     ·1· ·this.· Subsequent there have been other authors talking
 ·2· · · · VIDEO TECHNICIAN:· We're back on the record.· The     ·2· ·about degradation.
 ·3· ·time is 4:52 p.m.                                          ·3· · · · Q.· ·Okay.
 ·4· ·BY MS. GEIST:                                              ·4· · · · A.· ·So at that point in time, as being the first
 ·5· · · · Q.· ·Okay.· Doctor, we were talking about the Clave   ·5· ·author, he's going to say there, We're trying to figure
 ·6· ·article before we took a break, and I think you said you   ·6· ·this thing out.
 ·7· ·would need an opportunity to review the article in         ·7· · · · Q.· ·Right.
 ·8· ·detail and in full before you could answer my question     ·8· · · · A.· ·So you have several possible etiologies of
 ·9· ·about whether two of his three tests did not show          ·9· ·this.
 10· ·degradation?                                               10· · · · Q.· ·Okay.· But a hypothesis, Doctor, whether that
 11· · · · A.· ·Correct.                                         11· ·term is used by a medical doctor, a scientist, a
 12· · · · Q.· ·Okay.· In the interest of time, I'm going to     12· ·hypothesis, by definition, means something that is not
 13· ·move on and skip to a couple of other things I'd just      13· ·proven, correct?· It's an idea?· It's a theory, but it's
 14· ·like to point out to you in the article and ask if you     14· ·not proven; is that correct?
 15· ·considered them?                                           15· · · · A.· ·Yeah.· I mean, I think that's probably a fair
 16· · · · A.· ·Okay.                                            16· ·assessment at that point in time when this was written.
 17· · · · Q.· ·Okay.· Did -- did you at all consider whether    17· ·Yeah, there are several evolving theories as far as why
 18· ·the degradation that was observed in one of the three      18· ·this is occurring.
 19· ·tests that Clave performed was actually grooves in the     19· · · · Q.· ·All right.
 20· ·biofilm?                                                   20· · · · A.· ·And that's what they wrote in 2010.
 21· · · · A.· ·Well, I, by all means, considered the multiple   21· · · · Q.· ·Okay.· And that's fair.· So the paper is about
 22· ·different reasons for the possibility of a                 22· ·theory.· It's nothing that's proven?
 23· ·false-positive study.· However, when you look at the       23· · · · A.· ·I disagree.· They're not -- they're saying
 24· ·actual photographs on page 265, I mean, it demonstrates    24· ·this product degrades, period.· Why it degrades is up
 25· ·fractures in it.· That is not biofilm.· That's a true      25· ·for discussion.

                                                      Page 307                                                        Page 309
 ·1· ·fracture.                                                  ·1· · · · Q.· ·But it didn't degrade using two of the three
 ·2· · · · Q.· ·Okay.· So you considered but disagree with the   ·2· ·tests that Clave put the materials through?
 ·3· ·thinking that the cracks or the groves or the fractures    ·3· · · · A.· ·But it degraded in one of them at least.
 ·4· ·could be the biofilm?                                      ·4· · · · Q.· ·On page 266 of his article, does he also
 ·5· · · · A.· ·Yes.                                             ·5· ·state, in the second paragraph, several hypotheses
 ·6· · · · Q.· ·Is that fair?                                    ·6· ·concerning the degradation of the polypropylene are
 ·7· · · · A.· ·I'm sorry.                                       ·7· ·described below.· None of these particular direct
 ·8· · · · Q.· ·Yes?                                             ·8· ·oxidation could be confirmed in this study.· Does he
 ·9· · · · A.· ·No.· I agree with that, and I've heard that      ·9· ·also state that?
 10· ·argument multiple different times.· I think it's a         10· · · · A.· ·I don't see where you are; however, I listened
 11· ·legitimate argument to look at; however, when these are    11· ·to what you had to say because I didn't know which
 12· ·washed appropriately, I believe the data shows that that   12· ·column you were in.· But, again, this is a landmark
 13· ·is not a result.· So that is not causing a                 13· ·paper saying, Everybody, this product is not inert.· It
 14· ·false-positive study.                                      14· ·degrades.· We're trying to figure out why.
 15· · · · Q.· ·Okay.· Fair enough.· So if you look at page      15· · · · Q.· ·Well, the why is sort of important, right,
 16· ·269 of Clave under Conclusion --                           16· ·because the why would determine whether or not
 17· · · · A.· ·Okay.                                            17· ·degradation would occur in a particular woman, for
 18· · · · Q.· ·-- under the third paragraph there, he notes,    18· ·example?
 19· ·Several hypotheses persist concerning the nature of        19· · · · A.· ·The why is very important.· This one paper
 20· ·polypropylene in vivo degradation?· Do you see that?       20· ·might not be able to answer all of the questions, and
 21· · · · A.· ·Correct.                                         21· ·that's why I have to look at the totality of knowledge
 22· · · · Q.· ·Is he right that there are several hypotheses    22· ·out there.
 23· ·that still persist?                                        23· · · · Q.· ·Did --
 24· · · · A.· ·Well, I think in 2010 or whenever he wrote       24· · · · VIDEO TECHNICIAN:· Counsel, your mic.
 25· ·this -- remember, he's the first person to come out with   25· · · · MS. GEIST:· Sorry.

770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 306..309
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 81 of 94 PageID #: 840

In Re: CR Bard 200                                          Daniel Elliott, M.D.                                             11/15/2014
                                                                 Page 310                                                        Page 312
 ·1· ·BY MS. GEIST:                                                         ·1· · · · A.· ·Yes.· It should be in my report.· I have a
 ·2· · · · Q.· ·Did you look at any other articles looking at               ·2· ·copy of it here with me.· So I would assume so.
 ·3· ·the Clave study, in particular?                                       ·3· · · · Q.· ·And De Tayrac, if you look at page -- I think
 ·4· · · · A.· ·I'm sorry.· Looking at -- did I look at the                 ·4· ·it's 778.· Again, it's one of those weird numbering
 ·5· ·other articles in reference to the Clave?                             ·5· ·things.· 778 is on the fourth page of the De Tayrac
 ·6· · · · Q.· ·Yeah.· So did you look at it with any other --              ·6· ·article?
 ·7· ·strike that.                                                          ·7· · · · A.· ·Yes.· I'm there.
 ·8· · · · · · ·Did you look at any other papers that actually              ·8· · · · Q.· ·Okay.· And he notes, Using the same model of
 ·9· ·discussed the Clave article in particular?                            ·9· ·mesh infection, we also experimentally tested Clave's
 10· · · · A.· ·Well, I don't know if I could look at ones                  10· ·conclusion regarding a correlation between infection and
 11· ·that discussed it.· I would have to go back and look at               11· ·polypropylene degradation.· Do you see that?
 12· ·each one and reference it.· It's a very popular                       12· · · · A.· ·Yes, I do.
 13· ·manuscript to go to.· I mean, but the other ones,                     13· · · · Q.· ·And then it goes on to describe what they
 14· ·Ostergard looking at degradation; Coda, C-O-D-A;                      14· ·actually did.· They implanted polypropylene mesh in
 15· ·Costello; Cozad; Sternschuss, S-T-E-R-N-S-C-H-U-S-S --                15· ·Wistar rats and the mesh were explanted and examined,
 16· ·and the list goes on -- Ali, et al.; Zhong, et al. I                  16· ·correct?
 17· ·don't know if I mentioned Costello or Mamy.· But, I                   17· · · · A.· ·There we have to be more specific.· They
 18· ·mean, there's like 20 -- if we keep going, 20 articles                18· ·implanted it in an incisional abdominal hernia in the
 19· ·at least that are building upon Clave's original work.                19· ·rats.
 20· · · · Q.· ·Did -- did you look at the De Tayrac, and I                 20· · · · Q.· ·Okay.· Fair enough.· I'm trying to summarize.
 21· ·may be pronouncing that wrong, the De Tayrac article                  21· · · · A.· ·And inoculated it with E. coli, which all of
 22· ·from 2011 that actually looked at what Clave did?                     22· ·those are very important factors in this.
 23· · · · A.· ·Yes.· I looked at De Tayrac.· He's written                  23· · · · Q.· ·And he concludes, at the end of that
 24· ·multiple articles.                                                    24· ·discussion, that they also observed signs of superficial
 25· · · · Q.· ·I'm talking about the De Tayrac article                     25· ·degradation and transverse cracks, but these appeared to

                                                                 Page 311                                                        Page 313
 ·1· ·entitled, Basic Science and Clinical Aspects of Mesh                  ·1· ·concern only the biofilm with no effect on the implant
 ·2· ·Infection in Pelvic Floor Reconstructive Surgery?                     ·2· ·thread itself?
 ·3· · · · A.· ·Yes.· I've looked at that one.· I have that                 ·3· · · · A.· ·Yeah.· And that's what the study found, which
 ·4· ·one.                                                                  ·4· ·is, to me, completely immaterial, because, number one,
 ·5· · · · MS. GEIST:· Okay.· Let me mark it.· And I have no                ·5· ·it's not implanted in the vagina.· They inoculated it
 ·6· ·idea where I am with exhibits, so maybe the court                     ·6· ·with E. coli, which, to the best of my knowledge, does
 ·7· ·reporter can help me out.                                             ·7· ·not produce hydrogen peroxide like lactobacillus, which
 ·8· · · · THE REPORTER:· I think 20.                                       ·8· ·is in the Sternschuss article saying that's the most
 ·9· · · · MS. GEIST:· I'm sorry?                                           ·9· ·common bacteria in women that produces hydrogen
 10· · · · THE REPORTER:· 20.                                               10· ·peroxide.· So in this study here with E. coli, which is
 11· · · · MS. GEIST:· 20, thank you.                                       11· ·a rare bacteria in adult females' vaginas, that's what
 12· · · · · · · · · · · (Elliott Deposition Exhibit No. 20                 12· ·finding they had at 30 days.
 13· · · · · · · · · · · ·was marked for identification.)                   13· · · · Q.· ·Doctor, just so I understand your opinions,
 14· ·BY MS. GEIST:                                                         14· ·you don't have the same concern with polypropylene
 15· · · · Q.· ·Doctor, let me hand you the De Tayrac --                    15· ·degradation when polypropylene materials are used in a
 16· ·sorry.                                                                16· ·midurethral sing application; is that correct?
 17· · · · A.· ·I have a copy.                                              17· · · · A.· ·No.· I don't think that is correct.· I do
 18· · · · Q.· ·Let me toss it to you.· Let me give a copy to               18· ·have -- I don't use it in my practice anymore because of
 19· ·counsel.· Thank you.· So you've heard of Dr. De Tayrac.               19· ·my concerns because of the complications I saw and
 20· ·You've read several of his articles I think you                       20· ·because of the complications that have been referred in
 21· ·indicated?                                                            21· ·to me.
 22· · · · A.· ·Yes.· I know him by reputation at various                   22· · · · Q.· ·Okay.
 23· ·different meetings.                                                   23· · · · A.· ·So I do have those concerns.
 24· · · · Q.· ·And did you consider this particular paper in               24· · · · Q.· ·So you don't agree with the AUGS position
 25· ·reaching your opinions relating to degradation?                       25· ·statement regarding polypropylene midurethral slings and


770-343-9696                                 Tiffany Alley Global Reporting & Video                                   Pages 310..313
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 82 of 94 PageID #: 841

In Re: CR Bard 200                                 Daniel Elliott, M.D.                                           11/15/2014
                                                      Page 314                                                        Page 316
 ·1· ·those slings being the gold standard for the treatment     ·1· ·looked to see whether there were any issues with erosion
 ·2· ·of stress urinary incontinence?                            ·2· ·or adverse events after 17 years, after a woman had a
 ·3· · · · A.· ·I would have to look at exactly what the AUGS    ·3· ·sling in place for 17 years, right?
 ·4· ·said on that.· I'm familiar.· We looked at the one for     ·4· · · · A.· ·For specifically for the TVT.
 ·5· ·prolapse.· I would have to look at the ones -- what they   ·5· · · · Q.· ·Transvaginal mesh?
 ·6· ·said for stress incontinence.                              ·6· · · · A.· ·Correct.· TVT is the product, transvaginal
 ·7· · · · Q.· ·Well, before I show you that, let me just show   ·7· ·tension-free mesh for incontinence.
 ·8· ·you what I'll mark as Exhibit 21.                          ·8· · · · Q.· ·And there were no late-onset erosions or
 ·9· · · · · · · · · · · (Elliott Deposition Exhibit No. 21      ·9· ·adverse events reported in that study even at 17 years,
 10· · · · · · · · · · · ·was marked for identification.)        10· ·correct?
 11· ·BY MS. GEIST:                                              11· · · · MR. CARTMELL:· Objection.· Misstates the evidence.
 12· · · · Q.· ·A copy for counsel.· This is one of your         12· ·There was an erosion.
 13· ·publications, Doctor.· This one was published in -- or     13· ·BY THE WITNESS:
 14· ·actually accepted for publication in the last year,        14· · · · A.· ·I would -- I would have to look at the
 15· ·September of 2013, entitled Risk of Repeat                 15· ·manuscripts.· I have reviewed them in the past; but as I
 16· ·Anti-Incontinence Surgery Following Sling Release: A       16· ·stated there, I think four Nilsson studies.
 17· ·Review of 93 Cases.· Do you see that?                      17· · · · Q.· ·Well, let's look at it together.· 22, I think,
 18· · · · A.· ·Yes, I do.                                       18· ·is the one I'm referring to.· I'm sorry.· I'm marking it
 19· · · · Q.· ·And you note, in your conclusions, that sling    19· ·as Exhibit 22.
 20· ·release remains an important treatment option in           20· · · · · · · · · · · (Elliott Deposition Exhibit No. 22
 21· ·patients with obstruction after anti-incontinence          21· · · · · · · · · · · ·was marked for identification.)
 22· ·surgery.· Did I read that correctly?                       22· ·BY MS. GEIST:
 23· · · · A.· ·I don't see where you are.· It sounds correct.   23· · · · Q.· ·Just for the record, Exhibit 22 is the Nilsson
 24· · · · Q.· ·Sorry.· I'm in the first page of the             24· ·study published in 2008 entitled, Eleven Years
 25· ·conclusion in your report.                                 25· ·Prospective Follow-Up of the Tension-Free Vaginal Tape

                                                      Page 315                                                        Page 317
 ·1· · · · A.· ·Yeah.· I agree with that.                        ·1· ·Procedure For Treatment of Stress Urinary Incontinence?
 ·2· · · · Q.· ·And you also state that only a small             ·2· · · · A.· ·Yes.
 ·3· ·percentage of patients require repeat anti-incontinence    ·3· · · · Q.· ·And under -- and the conclusions of this study
 ·4· ·surgery.· Do you see that?                                 ·4· ·were that there were no late-onset adverse events found
 ·5· · · · A.· ·Yeah.· It was 14 percent required a repeat.      ·5· ·and no case of tape erosion was seen.
 ·6· ·It's debatable if you call that small or not, but that's   ·6· · · · A.· ·That is -- that is what they state here, yes,
 ·7· ·what we state there.                                       ·7· ·except this was -- came out in other depositions from
 ·8· · · · Q.· ·That's what you state there, though, correct?    ·8· ·the medical director at Ethicon that they don't even
 ·9· · · · A.· ·That is correct.                                 ·9· ·believe this was the TVT product.· They can't vouch for
 10· · · · Q.· ·And you also conclude, in this article, that     10· ·that.· That's immaterial to what you're saying, but
 11· ·the synthetic sling remains a mainstay and an important    11· ·that's an issue with this paper.· But that's the
 12· ·treatment option for women?                                12· ·conclusion the authors came to.
 13· · · · A.· ·That's -- that's what we stated there, yes.      13· · · · Q.· ·Is there -- and that sling, obviously, is
 14· ·It is a -- it is still -- I think I can say this with      14· ·implanted transvaginally, correct?
 15· ·some accuracy.· It is still the most common procedure      15· · · · A.· ·Yes.· We're talking apples and oranges as far
 16· ·done for incontinence, but not in my practice it's not.    16· ·as the angle that's put in, the volume of mesh, the
 17· · · · Q.· ·Okay.· But -- and that's -- we're talking        17· ·tension that's put on the mesh.· It's not going
 18· ·about a polypropylene-based sling, correct?                18· ·transobturator.· It's going suprapubic or retropubic
 19· · · · A.· ·That is correct.                                 19· ·would be more accurate to say.
 20· · · · Q.· ·And I assume you're also familiar with the       20· · · · Q.· ·So that's the reason why we can -- so that's
 21· ·Nilsson study that looked at whether there were any        21· ·the reason why we don't see any degradation of that mesh
 22· ·issues with a polypropylene-based sling after 11 years?    22· ·in your opinion?
 23· · · · A.· ·Oh, the Nilsson, yeah.· There's -- he            23· · · · MR. CARTMELL:· Object to the form.
 24· ·published five, ten, 12, 15, and 17 years of TVT.          24· · · · THE WITNESS:· No.
 25· · · · Q.· ·Right.· He actually went all the way out and     25· · · · MR. CARTMELL:· This study didn't talk about


770-343-9696                          Tiffany Alley Global Reporting & Video                               Pages 314..317
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 83 of 94 PageID #: 842

In Re: CR Bard 200                                             Daniel Elliott, M.D.                                                     11/15/2014
                                                                 Page 318                                                                   Page 320
 ·1· ·degradation.                                                          ·1· · · · Q.· ·Okay.· And the position paper put out by these
 ·2· ·BY MS. GEIST:                                                         ·2· ·groups states, at the top, the polypropylene mesh
 ·3· · · · Q.· ·Right.· Well, this study actually says there                ·3· ·midurethral sling is the recognized worldwide standard
 ·4· ·were no adverse event whatsoever, and you told me                     ·4· ·of care for the surgical treatment of stress urinary
 ·5· ·earlier that degradation results in all sorts of adverse              ·5· ·incontinence.· The procedure is safe, effective, and has
 ·6· ·events, including dyspareunia?                                        ·6· ·improved the quality of life for millions of women.· Do
 ·7· · · · A.· ·Yeah.· We have to -- let's go look at this                  ·7· ·you agree with that?
 ·8· ·study carefully.· I never said there were no adverse                  ·8· · · · A.· ·Well, let's take it sentence by sentence.· The
 ·9· ·events.· There is less mesh put in.· So we were not                   ·9· ·polypropylene mesh midurethral sling is the recognized
 10· ·comparing apples to apples here.· We're comparing a TVT               10· ·worldwide standard of care in the surgical treatment of
 11· ·procedure that's done transvaginal with a plastic sheath              11· ·stress urinary incontinence.· I think that is somewhat
 12· ·over it versus Avaulta.· So we can't -- there is no                   12· ·debatable.· It is, I think, no question probably the
 13· ·correlation to Avaulta with this.                                     13· ·most common implantation done now.· Many in the society
 14· · · · · · ·With this one, as far as complications, I                   14· ·don't use meshes anymore.· We are a member of the
 15· ·would have to look at the study.· They talk about cure                15· ·society.· So it doesn't mean that everybody is in
 16· ·rate, which is one aspect as far as complications.                    16· ·support of it, but I can argue that it is the most
 17· ·Again, I would have to look at all that they state.· If               17· ·common procedure done.
 18· ·there is an erosion or an extrusion, that's a                         18· · · · · · ·The procedure is safe, effective, and improved
 19· ·complication.                                                         19· ·the quality of life for millions of women.· I can't
 20· · · · Q.· ·Agreed.· And I'm reading from the study at                  20· ·necessarily argue with that.· However, what it doesn't
 21· ·page 1046 and it says, It is therefore reassuring that                21· ·also say is the complications that have been seen.
 22· ·we do not find a single case of tape erosion, tissue                  22· ·Millions of women may have been benefitted, but how many
 23· ·reactions, or other adverse events during, at the most,               23· ·have been injured?
 24· ·up to 13 years of follow-up.                                          24· · · · · · ·So, you know, the way they state it, that's --
 25· · · · A.· ·I don't see exactly where you are, but that's               25· ·yeah, I can -- it states what it states.· How could they


                                                                 Page 319                                                                   Page 321
 ·1· ·okay.· That's the findings of these authors relative to               ·1· ·show me data?· Do we have the studies on millions of
 ·2· ·a possible TVT with plastic sheaths over the arms in a                ·2· ·women?· No.· We have the studies, you know, a hundred
 ·3· ·different route that's put in compared to Avaulta, but                ·3· ·here and a hundred there.· So there is no data to
 ·4· ·that's what these findings are.                                       ·4· ·support it's helped millions of people.· Millions have
 ·5· · · · Q.· ·You said you wanted to see the position                     ·5· ·been sold.
 ·6· ·statement on mesh midurethral -- midurethral slings or                ·6· · · · Q.· ·So you think the statement put out by AUGS and
 ·7· ·stress urinary incontinence?                                          ·7· ·SUFU is a formal position statement and it's not based
 ·8· · · · A.· ·Well, I said, if we're going to talk about it,              ·8· ·on data?
 ·9· ·I want to see it.                                                     ·9· · · · A.· ·Well, show me the data.· Show me where a study
 10· · · · Q.· ·Okay.· Let me show it to you briefly.· I'm                  10· ·with millions of women.
 11· ·trying to move along.· I think I'm up to 23.                          11· · · · Q.· ·Well, we just looked at the Nilsson study,
 12· · · · · · · · · · · (Elliott Deposition Exhibit No. 23                 12· ·which looked at women who had slings implanted and
 13· · · · · · · · · · · ·was marked for identification.)                   13· ·looked at women not 17 years later, correct?
 14· ·BY MS. GEIST:                                                         14· · · · A.· ·Mm-hmm.
 15· · · · Q.· ·This statement, Doctor, was put out as a joint              15· · · · MR. CARTMELL:· No.· We didn't look at the 17-year
 16· ·position statement by both AUGS and SUFU, which you've                16· ·study.
 17· ·mentioned a few times before.· That's the Society of                  17· · · · MS. GEIST:· Oh, we looked at the 11-year study?
 18· ·Urodynamics Female Pelvic Medicine and Urogenital                     18· · · · MR. CARTMELL:· Right.
 19· ·Reconstruction, correct?                                              19· · · · MS. GEIST:· Sorry.
 20· · · · A.· ·Correct, which I'm a member of and sit on the               20· · · · MR. CARTMELL:· And the reason I objected is because
 21· ·education committee.                                                  21· ·the 17-year shows the erosion.· I just didn't want it to
 22· · · · Q.· ·And you're a member of both of these                        22· ·look like I was trying to jack with you.
 23· ·societies, correct?                                                   23· · · · MS. GEIST:· That's fine.
 24· · · · A.· ·Correct.· I don't have any leadership role in               24· ·BY THE WITNESS:
 25· ·AUGS, though.                                                         25· · · · A.· ·Yes.· That study, in a very high-volume center


770-343-9696                                   Tiffany Alley Global Reporting & Video                                          Pages 318..321
                                                                                                                                                       YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 84 of 94 PageID #: 843

In Re: CR Bard 200                                               Daniel Elliott, M.D.                                          11/15/2014
                                                                   Page 322                                                        Page 324
 ·1· ·of an individual who was involved with the inventor of                  ·1· · · · · · · · · · · (Elliott Deposition Exhibit No. 24
 ·2· ·the TVT and arguably one of the best surgeons in the                    ·2· · · · · · · · · · · ·was marked for identification.)
 ·3· ·world for this, that is the results that they have                      ·3· ·BY MS. GEIST:
 ·4· ·found.· But that does not correlate to everybody else's                 ·4· · · · Q.· ·Do you recognize this article,
 ·5· ·results.                                                                ·5· ·Doctor?
 ·6· · · · Q.· ·Well, how about the Mayo Clinic?· Doesn't the                 ·6· · · · A.· ·Yes.
 ·7· ·Mayo Clinic discuss sling procedures and actually state                 ·7· · · · Q.· ·I'm trying to give a copy to counsel.
 ·8· ·that using surgical mesh is a safe and effective way to                 ·8· · · · MR. CARTMELL:· Thanks.
 ·9· ·treat stress urinary incontinence?                                      ·9· ·BY MS. GEIST:
 10· · · · A.· ·I would have to look at -- but, again, I                      10· · · · Q.· ·This is one of the articles you mentioned to
 11· ·didn't write that article.· I don't use -- no one in                    11· ·me earlier, Doctor, when we talked about some of your
 12· ·urology uses mesh slings.                                               12· ·review of the different types of meshes available in the
 13· · · · Q.· ·Who is Dr. John Ochino, O-C-H-I-N-O?                          13· ·sling surgery?
 14· · · · A.· ·He is a urogynecologist.                                      14· · · · A.· ·Yes.· That's correct.
 15· · · · Q.· ·Is he with Mayo?                                              15· · · · Q.· ·And this is an animal study, correct?
 16· · · · A.· ·Yes.                                                          16· · · · A.· ·Yeah.· It's a rabbit study we did.
 17· · · · Q.· ·And he's a colleague of yours?                                17· · · · Q.· ·And this was published back in 2003?
 18· · · · A.· ·Well, he's in urogynecology.                                  18· · · · A.· ·Excuse me, with work starting in 2001 or so,
 19· · · · Q.· ·Has -- have you seen his YouTube video where                  19· ·yes.
 20· ·he states that sling procedures to treat stress urinary                 20· · · · Q.· ·And you looked at slings of different types of
 21· ·incontinence are safe and effective and have minimal                    21· ·materials, including polypropylene slings, correct?
 22· ·risk associated with mesh complications?                                22· · · · A.· ·That is correct.
 23· · · · A.· ·I have not seen his video, no.                                23· · · · Q.· ·And each rabbit had different types of slings
 24· · · · Q.· ·At least as of last year, though, Doctor,                     24· ·implanted?· Some of these were autologous and some were
 25· ·referring back to your own article that we looked at                    25· ·synthetic?


                                                                   Page 323                                                        Page 325
 ·1· ·before, the risk of repeat anti-incontinence surgery --                 ·1· · · · A.· ·Yes.· We put in human, cadaveric, porcine,
 ·2· · · · A.· ·Yes.                                                          ·2· ·polypropylene, porcine dermis, SIS.· We put, as I
 ·3· · · · Q.· ·-- you stated, in that article, that synthetic                ·3· ·recall, five.
 ·4· ·slings remain an important treatment option for women                   ·4· · · · Q.· ·And you note in this study that the results of
 ·5· ·experiencing stress urinary incontinence, correct?                      ·5· ·this study support the use of polypropylene mesh for
 ·6· · · · A.· ·Yeah.· But that's not -- that's just stating                  ·6· ·sling surgery relative to other nonautologous materials,
 ·7· ·that it is used frequently.· That's all that is stating.                ·7· ·correct?
 ·8· · · · Q.· ·Well, it says it remains an important option.                 ·8· · · · A.· ·Yes.· And this is a very good one.· I'm glad
 ·9· ·Do you disagree with that, that it should be offered as                 ·9· ·you brought that up because this is a study we did very
 10· ·an option?                                                              10· ·early on looking at the product and issues.· And we
 11· · · · A.· ·It is an option.· I don't do it, but it is an                 11· ·raised issues in the discussion that polypropylene mesh
 12· ·option out there.                                                       12· ·gained stiffness with time.· At that point in time, we
 13· · · · Q.· ·And certainly you wouldn't say that the                       13· ·thought that was a good thing, and that's what we wrote
 14· ·doctors who offered that option are not performing                      14· ·in our conclusion.· But this is in 2003.
 15· ·according to the standard of care, would you?                           15· · · · Q.· ·Right.
 16· · · · A.· ·No, I'd say --                                                16· · · · A.· ·Sine there's been a vast amount of data
 17· · · · MR. CARTMELL:· Object to the form.                                 17· ·gathered we're actually realizing that's not a good
 18· ·BY THE WITNESS:                                                         18· ·thing.
 19· · · · A.· ·I would say that the pendulum is swinging                     19· · · · Q.· ·And, in your own words, as you've just
 20· ·anti-mesh.· And so right now they're being done.· What's                20· ·indicated, in this study, you say, More important than
 21· ·going to happen a few years from now, I don't know.· The                21· ·tensile strength is material stiffness.· The stretching
 22· ·same thing with pelvic organ prolapse.                                  22· ·of the suburethral sling with time is a much more likely
 23· · · · Q.· ·Let me show you, Doctor, one of your other                    23· ·scenario than breakage and it may be partly responsible
 24· ·articles that I thought was of interest.· I think I'm up                24· ·for the reemergence of symptoms following a successful
 25· ·to 24.                                                                  25· ·anti-incontinence procedure.· So, in other words, you


770-343-9696                                    Tiffany Alley Global Reporting & Video                                  Pages 322..325
                                                                                                                                              YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 85 of 94 PageID #: 844

In Re: CR Bard 200                                           Daniel Elliott, M.D.                                          11/15/2014
                                                               Page 326                                                        Page 328
 ·1· ·conclude from this study that the stiffness seen in                 ·1· ·it's needed for the body to heal?
 ·2· ·polypropylene mesh is a positive or a good thing?                   ·2· · · · A.· ·I don't know of any that scarring and
 ·3· · · · A.· ·Yeah.· And, at that point in time, I agree.               ·3· ·contraction is actually a good thing.· Heart valves
 ·4· ·And I stand by the arguments that we proposed here.· But            ·4· ·can't do that.· I mean -- so, no, I don't know of any.
 ·5· ·what we originally thought, and individuals like Chris              ·5· · · · Q.· ·So I just want to make sure I understand.
 ·6· ·Winters, when he came to Mayo, raised this as one of the            ·6· ·It's part of the body's normal healing process.· You
 ·7· ·early papers describing the mesh problems.· We had our              ·7· ·disagree that scarring and inflammation is part of the
 ·8· ·facts correct.· Our interpretation of those facts I                 ·8· ·normal process that the body goes through to heal itself
 ·9· ·would have to say, in the 12-week model, was not                    ·9· ·after surgery when a device is implanted?
 10· ·correct.                                                            10· · · · MR. CARTMELL:· Object to the form.
 11· · · · Q.· ·Well, what about your investigation in the                11· ·BY THE WITNESS:
 12· ·same study, Doctor, regarding the issue of shrinkage.               12· · · · A.· ·Well, the body's natural response is to heal
 13· ·You looked specifically at the issue of shrinkage with              13· ·itself and to decrease inflammation.· It is normal with
 14· ·polypropylene mesh in this study, correct?                          14· ·any surgery to have that to a certain extent that then
 15· · · · A.· ·That is correct.· In the 12-week                          15· ·heals up and finishes and that process stops.· It is
 16· ·transabdominal model in a rabbit, we did.                           16· ·abnormal for that process to continue on.
 17· · · · Q.· ·And you concluded, from this study, that                  17· · · · Q.· ·You looked at inflammation specifically with
 18· ·polypropylene mesh did not demonstrate a significant                18· ·polypropylene mesh in another one of your studies,
 19· ·decrease in surface area compared to the other sling                19· ·correct?
 20· ·types; in other words, no shrinkage per your own study,             20· · · · A.· ·That is correct.
 21· ·correct?                                                            21· · · · Q.· ·And you looked at inflammation and scar
 22· · · · A.· ·Yeah.· At 12 weeks, in the rat model -- excuse            22· ·formation, true?
 23· ·me, in the rabbit model without the contamination in the            23· · · · A.· ·Correct.
 24· ·vagina.· I think others have come along and shown that              24· · · · Q.· ·And didn't you conclude in that study that the
 25· ·our data does not correlate to other things.                        25· ·inflammation and scar formation seen, after the

                                                               Page 327                                                        Page 329
 ·1· · · · Q.· ·Well, flipping quickly to that issue,                     ·1· ·polypropylene mesh was implanted, was actually a good
 ·2· ·shrinkage or contraction, that's one of the opinions in             ·2· ·thing and helped the in-tissue growth process?
 ·3· ·your report?                                                        ·3· · · · A.· ·Our conclusions that we reached in 2006, on
 ·4· · · · A.· ·Yes.                                                      ·4· ·that specific study, we attributed that.· We thought
 ·5· · · · Q.· ·I assume you would agree with me that there is            ·5· ·that was a good thing.· I have subsequently been proven
 ·6· ·a normal amount of contraction and shrinkage after a                ·6· ·wrong.
 ·7· ·medical device is implanted due to the normal and                   ·7· · · · Q.· ·Well, in your own -- let's just mark it
 ·8· ·expected healing process?                                           ·8· ·quickly so we know what we're talking about.· I think
 ·9· · · · MR. CARTMELL:· Object to the form.                             ·9· ·I'm up to 24.
 10· ·BY THE WITNESS:                                                     10· · · · MR. CARTMELL:· 5.
 11· · · · A.· ·Well, you say a medical device.· Certain                  11· · · · MS. GEIST:· 5, but who's counting.
 12· ·medical devices have no contraction.                                12· · · · · · · · · · · (Elliott Deposition Exhibit 25 was
 13· · · · Q.· ·Well, it's not atypical or abnormal or                    13· · · · · · · · · · · ·marked for identification.)
 14· ·unexpected to see contraction and scarring after a                  14· · · · MR. CARTMELL:· Man, you've used a lot of exhibits.
 15· ·medical device is implanted; is that true?                          15· · · · MS. GEIST:· Well, I think it's helpful to look at
 16· · · · MR. CARTMELL:· Object to the form.                             16· ·what you're talking about.
 17· ·BY MS. GEIST:                                                       17· ·BY MS. GEIST:
 18· · · · Q.· ·The wound healing process needs scarring and              18· · · · Q.· ·Doctor, here is Exhibit 25.· This is another
 19· ·inflammation.· It's part of the normal process?                     19· ·one of your studies that we mentioned earlier entitled,
 20· · · · MR. CARTMELL:· Object to the form.                             20· ·Time-Dependent Variations in Inflammation and Scar
 21· ·BY THE WITNESS:                                                     21· ·Formation of Six Different Pubovaginal Sling Materials
 22· · · · A.· ·I disagree.· Artificial hips don't have any               22· ·in the Rabbit Model.· So, again, this is another animal
 23· ·contraction.                                                        23· ·study looking at different types of sling materials,
 24· · · · Q.· ·Are there many medical devices that do have               24· ·including polypropylene sling after implantation,
 25· ·scarring and inflammation after they're implanted and               25· ·correct?


770-343-9696                                Tiffany Alley Global Reporting & Video                                  Pages 326..329
                                                                                                                                          YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 86 of 94 PageID #: 845

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                          11/15/2014
                                                      Page 330                                                        Page 332
 ·1· · · · A.· ·Yeah, in a 12-week model.· I think we had six    ·1· ·If you look with me at it quickly, Doctor, Dietz
 ·2· ·weeks and 12 weeks.· So, roughly, three months.            ·2· ·actually looked at the issue and phenomenon of mesh
 ·3· · · · Q.· ·And you conclude from the study that             ·3· ·contraction or shrinkage by looking at the mesh via
 ·4· ·polypropylene mesh compared to the other types of meshes   ·4· ·ultrasound and concluded that there was no contraction
 ·5· ·that you looked at in this study had low inflammation,     ·5· ·after 18 months?
 ·6· ·correct?                                                   ·6· · · · A.· ·That is what this one study states.· But if
 ·7· · · · A.· ·Yeah.· The high fibrosis and low inflammation    ·7· ·you look at my actual report, I've got a list of 12 or
 ·8· ·in the rabbit transabdominal model at 12 weeks.            ·8· ·15 articles that state opposite to that.
 ·9· · · · Q.· ·And you conclude that not only did               ·9· · · · Q.· ·Well, you didn't consider this study in
 10· ·polypropylene mesh have lower inflammation than the        10· ·forming your opinions relating to mesh contraction and
 11· ·other materials you've looked at, but that the fibrosis    11· ·shrinkage; is that fair to say?
 12· ·and scarring noted with polypropylene mesh may also        12· · · · A.· ·That is --
 13· ·contribute to a more lasting repair?                       13· · · · MR. CARTMELL:· Objection to form.· Go ahead.
 14· · · · A.· ·That was our conclusion.· And then I go on and   14· ·BY THE WITNESS:
 15· ·warn, Urologists performing this procedure should be       15· · · · A.· ·That is -- that is true.
 16· ·aware of the time-dependent tissue reactions when          16· · · · Q.· ·Did you look at Bard's soft mesh study in
 17· ·choosing a sling material.· As I mentioned, we had -- we   17· ·forming your opinions?
 18· ·reached certain conclusions, which, now, I think are       18· · · · A.· ·I don't know what study that is.
 19· ·actually incorrect.· And it's been pointed out by other    19· · · · Q.· ·Did you look at the Pierce study?· It showed a
 20· ·authors that we had our facts right, our interpretation    20· ·shrinkage of less than 10 percent?
 21· ·wrong.                                                     21· · · · MR. CARTMELL:· With Avaulta?
 22· · · · Q.· ·Well, you said -- you said a couple of times     22· · · · MS. GEIST:· You're asking me a question?
 23· ·that these studies were done in rabbits, correct?          23· · · · MR. CARTMELL:· Yeah.
 24· · · · A.· ·Correct.                                         24· ·BY THE WITNESS:
 25· · · · Q.· ·Would you agree with me that it would be more    25· · · · A.· ·Piece, Biomechanical Properties of Synthetic

                                                      Page 331                                                        Page 333
 ·1· ·important to see what's actually going on in the human     ·1· ·and Biologic Graft Materials.· Is that the article
 ·2· ·body?· The best way to do this is to look into the body    ·2· ·you're referring to?
 ·3· ·in vivo, see what's going on?                              ·3· · · · Q.· ·No.· I'm referring to Piece, 120-day
 ·4· · · · A.· ·Well, I mean that would be the ideal is          ·4· ·Comparative Analysis --
 ·5· ·actually what happens when it's implanted in women.        ·5· · · · A.· ·Okay.
 ·6· · · · Q.· ·Did -- did you consider, in reaching your        ·6· · · · Q.· ·-- Of Adhesion Grade and Quantity Mesh
 ·7· ·opinions relating to contraction and shrinkage, the        ·7· ·Contraction and Tissue Response?
 ·8· ·Dietz study?                                               ·8· · · · A.· ·No.· I have not seen that article.
 ·9· · · · A.· ·The Dietz study?                                 ·9· · · · MS. GEIST:· How much time on the video?
 10· · · · Q.· ·Yeah.                                            10· · · · VIDEO TECHNICIAN:· 6 hours, 43.
 11· · · · A.· ·I don't recall.· I'd have to look at that. I     11· · · · THE WITNESS:· Half and half.· The half and half,
 12· ·do not recall that name.· D-I-E?                           12· ·it's right in the cup.· Sorry.· Sorry.
 13· · · · Q.· ·D-I-E-T-Z?                                       13· ·BY MS. GEIST:
 14· · · · A.· ·Mechanical Properties of Urogynecologic          14· · · · Q.· ·Doctor, one of the -- one of the opinions you
 15· ·Implants.                                                  15· ·set forth in your report is that the blind passage of
 16· · · · Q.· ·No.· Dietz is the European urogynecologist,      16· ·the trocar used to implant the Avaulta products is
 17· ·and he published a study entitled, Mesh Contraction:       17· ·unsafe, correct?
 18· ·Myth Or Reality.· Did you review that?                     18· · · · A.· ·That is correct.
 19· · · · A.· ·Okay.· I do not have that in -- on my list of    19· · · · Q.· ·Are there any other procedures that you, as a
 20· ·ones I reviewed.· I'd be happy to take a look at it,       20· ·urologist or a urogynecologist or a gynecologist,
 21· ·though.                                                    21· ·perform in women that are considered to be blind, blind
 22· · · · · · · · · · · (Elliott Deposition Exhibit No. 26      22· ·passage; in other words, you have to use palpation?
 23· · · · · · · · · · · ·was marked for identification.)        23· · · · A.· ·Not to the extent and the distance of these.
 24· ·BY MS. GEIST:                                              24· · · · Q.· ·But you still use procedures or engage in
 25· · · · Q.· ·I'll be happy to hand it to you.· Here you go.   25· ·procedures that would be considered to be blind passage

770-343-9696                           Tiffany Alley Global Reporting & Video                              Pages 330..333
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 87 of 94 PageID #: 846

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                          11/15/2014
                                                      Page 334                                                        Page 336
 ·1· ·such as a D&C, for example?                                ·1· ·needle right onto it, so...
 ·2· · · · A.· ·I don't do D&Cs.                                 ·2· · · · Q.· ·Well, you've recently done some work in
 ·3· · · · Q.· ·All right.· So gynecologists do D&Cs, correct?   ·3· ·developing innovations in autologous sling procedures,
 ·4· · · · A.· ·Some of them do, I suppose.                      ·4· ·correct?
 ·5· · · · Q.· ·Do you understand that they need to use          ·5· · · · A.· ·Autologous transobturator sling.
 ·6· ·palpation in order to apply the correct amount of          ·6· · · · Q.· ·And I'm referring to your case report that was
 ·7· ·tension or pressure on the needle?                         ·7· ·published just this year?
 ·8· · · · A.· ·I've never performed one, so I can't speak to    ·8· · · · A.· ·Correct.
 ·9· ·that.                                                      ·9· · · · Q.· ·And to implant that autologous sling, you used
 10· · · · Q.· ·Can you give me any other examples or            10· ·a trocar, correct?
 11· ·procedures that you may have performed that are            11· · · · A.· ·And it would be passed 5 millimeters to,
 12· ·considered to be a blind procedure or, in other words,     12· ·perhaps, 1 centimeter onto your finger behind the
 13· ·where you need to use palpation?                           13· ·obturator bone.
 14· · · · A.· ·Not anymore.                                     14· · · · Q.· ·So that's a good example of a blind passage,
 15· · · · Q.· ·What about the robotic procedures that you       15· ·agree?· It's a blind passage procedure using the trocar,
 16· ·perform?· Are those not considered to be blind             16· ·true?
 17· ·procedures in some respect?                                17· · · · A.· ·To a minor degree, yes, that is going to be
 18· · · · A.· ·It's all under direct vision.                    18· ·blind because it's going to be passing it 5 millimeters
 19· · · · Q.· ·What about the laparoscopic procedures that      19· ·to 1 centimeter.
 20· ·we've talked about?                                        20· · · · Q.· ·And you consider that to be an innovation and
 21· · · · A.· ·Again, that's all under direct vision.           21· ·another option that you could offer for women suffering
 22· · · · Q.· ·What about the sacrospinous?                     22· ·from stress urinary incontinence, true?
 23· · · · A.· ·Sacrospinous fixation, I don't -- I don't        23· · · · A.· ·Yeah.· That is -- that is an evolving option.
 24· ·perform that procedure.                                    24· ·We are the world's first to do that.· We have to have
 25· · · · Q.· ·Did you ever perform it?                         25· ·the data pan out to see if it's going to be a viable

                                                      Page 335                                                        Page 337
 ·1· · · · A.· ·I performed them as a fellow under the staff     ·1· ·option.· It appears to be, though.
 ·2· ·guidance.· However, the staff never let me pass the        ·2· · · · Q.· ·Sure.· It's a novel technique, as you state in
 ·3· ·needles through the sacrospinous.· Even with that it's a   ·3· ·your own case report, but it is used with a trocar and a
 ·4· ·small degree of passage.· But he didn't feel it was safe   ·4· ·blind passage?
 ·5· ·for someone learning to do, so I never did pass it.        ·5· · · · A.· ·With the caveat that it is a 5 millimeter to,
 ·6· · · · Q.· ·Well, but some doctors do it.· It goes through   ·6· ·perhaps, 1 centimeter of passage right down onto your
 ·7· ·the deepest recesses of the vagina; isn't that true?       ·7· ·finger.
 ·8· · · · A.· ·Yeah.· But that's with a Capio needle.           ·8· · · · Q.· ·Okay.
 ·9· · · · Q.· ·Right.                                           ·9· · · · A.· ·So it is minimal.
 10· · · · A.· ·And you're passing it, perhaps, 2 centimeters,   10· · · · Q.· ·I'm running out of time here, Doctor, so I'm
 11· ·maybe, with your finger back there.· That's different      11· ·going to try and wrap it up as fast as I can.
 12· ·than passing a trocar through the obturator foramen or     12· · · · · · ·Let me ask you some questions about pore size.
 13· ·larger passages of several centimeters.· It's over 5, 10   13· ·Pore size is one of the opinions in your report that the
 14· ·centimeters.· That's different.                            14· ·pore size of the Avaulta products was inadequate to
 15· · · · Q.· ·Okay.· So you'll agree with me it's considered   15· ·promote proper tissue ingrowth?
 16· ·a blind procedure because it's done by palpation, but      16· · · · A.· ·Correct.
 17· ·it's less than the amount of -- strike that.               17· · · · Q.· ·What do you believe or define as optimal pore
 18· · · · · · ·You'll agree with me it's a blind procedure      18· ·size in a mesh product?
 19· ·because there is some portion of it where you would need   19· · · · A.· ·According to my review of the literature, my
 20· ·to use palpation only?                                     20· ·experience of taking care of complications in patients,
 21· · · · A.· ·No.· I can't necessarily.· I mean, there is a    21· ·I believe that the pore size ranging between 4
 22· ·minor passage of a minor distance.· So very strictly       22· ·millimeters or so is going to be a lower chance of
 23· ·defining it as that, yes.· But, again, we're not talking   23· ·complications.
 24· ·of 10 centimeters of blind passage.· And with a Capio      24· · · · Q.· ·Is there a consensus in the literature as to
 25· ·needle, your finger is back there and you just pass the    25· ·what the optimal pore size should be?

770-343-9696                           Tiffany Alley Global Reporting & Video                              Pages 334..337
                                                                                                                                 YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 88 of 94 PageID #: 847

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                                   11/15/2014
                                                      Page 338                                                                   Page 340
 ·1· · · · A.· ·I believe there is based upon the literature     ·1· · · · A.· ·Yes, I do.
 ·2· ·out there, that because the pore size as it's taken out    ·2· · · · Q.· ·And I think I counted in this these pages that
 ·3· ·of the box does not correlate to the pore size once it's   ·3· ·you said Bard failed to do any number of things, but I
 ·4· ·in the women when there's contraction.                     ·4· ·think you said Bard failed to do something about 36
 ·5· · · · Q.· ·You've never designed a mesh product; is that    ·5· ·times from pages 35 to 38.· Does that seem like a fair
 ·6· ·correct, Doctor?                                           ·6· ·estimate?
 ·7· · · · A.· ·I've been involved in consulting with            ·7· · · · A.· ·Well, without counting it up, just that seems
 ·8· ·Coloplast -- excuse me, AMS on theirs, but I'll leave it   ·8· ·a little bit high, but I wouldn't be surprised.
 ·9· ·at that.                                                   ·9· · · · Q.· ·There is no citations anywhere to any
 10· · · · Q.· ·Have you ever designed a mesh product?           10· ·authority for your opinions about what Bard did or
 11· · · · MR. CARTMELL:· Object to the form.· Asked and         11· ·didn't do or warned or should have warned of in this
 12· ·answered.                                                  12· ·section of the report, true?
 13· ·BY THE WITNESS:                                            13· · · · A.· ·I guess I don't know what you mean citations.
 14· · · · A.· ·Yeah.· I've been a consultant on their mesh      14· ·I mean, what I have down here is, in my understanding of
 15· ·and their design.                                          15· ·labeling and warnings and regulations, that Bard is
 16· · · · Q.· ·On the design specifically?                      16· ·responsible for warning about complications.· And so,
 17· · · · A.· ·The shape, the length of it.                     17· ·you know, we could go through each one of those
 18· · · · Q.· ·How about the pore size?                         18· ·complications and find a manuscript that discusses it.
 19· · · · A.· ·Pore size, I was not involved specifically in    19· ·And so I have depositions here talking about them.· So I
 20· ·the pore size of this product, no.                         20· ·guess I disagree that there's -- there are references
 21· · · · Q.· ·Have you ever done a study looking at pore       21· ·listed.
 22· ·size and its impact on tissue integration?                 22· · · · Q.· ·You don't consider yourself to be an expert in
 23· · · · A.· ·I have relied on the work of others as           23· ·terms of what a label should and should not say, do you, 24·
 24· ·outlined in my expert report.                              ·Doctor?
 25· · · · Q.· ·Can you point to me, Doctor, any study that      25· · · · MR. CARTMELL:· Object to the form.


                                                      Page 339                                                                   Page 341
 ·1· ·has demonstrated that a pore size of greater than 2.0      ·1· ·BY THE WITNESS:
 ·2· ·millimeters is superior to a 1.0- or 1.3-millimeter pore   ·2· · · · A.· ·No.· I disagree with that.· Based upon --
 ·3· ·size in a mesh?                                            ·3· ·based upon my experience in dealing with patients for 20
 ·4· · · · A.· ·I think when you look at Cobb's study,           ·4· ·years, dealing with IFUs, handing out patient brochures,
 ·5· ·Klingele's study, looking at various different pore        ·5· ·I can count up 20 or so different products that I've
 ·6· ·sizes, that -- and probably also Klingele and also         ·6· ·used the IFU, being a researcher, talking about
 ·7· ·looking at the internal documents with Bard where they     ·7· ·complications in my manuscripts which you have listed,
 ·8· ·acknowledge that the pore size has to be larger.           ·8· ·being on the SUFU Board of Education where we talk
 ·9· · · · Q.· ·Are you referring to the Bobbie Orr memo         ·9· ·about warnings, asked to be speaking
 10· ·that's cited in your report?                               10· ·nationally/internationally, no, everything I do is about
 11· · · · A.· ·Yeah.· What's cited there, yes, Dr. Ross.        11· ·warnings.· What I talk to my patients about, the
 12· · · · Q.· ·Did you read that memo in its entirety?          12· ·complications I have to see is all about warnings.
 13· · · · A.· ·Yes.                                             13· · · · Q.· ·Have you ever participated in the drafting of
 14· · · · Q.· ·The memo says that the -- what's proposed by     14· ·an instruction for use or directions for use for any
 15· ·Mr. Orr is a hypothesis, does it not?                      15· ·medical device product?
 16· · · · A.· ·I would have to see it, because I don't have     16· · · · MR. CARTMELL:· Okay.· Hold on.· I think we're at
 17· ·that document with me.· I've read it, but I don't have     17· ·seven hours according to the -- we're not yet?· Okay.
 18· ·the document with me.                                      18· · · · VIDEO TECHNICIAN:· About five and a half minutes
 19· · · · Q.· ·Let me quickly go to the section of your         19· ·left.
 20· ·report, Doctor, if you could, with me.· Go to the end.     20· · · · MR. CARTMELL:· Five and a half minutes left.
 21· ·On page 35 of your report, page 35 to 39, Doctor --        21· ·You're in good shape.
 22· · · · A.· ·Yes.                                             22· · · · MS. GEIST:· Oh, yeah.· I'm in great shape.
 23· · · · Q.· ·-- this section of your report relates to your   23· ·BY MS. GEIST:
 24· ·opinions that Bard failed to disclose pertinent risk       24· · · · Q.· ·Can you answer that question, Doctor?
 25· ·information; do you see that?                              25· · · · A.· ·And the question -- let me reiterate it to


770-343-9696                           Tiffany Alley Global Reporting & Video                                      Pages 338..341
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 89 of 94 PageID #: 848

In Re: CR Bard 200                                          Daniel Elliott, M.D.                                                     11/15/2014
                                                               Page 342                                                                  Page 344
 ·1· ·make sure I've got it correct.· Have I ever been                    ·1· ·frequency.· Provide frequency data from adequately
 ·2· ·involved in the drafting of an IFU?· I have been                    ·2· ·reported clinical studies.
 ·3· ·involved in the discussions about complications that can            ·3· · · · Q.· ·That wouldn't apply to a product that was
 ·4· ·go on IFUs.· I have not sat down and written an IFU.                ·4· ·cleared by FDA through the 510(k) process, would it?
 ·5· · · · Q.· ·You've never drafted a label or an IFU for a              ·5· · · · MR. CARTMELL:· Object to the form and misstates the
 ·6· ·medical device company, true?                                       ·6· ·evidence.
 ·7· · · · A.· ·I have not.· In your specific limitations, I              ·7· ·BY THE WITNESS:
 ·8· ·have never sat down with a company and written up                   ·8· · · · A.· ·Well, absolutely.· I mean, the 510(k) is just
 ·9· ·specifically an IFU.                                                ·9· ·merely a clearance.· It's not an approval of the safety
 10· · · · Q.· ·Are you an expert in the regulations relating             10· ·of that product.· And so I cannot speak to what
 11· ·to what IFUs should contain or not contain?                         11· ·information, all the FDA was given and all of the
 12· · · · A.· ·Yes.                                                      12· ·discussions that was going on.· But when I read over the
 13· · · · Q.· ·You are?                                                  13· ·IFU, that is what doctors are going to be reviewing, I
 14· · · · A.· ·Yes.                                                      14· ·don't see in there, based upon the FDA Blue Book,
 15· · · · Q.· ·What are those regulations?                               15· ·adverse reaction, descending order, and provide
 16· · · · A.· ·Those regulations are that every -- every                 16· ·frequency data.
 17· ·known complication, regardless of severity or frequency,            17· · · · Q.· ·No.· But you just referred to clinical
 18· ·need to be reported on an IFU.                                      18· ·studies, and those are not required through the 510(k)
 19· · · · Q.· ·So you looked at the Bard IFUs, right?                    19· ·clearance process.· You understand that, correct?
 20· · · · A.· ·Yes.                                                      20· · · · A.· ·However, with the 522 where the FDA came back
 21· · · · Q.· ·And there is, in the adverse event section, a             21· ·to all of the manufacturers of kits saying, You need to
 22· ·warning relating to erosion, correct?                               22· ·provide us with adequate data, none of those companies,
 23· · · · A.· ·Yeah.· I would like to see that IFU, because I            23· ·including Bard, could come up with that data and decided
 24· ·have to see all of the IFUs, including the original one.            24· ·to pull their product off the market.
 25· ·So I would have to look at that.· I don't have those                25· · · · Q.· ·I think what actually the FDA said was, in


                                                               Page 343                                                                  Page 345
 ·1· ·IFUs with me.                                                       ·1· ·order to continue marketing and selling the products,
 ·2· · · · Q.· ·You don't remember sitting here now talking               ·2· ·you need to engage in clinical trials at this time?
 ·3· ·about these sorts of issues that we've been talking                 ·3· · · · A.· ·Absolutely, and they did not have it.
 ·4· ·about all day, whether Bard warned of erosion in the                ·4· · · · Q.· ·They did not proceed with the clinical trials,
 ·5· ·IFUs for the Avaulta products?                                      ·5· ·correct?
 ·6· · · · A.· ·Well, no.· That's why we have to go back to my            ·6· · · · A.· ·Because they did not have that data.
 ·7· ·expert report and what I've talked about.· The failure              ·7· · · · Q.· ·No.· They didn't do it?
 ·8· ·to warn to the extent and the severity and the lifelong             ·8· · · · A.· ·But I'm correct in that they did not have it.
 ·9· ·nature of that, I never saw anything in there to support            ·9· · · · Q.· ·There were 21 articles relating to the Avaulta
 10· ·that.                                                               10· ·products from the time of launch through 2013.· Do you
 11· · · · Q.· ·What regulation says you need to do that?                 11· ·dispute that?
 12· · · · A.· ·Well, based upon the FDA regulations as far as            12· · · · A.· ·I would have to look at it.· According to my
 13· ·everything needs to be warned about and the severity and            13· ·recollection, I have 17 down.· So if you have 21, I
 14· ·the frequency of it.                                                14· ·would not dispute that.
 15· · · · Q.· ·What FDA regulation are you referring to?                 15· · · · Q.· ·So that's clinical data, correct?· That's data
 16· · · · A.· ·Based upon the FDA Blue Book.                             16· ·from actual product use?
 17· · · · Q.· ·Can you give me the particular regulation or              17· · · · A.· ·Absolutely that is data.· But for the reasons
 18· ·the cite?                                                           18· ·of the FDA, when they reviewed them, none of that data
 19· · · · A.· ·Yeah.· FDA Blue Book started in March of 1991,            19· ·was sufficient for the FDA to be appeased.
 20· ·but updated -- this one is a 3/11/13.· It's the guidance            20· · · · Q.· ·In this litigation, you're not holding
 21· ·for labeling, contraindications of warnings, an adverse             21· ·yourself out as an expert in FDA regulations or whether
 22· ·reaction is an undesirable effect, all of these have to             22· ·Bard complied with each and every regulation in terms of
 23· ·be reported.· Adverse reactions should be listed in                 23· ·the IFUs, are you?
 24· ·descending order according to their clinical                        24· · · · A.· ·No.· I would disagree.· Because, as I
 25· ·significance determined upon their severity and                     25· ·mentioned, you know, multiple times to you, all of those


770-343-9696                               Tiffany Alley Global Reporting & Video                                            Pages 342..345
                                                                                                                                                    YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 90 of 94 PageID #: 849

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                                    11/15/2014
                                                      Page 346                                                                Page 348
 ·1· ·various different criteria as far as reviewing the         ·1· · · · A.· ·Correct.
 ·2· ·manuscripts, reviewing patients, taking care of            ·2· · · · Q.· ·Now, at that time, I think you were asked
 ·3· ·patients, education committee, talking about warnings      ·3· ·questions and asked if you were an extremist in your
 ·4· ·that I have a very good working knowledge of what is       ·4· ·position about pelvic organ prolapse that are
 ·5· ·required of a product to meet the standards.               ·5· ·transvaginal mesh products like the Avaulta products; do
 ·6· · · · Q.· ·So let me just make sure I understand.· You      ·6· ·you remember that?
 ·7· ·don't have any formal education, training, or experience   ·7· · · · A.· ·Yes.
 ·8· ·designing a pelvic mesh product; is that correct?          ·8· · · · MS. GEIST:· Objection to form.
 ·9· · · · A.· ·Well, no.· That's also incorrect.                ·9· ·BY THE WITNESS:
 10· · · · Q.· ·When have you designed a pelvic mesh product?    10· · · · A.· ·Yes, I do.
 11· · · · MR. CARTMELL:· We're at seven hours.                  11· · · · Q.· ·And, in fact, in your submission to the FDA
 12· · · · MS. GEIST:· Okay.· Well, counsel is telling me I      12· ·that you signed off in 2011, I believe it was August; is
 13· ·need to stop, so...                                        13· ·that correct?
 14· · · · MR. CARTMELL:· I think you asked that last            14· · · · A.· ·August 19th, 2011, something like that.
 15· ·question.· If you want him to answer, I think it's         15· · · · Q.· ·In your Public Citizen submission that you
 16· ·already been asked and he told you he consulted on it.     16· ·signed off on in your letter, you admittedly
 17· ·But I'll let him answer that last question.                17· ·acknowledged that what you were asking the FDA to do, as
 18· ·BY THE WITNESS:                                            18· ·far as banning the products, was admittedly an extreme
 19· · · · A.· ·Yeah.· I've been involved as far as with the     19· ·position; is that right?
 20· ·Interpro as far as the measurements, the design of the     20· · · · A.· ·Yeah.· It was extreme.· The extreme word
 21· ·product, and that's a pelvic organ prolapse mesh.          21· ·everyone is getting hooked up on.· I took it as an
 22· · · · MS. GEIST:· All right.· If you're telling me my       22· ·aggressive measure to protect women and their bodies.
 23· ·time is up, my time is up.                                 23· ·And everyone is getting hooked up on extremism.· But as
 24· · · · · · · · · · · ·CROSS-EXAMINATION                      24· ·it pans out, I was absolutely right.· Jump forward three
 25                                                              25· ·years.


                                                      Page 347                                                                Page 349
 ·1· ·BY MR. CARTMELL:                                           ·1· · · · Q.· ·Let me ask you about that.· So in 2011,
 ·2· · · · Q.· ·And, Doctor, I'm going to ask you a few          ·2· ·August, you asked the FDA -- and feel free to review
 ·3· ·follow-up questions.· But let me start by asking you,      ·3· ·Exhibit 14, which was talked about earlier.· You asked
 ·4· ·have all of your opinions that you've offered today been   ·4· ·the FDA, as a urologist practicing at the Mayo Clinic,
 ·5· ·within a reasonable degree of medical certainty?           ·5· ·to ban the product and to require that medical device
 ·6· · · · A.· ·Yes.                                             ·6· ·manufacturers like Bard, who was selling the Avaulta
 ·7· · · · Q.· ·Okay.· And you've talked ad nauseam about all    ·7· ·products, you asked the FDA to make them do actually
 ·8· ·of the materials that you've reviewed, including           ·8· ·controlled, randomized studies to demonstrate safety,
 ·9· ·literature, Bard documents, you've talked about your       ·9· ·didn't you?
 10· ·experience and training.· Do you feel like you have all    10· · · · A.· ·That is correct.
 11· ·of the information you need as of this time to offer the   11· · · · Q.· ·And I think you testified that you did that
 12· ·opinions that you have offered throughout today's          12· ·because you didn't believe, at that time, that there had
 13· ·deposition?                                                13· ·been adequate data to suggest or support that the
 14· · · · A.· ·Yes.                                             14· ·Avaulta products were safe for women, correct?
 15· · · · Q.· ·Okay.· Now, you were asked, at some length,      15· · · · A.· ·There was not data to support the use of any,
 16· ·about 2011 when you sent a letter, I believe, to the FDA   16· ·including Avaulta, mesh kits in women.
 17· ·supporting a petition by Public Citizen for the Avaulta    17· · · · Q.· ·Now, I will represent to you that only four
 18· ·products that we're talking about here today, among        18· ·months later the FDA sent what's called a 522 letter or
 19· ·other pelvic organ prolapse, being banned or removed       19· ·order to Bard as a manufacturer of the Avaulta products;
 20· ·from the market.· Is that true?                            20· ·did you know that?
 21· · · · A.· ·That is correct.                                 21· · · · A.· ·I know a 522 was sent out.· I don't know the
 22· · · · Q.· ·Okay.· And, again, that was in 2011.· So the     22· ·date on that.
 23· ·Avaulta products that we're talking about today had been   23· · · · Q.· ·Well, I'll represent to you that it was in
 24· ·on the market for approximately three years, maybe a       24· ·January of 2012, just four months after you asked the
 25· ·little longer than that; is that true?                     25· ·FDA to ban these products and require the manufacturers

770-343-9696                           Tiffany Alley Global Reporting & Video                                    Pages 346..349
                                                                                                                                         YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 91 of 94 PageID #: 850

In Re: CR Bard 200                                            Daniel Elliott, M.D.                                          11/15/2014
                                                                Page 350                                                        Page 352
 ·1· ·to do well-controlled studies to demonstrate safety.                 ·1· ·success, but it's also a failure.
 ·2· ·Will you assume that for purposes of my questions?                   ·2· · · · Q.· ·And not only did Bard take these products,
 ·3· · · · MS. GEIST:· I'll just object to the form.                       ·3· ·these pelvic organ -- strike that.
 ·4· ·BY THE WITNESS:                                                      ·4· · · · · · ·Not only did Bard take these pelvic organ
 ·5· · · · A.· ·Yeah.· I have no reason to doubt that's                    ·5· ·prolapse mesh products off the market, but other
 ·6· ·accurate.                                                            ·6· ·manufacturers of those products also took their products
 ·7· · · · Q.· ·And just four months later, when the FDA sent              ·7· ·off the market; isn't that fair?
 ·8· ·a letter to Bard, did you know that the FDA told Bard,               ·8· · · · MS. GEIST:· Objection to form.
 ·9· ·like you had said and recommended, that they needed to               ·9· ·BY THE WITNESS:
 10· ·do well-controlled, randomized studies in order to                   10· · · · A.· ·My understanding is that all manufacturers of
 11· ·continue marketing the Avaulta products?                             11· ·mesh kits have been pulled off the market because they
 12· · · · A.· ·I'm --                                                     12· ·could not meet the criteria of the 522 as requested by
 13· · · · MS. GEIST:· Objection to form.                                  13· ·the FDA.
 14· ·BY THE WITNESS:                                                      14· · · · Q.· ·And so now going on several years, these
 15· · · · A.· ·I'm aware of that, yes.                                    15· ·products are not being marketed and sold by Bard,
 16· · · · Q.· ·And that was exactly what you had asked for,               16· ·correct?
 17· ·as a part of your submission, just four months before                17· · · · A.· ·That is my understanding, but I'm continuing
 18· ·that; isn't that right?                                              18· ·to see the complications and will for years.
 19· · · · A.· ·That is correct.· I feel that my statement                 19· · · · Q.· ·Now, you were asked several questions about
 20· ·there was taking an educated moral stand on the product              20· ·the AUGS, or the American Urogynecologic Society
 21· ·trying to protect women.· So I'm very proud of that                  21· ·position statement related to pelvic floor disorders; do
 22· ·document because I think it possibly may have led to                 22· ·you remember that?
 23· ·some good.                                                           23· · · · A.· ·Yes.
 24· · · · Q.· ·And what is your understanding based on your               24· · · · Q.· ·Okay.· And that's a 2011 document, correct?
 25· ·review of Bard's documents that they produced in this                25· · · · A.· ·That was right around the time of the first

                                                                Page 351                                                        Page 353
 ·1· ·litigation?· In other words, when the FDA asked Bard to              ·1· ·FDA warning in, what, August of '11.
 ·2· ·do controlled studies to try to demonstrate that the                 ·2· · · · Q.· ·And that was before the time that the FDA had
 ·3· ·Avaulta products were safe, what was Bard's response?                ·3· ·told the manufacturers that they needed to do safety
 ·4· · · · MS. GEIST:· Objection to form.· Misstates facts.                ·4· ·studies in order to keep marketing their products,
 ·5· ·BY THE WITNESS:                                                      ·5· ·correct?
 ·6· · · · A.· ·My understanding of the situation is just as               ·6· · · · A.· ·Correct.
 ·7· ·you mentioned.· The FDA asked for certain documentation,             ·7· · · · Q.· ·So this 2011 statement by AUGS, since this
 ·8· ·certain studies.· Bard came forward with incomplete data             ·8· ·statement, there virtually -- there are no pelvic organ
 ·9· ·and then elected not to pursue the studies that would                ·9· ·prolapse kits still being sold in the United States,
 10· ·allow the product to be continued to be sold.                        10· ·correct?
 11· · · · Q.· ·And then Bard actually took the products off               11· · · · A.· ·That is my understanding.· To the best of my
 12· ·the market, didn't they?                                             12· ·knowledge, there are none available.
 13· · · · A.· ·That is correct.                                           13· · · · Q.· ·So this AUGS position statement that you were
 14· · · · Q.· ·In other words, since, approximately, 2012,                14· ·asked questions about is referring to products, POP kits
 15· ·shortly after you asked the FDA to make them no longer               15· ·like the Avaulta products, that aren't even being sold
 16· ·sell these products and look into safety studies, Bard               16· ·anymore, right?
 17· ·decided, themselves, not to do a safety study and                    17· · · · A.· ·Correct.
 18· ·took the product off the market.· Is that your                       18· · · · Q.· ·And this position statement that you were
 19· ·understanding?                                                       19· ·asked about, this was written by a select small group of
 20· · · · MS. GEIST:· Objection to form.                                  20· ·authors from AUGS; is that right?
 21· ·BY THE WITNESS:                                                      21· · · · MS. GEIST:· Objection to form.
 22· · · · A.· ·That is absolutely correct.· However, from my              22· ·BY THE WITNESS:
 23· ·angle on it, it is that there were four or five months               23
 24· ·there that this was continued to be implanted in women               24
 25· ·and continued to have damage for women.· So to me it's a             25

770-343-9696                                 Tiffany Alley Global Reporting & Video                                  Pages 350..353
                                                                                                                                           YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 92 of 94 PageID #: 851

In Re: CR Bard 200                                             Daniel Elliott, M.D.                                          11/15/2014
                                                                 Page 354                                                        Page 356
 ·1· · · · A.· ·I have no idea who wrote it.· Usually this is               ·1· ·support it.
 ·2· ·coming from the board, but I don't know who wrote that.               ·2· · · · Q.· ·And you were asked a question about this
 ·3· ·I know for SUFU, members of the board wrote it.                       ·3· ·statement in here that says, at this time, AUGS was
 ·4· · · · Q.· ·Okay.· But you can't tell from this position                ·4· ·saying the procedure is safe, effective, and has
 ·5· ·statement if any of the authors of this document                      ·5· ·improved the quality of life for millions of women
 ·6· ·even used the Avaulta products on their patients, can                 ·6· ·talking about slings, not pelvic organ prolapse,
 ·7· ·you?                                                                  ·7· ·correct?
 ·8· · · · MS. GEIST:· Objection to form.                                   ·8· · · · A.· ·That document is very clearly, as it mentions,
 ·9· ·BY THE WITNESS:                                                       ·9· ·mesh midurethral slings for stress urinary incontinence,
 10· · · · A.· ·No, I can't.· I can't state that, no.                       10· ·has nothing to do with prolapse.
 11· · · · Q.· ·This position statement certainly                           11· · · · Q.· ·In fact, you were asked if you agreed with
 12· ·doesn't endorse the Avaulta products specifically, does               12· ·this statement.· But in your personal practice, you have
 13· ·it?                                                                   13· ·now concluded that the risks even of these transvaginal
 14· · · · MS. GEIST:· Objection to form.                                   14· ·mesh slings outweigh the benefits in your patients,
 15· ·BY THE WITNESS:                                                       15· ·correct?
 16· · · · A.· ·Avaulta is never mentioned in that one.                     16· · · · MS. GEIST:· Objection to form.
 17· · · · Q.· ·And then you were asked also several questions              17· ·BY THE WITNESS:
 18· ·about midurethral slings that are transvaginally placed.              18· · · · A.· ·Correct.· And that is based upon my review of
 19· ·Do you recall that?                                                   19· ·the literature, my interactions with patients who are
 20· · · · A.· ·Correct.                                                    20· ·coming in refusing to have slings put in because of fear
 21· · · · Q.· ·Now, your opinions in this case, in your                    21· ·of complications, and dealing with the complications of
 22· ·report and during your testimony today, relate to                     22· ·these.
 23· ·the Avaulta pelvic organ prolapse products,                           23· · · · Q.· ·And have you found in your practice, based on
 24· ·correct?                                                              24· ·your interactions with doctors all around the world in
 25· · · · A.· ·Correct.                                                    25· ·your professional meetings, in your publications, and in

                                                                 Page 355                                                        Page 357
 ·1· · · · Q.· ·Okay.· This case is not about a midurethral                 ·1· ·your practice, that more and more doctors are like you
 ·2· ·sling, correct?                                                       ·2· ·and now finding that they should not implant even
 ·3· · · · A.· ·No.                                                         ·3· ·transvaginal mesh slings?· Are you finding that that
 ·4· · · · MS. GEIST:· Objection to form.                                   ·4· ·tide is turning?
 ·5· · · · THE WITNESS:· It's about Avaulta.                                ·5· · · · MS. GEIST:· Objection to form.
 ·6· ·BY MR. CARTMELL:                                                      ·6· ·BY THE WITNESS:
 ·7· · · · Q.· ·Okay.· And is a pelvic organ prolapse mesh kit              ·7· · · · A.· ·There's no question the pendulum is swinging
 ·8· ·very, very different than a midurethral sling?                        ·8· ·back towards native tissue types of repairs because at
 ·9· · · · A.· ·There are many, many factors in there, which                ·9· ·least then we don't deal with the long-term
 10· ·we could kind of go down and dissect it out, that it is               10· ·complications.
 11· ·a different device for a different problem, different                 11· · · · MR. CARTMELL:· That's all I have.· Thank
 12· ·locations the mesh is going, different volume of meshes,              12· ·you.
 13· ·arms, et cetera.                                                      13· · · · MS. GEIST:· You're not letting me go past seven
 14· · · · Q.· ·And you were asked specifically about AUGS                  14· ·hours.
 15· ·again, the position statement, related to the slings.                 15· · · · MR. CARTMELL:· Well, I think the Federal Rules are
 16· ·But this position statement doesn't specifically endorse              16· ·pretty clear, and I did tell you beforehand that, if you
 17· ·any of Bard's products, does it?                                      17· ·were going to do an examination, again, that you should
 18· · · · A.· ·No.                                                         18· ·save some time.
 19· · · · MS. GEIST:· Objection to form.                                   19· · · · MS. GEIST:· I'm just making sure I understand your
 20· ·BY THE WITNESS:                                                       20· ·position.
 21· · · · A.· ·No products are mentioned.· And now SUFU is on              21· · · · MR. CARTMELL:· Okay.· And if we need to take it up
 22· ·that one, which I'm a member of the education                         22· ·later, we can.
 23· ·committee.· But many of us -- and there are strong                    23· · · · MS. GEIST:· No.· That's fine.· I just wanted to
 24· ·anti-mesh people.· So just because the foundation came                24· ·understand your position.· All right.
 25· ·out with that document, doesn't mean all of its members               25· · · · VIDEO TECHNICIAN:· This concludes today's


770-343-9696                                 Tiffany Alley Global Reporting & Video                                   Pages 354..357
                                                                                                                                            YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 93 of 94 PageID #: 852

In Re: CR Bard 200                                  Daniel Elliott, M.D.                                              11/15/2014
                                                      Page 358                                                               Page 360
 ·1· ·deposition of Dr. Daniel Elliot.· We're off the record.    ·1· · · · · · ·In witness whereof, I have hereunto set my
 ·2· ·The time 5:58 p.m.                                         ·2· ·hand and affixed my seal of office at Chicago, Illinois,
 ·3· · · · · · · · · · · (Elliott Deposition Exhibit Nos. 27 &   ·3· ·this 5th day of November, A.D., 2014.

 ·4· · · · · · · · · · · ·28 were marked for identification.)    ·4
                                                                 ·5
 ·5· · · · · · · · · · · (Whereupon, the deposition was
                                                                 ·6
 ·6· · · · · · · · · · · ·continued to November 14, 2014 at
                                                                 ·7
 ·7· · · · · · · · · · · ·8:53 a.m.)
                                                                 ·8
 ·8
                                                                 · · · · · · · · · · · · ·__________________________________
 ·9
                                                                 ·9· · · · · · · · · · · ·JENNIFER L. BERNIER, CSR, RPR, CLR
 10                                                              · · · · · · · · · · · · · · · · CSR No.· 084-004190
 11                                                              10
 12                                                              11
 13                                                              12
 14                                                              13
 15                                                              14
 16                                                              15

 17                                                              16
                                                                 17
 18
                                                                 18
 19
                                                                 19
 20
                                                                 20
 21
                                                                 21
 22
                                                                 22
 23                                                              23
 24                                                              24
 25                                                              25


                                                      Page 359                                                               Page 361
 ·1· · UNITED STATES OF AMERICA· · · · )                         ·1·   ·TO: Daniel Elliott, M.D.
 · · · NORTHERN DISTRICT OF ILLINOIS· ·)                         ·2·   ·Re: Reading and Signing Your Deposition Transcript
                                                                 ·3·   ·Date Errata due back at our offices:· 12/20/2014
 ·2· · EASTERN DIVISION· · · · · · · · )· ·SS.
                                                                 ·4
 · · · STATE OF ILLINOIS· · · · · · · ·)                         ·5·   ·Greetings:
 ·3· · COUNTY OF COOK· · · · · · · · · )                         ·6·   ·You have reserved the right to read and sign your
 ·4                                                              · ·   ·deposition transcript. Please review the attached
                                                                 ·7·   ·PDF transcript, noting any changes or corrections
 ·5· · · · · · ·I, Jennifer L. Bernier, Certified Shorthand
                                                                 · ·   ·on the attached PDF Errata.· You may fill out the
 ·6· ·Reporter, Registered Professional Reporter, and Notary     ·8·   ·Errata electronically or print and fill out manually.
 ·7· ·Public, do hereby certify that DANIEL S. ELLIOTT, was      ·9
 ·8· ·first duly sworn by me to testify to the whole truth and   · ·   ·The PDF files open with Adobe Reader. If you need help
                                                                 10·   ·opening these files, please see the instructions in the
 ·9· ·that the above deposition was reported stenographically
                                                                 · ·   ·cover letter of this email.
 10· ·by me and reduced to typewriting under my personal         11
 11· ·direction.                                                 · ·   ·Once you have completed your Errata, please print it, sign
 12· · · · · · ·I further certify that the said deposition was   12·   ·it, and have the document notarized in the place provided.
                                                                 13
 13· ·taken at the time and place specified and that the
                                                                 · ·   ·When the signed Errata is returned to us, we will seal
 14· ·taking of said deposition commenced on November 3, 2014,   14·   ·and forward to the taking attorney to file with the
 15· ·at 9:23 a.m.                                               · ·   ·original transcript.· We will also send copies of the
 16· · · · · · ·I further certify that I am not a relative or    15·   ·Errata to all ordering parties.
                                                                 16
 17· ·employee or attorney or counsel of any of the parties,
                                                                 · ·   ·If the signed Errata is not returned within the time
 18· ·nor a relative or employee of such attorney or counsel,    17·   ·below, the original transcript may be filed with the
 19· ·nor financially interested directly or indirectly in       · ·   ·court without your signature.
 20· ·this action.                                               18
                                                                 19
 21                                                              20·   ·Please send completed Errata to:
 22                                                              21·   ·Tiffany Alley Global Reporting & Video
 23                                                              22·   ·730 Peachtree St. NE, Ste 470
                                                                 23·   ·Atlanta, GA 30308
 24
                                                                 24·   ·(770) 343-9696
 25                                                              25


770-343-9696                           Tiffany Alley Global Reporting & Video                                    Pages 358..361
                                                                                                                                        YVer1f
 Case 2:15-cv-16402 Document 44-3 Filed 08/14/19 Page 94 of 94 PageID #: 853

In Re: CR Bard 200                                    Daniel Elliott, M.D.             11/15/2014
                                                         Page 362
 ·1· ·ERRATA
 ·2· ·I, the undersigned, do hereby certify that I have read the
 · · ·transcript of my testimony, and that
 ·3
 ·4· ·___ There are no changes noted.
 ·5· ·___ The following changes are noted:
 ·6
 · · ·Pursuant to Rule 30(7)(e) of the Federal Rules of Civil
 ·7· ·Procedure and/or OCGA 9-11-30(e), any changes in form or
 · · ·substance which you desire to make to your testimony shall
 ·8· ·be entered upon the deposition with a statement of the
 · · ·reasons given for making them.· To assist you in making any
 ·9· ·such corrections, please use the form below.· If additional
 · · ·pages are necessary, please furnish same and attach.
 10
 11· ·Page _____ Line ______ Change _________________________
 12· ·_______________________________________________________
 13· ·Reason for change _____________________________________
 14· ·Page _____ Line ______ Change _________________________
 15· ·_______________________________________________________
 16· ·Reason for change _____________________________________
 17· ·Page _____ Line ______ Change _________________________
 18· ·_______________________________________________________
 19· ·Reason for change _____________________________________
 20· ·Page _____ Line ______ Change _________________________
 21· ·_______________________________________________________
 22· ·Reason for change _____________________________________
 23· ·Page _____ Line ______ Change _________________________
 24· ·_______________________________________________________
 25· ·Reason for change _____________________________________


                                                         Page 363
 ·1· ·Page _____ Line ______ Change _________________________
 ·2· ·_______________________________________________________
 ·3· ·Reason for change _____________________________________
 ·4· ·Page _____ Line ______ Change _________________________
 ·5· ·_______________________________________________________
 ·6· ·Reason for change _____________________________________
 ·7· ·Page _____ Line ______ Change _________________________
 ·8· ·_______________________________________________________
 ·9· ·Reason for change _____________________________________
 10· ·Page _____ Line ______ Change _________________________
 11· ·_______________________________________________________
 12· ·Reason for change _____________________________________
 13· ·Page _____ Line ______ Change _________________________
 14· ·_______________________________________________________
 15· ·Reason for change _____________________________________
 16· ·Page _____ Line ______ Change _________________________
 17· ·_______________________________________________________
 18· ·Reason for change _____________________________________
 19
 20· · · · · · · · · · ·_____________________________________
 · · · · · · · · · · · ·DEPONENT'S SIGNATURE
 21
 · · ·Sworn to and subscribed before me this ___ day of
 22· ·_________________, _______.
 23
 · · ·__________________________________
 24· ·NOTARY PUBLIC
 25· ·My Commission Expires:_____________


770-343-9696                             Tiffany Alley Global Reporting & Video   Pages 362..363
                                                                                                   YVer1f
